Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 1 of 83 PageID: 135




                   Exhibit 6
                                                                         TOMADAN DUA
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 2 of 83 PageID: 136
                                                                                                  US010076139B2
                                                                                                                      MINI
  (12) United States Patent                                                    (10) Patent No.: US 10 ,076 , 139 B2
          Monsees et al.                                                       (45) Date of Patent:                        Sep . 18 , 2018
  (54 ) VAPORIZER APPARATUS                                               (56 )                    References Cited
  (71 ) Applicant: JUUL Labs, Inc., San Francisco , CA                                     U .S . PATENT DOCUMENTS
                        (US )                                                      374,584 A       12 / 1887 Cook
                                                                                   576 ,653 A       2/ 1897 Bowlby
 @(72 ) Inventors : James Monsees, San Francisco , CA                                                  (Continued )
                    (US ); Adam Bowen , San Francisco , CA
                        (US); Steven Christensen , San                                 FOREIGN PATENT DOCUMENTS
                        Francisco , CA (US); Joshua
                      Morenstein , San Francisco , CA (US) ;              AU             2014206215 AL 8 /2014
                       Christopher Nicholas HibmaCronan ,                 AU             2014208287 AL 8 /2014
                      Oakland, CA (US)                                                             (Continued )
 ( 73 ) Assignee : JUUL Labs, Inc., San Francisco , CA
 @
                                                                                                OTHER PUBLICATIONS
                   (US )
                                                                          Monsees et al., U .S . Appl. No. 15 /261,823 entitled “ Low tempera
 ( * ) Notice : Subject to any disclaimer, the term of this
 @                                                                        ture electronic vaporization device and methods," filed Sep . 9 , 2016 .
                   patent is extended or adjusted under 35                                             (Continued )
                   U . S .C . 154 (b ) by 0 days .
 (21) Appl.No.: 15 /257,760                                               Primary Examiner — Michael J Felton
                                                                          (74 ) Attorney, Agent, or Firm - Mintz , Levin , Cohn ,
  (22) Filed :            Sep. 6, 2016                                    Ferris , Glovsky and Popeo , P.C .
  (65 )                     Prior Publication Data                        (57 )                      ABSTRACT
           US 2016 /0374399 A1 Dec. 29, 2016                              Vaporizer devices and apparatuses are provided . In some
                 Related U .S . Application Data                          implementations, an apparatus comprises a cartridge and a
                                                                          vaporizer body . The cartridge comprises a storage compart
  (63 ) Continuation - in -part of application No. 14 /581,666 ,          ment configured to hold a vaporizable material, a heater
        filed on Dec . 23, 2014 , and a continuation - in -part of        comprising a resistive heating element for generating an
                            (Continued )                                  aerosol, and a mouthpiece comprising an opening for pas
                                                                          sage of the aerosol. The vaporizable material is visible
  (51) Int . Ci.                                                          through at least one side of the storage compartment. The
           A24F 47 / 00               ( 2006 . 01)                        vaporizer body comprises a proximal end , a distal end
           H05B 1 /02                  (2006 .01)                         opposite the proximal end, and a cartridge receptacle at the
                                ( Continued )                             proximal end, the cartridge receptacle configured to house
  (52 ) U .S . CI.                                                        the cartridge . The cartridge receptacle comprises a notch
           CPC ......... A24F 47/008 ( 2013 .01) ; A61M 11/042            extending from the proximal end towards the distal end, and
                                (2014. 02 ); A61M 15 /06 ( 2013 .01 );    a portion of the storage compartment is visible through the
                                (Continued )                              notch when the cartridge is housed in the cartridge recep
  (58 ) Field of Classification Search                                    tacle.
          None
           See application file for complete search history.                              37 Claims, 24 Drawing Sheets




                                30a
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 3 of 83 PageID: 137


                                                                US 10 ,Page
                                                                       076 ,2139 B2

                   Related U .S . Application Data                              3 , 479 , 561
                                                                                3 ,567,014
                                                                                                A
                                                                                                A
                                                                                                    11/ 1969 Janning
                                                                                                     3 / 1971 Feigelman
            application No. 35 /001, 169 , filed on Jul. 28 , 2016              3 ,675 ,661     A     7 / 1972   Weaver
             (U . S . filing date under 35 U . S . C . 384), and having an      3 , 707 ,017    A   12/ 1972     Paquette
             international filing date of Mar. 11, 2016 , and a                 3 ,792, 704     A    2 /1974     Parker
             continuation - in -part of application No. 35 /001, 170 ,          3 ,815 , 597    A    6 /1974     Goettelman
                                                                                3 , 861,523 A         1/ 1975    Fountain et al.
             filed on Jul. 28 , 2016 (U .S . filing date under 35 U . S . C .   3 ,941,300 A          3 /1976    Troth
             384 ), and having an international filing date ofMar.              4 ,020, 853 A
                                                                                4 ,049 ,005 A
                                                                                                     5 / 1977    Nuttall
             11 , 2016 .                                                                             9 / 1977    Hernandez et al.
                                                                                4 ,066 ,088 A         1/ 1978    Ensor
                                                                                D250 ,485       S   12 / 1978    Cuthbertson
  (60 ) Provisional application No. 61/ 920 ,225 , filed on Dec .               D255 ,548       S    6 / 1980    Grodin
        23 , 2013 , provisional application No. 61/ 936 ,593 ,                  4 , 207,976     A    6 / 1980    Herman
        filed on Feb . 6 , 2014 , provisional application No.                   4 ,215 ,708
                                                                                4 ,219 ,032 A
                                                                                                A    8 / 1980
                                                                                                     8 / 1980
                                                                                                                 Bron
                                                                                                                  Tabatznik et al.
        61/ 937 ,755, filed on Feb . 10 , 2014 , provisional                    D260 ,690 S          9 / 1981 Stutzer
        application No . 62/ 294 ,285 , filed on Feb . 11 , 2016 ,              4 , 303 ,083 A      12/ 1981 Burruss , Jr.
        provisional application No. 62/294 , 281, filed on Feb .                4 , 347, 855    A    9 / 1982 Lanzillotti et al.
             11 , 2016 .                                                        4 ,391,285      A    7 / 1983 Burnett et al.
                                                                                D271 ,255       S   11/ 1983 Rousseau
  (51) Int. CI.                                                                 4 ,492 ,480     A    1/ 1985 Wadso et al.
       H05B 3 /44                            ( 2006 .01)                        4 ,506 ,683     A    3 / 1985 Cantrell et al.
                                                                                4 ,519 ,319 A        5 / 1985 Howlett
       A61M 15 / 06                          ( 2006 .01 )                       4 ,520 ,938 A        6 / 1985 Finke
       A61M 11/04                            (2006 .01)                         D280 , 494 S         9 /1985     Abel
  (52) ???
       U .S . CI..............    H05B 1/ 0244 ( 2013.01); H05B 3/ 44
                                                                                4 ,595 ,024 A
                                                                                4 ,625,737 A
                                                                                                     6 / 1986
                                                                                                    12 /1986
                                                                                                                 Greene et al.
                                                                                                                 Keritsis et al .
                                                                                4 ,648 ,393 A        3 / 1987    Landis et al .
                      ( 2013 .01) ; A61M 2205 / 3653 ( 2013.01); A61M           4 ,708, 151     A   11/ 1987     Shelar
                                 2205/8206 (2013 .01 ); HO5B 2203/021           4 ,735,217
                                                                                4 ,771 ,796
                                                                                                A
                                                                                                A
                                                                                                     4 / 1988 Gerth et al.
                                                                                                     9 / 1988 Myer
                                  (2013 .01 ); H05B 2203 /022 (2013 .01)        4 ,793, 365     A   12 / 1988 Sensabaugh , Jr. et al.
  ( 56 )                         References Cited                               4 ,794 , 323    A   12/ 1988 Zhou et al.
                                                                                4 ,798 ,310     A    1/ 1989 Kasai et al.
                                                                                4 ,813,536 A         3 /1989 Willis
                           U .S . PATENT DOCUMENTS                              4 ,819 ,665 A        4 / 1989    Roberts et al.
                                                                                4 , 830 ,028 A       5 / 1989    Lawson et al.
             595 ,070 A          12 / 1897 Oldenbusch                           D301,837 S           6 / 1989    Peterson et al.
             720 ,007 A           2 / 1903 Dexter                               4 ,836 ,224 A        6 / 1989    Lawson et al.
             799 , 844 A          9 / 1905 Fuller                               4 ,846 ,199 A        7 / 1989    Rose
             968 , 160 A          8 / 1910 Johnson                              4 ,848 ,374 A        7 / 1989    Chard et al.
              969,076 A           8 / 1910 Pender                               4 ,848 ,563 A        7 /1989     Robbins
           1 ,067,531 A           7 / 1913 MacGregor                            D302,659 S           8 / 1989    Peterson et al.
           1, 163, 183     A     12 / 1915 Stoll                                D303 ,722 S           9 / 1989   Marlow et al.
           1,299, 162      A      4 / 1919 Fisher                               4 , 870 ,748 A      10 / 1989    Hensgen et al.
           1, 505,748      A      8 / 1924 Louis                                D304 ,771 s         11/ 1989     Katayama
           1 ,552, 877     A      9 / 1925 Phillipps et al .                    4 ,893,639 A          1/ 1990    White
           1,632 , 335     A      6 / 1927 Hiering                              4 , 896 ,683    A     1/ 1990    Cohen et al.
           1,706 ,244      A      3 / 1929   Louis                              4 , 907,606     A    3 / 1990    Lilja et al.
           1 ,845,340      A      2 / 1932   Ritz                               4 ,924 ,883     A    5 / 1990 Perfetti et al.
           1 ,972, 118     A      9 / 1934   McDill                             4 , 938, 236    A    7 / 1990 Banerjee et al.
           1 ,998 ,683     A      4 / 1935   Montgomery                         4 ,941,483 A         7 /1990 Ridings et al .
           2 ,031, 363     A      2 / 1936 Elof                                 4 ,944 ,317 A        7 /1990 Thal
           2 ,039, 559     A      5 / 1936 Segal                                D310 , 171 S         8 / 1990 Cusenza
           2 ,104 , 266 A         1/ 1938 McCormick                             4 ,945, 929 A        8 / 1990 Egilmex
           2 ,159,698 A           5 / 1939 Harris et al.                        4 ,947 ,874 A        8 / 1990 Brooks et al.
           2 ,177,636 A          10 / 1939   Coffelt et al.                     4 , 947, 875    A    8 / 1990 Brooks et al.
           2 , 195, 260    A      3 / 1940   Rasener                            D310 ,349       S    9 / 1990 Rowen
           2 , 231 , 909   A      2 / 1941   Hempal                             4 , 955, 397    A    9 / 1990     Johnson et al.
           2 ,327, 120     A      8 / 1943   McCoon                             4 , 984, 588    A     1/ 1991    Stewart , Jr.
           D142 ,178       S      8 / 1945   Becwar                             D315 ,032       S    2 / 1991    Hayes
           2 ,460 ,427     A      2 / 1949   Musselman et al.                   5 ,005 ,759     A    4 / 1991 Bouche
           2 ,483 , 304    A      9 / 1949 Rudolf                               5 ,019 , 122    A    5 / 1991 Clearman et al.
           2 , 502 ,561    A      4 / 1950 Ludwig                               5 , 020 ,548    A    6 /1991  Farrier et al.
           2 ,765, 949     A     10 / 1956 Swan                                 5 , 027 ,836    A    7 / 1991 Shannon et al.
           2 ,830 ,597     A      4 / 1958 Kummli                               5 ,031,646      A    7 / 1991 Lippiello et al.
           2 , 860,638     A     11/ 1958    Bartolomeo                         5 ,040,551 A         8 / 1991 Schlatter et al.
           2 ,897,958      A       8/ 1959    Tarleton et al.                   5 ,050,621 A         9 / 1991 Creighton et al.
           2 ,935, 987     A      5 / 1960   Ackerbauer                         5 , 060 ,671 A      10 / 1991 Counts et al.
           3 ,085, 145     A      4 / 1963   Wray
           3 ,146 ,937     A      9 / 1964   Joseph                             5 , 065,776     A   11/ 1991 Lawson et al.
           3 ,258,015      A      6 / 1966   Ellis et al.                       5 ,076 , 297    A   12/ 1991 Farrier et al.
           3 ,271,719      A      9 / 1966   Ovshinsky                          5 , 101 ,838    A    4 / 1992 Schwartz et al.
           3 ,292,634      A     12/ 1966    Beucler                            5 , 105, 831    A    4 / 1992 Banerjee et al.
           D207, 887       S      6 / 1967   Parsisson                          5 , 105 ,836    A    4 / 1992 Gentry et al.
           3 ,373,915      A       3/ 1968   Anderson et al.                    5 , 105 , 838   A    4 / 1992 White et al.
           3 , 420 ,360    A       1/ 1969   Young                              5 ,123 ,530     A    6 / 1992 Lee
           3 , 443 ,827    A      5 / 1969   Acker et al.                       5 , 133 , 368   A    7 /1992 Neumann et al.
           3 , 456 ,645    A       7/ 1969   Brock                              5 , 141 ,004    A    8 / 1992 Porenski
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 4 of 83 PageID: 138


                                                                    US 10 ,Page
                                                                           076 ,3139 B2

  (56 )                       References Cited                                     6 , 102 ,036 A         8 /2000 Slutsky et al.
                                                                                   6 , 119 ,684 A         9 /2000 Nohl et al.
                          U . S . PATENT DOCUMENTS                                 6 , 125 ,853 A        10 /2000 Susa et al.
                                                                                   D433 ,532 S 11/ 2000 Higgins et al.
          5 , 144, 962 A        9 / 1992     Counts et al .                        6 , 155 ,268 A * 12 /2000 Takeuchi ....                   A24F 47 /008
          5 , 148,817 A         9 / 1992    Houminer et al.                                                                                      131/ 194
          5 , 152 ,456 A       10 / 1992    Ross et al.                            6 , 164 ,287 A        12 /2000 White
          5 , 183 ,062 A        2/ 1993      Clearman et al.                       D436 ,686 S             1/ 2001 Fujisawa
          D336 , 346      S     6 / 1993    Miller et al .                          6,196, 232 B1         3 / 2001 Chkadua
          5 ,224 ,498     A     7 / 1993    Deevi et al.                           6 ,216,705 B1          4 /2001    Ossepian
          5 ,228,460      A     7 / 1993     Sprinkel et al.                       D442 ,328 S            5 /2001    Barmes
          5 ,240 ,012     A      8/ 1993     Ehrman et al.                         6 ,234, 169 B1         5 / 2001   Bulbrook et al.




                                                                                                                     Huli
          5 ,249 ,586 A        10 / 1993    Morgan et al.                          6 ,265, 789    B1      7 /2001    Honda et al.
          5 , 261,424 A        11/ 1993     Sprinkel, Jr.                          D447,276       S       8 /2001    Gustafson
          5 , 269,237 A        12 / 1993    Baker et al .                          6 ,269 ,966    B1      8 / 2001   Pallo et al.
          5 , 269, 327    A    12/ 1993     Counts et al.                          D450 ,313      S      11/ 2001    Koinuma
          5 , 296 ,685    A     3 / 1994    Burstein et al.                        D450 ,662 S           11/2001     Kwok
          5 ,303, 720     A     4 / 1994    Banerjee et al.                        6 , 324, 261 B1       11/2001     Merte
          5 ,322, 075
          ?


                          A     6 / 1994    Deevi et al.                           6 ,349, 728 B1         2 /2002    Pham
          5 ,324 ,498
          ?


                          A     6 / 1994     Streusand et al.                      D454 ,079 S            3 /2002 Fong
          5 , 345 ,951
          ?


                          A     9 / 1994    Serrano et al .                        6,381, 739 B1          4 / 2002 Breternitz , Jr. et al.
          5 , 369,723
          ?


                          A    11/ 1994     Counts et al .                         6 ,386,371 B1          5 /2002 Parsons
          5 , 372 , 148
          ?


                          A    12 / 1994    McCafferty et al.                      6 , 407, 371 B1        6 /2002 Toya et al.
          5 ,388,574      A      2/ 1995     Ingebrethsen                          6 ,418, 938 B1         7 /2002 Fleischhauer et al .
          5 ,449 ,078     A     9 / 1995 Akers                                     6 , 431 ,363 B1        8 /2002 Hacker
          5 ,456 ,269 A        10 / 1995    Kollasch                               6, 443 ,146 B1         9 /2002 Voges
          5 ,472 ,001 A        12 / 1995    Nicholson                              6 , 446, 793   B1      9 / 2002   Layshock
          D367,605 S            3 / 1996    Moore                                  D465 ,660      S      11/ 2002    Doeing
          5 ,497 ,791 A         3 / 1996    Bowen et al.                           6 ,510,982     B2      1/ 2003    White et al.
          D368 ,552 S           4 / 1996    Adams                                  D471, 104      S.      3/2003     Hunt
          5 ,529 ,078     A     6 / 1996    Rehder et al .                         6 , 532, 965   B1      3 /2003    Abhulimen et al.
          D371 ,633       S     7 / 1996    Chenard                                6, 536, 442    B2      3 /2003    St. Charles et al.
          5 ,545, 904     A     8 / 1996    Orbach                                 6 ,557,708 B2          5 / 2003 Polacco
          5 , 564 ,442    A    10 / 1996    MacDonald et al.                       6,598, 607     B2    7 / 2003 Adiga et al.
          5 , 579 ,934    A    12 / 1996    Buono                                  D477 ,920 S          8 /2003 McCarty et al .
          5 ,591, 368     A     1/ 1997 Fleischhauer et al.                        D478 ,569      S.    8 / 2003 Hussaini et al.
          5 ,605,226      A     2 / 1997    Hernlein                               D478, 897      S     8 / 2003 Tsuge
          D379 ,810       S     6 / 1997    Giordano , Jr. et al.                  6 , 603, 924   B2 8 / 2003 Brown et al.
          5 ,641,064      A     6 / 1997    Goserud                                6 , 606, 998   B1 8 /2003 Gold
          D380 , 293      S     7 /1997     Cudmore                                6 , 612, 404   B2 9 / 2003 Sweet et al.
          5 ,649,552 A          7 / 1997    Cho et al .                            6, 615,840     B1    9 /2003 Fournier et al .
          D382 , 146 S          8 / 1997    Sandy                                  6 , 622, 867   B2 9 / 2003 Menceles
          5 ,666 ,977 A          9 / 1997   Higgins et al.                         6 , 637, 430   B1 . 10 / 2003 Voges et al.
          5 ,666 ,978     A     9 / 1997 Counts et al.                             6 , 655, 379   B2 12 / 2003 Clark et al.
          5 ,708 ,258     A     1/ 1998 Counts et al.                              D485,639       S.    1 /2004 Stronski
          5 ,730 , 118    A     3 / 1998 Hermanson                                 6, 672, 762    B1     1/ 2004 Faircloth et al.
          5 , 730 , 158   A     3 / 1998 Collins et al.                            6 ,688 ,313    B2 2 / 2004 Wrenn et al.
          5 ,746 , 587    A     5 / 1998 Racine et al.                             6 , 707, 274 B1        3 /2004 Karr
          D397 ,504       S     8 / 1998    Zelenik                                6 , 708, 846 B1        3 /2004 Fuchs et al .
          D398 , 150      S     9 / 1998    Vonarburg                              6 ,726,006 B1          4 / 2004 Funderburk et al.
          5 ,810 , 164    A     9 / 1998    Rennecamp                              6 , 743, 030 B2        6 /2004 Lin et al.
          5 ,819 , 756    A    10 / 1998    Mielordt                               6 , 752, 649 B2        6 /2004 Arkin et al .
          5 , 845 ,649    A    12 / 1998    Saito et al .                          D494 ,315 S            8 /2004 Cartier
          D405 ,007       S     2 / 1999    Naas, Sr.                              6 , 769, 436   B2 8 / 2004        Horian
          5 , 865 ,185    A     2 / 1999    Collins et al.                         6 , 772, 756   B2 8 / 2004        Shayan
          5 , 865, 186    A     2 /1999     Volsey, II                             D495, 599      S       9 /2004    Biesecker
          5 ,881, 884     A     3 / 1999    Podosek                                6 , 799, 576   B2 10 /2004        Farr
          5 ,894 ,841     A     4 / 1999    Voges                                  6 , 803, 545   B2 10 / 2004       Blake et al.
          D411, 332       S     6 / 1999 Zelenik                                    6, 803 ,744    B1 . 10 /2004     Sabo
          D412,279        S     7 / 1999    Brice                                   6, 805,545    B2 10 / 2004        Slaboden
          5 ,931,828      A     8 / 1999    Durkee                                 6 ,810 ,883    B2 11/2004         Felter et al.
          5 ,934 ,289     A     8 / 1999    Watkins et al.                         D500 , 301     S     12/2004      Deguchi
          5 ,938 ,018     A     8 / 1999    Keaveney et al.                        D500 ,302      S     12/2004      Deguchi
          5 ,944 ,025     A     8/ 1999 Cook et al.                                6 , 827, 573   B2 12 /2004         St. Charles et al.
          5 ,954, 979     A     9 / 1999    Counts et al.                          6 , 854,470    B12 / 2005         Pu
          D414 ,893       S    10 / 1999    Moore                                  6 , 874, 507   B2 4 /2005          Farr
          5 , 967,310     A    10 / 1999    Hill                                   D505, 922      S      6 /2005     Mayo et al .
          5 ,975 ,415     A    11/ 1999     Zehnal                                 D506 ,447      S      6 / 2005    Mayo et al.
          5 ,979,460      A    11 / 1999    Matsumura                              D506 ,731      S      6 /2005     Mayo et al.
          5 , 994 ,025 A       11/ 1999     Iwasa et al .                          6 , 909, 840   B2      6 /2005    Harwig et al.
          5 ,996 ,589 A        12 / 1999    St. Charles                            D507,244       S       7 /2005    Mayo et al.
          6 ,024 ,097 A         2/ 2000 Von Wielligh                               6,923, 890     B2       8/ 2005   Ricatto et al.
          6 ,026 ,820 A         2 /2000 Baggett , Jr. et al.                       6,954,979      B2     10 / 2005   Logan
          6 ,040 ,560 A         3 /2000 Fleischhauer et al.                        6, 994 , 096   B2      2 / 2006   Rostami et al.
          D422 ,884 S           4 / 2000 Lafond                                    7 , 000,775    B2      2 / 2006   Gelardi et al.
          6 , 053 , 176 A       4 / 2000 Adams et al.                              7 , 015, 796   B2      3 /2006     Snyder
          D424 ,236 S           5 / 2000 Reed                                      7 ,025, 066 B2         4 /2006 Lawson et al .
          6 ,089 ,857 A         7 /2000 Matsuura et al.                            D523 , 171 S           6 /2006 Mitten et al.
          6 , 095 , 153 A       8 /2000 Kessler et al.                             D525 , 948 S           8 /2006 Blair et al.
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 5 of 83 PageID: 139


                                                                US 10 ,Page
                                                                       076 ,4139 B2

  (56 )                       References Cited                                 7 ,813 ,832
                                                                               7 ,815 ,332
                                                                                               B2
                                                                                               B1
                                                                                                     10 / 2010
                                                                                                     10 / 2010
                                                                                                                  Sundar
                                                                                                                  Smith
                        U . S . PATENT DOCUMENTS                               D627, 962       S     11/2010      Mudrick
                                                                               7 ,832,397      B2    11/ 2010      Lipowicz
          7 ,082 , 825 B2       8/ 2006    Aoshima et al.                      7, 832,410      B2    11/ 2010     Hon
          D528 ,992 S          9 /2006 Hobart et al .                          7 , 845,359 B2        12 /2010     Montaser
          D529 ,044 S          9 / 2006    Andre et al.                        D631,055 S             1/ 2011     Gilbert et al.
          7 , 109 ,876 B2      9 / 2006    Smith et al.                        D631,458 S              1/2011     Liao et al.
          D530 ,340 S         10 /2006     Andre et al.                        7 , 886,507 B2         2/ 2011 McGuinness , Jr.
          D531, 190 S         10 / 2006    Lee et al.                          D634 ,735       S       3/ 2011    Maier
          7,117,707 B2        10 / 2006 Adams et al.                           7 ,905 , 236     B2     3 / 2011   Bryman et al.
          D532, 927 S         11/ 2006 Sann                                    7 ,913, 686      B2     3 /2011    Hughes et al .
          D534 ,921 S          1/ 2007 Andre et al.                            D639, 303       S      6 / 2011    Ni et al.
          D535, 261 S          1/ 2007 Daniels                                 D639,782        S       6/ 2011    Kim
          D535 , 308 S         1 / 2007 Andre et al.                           D641,718 S              7 / 2011   Sakai
          7 ,173,222 B2        2 /2007 Cox et al .                             D642,330 S             7 /2011      Turner
          7 ,185 ,659 B2       3 / 2007 Sharpe                                 D644, 375 S             8 /2011    Zhou
          D539 ,813 S          4 / 2007    Chen                                7 ,987, 846 B2         8 / 2011    Hale et al.
          D540 ,687 S          4 / 2007    Egawa                               7 ,988, 034 B2         8 /2011     Pezzoli
          D540 ,749 S          4 /2007     Kaule                               8 , 003 , 080 B2       8 / 2011    Rabinowitz et al.
          7 ,214,075 B2         5 / 2007   He et al.                           D645 ,817 S             9 / 2011   Sasada et al .
          D544 ,643 S          6 / 2007    Lin                                 D647, 247 S           10 /2011     Jones
          D545 ,303 S          6 /2007     Chang                               8 ,042 ,550 B2        10 /2011     Urtsev et al.
          7 ,234,593 B2        6 / 2007    Fath et al .                        D649,708 S            11/ 2011     Oneil
          D545 , 904 S         7 / 2007    Chen et al.                         D649,932        S     12 / 2011    Symons
          D546 ,782     S      7 /2007     Poulet et al.                       8 ,079, 371     B2    12 / 2011    Robinson et al.
          D547 ,002     S      7 / 2007 Lin                                    8 , 080,975     B2    12/2011      Bessa et al .
          D551 ,548     S      9 /2007 Didier                                  8, 091 ,558     B2     1/2012      Martzel
          D551,970      S     10 / 2007 Didier                                 D653, 803       S      2 /2012      Timmermans
          7 ,275, 941   B1    10 / 2007 Bushby                                 D656 ,496       S      3 /2012     Andre et al.
          D556 , 154    S     11/ 2007 Poulet et al.                           8 , 141, 701    B2     3 / 2012    Hodges
          7 ,290,549     B2   11/ 2007 Banerjee et al.                         8, 156 ,944     B2     4 / 2012    Han
          D557,209      S     12 / 2007    Ahlgren et al.                      8 , 157, 918    B2     4 / 2012 Becker et al .
          D558, 060     S     12/2007 Sir                                      D661, 889       S      6 / 2012 Wu
          D562, 151     S      2 /2008     Larocca et al.                      D661, 991       S      6 / 2012 Brummelhuis et al.
          D565,496 S           4 / 2008    Disla                               8 , 205, 622    B2     6 / 2012 Pan
          D568 ,298 S          5 /2008     Lundgren et al.                     D664, 146 S            7/2012 Hoehn et al.
          D569,727      S      5 / 2008    Moretti                             D664,636 S             7 /2012     Robinson et al .
          7, 374 ,048   B2     5 /2008     Mazurek                             8 ,251 , 060 B2        8 / 2012    White et al.
          D571, 202     S      6 / 2008     Vogt                               8 ,282 ,995 B2        10 /2012     Calzia et al.
          D571, 556     S      6 / 2008    Raile                               D670 ,272 S           11/2012      Suzuki
          D573 ,474 S          7 / 2008    Beam et al .                        D670 ,659 S           11/2012      Ishikawa et al.
          7 ,415,982 B1        8 / 2008    Sheridan                            8 ,308 ,624 B2        11/ 2012 Travers et al.
          D576 ,619     S      9 / 2008    Udagawa et al.                      8 ,314 ,235 B2        11/ 2012 Dixit et al.
          D577 ,019     S      9 / 2008 Udagawa et al.                         D672 ,715       S     12 / 2012 Brunner et al .
          D577 , 150    S      9 /2008 Bryman et al.                           8 ,322, 350     B2    12 /2012 Lipowicz
          D577 ,591     S      9 /2008 Bouroullec et al.                       D674 ,182       S      1/ 2013 Copeland et al.
          7 ,428,905     B2    9 / 2008 Mua                                    D674 ,748       S      1/2013 Ferber et al.
          7 ,434 ,584   B2    10 / 2008    Steinberg                           8 ,344, 693 B2         1/2013 Budziszek et al.
          D580, 756     S     11/ 2008     Seebold                             D676 ,741 S            2 / 2013    van Landsveld et al.
          D585 ,077     S      1/ 2009     Sheba et al.                        8 ,371,310 B2          2 /2013     Brenneise
          7, 488 ,171   B2     2 / 2009    St. Charles et al.                  8 , 375, 957 B2        2 /2013     Hon
          D589 , 941    S      4 /2009 Maier et al .                           8 ,381 ,739 B2         2 /2013     Gonda
          D590 ,988     S      4 /2009 Hon                                     8 ,387,612 B2          3 / 2013    Damani et al.
          D590 ,989     S      4 / 2009 Hon                                    8 , 393, 331 B2        3 / 2013 Hon
          D590 .990     S      4 /2009 Hon                                     8,402 ,978       B2    3 /2013     Karles et al.
          D590 ,991     S      4 / 2009 Hon                                    8 , 424, 539    B2     4 / 2013    Braunshteyn et al .
          D591,758      S      5 / 2009 Lee                                    D681,445        S      5 / 2013    van Landsveld et al.
          7,530 ,352 B2        5 /2009 Childers et al.                         D682 ,090       S      5 /2013     Scatterday
          7 ,546, 703 B2       6 / 2009    Johnske et al.                      D682,698        S      5 /2013 Young
          D599,670 S           9 / 2009    Qin                                 D682, 841       S      5 / 2013 Suetake et al.
          7 ,581 ,540    B2    9 /2009     Hale et al.                         8 , 443 ,534    B2     5 /2013 Goodfellow et al.
          7 ,621, 403   B2    11/ 2009     Althoff et al.                      D684,683        S      6 / 2013 Curti et al.
          D605, 509     S     12/ 2009 Leonardis                               8 , 464, 867    B2     6 /2013 Holloway et al.
          D606 ,505     S     12 / 2009 Seflic et al.                          D686 ,336       S      7 /2013 Horian
          7, 633 ,270   B2    12 / 2009 Wong et al.                            D686 , 987      S      7 /2013 Vanstone et al.
          7 ,644 ,823 B2      1 /2010 Gelardi et al.                           D687 ,042 S            7 /2013 Yoneta et al.
          D610 ,588 S           2 /2010 Chen                                   8 , 479 , 747 B2       7 / 2013 O 'Connell
          D611,409 S           3/ 2010 Green et al.                            8 , 490, 629    B1     7 / 2013 Shenassa et al.
          D616 .753 S          6 /2010     Beam et al.                         8,495 ,998      B2     7 / 2013 Schennum
          7 ,726,320 B2        6 /2010     Robinson et al .                    8 , 499, 766    B1     8 /2013 Newton
          7 , 753, 055 B2      7 /2010     Bryman                              8 , 511, 318    B2     8 / 2013 Hon
          D621,357 S            8 /2010     Dong                               D690 ,461       S      9 / 2013 Chen
          7, 767 ,698   B2     8 / 2010 Warchol et al.                         8 ,539, 959     B1     9 / 2013 Scatterday
          D624 , 238    S      9 /2010 Turner                                  8,541,401 B2           9/ 2013 Mishra et al.
          7 ,793,860    B2     9 / 2010 Bankers et al.                         D691, 324       S     10 /2013     Saliman
          7, 793 ,861   B2     9 /2010 Bankers et al.                          D692 ,615       S     10 /2013     Verleur
          7 ,801,573 B2        9 /2010 Yazdi et al.                            8 , 550 , 069   B2    10 / 2013    Alelov
          D624 ,880 S         10 /2010 Felegy, Jr. et al.                      8 ,552 ,691     B2    10 /2013     Wu
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 6 of 83 PageID: 140


                                                                US 10 ,Page
                                                                       076 ,5139 B2

  (56 )                        References Cited                               D722,023
                                                                              8,948,578
                                                                                              S
                                                                                              B2
                                                                                                    2 /2015 Brunner et al.
                                                                                                    2 /2015    Buchberger
                         U . S . PATENT DOCUMENTS                             8,950,395       B2    2 /2015    Schennum
                                                                              8,955,522       B1    2 / 2015   Bowen et al.
          D693 ,054 S          11/ 2013 Verleur                               8 , 960, 199    B2    2 / 2015   Zhuang et al.
          8 ,578,942 B2        11/2013 Schennum                                8 , 963 , 725 B2     2 / 2015 Xiang
          8 , 578 ,943   B2    11 / 2013   Luan et al.                        D723 ,735       S     3 / 2015 Liu
          D695 ,450      S     12/2013     Benassayag et al .                 D723 ,736       S     3 / 2015 Liu
          D696 , 051     S     12 / 2013   Scatterday                         D724 ,037       S     3 / 2015 Yoshioka
          8,596,460       B2   12 / 2013   Scatterday                         D725 ,310       S     3 /2015 Eksouzian
          8 ,646,462 B2         2 / 2014 Yamada et al.                        D725 ,823       S     3/ 2015 Scatterday et al.
          D700 ,572 S           3 / 2014 Esses                                8,967 ,382      B2    3 / 2015 Liu
          8,671 ,952 B2         3 / 2014 Winterson et al.                      8 , 973 ,587 B2      3 / 2015 Liu
          8, 678, 012 B2        3 / 2014 Li et al.                             8,975, 764 B1        3 / 2015 Abehasera
          8 , 689, 789 B2       4 / 2014 Andrus et al.                         8 , 978, 663 B2      3 /2015 Newton
          8 , 689, 805 B2       4 / 2014 Hon                                   8 ,991,402 B2        3 /2015 Bowen et al.
          8,695,794 B2          4 / 2014 Scatterday                            D726 ,727 S          4 /2015 Holz et al .
          8,707 ,965 B2         4 /2014 Newton                                 9,010, 335 B1        4 /2015 Scatterday
          D704 ,629 S           5 / 2014 Liu                                  9 , 016, 274    B1    4 / 2015 White
          D704 ,634 S           5 / 2014 Eidelman et al.                      9 , 018, 899    B2    4 / 2015 Xiang
          D705,918       S      5 / 2014   Robinson et al.                    D728 ,855       S     5 / 2015 Liu
          8 ,714,150     B2     5 / 2014   Alelov                             D729, 030       S     5 /2015 Novick et al.
          8 , 714, 161   B2     5 /2014    Liu                                 D729 ,277 S          5 /2015 Uchida
          8,733, 345      B2    5 /2014    Siller                              D729 , 366 S         5 / 2015 Kauss et al.
          8,733,346       B2    5 /2014    Rinker                             D729,439        S     5 /2015  Scatterday
          D707, 389      S      6 / 2014   Liu                                D729,444        S     5 / 2015 Leidel
          D707 ,627      S      6 / 2014   Brunner et al.                     D729,445        S     5 / 2015 Leidel
          8 , 739, 788 B2       6 / 2014 Yomtov                               D730 ,571       S     5 /2015 Chen
          8 ,741,348     B2     6 /2014 Hansson et al.                        D730 ,572       S     5 / 2015 Leidel
          8 ,752,545     B2     6 / 2014 Buchberger                            9 , 022,026 B2       5 / 2015 Fang
          8 ,752,557     B2     6 /2014 Lipowicz                               9 ,022,039 B2        5 /2015 Hearn
          8,757,169      B2     6 / 2014 Gysland                               9 , 025, 291 B2      5 /2015 Xiang
          D708 ,727 S           7 / 2014 Postma                                9 , 028, 808 B2      5 /2015 Huland
          8 , 770,187 B2        7 / 2014 Murphy                                9 , 032 , 968 B2     5 /2015 Glasberg et al.
          8,781 ,307 B2         7 / 2014 Buzzetti                              9, 038, 626 B2       5 / 2015 Yamada et al.
          8,790,556      B2     7 / 2014   Bundren et al.                      9 , 038, 642 B2      5 /2015 Liu
          8 ,794,231     B2     8 /2014     Thorens et al.                     D731, 114 S .       6 / 2015    Leidel
          8 , 794,244    B2     8/ 2014    Hammel et al.                       D733, 142      S    6 / 2015    Solomon et al.
          8,794, 245     B1     8 /2014    Scatterday                          D733, 356      S    6 / 2015    Leidel
          8 ,794,434     B2     8 / 2014   Scatterday et al.                   9 , 046, 278   B2   6 / 2015    Koller
          8 ,807, 140    B1     8 /2014 Scatterday                             9, 050 , 431   B2   6 /2015      Turner et al.
          8 ,809,261     B2     8 / 2014 Elsohly et al.                        9 ,055,617     B2   6 /2015      Thorens et al.
          8 , 813, 747 B2       8 / 2014 Gibson et al.                         9 , 055 ,770   B2   6 / 2015    Liu
          8 , 813, 759 B1       8 / 2014 Horian                                9 , 060, 388   B2   6 / 2015    Liu
          8,820, 330     B2 9 /2014        Bellinger et al.                    9,060,548 B2        6 /2015     Zheng et al.
          8 , 829,395    B2    9 / 2014    Bao                                 9 , 066,543 B2      6 / 2015    Cameron
          8 , 851 ,068   B2 10 / 2014      Cohen et al.                        9 , 072, 321 B2      7 /2015 Liu
          8 ,851,081     B2 . 10 / 2014    Fernando et al.                     9 , 072, 322 B2      7 / 2015 Liu
          8 , 851 ,083   B2 10 / 2014      Oglesby et al.                      9 , 078, 472 B2      7 / 2015   Liu
          8 ,857 ,446    B2    10 / 2014   Wu                                  9, 078,474 B2        7 /2015    Thompson
          8 , 863,752    B2    10 /2014    Hon                                 9 , 078, 475   B2    7 /2015    Li et al.
          8 , 869,792    B1    10 /2014    Lee                                 9 ,089 ,166    B1    7 /2015    Scatterday
          8 ,881,737     B2    11/ 2014    Collett et al.                      9 , 089, 168   B2    7 /2015 Liu
          8,881 , 738 B2       11/ 2014 Bryman                                 9 , 090, 173   B2    7 / 2015 Oishi
          8,893, 726 B2        11/ 2014 Hon                                    D736 ,706 S          8 /2015 Huang et al.
          8 ,897, 628 B2       11/2014 Conley et al.                           D736 , 995 S         8 / 2015 Recio
          D718 ,621 S          12 / 2014 Mitchell et al.                       D737 ,508 S          8 / 2015 Liu
          D718 ,723      S     12/2014     Clymer et al .                      9 ,095,174 B2        8 / 2015 Capuano
          D718 ,933      S     12 / 2014   Brown, Jr.                          9, 095 ,175 B2       8 / 2015 Terry et al.
          D719 ,701      S     12/ 2014    Scatterday                          9 , 099 ,873 B2      8 / 2015 Xiang
          D720 ,095      S     12 /2014    Alima                               9,101 , 729 B2       8 /2015 Liu
          D720 ,496 S          12 / 2014 Alima                                 9 , 113, 659 B2      8 / 2015 Liu
          D720, 497 S          12 / 2014 Alima                                 D737 , 566 S         9 / 2015 Gaddis
          8 ,899 ,238 B2       12 /2014 Robinson et al .                       D738 ,038 S          9 / 2015 Smith
          8 , 899 ,240 B2      12 /2014 Mass                                  D739 ,973 S           9 /2015 Chao
          8 ,905, 040 B2       12 / 2014 Scatterday et al.                    9, 131, 733 B2        9 /2015 Liu
          8 ,910 ,630 B2       12/ 2014 Todd                                   D741,001 S          10 /2015 Alarcon et al.
          8 ,910 ,639 B2       12/2014 Chang et al.                           D741, 002 S          10 /2015 Liu
          8 ,910 ,640 B2       12 / 2014 Sears et al.                         D741, 541 S          10 / 2015 Liu
          8 ,910 ,641 B2       12 /2014 Hon                                    D742 ,063 S         10 / 2015 Recio
          8 ,910, 783 B2       12 /2014 Liu                                   D742,064 S           10 /2015 Leidel
          8 , 915, 254 B2      12 / 2014 Monsees et al.                        9 , 155,336 B2      10 /2015 Liu
          8,919,561 B2         12 / 2014 Boisseau                              9 ,166,424 B2       10 /2015 Oakley, Jr.
          D721,202 S            1 / 2015 Liu                                   9 , 167,849 B2      10 / 2015 Adamic
          D721, 577      S      1 /2015    Scatterday                          9 ,167, 850 B2      10 /2015 Liu
          8 ,925,555     B2     1/ 2015    Monsees et al .                     9 , 167, 852 B2     10 /2015 Xiu
          8 ,928, 277    B2     1/ 2015    Xiang et al.                        9 , 167, 853 B2     10 /2015 Xiang
          8 ,931, 492    B2     1/2015     Scatterday                          D742 ,492 S         11/ 2015 Robinson et al.
          D721, 972 S           2 /2015 Brewer et al.                         D742,624 S           11/2015 Meyers
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 7 of 83 PageID: 141


                                                                  US 10 ,Page
                                                                         076 ,6139 B2

  (56 )                        References Cited                                  9,302, 825 B2
                                                                                 9 , 308, 336 B2
                                                                                                       4 /2016 Liu
                                                                                                       4 / 2016 Newton
                         U . S . PATENT DOCUMENTS                                9 ,312 , 687 B2       4 / 2016 Xiang
                                                                                 9 , 315, 890 B1       4 /2016 Frick et al.
          D743 ,099 S          11/2015 Oglesby                                   9 ,320, 300 B2        4 / 2016 Hon
          D744 , 159 S         11/2015     Lukas                                 D755 ,057 S           5 /2016 Mutter
          9,185,937 B2         11/2015     Liu                                  D755 ,506 S            5 /2016    Neely , III et al.
          9 , 197, 726 B2      11/ 2015    Stanimirovic et al                   D755,733 S             5 /2016    Ikegaya et al.
          D744 , 342 S         12 / 2015   Blasko et al.                        D755 ,735 S            5 / 2016   Kashimoto
          D744 ,419 S          12 /2015 Bowen et al.                             D756 ,030       S     5 / 2016   Chen
          D744,696 S           12/2015 Malhi                                     D756 , 031      S     5 /2016    Wu
          D745,004 S . | 12 / 2015         Kim                                   D756 ,559       S     5 /2016    Li
          D745 ,388 S . 12 / 2015          Taylor                                D757 ,352       S     5 /2016     Bagai
          D746 , 291 S     12 / 2015       Solomon et al.                        D757, 353       S     5 / 2016   Nunnelly et al.
          9,198, 463 B2 12 /2015           Liu                                   D757 ,690       S     5 / 2016   Lee et al .
          9,198, 464 B2 12/ 2015           Liu                                   D757, 994       S     5 /2016    Moradian
          9 , 198 ,466 B2 12 /2015         Liu                                   D757 ,995       S     5 / 2016   Liu
          9 ,204 ,670 B2 12 / 2015         Liu                                   9, 326,547      B2    5 /2016    Tucker et al.
          9 ,215 ,895 B2 12 / 2015         Bowen et al.                          9 , 326, 549    B2    5 /2016    Hon
          9 ,220 ,302 B2 12 / 2015         DePiano et al.                        9 , 332 , 787   B2    5 /2016    Liu
          9 , 220 , 303 B2 12 / 2015       Li et al.                             9 , 345, 269    B2    5 / 2016   Liu
          D747 ,035 S       1/ 2016        Moradian                              9 , 350 ,102    B2    5 /2016    Wu
          D747, 265 S       1 /2016        Marini                                9,350,178       B2    5 /2016    Xiang
          D747 ,546 S       1 /2016        Liu                                   9 ,350,181      B2    5 /2016    Xiang
          D747,603 S        1 /2016        Gaddis                                9, 351 , 522    B2    5 / 2016   Safari
          D747 ,722 S       1 / 2016       Webb                                  D758,647        S     6 /2016 Liu
          D747, 852 S       1 / 2016       Meyers                                D758,649        S     6 / 2016 Liu
          D748 ,329      S      1/ 2016 Bagai et al.                             D758 ,650       S     6 / 2016 Wu
          9 , 226,525    B2     1 /2016 Liu                                      D759 ,031       S     6 / 2016 Ozolins et al.
          9 , 226, 526   B2     1/ 2016 Liu                                     D759 ,297 S            6 / 2016   Liu
          9,233,217      B2     1/ 2016 Jones                                   D759,303 S             6 /2016    Afridi
          9,240, 695     B2     1/ 2016 Xiang                                    D760 ,431       S     6 / 2016   Liu
          9 ,240, 697    B2      1/ 2016   Xiang                                 9 , 357, 802    B2    6 / 2016   Liu
          D748, 852      S      2 / 2016   Wu                                    9 ,360,379      B2    6 / 2016   Liu
          D748 , 853 S          2 / 2016   Seibel et al.                         9,364, 025      B2    6 / 2016   Liu
          D749 ,260 S           2 / 2016   Wu                                   9 ,364,026       B2    6 /2016    Liu
          D749, 261 S           2 / 2016   Chen                                 9,364, 027       B2    6 /2016    Hon
          D749 ,505 S           2 / 2016   Verleur et al.                       9,364 ,800        B2   6 /2016    Dubief
          D749,510 S            2 /2016 Liu                                     9,379,364        B2    6 /2016    Alima
          D749 , 781 S          2 /2016 Lane                                    D760 ,952        S     7 /2016    Mayor
          D750 , 320     S      2 / 2016   Verleur et al.                       D761,488         S
                                                                                                 A
                                                                                                       7 /2016    Alarcon et al.
          D750 , 321     S      2 /2016 Chen                                    D761,999         S     7 / 2016   Liu
          9 ,254, 002    B2     2 /2016 Chong et al.                            D762 ,000        S     7 /2016    Liu
          9 ,254,005      B2    2 / 2016 Liu                                    D762,001         S     7 / 2016   Liu
          9, 255 ,277     B2    2 / 2016 Bakker et al.                          D762, 003        S     7 / 2016   Lomeli
          D750 , 835     S      3 / 2016 Wei                                    D762,326         S     7 / 2016   Liu
          D751, 250      S      3/ 2016 Vuong                                   9 ,380,810       B2    7 /2016    Rose et al.
          D751, 527      S      3 / 2016 Hinokio et al.                          9 ,380 ,812 B2        7/ 2016    Chung
          D751,755 S            3 /2016 Van Riper                                9 ,383 ,053 B2        7 / 2016   Liu
          D751,757 S            3 /2016 Stern                                    9 , 385, 554 B2       7 /2016    Xiang
          D752 ,277 S           3 / 2016 Liu                                     9,386, 803      B2    7 / 2016   Burke et al.
          D752, 278 S           3 / 2016 Verleur et al.                          D763, 203       S     8 /2016    Ikegaya et al.
          D752 ,279 S           3 /2016 Liu                                      D763, 204       S     8 /2016    Ikegaya et al.
          D752 ,280 S           3 / 2016 Verleur et al.                          D763 ,502       S     8 / 2016   Verleur et al .
          D752, 282 S           3 / 2016 Doster                                  D764,098 S            8 / 2016   Liu
          D752 ,283 S           3 /2016 Doster                                   D764,703 S            8 /2016    Liu
          D752 ,284 S           3 /2016 Doster                                   D765, 307 S           8 / 2016 Liu
          D752 ,285 S           3 / 2016 Doster                                  D765,308 S            8 / 2016 Liu
          D752 ,286 S           3 / 2016 Doster                                  D765, 309 S           8 / 2016 Liu
          D752,808 S            3 / 2016 Hearn                                   9,408,416 B2          8 /2016 Monsees et al.
          9 ,271, 525 B2        3 / 2016 Liu                                     9 , 413 ,180    B2    8 /2016 Liu
          9 , 271, 526 B2       3 / 2016 Liu                                     9 ,414, 627     B2    8 / 2016 Liu
          9 , 271, 529 B2       3 /2016 Alima                                    9 , 414 ,628    B2    8 / 2016   Liu
          9 , 272 ,103 B2       3 /2016 Storz                                    9 , 415 ,929    B2    8 / 2016 Liu
          9,277, 768 B2         3 / 2016 Xiu                                     9 ,417, 107     B2    8 / 2016 Xiang
          9 ,277,769 B2         3 / 2016 Liu                                     9 ,420,831      B2    8 /2016  Liu
          9 ,281 ,705 B2        3 /2016 Xiang                                    9 , 427, 022    B2    8 /2016 Levin et al .
          9 ,282 ,772 B2        3 /2016 Tucker et al.                            9,427, 023      B2    8 / 2016 Liu
          9,282, 773 B2         3/ 2016 Greim et al.                             9 , 427, 024    B2    8 / 2016 Liu
          9 ,289, 014 B2        3 /2016 Tucker et al.                            9 , 427, 025 B2       8 / 2016 Liu
          9 , 295 , 286 B2      3 / 2016 Shin                                   9,427, 026       B2    8 /2016    Wu
          D753,090 S            4 / 2016 Langhammer et al.                      D765 ,907        S     9 / 2016   Liu
          D753 ,338 S           4 /2016 Chen                                    D766 ,503        S     9 /2016    Liu
          D753 ,873 S           4 / 2016   Schuessler                           D766 ,873        S     9 / 2016   Washio
          D753, 874      S      4 / 2016   Moreno Medina et al.                 D767,200         S     9 / 2016   Liu
          D754 ,919      S      4 /2016     Alarcon et al.                      D767, 201        S     9 /2016    Starr
          9 ,301 ,545    B2     4 / 2016   Li et al.                            D767, 820        S     9 / 2016   Jordan et al.
          9 ,301 ,549    B2     4 / 2016   Liu                                  D767,822         S     9 /2016    Jordan et al.
          9 ,302,800 B2         4 / 2016   Holmes et al.                         9 ,433 ,242 B19 / 2016 Buffone
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 8 of 83 PageID: 142


                                                              US 10 ,Page
                                                                     076 ,7139 B2

  (56 )                            References Cited                          D777 , 976 S
                                                                             9 , 532, 598 B2 .
                                                                                                  1 / 2017
                                                                                                  1 / 2017
                                                                                                             Mahlmeister
                                                                                                             Liu
                          U . S . PATENT DOCUMENTS                           9 , 532, 599 B2      1 / 2017   Liu
                                                                             9,532, 601 B2        1 / 2017   Liu
          9 ,438 ,049     B2    9 / 2016 Xiang                               9 , 532 , 602   B2   1 / 2017 Liu
          9 ,438, 051     B2    9 / 2016 Firman , II et al.                  9 , 532 , 604   B2   1/2017 Conley et al.
          9, 439,455      B2    9 / 2016 Alarcon et al.                      9 , 532, 605    B2   1/2017 Yamada et al.


                                                                                                             ini
          9,439,456       B2    9 / 2016 Liu                                 9 ,538,781      B2   1/ 2017 Zheng
          9 , 440, 035    B2    9 / 2016 Chung                               9 ,538 ,783 B2       1/ 2017 Xiang
          9 , 451 , 790   B2    9 / 2016 Liu                                 9 , 538,787 B2       1 /2017 Liu
          9 ,451, 793     B2    9 / 2016 Zhou                                9 ,538, 789 B2       1/2017  Liu
          9 ,455 ,579     B2    9 / 2016 Xiang                               9 , 545, 489 B2      1/ 2017  Turner et al.
          D768,331 S           10 /2016 Chen                                 9 , 549 ,572 B2      1 / 2017Dincer et al .
          D768, 920 S          10 /2016    Jones et al.                      9 ,549, 573 B2       1/ 2017 Monsees et al.
          D768,980 S           10 / 2016   Alexander                         9 , 554 ,596 B2      1 /2017 Liu
          D769,518 S           10 / 2016   Liu                               9 , 554, 597 B2      1 / 2017 Liu
          D769,519 S           10 /2016    Chen                              9 , 555, 203 B2      1 /2017 Terry et al.
          D769,520 S           10 /2016 Hua                                  D778 ,493 S          2 /2017 Scott
          D769 ,830 S          10 /2016 Clymer et al.                        D778 ,831 S          2 /2017 Chen
          D770 .088 S          10 / 2016 Abadi et al.                        D779 .677 S          2 /2017 Chen
          9 ,456 ,632 B2
          9 ,456 ,633 B2
                               10 / 2016 Hon
                               10 /2016 Liu
                                                                             D779 ,719 S
                                                                             D780 , 179 S
                                                                                                  2 /2017
                                                                                                  2 /2017     .
                                                                                                             Qiu
                                                                                                             Bae et al.
          9 ,456 ,634 B2       10 / 2016   Wang et al.                       D780 ,372 S          2 /2017    Liu
          9 ,459 ,021 B2       10 / 2016   Greim et al.                      9 , 560, 882 B2      2 /2017    Xiang
          9 ,462, 832 B2       10 / 2016   Lord                              9,565, 873 B2        2 /2017    Zheng
          9 ,465 ,081 B2       10/ 2016    Xiang                             9 , 565 ,876 B2      2 /2017 Tsai
          9 ,474 ,305 B2       10 /2016    Liu                               9 , 572 ,372 B2      2 / 2017 Liu
          D770 ,395 S          11/2016     Clymer et al.                     9 , 572 ,373    B2   2 / 2017 Chen
          D770 ,676 S          11/ 2016    Bennett et al.                    9 , 572 ,374    B2   2 /2017 Gabbay
          D770 ,678 S          11/2016 Shin                                  9 ,573,751      B2   2 /2017 Liu
          D770 ,679 S          11/ 2016 Weigensberg                          9 , 578, 002    B2   2 /2017 Wu
          D771,219 S           11/2016 Gilbarte                              9 , 578,898 B2       2 / 2017 Liu
          D771, 307 S          11/2016 Wu                                    D780 ,990 S          3 /2017 Liu
          D771, 308 S          11 / 2016   Saydar et al.                     D780 ,991 S          3 /2017 Liu
          D772 ,477 S          11/ 2016    Shin                              D782 , 108 S         3 / 2017 Jordan et al.
          D772 ,478 S          11/ 2016    Liu                               D782,728 S           3 /2017 Pinder
          D772 ,479 S          11/ 2016    Stowers et al.                    D782 ,729 S          3/ 2017 Wright et al.
          D772 ,480 S          11/ 2016 Hua                                  9 , 591, 876 B2      3 /2017 Alima
          D772 ,879 S          11/ 2016 Eliyahu                              9 ,596, 881 B2       3 / 2017 Chiolini et al.
          D773, 114 S          11/ 2016 Leidel et al.                        9 , 596,884 B2       3 / 2017 Liu
          D773, 115 S          11/ 2016 Liu                                  9 ,596, 885     B2   3 /2017 Liu
          D773, 116 S          11/2016 Liu et al .                           9 ,596, 886     B2   3 /2017 Liu
          9 ,480, 285 B2       11/2016 Liu                                   9 ,596, 887     B2   3 / 2017   Newton
          9 , 480,286 B2       11/ 2016 Liu                                  9 , 602 , 646   B2   3/2017     Stanimirovic et al.
          9 , 497 ,993 B2      11 / 2016 Vallar                              9, 603 ,198     B2   3 /2017    Liu
          9 , 497 ,994 B2      11/ 2016 Liu                                  9 ,603,386      B2   3 / 2017   Xiang
          9 ,497,995 B2        11/2016 Liu                                   9 , 603, 387    B2   3 /2017 Liu
          9 ,497, 997 B2       11/ 2016 Wu                                   9, 603 ,389     B2   3 / 2017 Chen
          9 ,497 ,998 B2       11/2016 Chen                                  9 , 603 ,390    B2   3 / 2017 Li et al.
          9 ,497 ,999 B2       11 / 2016 Lord                                D784 ,609       S    4 /2017 Liu
          9 ,498, 001 B2       11/ 2016 Wu                                   D785,234        S    4 /2017 Liu
          9 ,498 ,002 B1       11/ 2016 Soreide                              D785, 237       S    4 / 2017 Wu
          9 ,498 ,588 B2       11/ 2016 Benassayag et al.                    9 , 609, 893    B2   4 / 2017 Novak , III et al.
          9 ,502,917      B2   11/ 2016 Xiang                                9 , 615, 605B2       4 /2017 Liu
          9 , 504, 278    B2   11/ 2016 Liu                                  9 , 615, 606B2       4 /2017 Liu
          9 ,504 ,279     B2   11/ 2016 Chen                                 9 , 615 ,607B2       4 /2017 Liu
          D773 , 391      S    12 / 2016 Haarburger et al.                   9 ,620, 958 B2       4 / 2017 Liu
          D773 ,727       S    12 / 2016 Eksouzian                           9 ,622, 511 B2       4 / 2017 Zhu
          D773 ,729       S    12/2016 Jordan et al.                         9,623, 592 B2        4 / 2017   Liu
          D774 ,247 S          12 / 2016 Chen                                9 , 627, 661    B2   4 / 2017   Liu
          D774 ,248       S    12 /2016 Jordan et al.                        9 , 629 ,391    B2   4 / 2017   Dube et al.
          D774 ,514       S    12/ 2016 Turksu et al.                        9, 629,394      B2   4 /2017    Aronie et al.
          D774 ,693       S    12 / 2016 Liu                                 D785, 859       S    5 /2017    Pang
          D774 ,892       S    12 / 2016 Liu                                 D785 , 862      S    5 /2017    Wu
          D775 ,412       S    12 / 2016 Di Bari                             D786 ,789 S          5 / 2017   Jordan et al.
          D775 ,413 S          12 /2016 Liu                                  D787 , 114 S         5 / 2017   Scott
          9 ,510 ,624 B2       12 / 2016 Li et al.                           D788 , 362 S         5 /2017    Qiu
          9 ,516 ,898 B2       12/ 2016 Liu                                  9 , 635, 886 B2      5 / 2017 Tu
          9 ,521 , 867 B2      12 / 2016 Xiang                               9 , 641 ,208 B2      5 /2017 Sela et al.
          9 ,526 ,272 B2       12/ 2016 Liu                                  9 , 642, 396 B2      5 / 2017 Liu
          9 ,526 ,273 B2       12 / 2016   Liu                               9 , 642,397 B2       5 / 2017 Dai et al.
          9 , 531, 183 B2      12 /2016    Xiang                             9 , 645, 134 B1      5 / 2017   Farmen et al.
          D776 ,051 S           1 / 2017   Wang                              9 ,648,905 B2        5 / 2017   Levitz et al.
          D776 , 162      S     1 / 2017   Beck et al .                      9 , 648, 908 B1      5 /2017    Rinehart et al.
          D776 , 270      S      1/ 2017   Wilcox et al.                     9 , 648, 909 B2      5 /2017    Zhou et al.
          D776 ,338       S      1/2017    Lomeli                            9 , 655,383 B2       5 / 2017   Holzherr et al.
          D776 , 340      S     1 /2017 Seibel et al.                        9 , 655, 890 B2      5 / 2017 Hearn et al.
          D776 ,659       S     1 / 2017 Hou                                 9,661 , 878 B2       5 /2017 Liu
          D777,372 S            1 / 2017 Liu                                 9 , 663,266 B2       5 /2017 Schwester
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 9 of 83 PageID: 143


                                                              US 10 ,Page
                                                                     076 ,8139 B2

  (56 )                        References Cited                           2002 /0078951 A1
                                                                          2002 /0088469    AL
                                                                                                 6 /2002 Nichols et al.
                                                                                                 7 /2002    Rennecamp
                          U . S . PATENT DOCUMENTS                        2002/0142291
                                                                          2002 /0175164
                                                                                           A1
                                                                                           Al
                                                                                                10 /2002
                                                                                                11/2002
                                                                                                            Bauer et al .
                                                                                                            Dees et al.
          D788,697 S            6 / 2017    Verleur et al.                2003/ 0004426    Al    1 /2003    Melker et al.
          D790, 122 S           6 / 2017    Hawes et al.                  2003/ 0005926    A1    1 /2003 Jones et al.
          D790, 126 S           6 / 2017    Bennett et al.                2003/0089377 Al        5 /2003 Hajaligol et al.
          D790 , 129 S          6 / 2017    Bennett et al.                2003/0149372 A1        8 /2003 Smith et al .
          D790 , 766 S          6 /2017 Li                                2003 /0150451 A1       8 / 2003 Shayan
          9 ,668,517 B2         6 / 2017 Liu                              2003/0154991 A1        8/2003 Fournier et al.
          9, 668,518 B2         6 / 2017 Esses                            2004 /0031495 A1       2 /2004 Steinberg
          9 , 668, 519 B2       6 / 2017 Mishra et al.                    2004 /0050382 Al       3 / 2004 Goodchild
          9 , 668, 520 B2       6 / 2017 Boldrini                         2004 /0099266 Al       5 /2004 Cross et al.
          9 , 668, 521    B2    6 / 2017    Kuczaj                        2004 /0129280 A1       7 /2004 Woodson et al.
          9 , 668, 522    B2    6 / 2017    Memari et al.                 2004/0149296 A1        8 /2004 Rostami et al.
          9 , 668, 523    B2    6 / 2017    Tucker et al.                 2004 /0149624    Al    8 /2004    Wischusen et al.
          9 ,675,108      B2    6 / 2017    Liu                           2004 /0173224    Al    9 / 2004   Burgard et al.
          9 , 675,113     B2    6 / 2017    Liu                           2004/0173229     Al    9 /2004    Crooks et al.
          9 , 675 , 114   B2    6 / 2017     Timmermans                   2004 /0182403    Al    9 /2004    Andersson et al.
          9 , 675, 115    B2    6 / 2017 Liu                              2004/0191322 A1        9 /2004 Hansson
          9 , 675 , 116   B2    6 / 2017 Liu                              2004/ 0221857 Al      11/2004 Dominguez
          9 , 675 , 117   B2    6 / 2017 Li et al.                        2004 /0226569 AL      11/2004 Yang et al.
          9 , 675,118     B2    6 / 2017 Chen                             2004 /0237974 Al      12/2004 Min
          9 ,681,687      B2    6 / 2017 Liu                              2005/0016549 A1        1 /2005 Banerjee et al.
          9 , 681, 688 B1       6 / 2017 Rinehart et al.                  2005/ 0016550    A1    1/2005     Katase
          9 , 682, 203 B2       6 /2017 Dahne et al.                      2005 /0029137 AL       2 /2005 Wang
          9 , 682,204     B2    6 / 2017 Matsumoto et al.                 2005 /0034723    Al    2/ 2005    Bennett et al.
          9 , 682,800     B2    6 /2017 Xiang                             2005/ 0061759    Al    3 /2005    Doucette
          9 , 687, 025    B2    6 /2017 Cyphert et al.                    2005 /0069831    A1    3 /2005    St. Charles et al.
          9 , 687, 027    B2    6 /2017     Poston et al.                 2005/ 0081601 A1       4 /2005 Lawson
          9 , 687, 028    B2    6 / 2017    Park                          2005 /0090798 Al       4 / 2005 Clark et al.
          9 , 687, 029    B2    6 / 2017    Liu                           2005 /0118545    Al    6 /2005    Wong
          D792, 021       S      7 / 2017   Beer et al.                   2005 /0145533    Al    7 /2005    Seligson
          D792 ,022 S           7 / 2017 Li                               2005 /0172976    Al     8 /2005   Newman et al.
          D792,644 S             7 / 2017 Jordan et al.                   2005 /0229918    A    10 /2005    Shim
          D793 .004 S           7 /2017 Liu                               2005/ 0236006 A1 10 / 2005 Cowan
          9 ,693,584 B2         7 / 2017 Hearn et al.                     2005 /0244521 AL 11/2005 Strickland et al.
          9 ,693,586 B2         7 / 2017 Liu                              2005 /0268911 A1      12 /2005    Cross et al.
          9 , 693, 587 B2       7 / 2017 Plojoux et al.                   2006 /0016453 AL        1/2006    Kim
          9 , 693, 588 B2       7 / 2017 Zhu                              2006 /0018840 A1       1/ 2006    Lechuga -Ballesteros et al.
          9 , 695,033 B1        7 /2017 Alshouse et al.                   2006 /0054676 Al       3 /2006    Wischusen
          9 , 700, 074 B2       7 /2017 Liu                               2006 /0102175 Al       5 /2006    Nelson
          9 , 700, 075 B2       7 / 2017 Liu                              2006 /0150991 Al       7 / 2006 Lee
          9 ,700 ,076 B2         7 /2017 Xiang                            2006 /0185687 A1       8 / 2006 Hearn et al.
          9 ,713,345 B2          7 / 2017 Farine et al.                   2006 /0191546    A1 8 /2006 Takano et al .
          9 , 713 , 346 B2      7 / 2017 Hon                              2006 /0191548    Al 8 / 2006 Strickland et al.
          9 ,714, 878 B2        7 / 2017 Powers et al.                    2006 /0196518    A1 9 /2006 Hon
          D793,620 S            8 / 2017    Bennett et al.                2006 / 0254948   Al 11 /2006 Herbert et al.
          9, 717 ,274 B2        8 / 2017    Daehne et al.                 2006 /0255105    AL 11/2006 Sweet
          9, 717 , 275 B2       8 / 2017    Liu                           2007 /0006889    Al 1 /2007 Kobal et al.
          9 ,717, 276 B2        8 / 2017    Brammer et al.                2007/ 0045288    A1 3 /2007 Nelson
          9 , 717,277 B2        8 / 2017    Mironov                       2007/ 0062548    A1 3 / 2007 Horstmann et al.
          9 , 717, 278 B2       8 / 2017    Hon                           2007 /0074734    A1 4 /2007 Braunshteya et al.
          9 ,717, 279 B2        8 /2017     Hon                           2007 /0089757    A1 4 /2007 Bryman
          9, 723 , 872 B2        8 / 2017 Liu                             2007/0098148     A1 5 /2007 Sherman
          9, 723 , 873 B2       8 /2017 Liu                               2007/0102013     A1 5 / 2007 Adams et al.
          9 , 723, 874 B2       8 /2017 Liu                               2007 /0125765    Al  6 / 2007 Nelson
          9 , 723 ,875 B2       8 / 2017 Liu                              2007 /0144514    A1 6 / 2007 Yeates et al.
          9 , 723, 876 B2       8 / 2017    Cadieux et al.                2007/0163610     A1 7 / 2007 Lindell et al.
          9 , 723, 877 B2       8 /2017     Wong et al.                   2007 /0191756    A1 8 /2007 Tapper
          9 , 730, 471 B2       8 /2017     Li et al.                     2007 /0215164 Al       9 / 2007 Mehio
          9 , 763, 478 B2       9 / 2017    Cameron et al.                2007 /0215168 A1       9 /2007 Banerjee et al.
          9 , 770, 055 B2       9 / 2017    Cameron et al.                2007 /0235046 AL      10 /2007 Gedevanishvili
          D799 , 746 S         10 / 2017    Leidel et al.                 2007 /0267033 AL      11/2007 Mishra et al.
          9 , 775,380 B2       10 / 2017    Fernando et al.               2007/0277816 AL 12/ 2007 Morrison et al.
          9 ,802,011 B2        10 / 2017    Davidson et al.               2007/ 0280652 A112 / 2007 Williams
          9 ,806 ,549 B2       10 /2017     Liberti et al.                2007/ 0283972 A112 / 2007 Monsees et al.
          D802 ,206 S          11/ 2017     Huang et al.                  2007/ 0295347 Al 12/ 2007 Paine et al.
          9 , 809,567 B2       11/ 2017 Willis et al.                     2008/0000763 A1        1 /2008 Cove
          9 ,814 ,263 B2       11/2017 Cochand et al.                     2008 /0023003 A1        1/ 2008   Rosenthal
       9 , 814, 272       B2 11/ 2017       Li et al.                     2008 /0029095 A1       2 /2008    Esser
       9 ,820 ,508        B2 11/ 2017       Arnel et al.                  2008/ 0092912 A1       4 /2008    Robinson et al .
       D806 ,311          S  12/ 2017       Smith                         2008 /0138423 A1       6 / 2008   Gonda
   2001/ 0015209          A1 8 / 2001       Zielke                        2008 /0149118 AL       6 /2008 Oglesby et al.
   2001 /0032643          Al 10 / 2001 Hochrainer et al.                  2008/0207276 A1        8 /2008 Burrell
   2001/0032795           Al 10 / 2001 Weinstein et al.                   2008/0216828 A1        9 /2008 Wensley et al.
   2001/0052480           Al 12 / 2001 Kawaguchi et al.                   2008/0241255 Al 10 /2008 Rose et al.
   2002/0029779           Al 3 /2002 Schmidt et al.                       2008/0257367 Al 10 / 2008 Paterno et al.
   2002 /0043554          AL 4 /2002 White et al.                         2008/0276947 AL 11 /2008 Martzel
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 10 of 83 PageID: 144


                                                            US 10 ,Page
                                                                   076 ,9139 B2

  ( 56 )                References Cited                                    2011/0308521 AL       12/ 2011 Kofford
                                                                            2011/ 0315152 A112 / 2011 Hearn et al.
                   U . S . PATENT DOCUMENTS                                 2011 /0315701 Al      12 / 2011 Everson
                                                                            2012 / 0006342 A1      1/2012 Rose et al.
   2008/0286340 AL       11/ 2008 Andersson et al.                          2012 /0060853 Al       3 /2012 Robinson et al .
   2008/0302375 AL       12/ 2008 Andersson et al.                          2012 /0077849 Al       3 /2012 Howson et al.
   2009/ 0004249   A11      / 2009    Gonda                                 2012 /0086391 A1       4 / 2012 Smith
   2009/ 0095287   A14      / 2009    Emarlou                               2012 /0111346 A1       5 /2012 Rinker et al.
   2009/0095311    A1     4 / 2009    Han                                   2012 /0111347    A1    5 /2012     Hon
   2009 /0111287   Al     4 / 2009    Lindberg et al.                       2012 /0118301    A1    5 /2012     Montaser
   2009 /0126745   A1     5 / 2009    Hon                                   2012 /0118307    A1    5 / 2012     Tu
   2009 /0133691   A1     5 / 2009     Yamada et al.                        2012/0125353     Al    5 /2012     Wollin
   2009 /0133703 A1       5 /2009 Strickland et al.                         2012 /0138052 A1       6 / 2012 Hearn et al.
   2009/0133704 A1        5 / 2009 Strickland et al.                        2012 /0174914 A1       7 /2012 Pirshafiey et al.
   2009/0151717 Al        6 / 2009 Bowen et al.                             2012 /0199146 Al       8 /2012 Marangos
   2009 /0188490 A1       7 / 2009 Han                                      2012 /0199663 A1       8 / 2012 Qiu
   2009/0230117    A1     9 / 2009    Fernando et al .                      2012 /0204889 Al       8 /2012 Xiu
   2009 /0255534   Al    10 / 2009    Paterno                               2012 /0211015    Al    8 /2012     Li et al.
   2009/0260641    A1    10 / 2009    Monsees                               2012 /0227753 Al       9 /2012 Newton
   2009 /0260642   Al    10 / 2009    Monsees et al.                        2012 /0234315    Al    9 / 2012    Li et al.
   2009/0267252    Al    10 / 2009     Ikeyama                              2012 /0234821    A1    9 /2012     Shimizu
   2009 /0272379 AL      11/2009       Thorens et al .                      2012 /0247494    Al   10 / 2012    Oglesby et al.
   2009 /0283103   AL    11/ 2009     Nielsen et al.                        2012/0255567 A1 10 /2012 Rose et al.
   2009 /0288668   A1    11/ 2009      Inagaki                              2012/0260926 A1 10 /2012 Tu et al.
   2009 /0288669   AL    11/ 2009     Hutchens                              2012 /0260927 A1 10 / 2012 Liu
   2009 /0293892   Al    12 / 2009    Williams et al.                       2012 / 0261286   Al 10/ 2012       Holloway et al.
   2009/0293895    Al    12/ 2009     Axelsson et al.                       2012 / 0267383   Al 10/ 2012       Van Rooyen
   2010 /0000672 AL       1/ 2010 Fogle                                     2012 / 0279512   A111/ 2012        Hon
   2010 /0006092 AL       1/ 2010 Hale et al.                               2012 / 0285475   A1 11/ 2012       Liu
   2010 /0024834 AL       2/ 2010 Oglesby et al.                            2012 / 0291791   Al 11 /2012       Pradeep
   2010 /0031968 A1 *     2 / 2010 Sheikh .................. A24F 47 /008   2012 /0312313 AL      12 / 2012 Frija
                                                                131/347     2012 /0318882 A1 12 /2012 Abehasera
   2010 /0059073   AL      3/2010     Hoffmann et al.                       2012/0325227 A112 / 2012 Robinson et al .
   2010 /0156193   A1     6 / 2010    Rhodes et al.                         2012/0325228 A1 12 / 2012 Williams
   2010 /0163063   Al     7 / 2010    Fernando et al.                       2013 /0008457 AL        1/2013 Zheng et al.
   2010 /0163065   Al     7 / 2010    Chang                                 2013 /0014755    A1    1/2013      Kumar et al.
   2010 /0186757   A1     7 /2010     Crooks et al.                         2013 / 0014772   A1    1 /2013     Liu
   2010 /0200006   Al  8 /2010        Robinson et al .                      2013 /0019887    A1    1 /2013     Liu
   2010 /0200008   A1  8 / 2010        Taieb                                2013/0025609     A1    1/ 2013     Liu
   2010 /0236562   Al  9 / 2010       Hearn et al.                          2013 /0037041    A1    2 / 2013    Worm et al .
   2010 /0242974 Al    9 /2010        Pan                                   2013 / 0042865   Al    2 /2013     Monsees et al.
   2010 /0242976 Al    9 / 2010       Katayama et al.                       2013 / 0047984   Al    2 /2013     Dahne et al.
   2010 /0275938   A1 11/ 2010        Roth et al.                           2013 / 0056012   A1    3 /2013     Hearn et al.
   2010 / 0276333  A111/ 2010         Couture                               2013 /0056013    A1    3 /2013      Terry et al.
   2010 /0307116   Al 12/ 2010    Fisher                                    2013 /0068239    A1    3 / 2013     Youn
   2010 /0307518   Al 12 / 2010   Wang                                      2013 /0074857    A1    3/2013       Buchberger
   2010 / 0313901  Al 12/ 2010    Fernando et al.                           2013 /0081642    A1    4 / 2013    Safari
   2011/ 0005535 AL       1 /2011 Xiu                                       2013 /0087160    A1    4 /2013     Gherghe
   2011 /0011396 AL       1/ 2011 Fang                                      2013/0140200 A1        6 / 2013 Scatterday
   2011/0030706 Al        2 /2011 Gibson et al.                             2013/0146489 Al        6 /2013 Scatterday
   2011/0036346    A1     2 / 2011    Cohen et al.                          2013 /0152922 A1       6 /2013 Benassayag et al.
   2011/0036363    Al     2 / 2011    Urtsev et al.                         2013 /0152954 Al       6 /2013 Youn
   2011/0041861    A1     2 / 2011    Sebastian et al.                      2013 /0167854 Al       7 /2013 Shin
   2011/0049226    A1     3 /2011     Moreau et al.                         2013 /0168880 A1       7 /2013 Duke
   2011/0083684    Al     4 /2011     Luan et al .                          2013 /0186416 A1       7 /2013 Gao et al.
   2011/0094523    A1     4 /2011      Thorens et al.                       2013 /0192618 Al       8 /2013 Li et al.
   2011/0097060    A1     4 / 2011    Michael Buzzetti                      2013/0192619 Al        8 /2013 Tucker et al.
   2011/0108023    Al      5 /2011    McKinney et al.                       2013 /0199528 Al       8 / 2013 Goodman et al.
   2011/0120482    A1     5 / 2011    Brenneise                             2013 /0213417 Al       8 / 2013 Chong et al.
   2011/0126831    A1     6 / 2011    Fernandez Pernia                      2013 /0213418 A1        8 / 2013   Tucker et al.
   2011/0155151    A1     6 / 2011    Newman et al.                         2013/0213419 Al        8 /2013     Tucker et al.
   2011/0155153    Al     6 /2011      Thorens et al .                      2013 /0220315 Al       8 /2013     Conley et al.
   2011/0162667    AL     7 /2011     Burke et al.                          2013 /0228190 Al       9 /2013     Weiss et al .
   2011/0168194    A1     7 / 2011    Hon                                   2013 /0228191 A1 *     9 / 2013    Newton ............ ... A24F 47 /008
   2011/0180433    A1     7 /2011     Rennecamp                                                                                            131/329
   2011/0192397    A1     8 /2011     Saskar et al.                         2013/0233086 A1         9/ 2013    Besling et al.
   2011/0226236    A1     9 /2011     Buchberger                            2013/0247924 Al        9 /2013     Scatterday et al.
    2011/0226266 Al       9 /2011 Tao                                       2013 / 0248385 Al       9 /2013    Scatterday et al .
    2011/0232654 AL       9 / 2011 Mass                                     2013 / 0255702 A1     10 / 2013    Griffith , Jr. et al.
   2011/0232655    A1     9 / 2011    Chan et al.                           2013 /0263869 A       10 /2013 Zhu
   2011/0236002    A1      9 / 2011   Oglesby et al.                        2013 /0276802 Al 10 /2013 Scatterday
   2011/0240047    Al    10 / 2011    Adamic                                2013 /0284190    A1 10 /2013       Scatterday et al.
   2011/0263947    Al    10 / 2011    Utley et al.                          2013 /0284191    A1 10 /2013       Scatterday et al.
   2011/0265806    A1    11/ 2011     Alarcon et al.                        2013 / 0298905   A1 11/ 2013       Levin et al.
   2011/ 0268809   A1    11/2011      Brinkley et al.                       2013 /0306065    AL 11/2013        Thorens et al.
   2011/0277780    AL    11/ 2011     Terry et al.                          2013 /0312742    Al 11/2013        Monsees et al.
   2011/0278189 AL 11/2011 Terry et al.                                     2013 /0319431    A112 / 2013       Cyphert et al.
   2011/0290248 A1 12/ 2011 Schennum                                        2013 /0319435    Al 12/2013        Flick
   2011/0290269 Al 12 /2011 Shimizu                                         2013/0319436 Al 12/ 2013 Liu
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 11 of 83 PageID: 145


                                                            US 10 ,076 ,139 B2
                                                                      Page 10

  ( 56 )                   References Cited                                 2014 /0209107
                                                                            2014 /0209108
                                                                                                A1
                                                                                                A1
                                                                                                      7 /2014 Liu
                                                                                                      7 /2014 Li et al .



                                                                                                           La
                    U . S . PATENT DOCUMENTS                                2014 / 0209109      Al    7 / 2014 Larson
                                                                            2014 / 0216450      A1    8 /2014 Liu
   2013 /0319437 A112 / 2013 Liu                                                2014 /0216483 Al      8 /2014 Alima
   2013/0319440 Al  12/ 2013 Capuano                                            2014 /0216484 Al      8 / 2014   Liu
   2013 /0333700 Al 12 / 2013 Buchberger                                        2014 /0224244 A1      8 / 2014   Liu
   2013 /0333711 A112 / 2013 Liu                                                2014 /0224267   A1    8 / 2014   Levitz et al.
   2013 /0336358 AL 12/ 2013 Liu                                                2014/0230835    A1    8 /2014    Saliman
   2013 / 0340775   A112 / 2013         Juster et al.                           2014/0238421    A1    8 / 2014   Shapiro
   2013 /0342157    Al 12 / 2013       Liu                                      2014 /0238422   Al    8 /2014    Plunkett et al.
   2014 /0000638    AL 1/ 2014         Sebastian et al.                     2014 /0238423 A1          8 / 2014    Tucker et al.
   2014 /0007891    Al   1 /2014       Liu                                      2014 /0238424 A1      8 /2014 Macko et al .
   2014/ 0007892    A1 1 /2014         Liu                                  2014 / 0246031 Al         9 / 2014 Liu
   2014 /0014124    Al 1/ 2014         Glasberg et al.                      2014 / 0246033 A1         9 /2014 Daehne et al.
   2014 /0014126    Al 1/ 2014         Peleg et al.                             2014/0251324 Al       9 / 2014 Xiang
   2014 /0020697 A1         1/ 2014 Liu                                         2014 /0251325 A1      9 / 2014 Liu
   2014 /0034071 Al         2 / 2014 Levitz et al.                              2014 /0251356 A1      9 / 2014   Xiang
   2014 /0035391 A1         2 / 2014 Kitani                                     2014 /0253144 Al      9 / 2014   Novak , III et al.
   2014 /0041655 AL         2 / 2014 Barron et al.                              2014 /0254055 Al      9 /2014    Xiang
   2014 /0041658 A1         2 /2014 Goodman et al.                              2014 /0259026 A1      9 / 2014   Xiang
   2014 /0048086 AL         2 / 2014 Zhanghua                                   2014 /0261408 A1      9 /2014 DePiano et al.
   2014 /0053856 A1         2 / 2014 Liu                                        2014 /0261474 Al      9 /2014 Gonda
   2014 /0053858    A1 *    2 / 2014   Liu ..               A24F 15 / 18        2014/0261479 A1       9 / 2014 Xu et al.
                                                               131/329          2014 /0261483 A1      9 /2014 Hopps
   2014 /0060528    A1      3 / 2014   Liu                                  2014 / 0261486      A1    9 /2014 Potter et al.
   2014 /0060529    A1      3 / 2014   Zhang                                2014 /0261487       Al    9 /2014 Chapman et al.
   2014 / 0060552   A1      3 / 2014   Cohen                                2014 / 0261488      A1    9 /2014 Tucker
   2014 /0060556    A1      3 / 2014 Liu                                    2014 /0261489       Al    9 /2014 Cadieux et al.
   2014 / 0062417   Al      3 / 2014 Li et al .                             2014 /0261490       A1    9 /2014 Kane
   2014 / 0069424 Al        3 /2014    Poston et al.                        2014 / 0261491      Al    9 / 2014   Hawes
   2014 /0069425 Al         3 / 2014   Zhang                                2014 /0261492       Al    9 / 2014   Kane et al .
   2014 /0083442    A1       3 /2014   Scatterday                           2014 / 0261493      Al    9 / 2014   Smith et al.
   2014 /0096782    A1      4 /2014    Ampolini et al.                      2014 / 0261494      A1    9 / 2014   Scatterday
   2014 /0107815    Al      4 /2014    Lamothe                              2014 /0261495       A1    9 /2014 Novak , III et al.
   2014 /0109898    Al      4 /2014    Li et al.                            2014 / 0261497      A1    9 /2014    Liu
   2014 /0109921 A1         4 / 2014   Chen                                 2014/0261498 Al           9 /2014    Liu
   2014 /0116455    Al      5 / 2014   Youn                                     2014 /0261500 Al      9 /2014    Park
   2014/0123989     A1      5 / 2014   Lamothe                                  2014 /0270727 A1      9 /2014    Ampolini et al.
   2014 /0123990    Al      5 /2014 Timmermans                                  2014 /0270729 A1      9 / 2014   DePiano et al.
   2014 /0130796    A1      5 / 2014 Liu                                        2014 /0270730 A1      9 /2014    DePiano et al .
   2014 /0130797 Al         5 / 2014 Liu                                        2014 /0274940 A1      9 / 2014   Mishra et al.
    2014 /0130816 A1        5 / 2014 Liu                                        2014 /0276536 Al      9 / 2014   Estes
   2014 /0130817 Al         5 / 2014 Li et al.                              2014 /0278250       A1    9 / 2014   Smith et al.
   2014 /0144429 A1         5 / 2014 Wensley et al.                         2014 /0278258       A1    9 / 2014 Shafer
   2014 /0144453 Al        5 /2014      Capuano et al.                      2014 / 0283823      A1    9 /2014 Liu
   2014 /0150784    A1     6 / 2014    Liu                                  2014 /0283855       A1    9 / 2014   Hawes et al.
   2014 /0150785 A         6 / 2014    Malik et al.                             2014 /0283856 A1      9 /2014    Xiang
   2014 /0150810    AL     6 / 2014    Hon                                      2014 /0283857 A1      9 / 2014   Liu
   2014 /0161301    Al     6 / 2014    Merenda                                  2014 /0283858 Al      9 / 2014   Liu
   2014 /0166028    Al     6 /2014     Fuisz et al.                             2014 /0290673   A1   10 /2014    Liu
   2014 /0166029 Al        6 /2014     Weigensberg et al.                       2014 /0290676   A1   10 /2014    Liu
   2014 /0166030 Al        6 / 2014    Li et al.                                2014 /0290677   A    10 /2014    Liu
   2014 /0166032 Al        6 / 2014    Gindrat                                  2014 /0299137   Al   10 /2014    Kieckbusch et al.
   2014 /0174458 Al         6 / 2014 Katz                                       2014 /0299138   A    10 /2014    Xiang
   2014 /0174459 Al         6 /2014 Burstyn                                     2014 /0299139   A1   10 /2014    Liu
   2014 /0175081 A1         6 / 2014   Hwa                                      2014 /0299140 A      10 /2014 Liu
   2014 /0178461 A1         6 / 2014   Rigas                                    2014 / 0301721 A1 10 / 2014 Ruscio et al .
   2014 /0182609 Al         7 / 2014   Liu                                      2014 /0305450 Al     10 /2014 Xiang
   2014 /0182610 Al         7 / 2014   Liu                                      2014 / 0305451 A1    10 /2014 Liu
   2014 /0182611 Al         7 / 2014 Liu                                        2014 /0305452 A      10 /2014 Liu
   2014 /0182612 A          7 / 2014 Chen                                       2014 /0305454 Al     10 /2014 Rinker et al.
   2014 /0190477 Al         7 /2014 Qiu                                         2014 /0311503 Al     10 / 2014 Liu
   2014 /0190478 A1         7 / 2014 Liu                                        2014 /0311504 Al     10 /2014 Liu
   2014 /0190496 A1         7 / 2014 Wensley et al.                             2014 /0311505 AL     10 /2014 Liu
   2014 /0190501 Al         7 / 2014   Liu                                      2014 /0332016 A1     11/ 2014 Bellinger et al.
   2014 /0190502 Al         7 / 2014   Liu                                  2014 /0332017 A1         11/2014 Liu
   2014 /0190503 Al         7 / 2014   Li et al.                                2014 /0332018 A1     11/2014 Liu
   2014 /0196716 Al         7 / 2014   Liu                                      2014 /0332019 AL     11/2014 Liu
   2014 /0196718 A1         7 / 2014   Li et al.                            2014 /0332020 Al         11/ 2014 Li et al.
   2014/0196731 Al          7 / 2014   Scatterday                           2014 / 0332022 Al        11/2014 Li et al.
   2014 /0196733 A1         7 / 2014 Liu                                        2014 /0334803 AL     11/2014 Li et al .
   2014 /0196734 Al         7 /2014 Liu                                         2014/0338680 A1      11/2014 Abramov et al .
   2014 /0196735 Al         7 / 2014 Liu                                        2014 /0338681 AL     11/2014 Liu
   2014 / 0202474   A1      7 /2014 Peleg et al.                                2014 /0338682 AL     11/2014 Liu
   2014 /0202475    A1      7 / 2014 Liu                                    2014 / 0338683 A1        11/ 2014 Liu
   2014 / 0202477   Al      7 / 2014 Qi et al.                              2014 /0338684 AL         11/2014 Liu
   2014 / 0209096   A1      7 / 2014 Cheyene                                    2014 /0338685 A1 11/2014 Amir
    2014 / 0209106 A1       7 /2014 Liu                                         2014 /0345631 A1 11/ 2014 Bowen et al.
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 12 of 83 PageID: 146


                                                       US 10 ,076 ,139 B2
                                                             Page 11

  ( 56 )                 References Cited                          2015 /0040928 A1
                                                                   2015 /0040929 Al
                                                                                            2 /2015 Saydar et al.
                                                                                            2 /2015 Hon
                    U . S . PATENT DOCUMENTS                       2015 /0041482 A1         2 /2015 Liu
                                                                       2015 /0047658 A1     2 /2015 Cyphert et al.
    2014 / 0345632 A1 11/ 2014 Scatterday                              2015 / 0047659 Al    2 /2015 Liu
   2014 /0345633 AL      11/ 2014 Talon et al .                        2015 / 0047660 A1    2 / 2015 Liu
   2014 /0345635    Al 11/ 2014 Rabinowitz et al.                      2015/0047661 A1      2 / 2015 Blackley et al.
   2014 / 0352177   Al 12/ 2014 Rehkemper                          2015 /0047663 A1         2 /2015 Liu
   2014 /0352705    Al 12 / 2014 Liu                               2015 /0053215 A1         2 / 2015 Liu
   2014 /0352707    Al 12 / 2014 Liu                               2015 / 0053216 A1        2 /2015 Liu
   2014 /0353856    Al 12 / 2014 Dubief                            2015 / 0053217 A1        2 /2015 Steingraber et al.
   2014 /0353867    Al 12 / 2014 Liu                               2015 /0053220 A1         2 /2015 Levy et al .
   2014 /0354215 AL      12 /2014 Xiang                            2015 / 0057341 Al        2 / 2015 Perry
   2014 /0355969 AL      12/ 2014 Stern                            2015 /0059779 Al         3 /2015 Alarcon et al.
   2014 /0356607 AL      12 / 2014 Woodcock                            2015 /0059780   A1   3 / 2015   Davis et al.
   2014 /0360512 Al      12 / 2014 Xiang                               2015 /0059782   A1   3 /2015    Liu
   2014 /0360516    A112/2014        Liu                               2015/0059783    Al   3 /2015    Liu
   2014 /0366894    Al 12/2014       Liu                               2015 /0059784   Al   3 / 2015   Liu
   2014 /0366895    Al 12 / 2014     Li et al.                     2015 /0059785 Al         3 /2015 Liu
   2014 /0366896    Al 12/ 2014      Li et al .                    2015 /0068523 Al         3 /2015 Powers et al .
   2014 /0366897    A1 12/2014       Liu                               2015 /0068543 A1     3 /2015 Liu
   2014 /0366898    A1 12/2014       Monsees                           2015 /0068545 A1     3 / 2015 Moldoveanu et al.
   2014 / 0366902 A112 / 2014 Chiolini et al.                          2015 /0075545 A1     3 /2015 Xiang
   2014 /0373833 Al  12/ 2014 Liu                                  2015/0075546        A1   3 /2015    Kueny, Sr. et al.
   2014 / 0373855 Al 12/ 2014 Zheng                                2015 /0078735       Al   3 /2015    Cormack
   2014 /0373858 Al 12 / 2014 Liu                                  2015 / 0080265      Al   3 /2015    Elzinga et al.
   2014 /0376895 AL      12/ 2014 Han                              2015 /0082859       Al   3 / 2015   Xiang
   2014 /0378790 A1      12/2014 Cohen                                 2015/0083144    Al   3 /2015 Xiang
   2015 / 0000682 Al      1 /2015 Liu                                  2015 /0083145   Al   3 /2015 Li et al .
   2015/0000683 A1        1 / 2015 Liu                                 2015 /0083146   A1   3 /2015 Goldman et al.
   2015 / 0007834 Al      1 / 2015 Liu                                 2015 /0083147   A1   3 /2015 Schiff et al .
   2015 /0007835 Al       1 /2015 Liu                                  2015 /0090256 A1     4/ 2015 Chung
   2015 /0007836 A1       1/ 2015 Li et al.                            2015 /0090277 Al     4 /2015 Xiang
   2015 /0013692 A1       1 /2015 Liu                              2015 / 0090278 A1        4 /2015 Schiff et al.
   2015 /0013693 A1       1/ 2015 Fuisz et al.                     2015/0090279 Al          4 / 2015 Chen
   2015 /0013696 AL       1/ 2015 Plojoux et al.                   2015/0090280        A1   4 /2015    Chen
   2015 /0013700 Al       1 /2015 Liu                              2015 / 0090281      A1   4 /2015    Chen
   2015 / 0013701 A1      1 /2015 Liu                              2015 /0100441       A1   4 / 2015   Alarcon et al.
   2015 /0013702 Al       1 /2015 Liu                              2015 /0101606       A1   4 /2015    White
   2015 /0015187 A1       1/ 2015 Xiang                                2015 / 0101622 Al    4 /2015 Liu
   2015 /0020822 A1       1 /2015 Janardhan et al.                     2015 /0101623 Al     4 /2015 Liu
   2015 /0020823 A1       1/ 2015 Lipowicz et al.                  2015 /0101625       A1   4 / 2015   Newton et al.
   2015 /0020824 A1       1/ 2015 Bowen et al.                     2015 /0101626       A1   4 /2015    Li et al.
   2015 /0020825 A1       1/ 2015 Galloway et al.                  2015 /0101945       A1   4 / 2015    Scatterday
   2015 / 0020826 Al      1 / 2015 Liu                             2015 /0102777       A1   4 /2015    Cooper
   2015 / 0020827 Al      1 / 2015 Liu                             2015 /0105455       A1   4 /2015     Bjorncrantz
   2015 /0020828 A1       1 / 2015 Liu                             2015 /0107609       Al   4 / 2015   Liu
   2015 / 0020829 A1      1 / 2015 Li                              2015 /0107610       Al   4 /2015    Metrangolo et al.
   2015 /0020830 A1       1/ 2015 Koller                               2015 /0107611 A1     4 /2015 Metrangolo et al.
   2015 /0020831 A1       1/ 2015 Weigensberg et al.               2015 /0107612 A1         4 / 2015 Liu
   2015 / 0020833 Al      1/ 2015 Conley et al.                    2015 /0108019 A1         4 /2015 Liu
   2015 /0027454    Al    1 /2015 Li et al.                        2015 /0114407 A1         4 / 2015 Duncan et al.
   2015 /0027455    A     1/ 2015 Peleg et al.                         2015 /0117842 A1     4 / 2015 Brammer et al.
   2015 /0027456    A1    1/ 2015 Janardhan et al.                     2015 /0122252 Al     5 /2015 Frija
   2015 /0027457    A1    1/ 2015 Janardhan et al .                2015 /0122274 Al         5 /2015 Cohen et al.
   2015 /0027460    A1    1 /2015 Liu                                  2015 /0122278 A1     5 /2015 Hardgrove et al.
   2015 /0027461    A1    1/2015 Liu                                   2015 /0128965 Al     5 /2015 Lord
   2015 / 0027462   Al    1 / 2015 Liu                                 2015/0128966 Al      5 / 2015 Lord
   2015 / 0027463   A1    1 / 2015 Liu                                 2015 /0128967 A1     5 /2015 Robinson et al.
   2015 /0027464    Al    1 / 2015 Liu                                 2015/0128969 Al      5 /2015 Chapman et al.
   2015 /0027465    A1    1/ 2015 Liu                                  2015 /0128970 A1     5 /2015 Liu
   2015 / 0027466 A1      1 /2015 Xiang                            2015 /0128971       Al   5 /2015    Verleur et al.
   2015 / 0027467 Al      1 /2015 Liu                              2015/0128972        A1   5 /2015 Verleur et al.
   2015 /0027468 Al
   2015 / 0027469 Al
   2015 /0027470 Al
    2015 / 0027471 A1
                                .
                                .
                          1 /2015 Li et al.
                          1/ 2015 Tucker et al.
                          1/ 2015 Kane et al.
                          1 / 2015 Feldman et al.
                                                                   2015 /0128973
                                                                   2015/0128976
                                                                       2015/0128977 A1
                                                                       2015 /0136153 Al
                                                                                       A1
                                                                                       A1
                                                                                            5 /2015
                                                                                            5 /2015
                                                                                                    Li et al.
                                                                                                    Verleur et al.
                                                                                            5 /2015 Li et al.
                                                                                            5 /2015 Lord
   2015 / 0027472 AL      1 /2015 Amir                             2015 /0136155 A1         5 / 2015 Verleur et al.
   2015/0027473 A1        1/ 2015 Graf                             2015 /0136156 Al         5 /2015 Liu
   2015 /0034102 Al       2 /2015 Faramarzian                      2015 /0136157       A1   5 / 2015   Liu
   2015 /0034103 Al       2 /2015 Hon                              2015 /0136158       Al   5 / 2015   Stevens et al.
   2015 /0034104 Al       2 / 2015 Zhou                            2015 /0142387       A1   5 /2015    Alarcon et al.
   2015 /0034105 A1       2 /2015    Liu                           2015 /0144145       Al   5 / 2015   Chang et al.
   2015 / 0034106 A1      2 / 2015   Liu                           2015 /0144147       A1   5 /2015    Li et al .
   2015 /0034107 A1       2 / 2015   Liu                           2015 /0144148       A1   5 / 2015   Chen
   2015 / 0034507 A1      2 / 2015   Liu                           2015 /0150302 A1  6 /2015           Metrangolo et al.
   2015 / 0035540 Al      2 /2015    Xiang                         2015 /0150303 A1  6 /2015            Jensen
   2015 /0038567 AL       2 /2015 Herkenroth et al.                2015 /0150305 Al 6 /2015            Shenkal
   2015 /0040927 Al       2 / 2015 Li et al.                       2015 /0150306 A16 / 2015            Chen
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 13 of 83 PageID: 147


                                                          US 10 ,076 ,139 B2
                                                               Page 12

  ( 56 )                  References Cited                               2015 /0245660 A1
                                                                         2015 /0245661 A1
                                                                                              9 / 2015 Lord
                                                                                              9 / 2015 Milin
                     U . S . PATENT DOCUMENTS                            2015 /0245665 Al     9 / 2015Memari et al.
                                                                         2015 /0245666 Al     9 / 2015Memari et al.
   2015 /0150307     Al    6 / 2015   Liu                                2015 /0245667 A1     9 /2015 Memari et al.
   2015 /0150308     A1    6 / 2015   Monsees et al.                     2015 /0245668 A1     9 / 2015Memari et al.
   2015 /0157053     Al    6 / 2015   Mayor                              2015 /0245669 A1     9 /2015 Cadieux et al.
   2015 /0157054     Al    6 / 2015   Liu                            2015 /0257441     A1     9 /2015 Gerkin
   2015 /0157055     Al    6 /2015    Lord                           2015/0257444      Al     9 /2015 Chung
   2015 /0157056     Al    6 / 2015   Bowen et al .                  2015/0257445      A1     9 /2015 Henry , Jr. et al.
   2015 /0163859     Al    6 / 2015    Schneider et al.              2015 /0257446     Al     9 / 2015 Chung
   2015 /0164138 Al        6 / 2015   Liu                            2015 /0257447     Al     9 /2015 Sullivan
   2015 /0164141 Al        6 / 2015   Newton                         2015 /0257449     Al     9 /2015 Gabbay
   2015 /0164142 Al        6 / 2015   Li et al.                          2015 /0257451 A1     9 /2015 Brannon et al.
   2015 /0164143 Al        6 / 2015   Maas                               2015 / 0258289 Al    9 /2015 Henry , Jr. et al.
   2015 /0164144 A1        6 / 2015   Liu                                20150272211 A1      10/ 2015 Chung
   2015 /0164145 Al        6 / 2015   Zhou                               2015 /0272215 Al    10 /2015 Esses
   2015 /0164146 Al        6 / 2015   Li et al.                          2015 / 0272217 Al   10 /2015 Chen
   2015 /0164147 Al        6 /2015 Verleur et al.                        2015 /0272218 A     10 /2015 Chen
   2015 /0167976 Al       6 /2015 Recio                              2015 / 0272220 Al 10/ 2015 Spinka et al.
   2015 /0173124 Al       6 / 2015 Qiu                               2015 /0272221 A1 10 /2015 Liu
   2015 /0173417 Al        6 /2015 Gennrich et al.                   2015 / 0272222    Al    10 /2015    Spinka et al.
   2015 /0173419     Al    6 /2015 Tu                                2015 /0272223     Al    10 / 2015   Weigensberg et al.
   2015 /0173421     Al   6 / 2015    Hsieh                          2015 /0276262     A     10 / 2015   Dai et al.
   2015 /0173422     Al   6 / 2015    Liu                            2015 / 0282524    Al    10 / 2015   Elhalwani
   2015 /0181928     Al    7 / 2015   Liu                            2015 / 0282525    Al    10 / 2015   Plojoux et al.
   2015 /0181937 AL        7 / 2015   Dubief et al .                 2015 /0282526     AL    10 /2015    Wu
   2015 /0181939 A1        7 / 2015   Liu                            2015 / 0282527    A1    10 / 2015   Henry , Jr.
   2015 /0181940 A1        7 / 2015 Liu                              2015 / 0282529    A1    10 / 2015   Li et al.
   2015/0181941 A1         7 / 2015 Liu                              2015 /0282530     A1    10 /2015    Johnson et al .
   2015 /0181943 A1        7 / 2015 Li et al.                        2015 /0288468     A1    10 /2015    Xiang
    2015 /0181944 A1       7 / 2015 Li et al.                        2015 /0289565     A1    10 / 2015   Cadieux et al.
    2015 /0184846 A1       7 / 2015 Liu                              2015 /0289567     AL    10 / 2015 Liu
   2015 /0186837 Al        7 / 2015 Bianco et al.                        2015 /0295921 Al    10 /2015 Cao
   2015 /0189695     Al    7 / 2015 Xiang                            2015 /0296883 A1        10 /2015 Wu
   2015 /0189915     A1    7 / 2015 Liu                              2015 /0296885 Al        10 /2015 Liu
   2015 /0189918     Al    7 / 2015 Liu                              2015/0296886 A1         10 /2015 Li et al .
   2015 /0189919     Al    7 /2015 Liu                                   2015 /0296887 Al    10 /2015 Zhu
   2015 /0189920     A1    7 / 2015 Liu                                  2015 /0296888 A1    10 /2015 Liu
                                                                         2015 /0296889 A     10 / 2015 Liu
   2015 /0196055     A1    7 / 2015 Liu
   2015 /0196056     A1    7 / 2015 Liu                              2015 /0304401 Al 10 /2015 Liu
   2015 /0196057 A1        7 /2015 Wu                                2015 /0304402 A1 10 / 2015 Liu
   2015 /0196058 Al        7 / 2015 Lord                             2015 / 0305403 A1 10 / 2015 Coelho Belo Fernandes De
   2015 /0196059 Al        7 /2015 Liu                                                           Carvalho
   2015 /0196060 A1        7 /2015 Wensley et al.                        2015 /0305404 Al    10 /2015 Rosales
   2015/0196062      Al    7 /2015    Li et al.                          2015 /0305406 A     10 /2015 Li et al .
   2015 /0200385     A1    7 / 2015   Liu                                2015 /0305407 A1    10 / 2015 Li et al.
   2015 /0201674     A1    7 / 2015   Dooly et al.                   2015 / 0305408    A1    10 / 2015   Liu
   2015 /0201675     A1    7 / 2015   Lord                           2015 /0305409     A1    10 /2015     Verleur et al.
   2015 /0201676     Al    7 / 2015   Shin                           2015 /0305464     Al    10 /2015    Nelson , Jr. et al.
   2015 /0208724     Al    7 /2015 Wu                                2015 / 0313275    A1    11/ 2015    Anderson et al.
   2015 /0208725     Al    7 / 2015 Tsai                             2015 / 0313282    AL    11/ 2015    Ademe et al.
   2015 /0208726     A1    7 /2015 Liu                               2015 / 0313283    Al    11/ 2015    Collett et al.
   2015 /0208728 A1        7 / 2015 Lord                             2015 /0313284     AL    11/2015 Liu
   2015 /0208729 A1        7 / 2015 Monsees et al.                   2015/0313285      A1    11/2015 Waller et al.
   2015 /0208730 A1        7 / 2015 Li et al.                        2015 /0313287     AL    11/ 2015 Verleur et al.
   2015 /0208731 Al        7 / 2015 Malamud et al.                   2015 /0313288     A1    11/2015 Liu
   2015 /0216232 A1        8 /2015 Bless et al.                          2015 /0313868 A1    11/ 2015 Morgan
   2015 / 0216233 Al       8 / 2015 Sears et al.                         2015 /0320114 AL    11/2015 Wu
   2015 /0216234 Al        8 / 2015 Chung                                2015 /0320116 AL 11/ 2015 Bleloch et al.
   2015 /0216235 A1        8 / 2015 Liu                                  2015 /0322451 AL 11/ 2015 Kudithipudi et al.
   2015 / 02 16237   A1    8 /2015 Wensley et al.                        2015 /0327595 AL 11/2015 Scatterday
   2015 / 0217067    Al    8/ 2015 Hearn et al.                          2015 /0327596 AL    11/2015 Alarcon et al.
   2015 / 0217068    Al    8 / 2015 Wakalopulos                          2015 /0327597 AL    11/2015 Li et al .
   2015 /0223520     A1    8 /2015 Phillips et al.                   2015 /0327598 AL        11/2015 Xiang
   2015 /0223521     Al    8 /2015 Menting et al.                    2015/0328415      AL    11/2015     Minskoff et al .
   2015 / 0223522    A1    8 / 2015 Ampolini et al.                  2015/0332379      A1    11/2015      Alarcon
   2015 / 0223523    A1    8/ 2015 McCullough                        2015 /0333542     A1    11/ 2015     Alarcon et al .
   2015 /0224268     A1    8 /2015 Henry et al.                      2015 /0333552     A1    11/2015      Alarcon
   2015 /0227471 A1        8 / 2015 Stafford et al.                  2015 / 0333561 A1       11/ 2015 Alarcon
   2015 /0237914 Al        8 / 2015 Han                                  2015 /0335071 Al 11/2015 Brinkley et al .
   2015 /0237917 Al        8 / 2015 Lord                                 2015 /0335072 A  11/2015 Giller
   2015 /0237918 A1        8 / 2015 Liu                                  2015 /0335074 Al 11/2015 Leung
   2015 / 0238723    A1    8 / 2015 Knudsen                              2015/0335075 AL 11/ 2015 Minskoff et al.
   2015 /0245654     A1    9 / 2015 Memari et al .                       2015 /0342254 Al    12/2015 Mironov et al.
   2015 / 0245655    A1    9 / 2015   Memari et al.                  2015 /0342255 Al        12 /2015 Wu
   2015 / 0245657
   2015 /0245658
                     A
                     AL
                           9/ 2015
                           9 /2015
                                      Memari et al.
                                      Worm et al.
                                                                         2015 /0342256 A1 12 / 2015 Chen
                                                                         2015 /0342257 All 12 /2015 Chen
                                                                                                         .
                                                                                                         L
   2015 /0245659 AL        9 /2015    DePiano et al.                     2015 /0342258 A1 12 / 2015 Chen
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 14 of 83 PageID: 148


                                                        US 10 ,076 ,139 B2
                                                             Page 13

  ( 56 )                 References Cited                              2016 / 0091194
                                                                       2016 /0095352
                                                                                        Al
                                                                                        A1
                                                                                             3 /2016
                                                                                             4 / 2016
                                                                                                        Liu
                                                                                                        Liu
                 U . S . PATENT DOCUMENTS                              2016 /0095353    A1   4 /2016    Liu
                                                                       2016 / 0095354   A1   4 /2016    Wu
   2015 /0342259 Al 12 /2015 Baker et al.                              2016 /0095355    Al   4 / 2016   Hearn
   2015 /0351449 Al      12/ 2015 Righetti                             2016 /0095356    Al   4 /2016 Chan
   2015 / 0351454   Al 12/ 2015 Huang                                  2016 /0095357    A1   4 / 2016   Burton
   2015 /0351455    Al 12 /2015 Liu                                    2016 /0099592    A1   4 / 2016   Gatta et al.
   2015 /0351456    Al 12 / 2015 Johnson et al.                    2016 /0100456 A1          4 / 2016   Tsai
   2015 /0351457    All 12/2015 Liu                                    2016 /0100632 A1      4 /2016    Debono et al.
   2015 / 0357608   A1 12 / 2015 Huang                                 2016 /0101909 Al      4 /2016    Schennum et al .
   2015 /0357839    Al 12 / 2015 Cai et al.                        2016 /0106144 Al          4 / 2016   Muehlbauer et al.
   2015 /0359258 AL      12 /2015 Mishra et al.                    2016 /0106151 A1          4 /2016    Swepston et al.
   2015 /0359261 AL      12 /2015 Li et al.                        2016 /0106152 A1          4 / 2016   Liu
   2015 /0359262 AL      12 / 2015 Liu et al.                      2016 /0106154 A1          4 /2016    Lord
   2015 /0359263 Al 12 / 2015 Bellinger                            2016 /0106155 Al          4 /2016    Reevell
   2015 / 0359264 A1 12/ 2015 Fernando et al.                          2016 /0106156 Al      4 /2016    Qiu
   2015 /0359265    Al   12/2015      Liu                              2016 /0106936 A1      4 /2016 Kimmel
   2015 /0366250    AL   12/2015      Landau                           2016 /0109115    Al   4 / 2016   Lipowicz
   2015 /0366265    A1   12 / 2015    Lansing                          2016 /0113323    Al   4 / 2016   Liu
   2015 /0366266    AL   12/2015      Chen                             2016 /0113325    A1   4 /2016    Liu
   2015 /0366267 AL      12 /2015 Liu                                  2016 /0113326    A1   4 / 2016   Li et al.
   2015 /0366268 A1      12/2015 Shabat                                2016 /0113327    A1   4 / 2016   Wu
   2015 /0374035 Al       12 / 2015 Sanchez et al.                 2016 /0120218        A1   5 /2016     Schennum et al.
   2015 / 0374039 Al      12 / 2015 Zhu                            2016 /0120220        A1   5 /2016    Malgat et al.
   2015 /0374040 A1      12/ 2015 Chen                             2016 /0120222        AL   5 /2016    Bagai et al.
   2016 / 0000147 Al       1 / 2016 Li et al.                      2016 /0120223        A1   5 /2016    Keen et al.
   2016 / 0000148 A1       1/ 2016 Liu                             2016 /0120224        Al   5 / 2016   Mishra et al.
   2016 /0000149 Al        1/2016 Scatterday                       2016 /0120225        A1   5 / 2016   Mishra et al.
   2016 /0002649 A1        1 /2016 Kudithipudi et al.              2016 /0120226        Al   5 /2016    Rado
                                                                   2016 /0120227        A1   5 / 2016   Levitz et al.




                                                                                                   Whilo
   2016 /0007650 A1        1 / 2016 Duncan et al .
   2016 /0007651 A1        1/ 2016 Ampolini et al.                 2016 /0120228        Al   5 /2016 Rostami et al.
   2016 /0007653 Al        1/ 2016 Tu                              2016 /0121058        Al   5 /2016 Chen
   2016 /0007654 Al        1 /2016 Zhu                             2016 /0128384        Al   5 /2016 Luciani et al .
    2016 / 0007655 Al      1/2016 Li et al.                        2016 /0128385        A1   5 /2016 Lin
   2016 /0010103 A1        1 /2016 Kudithipudi et al.              2016 /0128387        A1   5 / 2016 Chen
   2016 / 0015082 Al       1/ 2016 Liu                             2016 /0128388        A1   5 / 2016 Liu
   2016 /0020048 Al        1/ 2016 Ware                                2016 /0128389 A1      5 /2016 Lamb et al.
   2016 / 0021771 Al       1/ 2016 Zhang et al.                        2016 /0128390 A1      5 / 2016 Liu
   2016 /0021931 A1        1 /2016 Hawes et al .                       2016 /0129205 A1      5 / 2016 Shahaf et al.
   2016 /0021932    A1     1/ 2016 Silvestrini et al.              2016 /0131629        A1   5 /2016    Cadieux , Jr. et al.
   2016 /0021933    A1     1 / 2016 Thorens et al.                 2016 /0132898        Al   5 / 2016   Cadieux et al.
   2016 /0021934    A1     1 /2016 Cadieux et al.                  2016 /0134143        Al   5 /2016    Liu
   2016 /0029225    A1     1 / 2016 Hu                             2016 /0135494        A1   5 / 2016   Liu et al.
   2016 / 0029694   Al     2 / 2016 Clements et al.                2016 /0135500        A1   5 / 2016 Hearn et al.
   2016 /0029697 A         2 / 2016 Shafer                         2016 /0135501        A1   5 /2016    Liu
    2016 / 0029698 A1      2 / 2016 Xiang                          2016 /0135503        A1   5 /2016    Liu
   2016 /0029699 A1       2 /2016     Li et al.                    2016 /0135504        Al   5 / 2016   Li et al.
   2016 /0029700 A1       2 /2016     Li et al.                    2016 /0135505        A1   5 / 2016   Li et al.
   2016 / 0037826 Al      2 / 2016    Hearn et al.                 2016 /0135506        Al   5 /2016    Sanchez et al.
   2016 /0044961 A1       2 /2016     Liu                              2016 /0135507    A1   5 /2016 Thorens et al.
   2016 /0044964 A1       2 /2016     Liu                              2016 /0136153    A1   5 /2016 Jenkins
   2016 / 0044965 Al      2 /2016     Liu                              2016 /0136213    A1   5 / 2016 Paul
   2016 /0044966 A1       2 / 2016    Li et al.                        2016 /0138795    A1   5 / 2016 Meinhart et al.
   2016 /0044967 Al       2 /2016     Bowen et al .                    2016 /0143354    A1   5 /2016 Liu
   2016 /0044968 A1       2 /2016     Bowen et al .                    2016 /0143357    A1   5 / 2016 Liu
   2016 /0049682 Al       2 / 2016    Won et al.                       2016 /0143358 Al      5 /2016 Zhu
   2016 /0051716 Al        2 / 2016 Wheelock                           2016 /0143359    Al   5 /2016    Xiang
    2016 / 0053988 A1      2 / 2016 Quintana                           2016 /0143360    A1   5 / 2016   Sanchez et al.
   2016 /0057811 Al        2 /2016 Alarcon et al.                      2016 /0143361    Al   5 /2016    Juster et al .
   2016 /0058066 A1        3/ 2016 Banks et al.                        2016 /0143362    A1   5 /2016    Boldrini
   2016 /0058071 A1        3 / 2016 Hearn                              2016 /0143363    A1   5 /2016    Boldrini
    2016 / 0058072 A1      3 / 2016 Liu                                2016 /0143365 Al      5 /2016 Liu
   2016 /0058073 Al        3 / 2016 Chen                               2016 /0144458 Al       5 /2016 Boldrini
                                                                       2016 /0150820 A1      6 /2016 Liu
   2016 /0058074 Al
   2016 /0068071 Al
                           3 / 2016 Liu
                           3/ 2016 Hearn                           2016 /0150821        A1   6 /2016      .
                                                                                                        Liu
   2016 /0073677 AL        3 /2016 Kappel et al.                   2016 /0150823        A1   6 /2016    Liu
   2016 /0073678 AL        3/ 2016 Fujisawa et al.                 2016 /0150824        A1   6 / 2016   Memari et al.
   2016 / 0073690 Al       3 /2016 Liu                             2016 /0150826        A1   6 / 2016   Liu
   2016 /0073691 A1        3 / 2016 Liu                            2016 /0150827        A1   6 /2016    Liu
   2016 /0073692 Al        3 / 2016 Alarcon et al.                 2016 /0150828        A1   6 /2016    Goldstein et al.
   2016 /0073693 Al        3 / 2016 Reevell                        2016 /0150872        A1   6 / 2016   Zayat
    2016 / 0073694 A1      3 / 2016 Liu                            2016 /0157523        A1   6 /2016    Liu
   2016 /0080469 A1        3 / 2016 Liu                            2016 /0157524        Al   6 /2016    Bowen et al.
   2016 /0081393 A1        3 / 2016 Black                          2016 /0157525        A1   6 / 2016    Tucker et al.
   2016 / 0081394   A1     3/ 2016    Alarcon et al.               2016 /0158782        A1   6 / 2016   Henry, Jr. et al.
   2016 /0081395    A1     3 /2016    Thorens et al.               2016 /0165952        A1   6 / 2016   Liu
   2016 /0088874    A1     3/ 2016    Lipowicz                     2016 /0165955        A1   6 /2016    Horne
   2016 / 0089508   A1     3 / 2016   Smith et al.                     2016 /0166564 A16 /2016 Myers et al.
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 15 of 83 PageID: 149


                                                        US 10 Page
                                                              ,076 ,14139 B2
  ( 56 )                 References Cited                           2016 /0249684
                                                                    2016 /0255876
                                                                                     Al
                                                                                     A1
                                                                                            9 /2016 Liu
                                                                                            9 /2016 Rostami
                    U . S . PATENT DOCUMENTS                        2016 / 0255878   A1     9 /2016    Huang et al.
                                                                    2016 /0260156    A1     9 / 2016   Liu
   2016 /0167846 A16 / 2016 Zahr et al.                              2016 /0261021 Al       9 / 2016   Marion et al.
   2016 /0174076 A1 6 / 2016 Wu                                      2016 /0262443 Al       9 / 2016   Piccirilli et al .
   2016 /0174609 A1 6 / 2016 Mironov                                 2016 /0262445 A1       9 /2016    Benjak et al.
   2016 /0174611 A        6 / 2016 Monsees et al.                    2016 / 0262449 Al      9 /2016 Liu
   2016 /0174613 A1      6 / 2016 Zuber et al.                       2016 /0262450 A1       9 /2016 Liu
   2016 /0176564 Al       6 / 2016 Garthaffner                      2016 /0262451 A1        9 / 2016 Liu
   2016 /0177285 Al       6 / 2016 Voerman et al.                   2016 /0262452 A1        9 /2016 Zhu
   2016 /0183592 Al       6 / 2016 Liu                              2016 /0262453 Al        9 / 2016 Ampolini et al.
   2016 /0183593 Al       6 / 2016 Liu                               2016 /0262454 A1       9 /2016 Sears et al .
   2016 /0183594 Al       6 / 2016 Liu                               2016 /0262455 Al       9 /2016 Chen
   2016 /0183595    Al    6 / 2016   Grimandi et al.                 2016 / 0262456 A1      9 /2016 Borkovec et al.
   2016 /0183597    Al    6 / 2016   Li et al.                       2016 /0262457 Al       9 /2016 Borkovec et al.
   2016 /0189216    A1    6 / 2016   Liu                             2016 /0262459 Al       9 /2016 Monsees et al.
   2016 /0192705    Al    7 / 2016   Borkovec et al .                2016 /0262526 A1       9 /2016 Gonzalez
   2016 /0192706    A1    7 / 2016   Kananen                         2016 /0268824 Al       9 / 2016 Liu
                                                                                            9 / 2016 Lewis et al.
   2016 /0192707
   2016 /0192708
   2016 /0192709
   2016 /0192710
                    A1
                    A1
                    Al
                    Al
                                lui
                                .
                                IN
                                L
                                i
                          7 / 2016
                          7 / 2016
                          7 / 2016
                          7 /2016
                                     Li et al.
                                     DeMeritt et al.
                                     Liu
                                     Liu
                                                                     2016 /0270441 A1
                                                                     2016 /0270442 A1
                                                                     2016 /0270443 A1
                                                                    2016 /0270444 Al
                                                                                            9 /2016 Liu
                                                                                            9 /2016 Liu
                                                                                            9 /2016 Lin
   2016 /0198759    Al     7 /2016   Kuntawala et al.                2016 /0270445 A1       9 /2016    Liu
   2016 /0198763    A1    7 / 2016   Adkins et al.                   2016 /0270446 A1       9 /2016    Shenkal et al.
   2016 /0198765 A        7 / 2016 Liu                               2016 /0270447 Al       9 /2016    Borkovec
   2016 /0198766 AL       7 / 2016 Liu                              2016 / 0271347   A1     9 /2016    Raichman
   2016 /0198767 A1       7 / 2016 Verleur                          2016 / 0278163   Al     9 /2016    Chen
   2016 /0198768 Al       7 / 2016 Liu                              2016 /0278431    A1     9 /2016    Liu
   2016 /0198769 A1       7 / 2016 Liu                              2016 /0278432    A1     9 /2016    Liu
   2016 /0198770    A1    7 /2016    Alarcon                        2016 /0278433    A1     9 /2016 Xiang
   2016 /0200463 A1       7 /2016 Hodges et al.                      2016 /0278434 Al       9 / 2016 Liu
   2016 /0201224    Al    7/ 2016    Xiang                           2016 /0278435 Al       9 /2016 Choukroun et al.
   2016 /0204637    Al    7 / 2016   Alarcon et al.                  2016 /0278436 Al       9 /2016 Verleur et al.
   2016 /0205998    A1    7 /2016    Matsumoto et al.               2016 /0280450 A1        9 / 2016 Hearn et al.
   2016 /0205999    A     7 / 2016   Liu                            2016 /0284197 A1        9 /2016 Liu
   2016 /0206000    Al    7 / 2016   Lord et al.                    2016 /0285983 A1        9 / 2016 Liu
   2016 /0206002    Al    7/ 2016    Borkovec et al.                 2016 /0286856 Al      10 /2016    Liu
   2016 /0206005    Al    7 / 2016    Yamada et al.                  2016 /0286858 A1      10 /2016    Liu
   2016 /0206006    A1    7 / 2016   Li et al.                       2016 /0286859 Al      10 /2016    Liu
   2016 /0211693    A1    7 /2016    Stevens et al .                 2016 /0286860 A       10 / 2016   Flayler
   2016 /0212520 A1       7 /2016 Merenda                            2016 / 0286862 A1 10 / 2016 Silvetrini
   2016 /0213060 Al       7 / 2016 Thaler                            2016 /0286863 A       10 /2016 Lin
   2016 /0213061 Al       7 / 2016 Liu                               2016 /0286864 A       10 /2016 Lin
   2016 /0213062 A1       7 / 2016 Doyle                            2016 / 0286865   Al    10 /2016    King et al.
   2016 /0213065 A1       7 /2016 Wensley et al.                    2016 / 0295913   Al    10 / 2016   Guo et al.
   2016 / 0213066 A1      7 / 2016 Zitzke et al.                    2016 /0295915    Al    10 /2016    Jochnowitz et al.
    2016 / 0213067 Al     7 / 2016 Hon                              2016 /0295916    A1    10 /2016    Malgat et al.
    2016 / 0213866 A1     7 / 2016 Tan                              2016 /0295917    Al    10 /2016    Malgat et al.
   2016 /0219932 A1       8 / 2016 Glaser                           2016 /0295918    A1    10 /2016    Liu
   2016 /0219933 Al       8 /2016 Henry , Jr. et al.                 2016 /0295920 A       10 /2016 Liu
   2016 /0219934 Al       8 /2016 Li et al.                          2016 /0295922   A1    10 /2016    John et al.
   2016 /0219936    A1    8 /2016    Alarcon                         2016 /0295923   A1    10 /2016    Lin
   2016 /0219937    A1    8 /2016    Rado                            2016 /0295924   A1    10 /2016    Liu




                                                                                                       sul l
   2016 /0219938    A1    8 /2016    Mamoun et al.                   2016 /0295925   AL    10 /2016    Chen
   2016 /0221707    A1    8 / 2016   Xu et al.                      2016 / 0295926 A1 10 / 2016 Zuber
   2016 /0226286    Al    8 / 2016   Xiang                           2016 /0297341 A1      10 /2016 Wallace et al .
   2016 /0227837    A1    8 / 2016   Hammel et al.                   2016 /0302471 Al 10 /2016 Bowen et al.
    2016 / 0227838 Al     8 / 2016 Johnson et al.                   2016 /0302483 Al  10 /2016 Liu
   2016 /0227839 Al       8 / 2016 Zuber et al.                      2016 /0302484 A1 10 / 2016 Gupta et al.
   2016 /0227840 A1       8 / 2016 Xiang                             2016 /0302485 A       10 /2016 Alima
   2016 /0227841 A1       8 /2016 Li et al.                          2016 /0302486 Al      10 /2016 Eroch
    2016 / 0227842 A1     8 / 2016 Xiang                             2016 /0302487 Al      10 /2016 Chen
   2016 /0233705 Al       8 / 2016 Liu                              2016 /0302488 A        10 /2016 Fernando et al .
   2016 /0233708 Al       8 / 2016 Liu                              2016 /0309775 A1       10 /2016 Parker
   2016 /0235119 Al       8 / 2016 Liu                              2016 /0309779    Al 10 / 2016 Liu
   2016 /0235120 A1       8 / 2016 Liu                              2016 / 0309780   A1 10 / 2016 Chen et al.
   2016 /0235121 Al       8 / 2016 Rogan et al.                     2016 /0309781    Al 10 /2016 Malgat et al.
   2016 /0235124 Al       8 / 2016 Krietzman                        2016 /0309783    Al 10 /2016 Hopps et al.
   2016 /0235125 A1       8 / 2016 Safari                           2016 /0309784    Al 10 / 2016 Silvestrini et al.
   2016 /0242463 A1       8 / 2016 Liu                              2016 /0309785    A1 10 /2016 Holtz
   2016 /0242464 A1       8 / 2016 Liu                              2016 / 0309786   Al 10 / 2016 Holtz et al.
   2016 / 0242465   Al    8 / 2016   Zheng et al.                   2016 / 0309789   Al 10 /2016 Thomas , Jr.
   2016 /0242466    Al    8 /2016    Lord et al.                     2016 /0315488 A       10 /2016 Moon
   2016 / 0242467   A1    8 /2016    Vaughn                         2016 / 0316818   AL    11/ 2016 Liu
   2016 /0242468    A1    8 / 2016   Liu                            2016 / 0316820   AL    11/2016 Liu
   2016 /0249680    AL    9 /2016    Liu                            2016 /0316821    AL    11/2016 Liu
   2016 /0249682 AL       9 /2016 Leadley et al.                    2016 /0316822    AL    11/2016 Liu
   2016 /0249683 A1       9 /2016 Li et al.                         2016 /0321879    A1    11/ 2016 Oh et al.
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 16 of 83 PageID: 150


                                                         US 10 ,076 ,139 B2
                                                              Page 15

  ( 56 )                 References Cited                               2016 /0366937 Al 12 /2016 Liu
                                                                        2016 /0366938    Al 12/2016       Wu
                    U . S . PATENT DOCUMENTS                            2016 / 0366939   A1 12 /2016      Alarcon et al .
   2016 / 0323404 Al     11/ 2016 Liu
                                                                        2016 /0366940
                                                                        2016 /0366941
                                                                        2016 / 0366942 AL
                                                                                         A1 12 /2016
                                                                                         Al 12/2016
                                                                                              12 /2016 Liu
                                                                                                          .
                                                                                                          Liu
                                                                                                          Lin
   2016 /0324211 AL      11/ 2016 Yankelevich
   2016 /0324213 Al      11/ 2016 Liu                                   2016 /0366943 Al      12 /2016 Li et al .
   2016 /0324215 Al 11/ 2016 Mironov et al.                         2016 / 0366945       Al 12 / 2016     Rado
   2016 /0324217 AL      11/ 2016 Cameron                           2016 /0366947        Al 12/2016       Monsees et al.
   2016 / 0324218 A1     11/ 2016 Wang et al.                       2016 /0367925        A1 12/2016       Blackley
   2016 /0324219 AL      11/ 2016 Li et al.                         2016 /0368670        Al 12 /2016      Beardsall
   2016 /0325055 AL      11/ 2016 Cameron                           2016 /0368677        AL 12 /2016      Parsons et al.
   2016 /0325858 AL      11/ 2016 Ampolini et al.                   2016 / 0370335       Al 12/ 2016      Blackley
   2016 /0331022    AL   11/ 2016   Cameron                         2016 /0371437        Al 12/2016       Alarcon et al.
   2016 /0331023    Al   11/ 2016   Cameron                         2016 / 0371464       A112/ 2016       Bricker
   2016 /0331024
   2016 / 0331025
                    AL
                    A1
                         11/ 2016
                         11/ 2016
                                    Cameron
                                    Cameron
                                                                    2016 /0374390 A112 /2016 Liu
                                                                    2016 /0374391 A1 12 /2016 Liu         .
   2016 / 0331026   A1   11/ 2016   Cameron                             2016 /0374392 Al      12/ 2016 Liu
   2016 /0331027    A1   11/ 2016   Cameron                             2016 / 0374393 AL     12 /2016 Chen
   2016 /0331028 AL      11/ 2016 Xu                                2016 / 0374394 Al 12/ 2016 Hawes et al.
   2016 /0331029 Al      11/ 2016 Contreras                         2016 /0374395 Al 12/2016 Jordan et al.
   2016 /0331030 Al 11/ 2016 Ampolini et al.                            2016 /0374396 A1      12/2016 Jordan et al.
   2016 /0331032 AL 11/2016 Malgat et al .                          2016 /0374397        A1 12 /2016      Jordan et al.
   2016 / 0331033 Al 11/ 2016 Hopps et al.                          2016 /0374398        A1 12 /2016      Amir
   2016 /0331034 Al      11/ 2016 Cameron                           2016 / 0374399       Al 12/ 2016      Monsees et al.
   2016 /0331035 AL      11/ 2016 Cameron                           2016 /0374400        Al 12 / 2016     Monsees et al.
   2016 /0331037 AL      11/ 2016 Cameron                           2016 / 0374401       Al 12 / 2016     Liu
   2016 /0331038 A1      11/ 2016 Farine et al.                     2017 /0000190 A11 /2017 Wu
   2016 /0331039    AL 11/ 2016 Thorens et al.                      2017/0000192 A11 /2017 Li
   2016 /0331040    A1 11/ 2016 Nakano et al.                           2017 /0006915 A1        1 / 2017 Li et al.
   2016 / 0332754   A1 11/ 2016 Brown et al.                            2017/0006916 A1         1/2017 Liu
   2016 /0334847    AL 11/2016 Cameron                                  2017 /0006917 A1       1 /2017 Alvarez
   2016 /0337141    AL 11/ 2016 Cameron                                 2017/0006918 Al        1/2017 Chen et al.
   2016 /0337362    AL 11/ 2016 Cameron                                 2017 /0006919 Al        1 /2017 Liu
   2016 /0337444    AL 11/ 2016 Cameron                                 2017 /0006920 A1        1/ 2017 Liu
   2016 / 0338402   AL 11/ 2016 Buehler et al.                          2017/0006921 A1         1/ 2017 Lemay et al.
   2016 /0338405 AL      11/2016 Liu                                2017 / 0006922 A1           1/2017 Wang et al.
   2016 /0338406 AL      11/ 2016 Liu                                   2017/0013875 A1        1 /2017 Schennum et al .
   2016 / 0338407 AL     11/ 2016 Kerdemelidis                          2017 /0013876 A1       1 /2017 Schennum et al.
   2016 /0338408 A1      11/ 2016 Guenther, Jr. et al.                  2017 /0013878 Al       1 /2017 Schuler et al.
   2016 /0338409 AL      11/ 2016 Varone                                2017 /0013880 A1       1 /2017 O 'Brien et al.
   2016 / 0338410 AL     11/ 2016 Batista et al.                        2017 / 0013881 A1      1/ 2017 Liu
   2016 /0338411 AL
   2016 /0338412
                         11/2016 Liu
                    AL 11/ 2016     Monsees et al.
                                                                        2017 /0013882 Al
                                                                        2017 /0013883 A1
                                                                                               1 /2017 Liu.
                                                                                                1/ 2017 Han et al .
   2016 / 0338413   A1 11/ 2016      Li et al.                      2017/0013885 A1            1/2017 Qiu
   2016 /0338945    AL 11/ 2016     Knight                          2017 / 0014582 Al          1 /2017 Skoda
   2016 / 0345621   A112/ 2016       Li et al.                      2017/0018000 A1            1/2017 Cameron
   2016 /0345625    A1 12/2016      Liu                                 2017 /0019951    A1    1/ 2017Louveau et al.
   2016 / 0345626   A112 / 2016     Wong et al .                        2017 /0020188    A1    1/ 2017Cameron
   2016 /0345627    Al 12 / 2016    Liu                                 2017/0020191     Al    1/ 2017Lamb et al.
   2016 /0345628    A1 12/ 2016     Sabet                               2017 /0020193    A1    1/ 2017Davis et al.
   2016 /0345630    Al 12 / 2016    Mironov et al .                     2017 /0020194 A1       1/2017 Rehders
   2016 / 0345631   A112 / 2016     Monsees et al.                      2017 /0020195 A1        1 /2017 Cameron
   2016 /0345632    Al 12 / 2016    Lipowicz                            2017 /0020196 A1        1/ 2017 Cameron
   2016 /0345633    Al 12 / 2016    DePiano et al.                      2017 /0020198 A1        1/2017 Naqwi et al.
   2016 /0345634    Al 12 / 2016    Fernando et al.                     2017 /0020201    A1    1/ 2017     Xiang
   2016 /0345636 AL      12/ 2016 Liu                                   2017 /0020791    Al    1/2017     Moszner et al.
   2016 /0351044 Al      12/ 2016 Liu                                   2017 / 0021969   Al    1/2017     Smith et al.
   2016 / 0353798 A1     12 / 2016 Liu                                  2017/0023952     Al    1 /2017    Henry , Jr. et al.
   2016 /0353800    A112/2016       Di Carlo                            2017/0027221     Al    2 /2017    Liu
   2016 /0353805    A112/ 2016      Hawes et al.                        2017 / 0027223   Al    2/2017      Eksouzian
   2016 /0356751    Al 12 / 2016     Blackley                           2017 /0027224 A1       2 /2017 Volodarsky
   2016 /0360784    AL 12/2016      Liu                                 2017 /0027227 A1       2 /2017 Lipowicz
   2016 /0360785    Al 12 / 2016     Bless et al.                       2017/0027228 A1        2 /2017 Rastogi
   2016 / 0360786   Al 12 / 2016    Bellinger et al.                2017 /0027229        A1    2 /2017    Cameron
   2016 /0360787    Al 12/ 2016     Bailey                          2017/0027230         A1    2 / 2017   Fornarelli
   2016 /0360788    A1 12/ 2016     Wang                            2017 /0027231        A1    2 /2017    Xiang
   2016 /0360789    Al 12/ 2016     Hawes et al.                    2017 /0027232        A1    2 /2017    Scheck et al.
   2016 /0360790    Al 12 / 2016     Calfee et al.                  2017 /0027233        A1    2 / 2017   Mironov
   2016 /0360792    Al 12/ 2016     Liu                             2017 /0027234        Al    2 /2017 Farine et al .
   2016 /0360793    AL 12 / 2016    Liu                             2017 / 0033568       A1    2 / 2017 Holzherr
   2016 /0363570    AL 12 /2016     Blackley                        2017 /0033836        A1    2 /2017 Bernauer et al .
   2016 /0363917    Al 12 / 2016     Blackley                       2017/0035101         A1    2 /2017 Balder
   2016 /0366725    Al 12 / 2016     Tucker et al.                      2017 /0035109 Al       2 / 2017 Liu
   2016 / 0366927   Al 12 / 2016    Liu                             2017 /0035110        A1    2 / 2017   Keen
   2016 /0366928    A1 12 / 2016    Liu                             2017 /0035111        A1    2 / 2017   Slurink et al.
                                                                    2017 / 0035112       A1    2 /2017    Thorens
   2016 /0366933 AL
                               .
                         12 / 2016 Liu
   2016 /0366935 Al 12 / 2016 Liu
   2016 /0366936 Al 12 /2016 Liu
                                                                    2017 /0035113
                                                                        2017 /0035114 Al
                                                                                         A1    2 /2017    Thorens
                                                                                               2 / 2017 Lord
                                                                                                          .
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 17 of 83 PageID: 151


                                                       US 10Page
                                                            ,076 ,16139 B2
  ( 56 )                 References Cited                          2017 /0091490 A1
                                                                   2017/0091853 A1
                                                                                         3 /2017 Cameron
                                                                                         3 /2017 Cameron
                    U . S . PATENT DOCUMENTS                       2017 / 0092106 Al
                                                                   2017/0092900 A1
                                                                                         3 /2017 Cameron
                                                                                         3 / 2017 Yang
   2017 /0035115 A12 / 2017 Monsees et al.                         2017 /0093960 A1      3/2017 Cameron
   2017 /0035117 A1       2 / 2017 Lin                             2017 / 0093981 Al     3 / 2017 Cameron
   2017 /0035118 A1       2 / 2017 Liu                             2017 /0094998 A1      4 / 2017 Bernauer et al.
   2017 /0035119 Al       2 / 2017 Otto                            2017 /0094999 A1      4 /2017 Hearn et al.
   2017 /0041646 A1       2 / 2017 Pizzurro et al.                 2017 /0095000 A1      4 / 2017 Spirito et al.
   2017 / 0042225 Al      2 / 2017 Liu                             2017 / 0095001 A1     4 /2017 Liu
   2017 / 0042227 A1      2 /2017 Gavrielov et al.                 2017 /0095002 A1      4 / 2017 Silvestrini
   2017/ 0042228    A1    2 /2017    Liu                           2017 / 0095003 A1     4 /2017 Mironov
   2017/0042229     Al    2 /2017    Liu                           2017 /0095004 A1      4 /2017 Liu
   2017/0042230     Al    2 /2017    Cameron                       2017 /0095005 A1      4 /2017 Monsees et al.
                                                                   2017 /0095518 A1      4 /2017 Bjorncrantz
   2017 /0042231
   2017 /0042242
   2017 / 0042243 A1
   2017 /0042245 Al
                    A1
                    Al
                          2 / 2017
                          2 / 2017   .
                                     JU
                                     Cameron
                                     Hon
                          2 / 2017 Plojoux et al.
                          2 /2017 Buchberger et al .
                                                                   2017 /0095623 A1
                                                                   2017 /0099877 A1
                                                                   2017 /0099879 Al
                                                                                         4 / 2017 Trzecieski
                                                                                         4 /2017 Worm et al.
                                                                                         4 /2017 Heidl
   2017 /0042246 A1       2 /2017 Lau et al.                       2017 / 0099880   A1   4 /2017    Hawes
   2017 /0042247 A1       2 / 2017 Xiang                           2017 /0101256    Al   4 / 2017   Zeitlin et al.
   2017 /0042248 A1       2 / 2017 Xiang                           2017 /0102013    A1   4 / 2017   Wallman et al.
   2017/0042250 Al        2 / 2017 Takeuchi et al .                2017/0105448     A1   4 /2017    Scarpulla
   2017 /0046357 Al       2 / 2017 Cameron                         2017/0105449 Al       4 /2017 Hearn et al.
   2017 / 0046722   A1    2 /2017    Ertugrul                      2017 /0105450 Al      4 /2017 Reed et al .
   2017 / 0046738   A1    2 /2017    Cameron                       2017 /0105451 A1      4 /2017 Fornarelli
   2017 /0047756    Al    2 /2017    Xiang                         2017 /0105452 Al      4 / 2017 Mironov et al.
   2017 /0048691    Al    2 /2017    Liu                           2017 /0105453 A1      4 /2017 Li et al.
   2017 /0049149
   2017 / 0049150
                    A1
                    A1
                          2 /2017
                          2 / 2017
                                     .
                                     Carty
                                     Xue et al.
                                                                   2017 /0105454
                                                                   2017/0105455
                                                                                    Al
                                                                                    A1
                                                                                         4 /2017
                                                                                         4 /2017
                                                                                                    Li et al.
                                                                                                    Qiu
   2017 /0049151    A1    2 / 2017   Xue et al.                    2017 /0108210    A1   4 / 2017   Meinhart et al.
   2017 / 0049152   A1    2 / 2017 Liu                             2017/0108840     A1   4 /2017    Hawes et al .
   2017 /0049153    A1    2 /2017 Guo et al.                       2017/0109877     A1   4 /2017    Peleg et al.
   2017 /0049154    Al    2 / 2017 Batista                         2017 /0112182    A1   4 /2017    Arnold
   2017 /0049155    Al    2 /2017 Liu                              2017 /0112190    A1   4 /2017    Buchberger
   2017 / 0049156   Al    2 /2017    Wang et al.                   2017 /0112192    A1   4 / 2017   Shan
   2017/0050798     A     2 /2017    Ludewig et al .               2017 /0112193    A1   4 /2017    Chen
   2017 / 0055577 Al      3 / 2017   Batista                       2017 /0112196    Al   4 / 2017   Sur et al.
   2017 /0055579 Al       3 / 2017   Kuna et al.                   2017/0112197 A1       4 /2017 Li et al.
   2017 /0055586 Al       3 /2017 Liu                              2017 /0113819 Al      4 / 2017 Marz
   2017/0055588     A1    3 / 2017   Cameron                       2017 /0117654 A1      4 /2017 Cruz
   2017 /0055589    A1    3 /2017    Fernando et al.               2017 /0118292    A1   4 / 2017   Xiang
   2017/0064994     Al    3 / 2017   Xu et al.                     2017 /0118584    A1   4 /2017    Xiang
   2017 /0064999    Al    3 / 2017   Perez et al.                  2017 /0119040    Al   5 /2017    Cameron
   2017 /0065000    Al    3/ 2017    Sears et al.                  2017 /0119044    Al   5 /2017    Oligschlaeger et al.
   2017 /0065001    A1    3 / 2017   Li et al.                     2017 /0119050    A1   5 /2017    Blandino et al.
   2017 /0066556    Al    3 / 2017   Liu                           2017 /0119052    Al   5 /2017    Williams et al.
   2017 / 0071249   A1    3/ 2017    Ampolini et al.               2017 /0119053    A1   5 / 2017   Henry , Jr. et al.
   2017 / 0071251   A1    3 /2017    Goch                          2017 /0119054    A1   5 /2017    Zinovik et al.
   2017 / 0071252   A1    3 / 2017   Liu                           2017 /0119055    A1   5 /2017    Liu
   2017 /0071256    Al    3 / 2017   Verleur et al.                2017 /0119057 Al      5 /2017 Liu
   2017 /0071257  Al      3 /2017    Lin                           2017/0119058 A1       5 /2017 Cameron
   2017 / 0071258 A1      3 / 2017 Li et al.                       2017 /0119060 A1      5 / 2017 Li et al.
   2017 /0071260 A1       3 /2017 Li et al.                        2017 /0119061 A1      5 / 2017 Li et al.
   2017/0071262 A1        3 / 2017 Liu                             2017 /0127722 A1      5 /2017 Davis et al .
   2017 /0079110 A1       3 / 2017 Plattner                        2017 /0127723 A1      5 /2017 Wu
   2017 /0079319 A1       3 /2017 Muhammed et al .                 2017 /0127724 Al      5 /2017 Liu
   2017/0079321 A1        3 / 2017 Golz                            2017 /0127725 Al      5 /2017 Buchberger et al.
   2017 / 0079322   A1    3 / 2017   Li et al.                     2017 /0127726    A1   5 /2017    Xiang
   2017 /0079323    A1    3 / 2017   Wang                          2017/0127728     Al   5 /2017    Li et al .
   2017 /0079324    Al    3 / 2017    Eksouzian                    2017 /0129661    A1   5 /2017    Van Tassell , III et al.
   2017/0079327     A1    3/ 2017    Wu et al.                     2017 /0135397    A1   5 /2017    Buehler et al.
   2017 / 0079328   Al    3 /2017    Wu                            2017/0135398     Al   5 /2017    Scott et al.
   2017 / 0079329   Al    3 / 2017   Zitzke                        2017/0135399     A1   5 / 2017   Gavrielov et al.
   2017 /0079330    A1    3/ 2017    Mironov et al.                2017/0135400     A1   5 /2017    Liu
   2017 /0079331    Al    3 / 2017   Monsees et al.                2017/0135401     A1   5 /2017    Dickens
   2017 /0079332    Al    3 /2017    Li et al.                     2017 /0135402 A1      5 / 2017   Zitzke
   2017 /0086496    AL    3 / 2017   Cameron                       2017 /0135403 A1      5 /2017    Liu
   2017 /0086497    A1    3 / 2017   Cameron                       2017/0135407  Al      5 /2017    Cameron
   2017/ 0086498    Al    3 / 2017   Daryani                       2017/0135408  Al      5 /2017    Cameron
   2017 /0086499    Al    3 /2017    Mize                          2017 /0135409 A1      5 / 2017   Cameron
   2017 /0086500    Al    3 / 2017   Li et al.                     2017 /0135410 A1      5 /2017    Cameron
   2017 /0086501    Al    3/ 2017    Buehler et al.                2017 /0135411 Al      5 / 2017 Cameron
   2017 /0086502    A1    3 / 2017   Hearn et al.                  2017 /0135412 A1      5 /2017 Cameron
   2017/0086503     A1    3 / 2017   Cameron                       2017 /0136193 A1      5 /2017 Cameron
   2017 /0086504    A1    3 /2017    Cameron                       2017 /0136194 Al      5 /2017 Cameron
   2017 / 0086505   A1    3 / 2017   Cameron                       2017 /0136301 A1      5 /2017 Cameron
   2017/ 0086506 Al       3 / 2017 Rado                            2017 /0143035 A1      5 / 2017 Pucci
   2017 / 0086507 AL      3/2017 Rado                              2017 /0143037 A9      5 / 2017 Larson
   2017 / 0086508 A1      3 / 2017 Mironov et al .                 2017 /0143038 A15 /2017 Dickens
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 18 of 83 PageID: 152


                                                          US 10 ,076 ,139 B2
                                                               Page 17

  ( 56 )                References Cited                                 2017 /0208865 A1
                                                                         2017 /0208866 A1
                                                                                              7 / 2017
                                                                                              7 / 2017
                                                                                                         Nettenstrom et al.
                                                                                                         Liu
                   U . S . PATENT DOCUMENTS                              2017 /0208867 A1     7 /2017    Li et al .
                                                                         2017/0208868 A1      7 /2017    Li et al.
   2017 /0143040 A15 / 2017 Liu                                          2017 /0208869 Al     7 /2017    Li et al.
   2017 /0143043 Al  5 / 2017 Liu                                        2017 /0208870 A1     7 /2017    Liu
   2017 / 0143917 Al 5/ 2017 Cohen et al.                                2017/0208882 A1      7 /2017    Lambertz
    2017/0144827 Al      5 / 2017 Batista                                2017/0214261 A1      7 / 2017   Gratton
   2017 /0146005 Al      5 / 2017 Edelen                                 2017/0215470 A1      8 /2017     Piccirilli et al.
   2017/0150753 Al       6 / 2017 Macko                              2017 /0215473 Al         8 /2017    Nakano et al .
    2017 /0150754 Al     6 / 2017 Lin                                2017 / 0215474      A1   8 /2017    Li
   2017/0150755 Al       6 / 2017 Batista                            2017 / 0215476      A1   8 / 2017 Dickens et al.
   2017 /0150756   A1    6 / 2017   Rexroad et al.                   2017 / 0215477      Al   8 /2017 Reevell
   2017 /0150758   A1    6 / 2017   Fernando et al.                  2017 /0215478       Al   8 /2017 Harrison et al.
   2017 /0156397   Al    6 / 2017   Sur et al.                       2017 / 0215479      Al   8 / 2017 Kies
   2017 /0156398   Al    6 / 2017   Sur et al.                       2017 /0215480       A1   8 / 2017 Qiu
   2017 /0156400   A1    6 / 2017   Liu                              2017 /0215481       A1   8 /2017 Li et al .
   2017 /0156401 Al      6 / 2017 Liu                                    2017 /0215482 Al     8 / 2017   Levitz et al.
   2017 /0156402 Al
   2017 /0156403
   2017 /0156404
   2017 /0156408
   2017 /0158436
   2017/0162523
   2017 /0162979
                   A1
                   Al
                   A1
                   A1
                   Al
                   Al
                         6 / 2017 Liu
                         6 / 2017
                         6 / 2017
                         6 / 2017
                         6 / 2017
                         6 / 2017
                         6 / 2017
                                    Gill et al.
                                    Novak , III et al.
                                    Li et al.
                                    Slurink
                                    Hu
                                    Liu
                                                                         2017/0215483 Al
                                                                         2017 /0215484 Al
                                                                         2017 /0215485 A1
                                                                         2017 /0217607 A1
                                                                         2017 /0219199 Al
                                                                     2017 /0219391 Al
                                                                         2017 /0222468 Al
                                                                                              8 /2017
                                                                                              8/2017
                                                                                              8 / 2017
                                                                                              8 / 2017
                                                                                              8 /2017
                                                                                              8 /2017
                                                                                              8 /2017
                                                                                                             tas
                                                                                                         Li et al.
                                                                                                         Xiang
                                                                                                         Zitzke
                                                                                                         Slurink
                                                                                                         Lou et al.
                                                                                                         Lin et al.
                                                                                                         Schennum et al .
   2017 /0164655   Al    6 / 2017   Chen                                 2017 /0224013 A1     8 /2017    Huang
   2017 /0164656   Al    6 / 2017   Eusepi et al.                        2017 /0224014 A1     8 /2017    Fraser
   2017 /0164657   A1    6 / 2017    Batista                             2017 /0224016 A1     8 / 2017   Reevell
   2017 /0164658   Al    6 / 2017   Lin et al.                           2017/0224017 A1      8 / 2017   Li et al.
   2017 /0170439 A1     6 / 2017 Jarvis et al.                           2017 /0224018 A1     8 / 2017   Li et al.
   2017 /0172204 A1     6 /2017 Kane et al.                          2017 /0224022 Al         8 / 2017 Liu
   2017 /0172205 Al     6 / 2017 Chang et al.                        2017/ 0224023 Al         8 / 2017   Lin et al.
   2017 /0172207 Al      6 /2017 Liu                                     2017/0224024 A1      8 / 2017   Jochnowitz et al.
   2017 /0172208 A1      6 / 2017 Mironov                                2017 /0229885 Al     8 / 2017   Bernauer
   2017 /0172209   Al    6 / 2017 Saydar et al.                          2017 /0229888 A1     8 / 2017   Liu
   2017 /0172213   Al    6 /2017  Hon                                    2017/0231266 A1      8 /2017 Mishra et al.
   2017/0172214    Al    6 / 2017 Li et al.                          2017 / 0231267      A1   8 / 2017 Shi et al.
   2017 /0172215   Al    6 / 2017 Li et al .                         2017 /0231269       Al   8 /2017 Besso et al .
   2017 /0181223 AL      6 / 2017 Sur et al.                         2017 / 0231273      A1   8 /2017 Xiang
   2017 /0181467 A1      6 / 2017 Cameron                            2017 /0231275       A1   8 / 2017 Guenther
   2017/0181468 A1       6 / 2017 Bowen et al.                       2017 /0231276       A1   8 /2017 Mironov et al.
   2017/0181470 A1       6 /2017 Li                                  2017 / 0231277      Al   8 /2017 Mironov et al .
   2017 /0181471 Al     6 / 2017 Phillips et al.                     2017 /0231278       Al   8 / 2017   Mironov et al.
   2017 /0181473 Al     6 / 2017 Batista et al.                      2017 /0231279       A1   8 / 2017   Watson
   2017 /0181474 Al     6 /2017 Cameron                              2017/0231280        A1   8 / 2017    Anton
   2017/0181475 A        6 /2017 Cameron                             2017 /0231281       Al   8 / 2017   Hatton et al.
   2017 /0181476 A1      6 /2017 Li et al.                           2017 /0231282       A1   8 / 2017   Bowen et al.
   2017 /0181928   A1   6 / 2017    Collins et al.                   2017/0231283        A1   8 / 2017   Gadas
   2017 /0185364   A1   6 / 2017    Cameron                          2017 /0231284       A1   8 / 2017   Newns
   2017 /0186122   Al   6 /2017     Levings et al.                       2017/0231285 Al      8 / 2017   Holzherr et al.
   2017 /0188626   A1   7 / 2017    Davis et al.                         2017 /0231286 A1     8 /2017     Borkovec et al.
   2017 /0188627   Al    7 / 2017   Sur                                  2017 /0233114 A1     8 /2017    Christensen et al.
   2017 /0188628   Al    7 /2017    Montgomery                           2017 /0238596 A1     8 / 2017   Matsumoto et al .
   2017 /0188629   A1    7 / 2017   Dickens et al.                       2017 /0238605 Al     8 / 2017   Matsumoto et al.
   2017/0188631    A1    7 /2017    Lin                                  2017 /0238606   A1   8 / 2017   Matsumoto et al.
   2017/0188632    A1    7 /2017    Hon                                  2017 /0238608   A1   8 / 2017   Matsumoto et al.
   2017 /0188634   Al    7 / 2017    Plojoux et al.                      2017 /0238609   Al   8 /2017 Schlipf
   2017/ 0188635 A1      7 / 2017 Force et al.                           2017 /0238611   A1   8 /2017 Buchberger
   2017 /0188636 A1      7 / 2017 Li et al .                             2017/0238612 Al      8 /2017 Daryani et al.
   2017 /0196263 Al      7 /2017 Sur                                     2017/0238613 A1      8 /2017 Suess et al.
   2017/0196264 A1       7 / 2017 Liu                                    2017 /0238614 Al     8 / 2017 Li et al.
    2017 /0196265 A1     7 / 2017 Liu                                    2017 /0238617   A1   8 /2017    Scatterday
   2017 /0196267   A1    7 / 2017   Zou et al.                           2017 /0241857   A1   8 / 2017   Hearn et al.
   2017 /0196268   Al    7 / 2017   Reevell                              2017/0245543    A1   8 / 2017   Karles et al.
   2017 /0196269   A1    7 / 2017   Bernauer et al.                      2017 /0245546   Al   8 /2017    Huang
   2017 /0196270   A1    7 / 2017   Vick et al.                          2017 /0245547   A1   8 /2017    Lipowicz
   2017 /0196271   A1    7 / 2017   Levitz et al .                       2017 /0245550 A1     8 / 2017   Freelander
   2017 /0196272   Al    7 /2017    Li et al.                        2017 /0245551       A1   8 / 2017   Reevell
   2017 /0196273   Al    7 / 2017   Qiu                              2017 / 0245554      Al   8 / 2017   Perez et al.
   2017 /0202265 Al      7 /2017 Hawes et al.                        2017 /0246399       A1   8 /2017    Forlani et al.
   2017 /0202266 Al      7 / 2017 Sur                                2017 / 0246405      A1   8 / 2017   Wensley et al.
   2017 /0202267 Al      7 / 2017 Liu                                    2017 /0246407 Al     8 / 2017   Matsumoto et al .
   2017 /0202268 A1      7 / 2017 Li et al.                          2017 / 0250552      A1   8 / 2017   Liu
   2017 / 0207499 A1     7 / 2017 Leadley                            2017 / 0251714      Al   9 /2017 Mishra et al.
   2017 /0208857 A1      7 / 2017 Branton et al.                     2017 /0251718       A1   9 /2017    Armoush et al.
   2017 /0208858 A1      7 / 2017 Li                                 2017 / 0251719      Al   9 / 2017   Cyphert et al.
   2017 / 0208862 Al     7 /2017 Li et al.                           2017 /0251721       A1   9 / 2017   Rostami et al.
   2017 /0208863 A1      7 /2017 Davis et al.                        2017 /0251722       AL   9 /2017    Kobal et al.
   2017 /0208864 A1      7 / 2017 Anderson , Jr. et al.              2017 /0251723       AL   9 /2017    Kobal et al.
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 19 of 83 PageID: 153


                                                            US 10 ,076 ,139 B2
                                                                 Page 18

  ( 56 )                 References Cited                                        FOREIGN PATENT DOCUMENTS
                    U . S . PATENT DOCUMENTS                          AU          2017202891 A1 5 / 2017
                                                                      CA            2641869 Al       5 /2010
   2017 /0251724 AL       9 / 2017 Lamb et al.                        CA            2641869 Al       5 /2010
   2017 /0251725 AL       9 / 2017 Buchberger et al.                  CN           85106876 A        9 / 1986
   2017 / 0251726   Al    9 / 2017    Nielsen                         CN            1122213 A        5 / 1996
   2017 /0251727    Al    9 / 2017    Nielsen                         CN            1122213 A        5 / 1996
   2017 /0251728    Al    9 / 2017    Peleg et al.                    CN          201430916 Y        3 / 2010
   2017 /0251729    Al    9 / 2017    Li et al.                       CN          101869356 A       10 /2010
   2017 /0258129 Al        9 / 2017 Haun                              CN          101869356 A       10 / 2010
   2017 /0258132 Al        9 / 2017 Rostami et al.                    CN          301547686 S         5 /2011
   2017 / 0258134 Al      9 / 2017 Kane                               CN          301970169 S        6 / 2012
   2017 /0258137    A1    9 / 2017    Smith et al.                    CN          102754924 A       10 / 2012
   2017 /0258138    A1    9 / 2017    Rostami et al.                  CN          102754924 A       10 /2012
   2017 /0258139    Al    9 / 2017    Rostami et al.                  CN          302396126 S        4 /2013
   2017 /0258140    A1    9 /2017     Rostami et al.                  CN          302799554 S        4 /2014
   2017 /0258142    A1    9 /2017     Hatton et al .                  CN          302810246 S        4 / 2014
   2017 /0258143    A1    9 / 2017    Lederer                         CN          302884434 S        7 / 2014
   2017 /0259170    A1    9 / 2017    Bowen et al.                    CN          302926289 S        8 / 2014
   2017 / 0259954   Al    9 / 2017    Schwester                       CN          302950830 S        9 / 2014
   2017/0261200 A1         9 / 2017   Stultz                          CN          303089422 S        1 / 2015
    2017 / 0265517 Al      9 / 2017   Swede et al.                    CN          303091331    S     1 /2015
   2017 / 0265522   A1    9 / 2017    Li et al.                       CN          303103390    S     2 /2015
   2017 / 0265524   Al    9 / 2017    Cadieux et al.                  CN          303210086    S     5 / 2015
   2017/0265525     Al    9 / 2017    Li et al.                       CN          303 103389   S    11 /2015
   2017 /0266397    A1    9 /2017     Mayle et al.                    CN          303568163 S        1 /2016
   2017 /0273353    A1    9 / 2017 Gindrat                            DE            4200639 A1       7 / 1992
   2017 / 0273354 Al       9 /2017 Tucker et al.                      DE           19854005 A1       5 /2000
   2017/0273355 A1         9 /2017 Rogers et al.                      DE           19854005    A1    5 /2000
   2017 /0273357 A1       9 / 2017 Barbuck                            DE           19854012    A1    5 /2000
   2017 /0273358 AL       9 / 2017 Batista et al.                     DE           19854012    A1    5 / 2000
   2017 /0273359 Al       9 / 2017 Liu                                EP            0283672    A2    9 / 1988
   2017 /0273360 A1       9 /2017 Brinkley et al .                    EP            0503767    A1    9 / 1992
   2017 / 0273361 A1      9 /2017     Li et al.                       EP            0532194    A1    3 / 1993
   2017 / 0273914 A1      9 / 2017    Knudsen                         EP            0532194 A1       3 / 1993
   2017 / 0280767 Al     10 / 2017    Li et al.                       EP            0535695 A2       4 / 1993
   2017 /0280768 A       10 /2017     Lipowicz                        EP            0535695 A2       4 / 1993
   2017 / 0280769 A1     10 / 2017    Li et al.                       EP            0283672 B1       9 / 1993
   2017 /0280770 Al      10 /2017     Wang et al.                     EP            1458388 A        9 / 2004
   2017 /0280771 Al      10 / 2017    Courbat et al.                  EP            2110033 Al      10 /2009
   2017/0280775 Al       10 / 2017    Manca et al.                    EP            2186507 A2       5 /2010
   2017 /0280776 Al      10 / 2017    Manca et al.                    EP            2399636 AL      12/2011
   2017 /0280778 A1 10 /2017 Force                                    EP            2325093 B1       6 / 2012
   2017 /0281883 Al 10 /2017 Li et al.                                EP            2609821 A1       7 /2013
   2017/0283154 A   10 / 2017 Karles et al.                                         2614731 Al 7 / 2013
   2017 /0285810 A110 /2017 Krah                                                    2711006 AL 3 / 2014
   2017 / 0290368 A1 10 / 2017 Hearn                                                2641669 B1 5 /2014
                                                                      EP


                                                                       -A
   2017 /0290369 A1      10 /2017 Norasak                                           2152313 B1       9 /2014
   2017 / 0290370   A110 / 2017       Garthaffner et al.                            2789248 A1      10 /2014
   2017 / 0290371   Al 10 / 2017      Davis et al.                                  2493342 B1      12/ 2014
   2017/0290373     Al 10 / 2017      Hon                                           3024343 A2        1 /2015
   2017 /0290998    A1 10 /2017       Poston et al .                                2856893 A1       4 /2015
   2017 /0295840    Al 10 / 2017      Rath et al.                                  2856893 A1        4 /2015
   2017 /0295843
   2017 /0295844
                    Al 10 / 2017
                    Al 10 /2017
                                      Storch
                                       Thevenaz et al .
                                                                      EP
                                                                      EP
                                                                                    2862454 A1
                                                                                    2862457 Al
                                                                                                     4 /2015
                                                                                                     4 / 2015
   2017 / 0295845   A1 10 / 2017      Bajpai et al.                                 2908675 A1       8 / 2015
   2017 /0295846 Al       10 / 2017 Liu                                             2319934 B1       9 /2015
   2017 /0295847 Al      10/ 2017 Liu                                               2915443 A1       9 /2015
   2017 /0295848 Al      10 / 2017 LaMothe                                          2944206 Al      11/ 2015
   2017 /0295849    Al   10 / 2017    Cadieux et al.                                2952110 AL      12 /2015
   2017 /0297892    Al   10 /2017     Li et al.                                     2989912 A1       3 /2016
   2017 / 0301898   A1   10 / 2017    Lin et al.                                    3001918 AL       4 / 2016
   2017 / 0302089   Al   10 / 2017    Bernauer et al.                               3007305 A1       4 /2016
   2017 /0302324    Al   10 / 2017    Stanimirovic et al.                           3012213 Al       4 / 2016
                                                                                    3016233 A1       5 /2016
   2017 / 0303597   Al   10 / 2017     Tsui                                         3023016 A1       5 / 2016
   2017 / 0311648   A1   11/ 2017     Gill et al.                                   3023351 A1       5 / 2016
   2017 /0318860 A1 11/2017 Adair                                                   3023947 Al        5 / 2016
   2017 / 0318861   AL 11/ 2017 Thorens                               EP            3025598 A1       6 /2016
   2017 / 0325503   A1 11/ 2017 Liu                                   E             3026779 A1       6 /2016
   2017 /0325504    Al 11/ 2017 Liu                                                 3031338 A1       6 /2016
   2017/0325506     A1 11/ 2017 Batista                               EP            3047742 A1       7 /2016
   2017 /0332695
   2017 / 0333415
                    AL 11 /2017 Zappoli et al.
                    Al 11/ 2017 Williams
   2017 /0333650 Al 11/ 2017 Buchberger et al.
   2017 /0333651 Al 11 /2017 Qiu
   2017 /0334605 Al 11/ 2017 Murphy et al.
   2017 /0367406 A112 / 2017 Schuler et al.
                                                                       A
                                                                      EP
                                                                                    3056099 A1
                                                                                    3056099 A1
                                                                                    3061358
                                                                                    3062646
                                                                                    3065581
                                                                                    3068244
                                                                                               A1
                                                                                               A1
                                                                                               A2
                                                                                               A1
                                                                                                     8 /2016
                                                                                                     8 /2016
                                                                                                     8 / 2016
                                                                                                     9 /2016
                                                                                                     9 /2016
                                                                                                     9 /2016
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 20 of 83 PageID: 154


                                             US 10 ,076 ,139 B2
                                                  Page 19

  (56)                References Cited                  TW
                                                       WO
                                                                    201524383
                                                                   W095/01137 A1
                                                                                 A     7 /2015
                                                                                       1 / 1995
            FOREIGN PATENT DOCUMENTS                   WO       W097/ 12639      A1    4 / 1997
                                                       WO       WO - 9712639     A1    4 / 1997
  EP             3075270    A1   10 / 2016             WO     WO - 2000005976    A1    2 /2000
  EP             3075271    A1   10 / 2016             WO          W000 /28842 Al      5 /2000
   EP            3075271    Al   10 / 2016             Wo          WO -0028842 Al      5 /2000
  EP             3081102    Al   10 /2016              wo         W003 /056948   Al    7 /2003
  EP             3081102 A1      10 / 2016             wo         WO -03055486   A1    7 /2003
   EP            3085638 A1      10 / 2016             WO         WO -03056948   Al    7 /2003
  EP             3087853 AL      11 / 2016             WO         WO03 /082031   A1   10 / 2003
  EP             3097803 AL      11/2016               WO      WO -03082031      AL   10 /2003
  EP             3103355 Al      12/2016               WO      WO03 /094900      AL   11/ 2003
  EP             3103356 A1      12 /2016              WO      WO 03/ 103387     A2   12 / 2003
  EP             3111787 A1       1 /2017              WO      WO -03101454      AL   12 / 2003
   EP            3130238 A1       2 /2017              WO     WO2004 /064548 A1        8 / 2004
  EP             3132843 A1       2 / 2017             WO     WO -2004064548 A1        8 /2004
                                                       WO     WO2004 /080216 A1        9 / 2004




                                                      83
  EP             3135139 A1       3 / 2017
  EP             3135603 A1       3 / 2017             WO     WO - 2004080216 Al       9 /2004
  EP             3143882 A3       3 / 2017             WO     WO2005 /020726 A1        3 / 2005
  EP             3143884 A3       4 /2017              WO     WO - 2005020726    A1    3 / 2005
   EP            3155908 A1       4 / 2017             WO     WO - 2005060366    A2    7 /2005
  EP             3158880 A1       4 /2017              wo     WO2006 /015070     A1    2 /2006
  EP             3158881 A1       4 / 2017             WO     WO - 2006021153    A1    3 /2006
  EP             3195738 A2       7 /2017              WO     WO2007 /026131     A1    3 /2007
   EP            3165102 A3       8 / 2017             WO     WO -2007066374 Al        6 /2007
  EP             3199043 A1       8 / 2017             WO     WO2007/078273 A1         7 /2007
  EP             3205220 A1       8 /2017              WO     WO - 2007078273 Al       7 /2007
  EP             3205597 A1       8 /2017              WO     WO - 2007095109 A2       8 /2007
                 3213649 A1       9 /2017              WO     WO - 2007117675 A2      10 / 2007
                 3225118 A1 10 /2017                   WO    WO - 2007 /141520 A1     12 / 2007
                 3228198 A1      10 / 2017             WO     WO2008 /077271 A1        7 / 2008
  EP             3228345 Al      10 /2017              WO     WO - 2008077271 Al       7 /2008
  ES             2118034 A1       9 / 1998             WO     WO - 2008151777 A2      12 /2008
  ES             2118034 A1       9 / 1998             WO     WO - 2009003204    A2    1 /2009
  FR       002626416 - 001        4 /2015              WO     WO - 2010003480    A1    1 / 2010
  FR       002626416 -002         4 /2015              WO     WO2010 /023561     AL    3 /2010
  GB             1025630 A        4 / 1966             WO     WO - 2010118122    A    10 /2010
  GB             1025630 A        4 / 1966             WO     WO -2010118644     A    10 /2010
  GB             1065678 A        4 / 1967             WO     WO -2010140841 A2       12 / 2010
  GB            1065678 A         4 / 1967             WO     WO - 2010145805 AL      12 /2010
  GB            2533174 A         6 / 2016             WO     WO - 2011010334    Al    1 / 2011
  IE         S2005 -0051          2 /2005              wo     WO2011/033396      A2    3 /2011
             S2005 - 0563         8 /2005              WO     WO - 2011050964    A1    5 /2011
             S2005- 0615          9 /2005              wo     WO2011/ 117580     A2    9 / 2011
              S20050615           9 /2005              WO     WO - 2011125058 Al      10 / 2011
              62 - 278975        12/ 1987              WO     WO2012/021972 A1         2 / 2012
               62278975          12/ 1987              Wo     WO - 2012019533    A1    2 / 2012




  e.S29e
                64 -37276 A       2 /1989              WO     WO2012 /027350     A2    3 /2012
               02 - 145179 A      6 / 1990             WO     WO - 2012043941    Al    4 /2012
               03 -049671         3 / 1991             wo     WO -2012062600     A1    5 /2012
               03 - 180166        8 / 1991             WO      WO2012062600      A1    5 /2012
              H06114105 A         4 / 1994             WO     WO2012/085207      A1    6 / 2012
               09 - 075058        3 / 1997             WO     WO -2012088675 A1        7 / 2012
               H0907508 A         3 / 1997             WO     WO - 2012091249 A1       7 / 2012
              H09075058 A         3 / 1997             WO     WO - 2012100523 Al       8 /2012
                10 - 501999 A     2 / 1998             WO     WO2012/ 120487 A2        9 /2012
                 11178563         6 / 1999             WO     WO -2012129812 A1       10 /2012
                11 - 178563       7 /1999              WO     WO - 2012134117 A2      10 / 2012
             2000 - 203639         7 /2000             WO  WO - 2012164033 A1 12 / 2012
              2000203639 A        7 / 2000             WO  WO -2012173322 Al 12 / 2012
             2000 -236865 A       9 / 2000             WO  WO - 2012174677 All 12 /2012
              2000236865 A        9 / 2000             WO WO - D079112 -0010   12 /2012
             2001 - 165437 A      6 /2001              WO  WO - 2013012157 Al   1 /2013
              2001161819 A        6 /2001              WO  WO -2013020220 A1 2 /2013
             2001165437 A         6 / 2001             wo  WO - 2013030202 A1 3 / 2013
             2005 -034021 A       2 /2005              WO  WO - 2013034453 A1 3 /2013
             2006 -504430 A       2 /2006              WO     WO - 2013040193 A2        3 /2013
              2006320285 A       11 / 2006             WO     WO2013 /044537 Al        4 /2013
             2006320286 A        11 / 2006             WO     WO2013 /050934 Al        4 / 2013
             2009213428     A     9 /2009              WO     WO -2013044537 A1        4 / 2013
             2010020929     A     1 /2010              WO     WO - 2013076750 A1       5 / 2013
             2011024430     A     2 /2011              WO     WO2013/083635 A1         6 / 2013
             2012005412     A     1/2012               WO     WO2013 /089551 Al        6 / 2013
             2015504669 A         2 / 2015             WO     WO - 2013083635 A1       6 /2013
              201712730 A         1 / 2017             WO     WO - 2013089551 A1       6 / 2013
  KR            0193885 B1        6 / 1999             WO     WO2013/098398 A2         7 /2013
   TW         201436722 A        10 / 2014             WO     WO -2013110208 Al        8 /2013
   TW          201438608 A       10 /2014              WO     WO - 2013110209 Al       8 / 2013
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 21 of 83 PageID: 155


                                              US 10Page
                                                   ,076 20,139 B2
  ( 56 )               References Cited                  WO    WO - 2015010242 Al     1 /2015
                                                         WO    WO - 2015010277 A1     1 /2015
              FOREIGN PATENT DOCUMENTS                   WO    WO -2015010284 A1      1 /2015
                                                         wo    WO -2015010291 A1      1 / 2015
  WO       WO -2013110210    AL    8 /2013               WO    WO - 2015010310 Al     1 / 2015
  WO       WO - 2013113173   A1    8 /2013               WO    WO - 2015010336   A1   1 /2015
  WO       WO - 2013113174   A1    8 /2013               Wo    WO - 2015010345   AL   1 /2015
  WO       WO - 2013113612   Al    8 /2013               wo    WO - 2015010349   Al   1 /2015
  WO       WO - 2013116983 Al      8 / 2013              wo    WO - 2015013890   A1   2 /2015
  WO       WO2013 / 142678 A1      9 /2013               WO    WO -2015013891 Al      2 /2015
  WO       WO - 2013131763 A1      9 /2013               WO    WO - 2015013892 Al     2 / 2015
  WO       WO - 2013142678 A1       9 /2013              WO    WO -2015013926 A1      2 / 2015
  WO       WO - 2013150406 A2     10 /2013               WO    WO - 2015013950 A1     2 / 2015
  WO       WO - 2013156658 A1     10 / 2013              WO    WO - 2015013967 Al     2 /2015
  WO       WO - 2013171206 Al     11/2013                WO    WO - 2015015156 A1     2 /2015
  WO       WO - 2013174001 A1     11 / 2013              WO    WO - 2015017971 A1     2 /2015
  WO       WO - 2014020539 A1      2 /2014               WO    WO -2015018026 A1      2 /2015
  WO       WO - 2014020953 A1      2 /2014               WO    WO - 2015018120   A1   2 /2015
  WO       WO - 2014023171 A1      2 / 2014              WO    WO - 2015021612   Al   2 /2015
  WO       WO2014 /040915 Al       3 / 2014              WO    WO - 2015021646   A1   2 / 2015
  WO       WO - 2014032280 A1      3 /2014               WO    WO -2015021651    A1   2 /2015
  WO       WO - 2014040915 Al      3 /2014               WO    WO - 2015021652   A1   2 / 2015
  WO       WO -2014047948 A1       4 / 2014              wo    WO -2015021655 A1      2 /2015
  WO       WO - 2014047955 Al      4 / 2014              WO    WO - 2015021658 Al     2 /2015
  WO       WO - 2014067236 A1      5 / 2014              WO    WO - 2015024239 A1     2 / 2015
  WO       WO - 2014071747 A1      5 / 2014              WO    WO -2015024247 Al      2 /2015
  WO       WO2014 /093127 A2       6 /2014               WO    WO -2015026081 A1      2 / 2015
  WO       WO2014 / 101734 Al       7 /2014              WO    WO2015 /028815 Al      3 / 2015
  WO       WO - 2014101119 Al      7 /2014               WO    WO2015 /040180 A2      3 /2015
  WO       WO - 2014101401 A1      7 / 2014              WO    WO -2015027383 A1      3 /2015
  WO       WO - 2014101734 A1      7 / 2014              WO    WO -2015027435 Al      3 /2015
  WO       WO - 2014106323 A1      7 / 2014              WO     WO2015027435 Al       3 /2015
  WO       WO - 2014110761   Al    7 /2014               WO    WO - 2015027436 Al     3 /2015
  WO       WO - 2014113949   Al    7 /2014               WO    WO - 2015027470 Al     3 /2015
  WO       WO2014 / 118286   A2    8 /2014               WO    WO -2015028815 A1      3 / 2015
  WO       WO - 2014117382   Al    8 /2014               WO    WO - 2015032050 AL     3 / 2015
  WO       WO - 2014121509 Al      8 / 2014              WO    WO - 2015032055 Al     3 /2015
  WO       WO - 2014125340 A1      8 /2014               WO    WO - 2015032078 A1     3 / 2015
  WO       WO -2014127446 Al       8 / 2014              WO    WO - 2015032093 A1     3 /2015
  WO       WO2014 / 139611 A1      9 / 2014              WO    WO - 2015035510 A1     3 / 2015
  WO       WO2014 / 140087 A1      9 /2014               WO    WO - 2015035547 Al     3 /2015
  WO       WO2014 / 150704 A2      9 /2014               WO    WO -2015035557 Al      3 / 2015
  WO       WO - 2014134781   Al    9 /2014               wo    WO - 2015035587 Al     3 /2015
  WO       WO - 2014144678   A2    9 / 2014              WO    WO -2015035623 Al      3 /2015
  WO       WO - 2014146270   A1    9 /2014               wo    WO -2015035689 Al      3 / 2015
  WO       WO - 2014147470   A2    9 / 2014              WO    WO -2015037925 A1      3 /2015
  WO       WO2014 /159982    AL   10 /2014               WO    WO -2015039275 A1      3 /2015
  WO       WO -2014161181    Al   10 /2014               wo    WO - 2015039280 A1     3 /2015
  WO       WO - 2014166039   Al   10 / 2014              WO    WO -2015039332 Al      3 /2015
  WO       WO - 2014167530   A1   10 / 2014              WO    WO2015 /058387 Al      4 / 2015
  WO       WO - 2014169437   A1   10 / 2014              wo    WO - 2015042790 Al     4 / 2015
  WO       WO - 2014169667   AL   10 /2014               WO    WO - 2015042811 Al     4 /2015
  WO       WO2014 /187763 AL      11/2014                WO    WO - 2015042848 A1     4 / 2015
  WO       WO2014 / 187770   A2 11/ 2014                 WO    WO - 2015042943 A1     4 /2015
  WO       WO - 2014185937   A1 11 /2014                 WO    WO - 2015051509 Al     4 / 2015
  WO       WO - 2014186983   Al 11/2014                  WO    WO -2015051538 Al      4 / 2015
  WO       WO2014 /205263    Al 12 /2014                 WO    WO - 2015054815 Al     4 /2015
  WO       WO - 2014194499   Al 12/ 2014                 WO    WO -2015054961 A1      4 /2015
  WO       WO - 2014195687   Al 12 / 2014                WO    WO -2015055314 A1      4 / 2015
  WO       WO - 2014198042   AL 12 /2014                 WO    WO -2015058340 A1      4 /2015
  WO       WO - 2014201610   A  12/2014                  WO    WO - 2015058341 Al     4 /2015
  WO       WO -2014201611    Al 12/2014                  WO    WO - 2015058367 Al     4 / 2015
  WO       WO - 2014201646   A112 / 2014                 WO    WO - 2015058387   Al   4 / 2015
  WO       WO - 2014201664   Al 12 / 2014                WO    WO2015 /063126    A1   5 /2015
  WO       WO - 2014201666   AL 12 / 2014                WO    WO - 2015062041   Al   5 /2015
  WO       WO - 2014201668   A1 12 /2014                 wo    WO - 2015066136   Al   5 / 2015
  WO       WO - 2014205749   A1 12 / 2014                WO    WO - 2015066927   Al   5 /2015
  WO       WO -2014205780    A1                          WO    WO - 2015070398 Al     5 /2015
  WO       WO - 2014205807   Al 12 /2014                 WO    WO -2015070405 AL      5 / 2015
  WO       WO - 2014205811   Al 12 /2014                 WO    WO - 2015071703 A1     5 /2015
  WO       WO - 2014206148   A1 12 / 2014                      WO - 2015073975 Al     5 / 2015
  WO       WO2015 /006652 Al       1 /2015               Wo    WO -2015074187 A1      5 /2015
  WO       WO2015 /009862 A2       1 / 2015              WO    WO -2015074265 Al      5 /2015
  WO       WO - 2015000125 A1      1 /2015               Wo    WO - 2015074308 Al     5 / 2015
  WO       WO - 2015000180 A1      1 / 2015              WO    WO2015 /082652 A1      6 / 2015
  WO       WO - 2015003327 A1      1 / 2015              wo    WO2015 /089711 A1      6 / 2015
  WO       WO - 2015003372 A1      1/ 2015               WO    WO - 2015077998 Al     6 / 2015
  WO       WO - 2015003374 Al      1 / 2015              WO    WO - 2015077999 Al     6 / 2015
  WO       WO - 2015006929 Al      1 / 2015              WO    WO - 2015078010 A1     6 /2015
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 22 of 83 PageID: 156


                                              US 10,Page
                                                     076 21,139 B2
  ( 56 )            References Cited                     WO     WO - 2015172331   AL   11 / 2015
                                                         WO     WO -2015172361    AL   11/2015
              FOREIGN PATENT DOCUMENTS                   WO     WO - 2015172368   A1   11/ 2015
                                                         wo     WO - 2015172382   A1   11/ 2015
  WO       WO - 2015079197 A1      6 / 2015              WO     WO - 2015172383 AL     11/2015
  WO        WO - 2015089711 A1     6 /2015               WO     WO -2015172384 AL      11/2015
  WO       WO - 2015091346 A2     6 /2015                Wo     WO - 2015172387 AL     11 /2015
  WO       WO2015 / 101651 A1      7 /2015               wo     WO - 2015172388   AL   11/2015
  WO       WO2015 / 109616 Al     7 / 2015               wo     WO -2015172389    A1   11/2015
  WO       WO - 2015013327 A3      7 / 2015              WO     WO - 2015172390   A1   11/ 2015
  WO       WO - 2015106434 A1      7 /2015               WO     WO - 2015172606   AL   11/2015
  WO       WO - 2015106440 A1      7 / 2015              WO     WO -2015174657 AL      11/2015




                                                        38 5
  WO       WO - 2015107551 A2      7 / 2015              WO     WO - 2015174708 AL     11/2015
  WO       WO - 2015107552 A1      7 /2015               WO     WO - 2015175979 AL     11/2015
  WO       WO - 2015109476 A1      7 /2015               WO     WO -2015176210 AL      11/2015
  WO       WO - 2015109532 Al      7 /2015               WO     WO -2015176230 AL      11/2015
  WO       WO - 2015109540   A1    7 /2015               WO     WO -2015176300 A1      11/2015
  WO       WO - 2015109616   Al    7 /2015               WO     WO -2015176580 AL      11/2015
  WO       WO - 2015109618   A1    7 /2015               WO     WO2015 / 193456 AL     12 /2015
  WO       WO2015 / 124878   A1    8 /2015               WO     WO - 2015180027 AL     12 /2015
  WO       WO - 2015117285   Al    8 /2015               WO     WO - 2015180061 Al     12 / 2015
  WO       WO - 2015120588   A1    8 /2015               WO     WO - 2015180062 Al     12 / 2015
  WO       WO -2015120591 A1       8 / 2015              wo     WO -2015180071 A1      12 /2015
  WO       WO - 2015120623 A1      8 / 2015              WO     WO -2015180088 A1      12 /2015
  WO       WO - 2015123831 A1      8 / 2015              WO     WO - 2015180089 AL     12/2015
  WO       WO - 2015127609 A1      9 / 2015              WO     WO -2015180145 Al      12 /2015
  WO       WO - 2015128599 Al      9 / 2015              WO     WO - 2015184580 AL     12 /2015
  WO       WO -2015137815 AL       9 /2015               WO     WO - 2015184590   Al   12 / 2015
  WO       WO - 2015140312 Al      9 /2015               WO     WO -2015184620 Al      12 /2015
  WO       WO - 2015140768 A2      9 /2015               WO     WO - 2015184747   A1   12 /2015
  WO       WO2015 / 148547 A1 10 / 2015                  WO     WO - 2015188295   Al   12 /2015
  WO       WO2015 / 149647 A1 10 / 2015                  WO     WO - 2015188296   Al   12 /2015
  WO       WO - 2015143637 A1     10 / 2015              WO     WO - 2015189613   Al   12 /2015
  WO       WO - 2015143648 AL     10 / 2015              WO     WO - 2015190810 AL     12 /2015
  WO       WO - 2015143749 AL     10 /2015               WO     WO - 2015192301 AL     12 /2015
  WO       WO - 2015143765 Al     10 /2015               WO     WO - 2015192326   Al   12 / 2015
  WO       WO - 2015144057 Al     10 / 2015              WO     WO - 2015192336   Al   12 / 2015
  WO       WO - 2015149311 A      10 /2015               WO     WO - 2015192337   A1   12 /2015
  WO       WO - 2015149330 A      10 /2015               WO     WO - 2015192377   A1   12 /2015
  WO       WO - 2015149332 A1     10 /2015               WO     WO - 2015193456   Al   12 / 2015
  WO       WO - 2015149338 Al     10 /2015               WO     WO - 2015196331 AL     12 /2015
  WO       WO -2015149368 A1      10 / 2015              WO     WO -2015196332 Al      12 /2015
  WO       WO - 2015149403 A1     10 /2015               wo     WO - 2015196357 AL     12 /2015
  WO       WO - 2015149406 A1 10 / 2015                  WO     WO - 2015196367 Al     12 / 2015
  WO       WO - 2015150068 Al 10 / 2015                  wo     WO - 2015196395 Al     12 / 2015
  WO       WO - 2015154309 Al 10 / 2015                  WO     WO -2015196463 Al      12 / 2015
  WO       WO - 2015154619 A1 10 / 2015                  WO     WO2016 /012769 Al       1 / 2016
  WO       WO - 2015157891 Al 10 /2015                   wo     WO2016 /014652 A1       1 /2016
  WO       WO - 2015157893 Al 10 / 2015                  WO     WO - 2015148649 A3      1 /2016
  WO       WO - 2015157900 Al 10 / 2015                  WO     WO - 2016000113 Al      1 /2016
  WO       WO - 2015157901 Al 10 / 2015                  wo     WO - 2016000130 A1      1 /2016
  WO       WO - 2015157928 Al     10 /2015               WO     WO - 2016000135 A1      1 / 2016
  WO       WO -2015158522 AL      10 /2015               WO     WO - 2016000136 A1      1 /2016
  WO       WO - 2015158548 AL     10 / 2015              WO     WO - 2016000139 A1      1 / 2016
  WO       WO - 2015161406 Al     10 /2015               WO     WO - 2016000206 Al      1 / 2016
  WO       WO - 2015161407 A1     10 / 2015              WO     WO -2016000207 Al       1 / 2016
  WO       WO - 2015161485 Al     10 / 2015              WO     WO - 2016000214 Al      1 / 2016
  WO       WO - 2015161486 A1     10 / 2015              WO     WO -2016000232    A1    1 /2016
  WO       WO - 2015161491 Al     10 / 2015              WO     WO -2016000233    A1    1 / 2016
  WO       WO - 2015161514 A1     10 /2015               WO     WO -2016000305    A1    1 /2016
  WO       WO - 2015161553 A1     10 / 2015              WO     WO -2016008067    A1    1 /2016
  WO       WO -2015161555 Al      10 /2015               WO     WO - 2016008096 Al      1 /2016
  WO       WO - 2015161557 Al     10 / 2015              WO     WO - 2016008217 Al      1 /2016
  WO        WO2015 /168828 AL     11/2015                WO     WO - 2016011573 Al      1 /2016
  WO        WO2015 / 169127 A     11 / 2015              WO     WO -2016012769 A1       1 /2016
  WO        WO2015 / 175979 AL 11 / 2015                 wo     WO2016 /020675 A1       2 / 2016
  WO        WO2015 / 179641 A111/ 2015                   WO     WO - 2016015196 A1      2 / 2016
  WO       WO -2015068044 A3      11/2015                WO     WO - 2016015245 Al      2 /2016
  WO       WO -2015165067 AL      11/2015                WO     WO - 2016015246   A1    2 /2016
  WO       WO - 2015165081 AL     11/2015                WO     WO - 2016015247   A1    2 / 2016
  WO       WO - 2015165083 AL     11/2015                WO     WO - 2016015264   Al    2 / 2016
  WO       WO - 2015165086 AL     11/2015                Wo     WO - 2016015712   A1    2 / 2016
  WO       WO - 2015165105 AL     11 /2015               WO     WO - 2016019508   A1    2 / 2016
  WO       WO - 2015165146 Al     11 / 2015              WO     WO -2016019550 A1       2 /2016
  WO       WO - 2015168827 AL     11/ 2015               WO     WO - 2016019573 Al      2 / 2016
  WO       WO - 2015168828 A1     11 / 2015              WO     WO - 2016020675 Al      2 /2016
  WO       WO - 2015168853 AL     11 / 2015              WO     WO - 2016023173 Al      2 / 2016
  WO        WO - 2015168904 AL    11 /2015               WO     WO - 2016023176 A1      2 /2016
  WO       W O - 2015168912 A1    11 /2015               WO     WO - 2016023177 A1      2 /2016
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 23 of 83 PageID: 157


                                             US 10Page
                                                  ,076 22,139 B2
  ( 56 )              References Cited                  WO    WO - 2016065520 A1     5 / 2016
                                                       WO     WO - 2016065521 Al     5 /2016
              FOREIGN PATENT DOCUMENTS                 WO     WO - 2016065532 A1     5 /2016
                                                       wo     WO -2016065533 Al      5 /2016
  WO       WO - 2016023181 A12 / 2016                  WO     WO - 2016065596 Al     5 /2016
  WO       WO - 2016023182 A1 2 / 2016                  WO    WO - 2016065598   A1   5 /2016
  WO       WO - 2016023183 A1     2 / 2016             Wo     WO - 2016065599   Al   5 /2016
  WO       WO - 2016023212 A1     2 / 2016             wo     WO - 2016065605   Al   5 /2016
  WO       WO - 2016023651 A1     2 /2016              wo     WO - 2016065606   Al   5 /2016
  WO       WO - 2016023824 A1     2 /2016              WO     WO - 2016065607   Al   5 /2016
  WO       WO - 2016023965 A1     2 /2016              WO     WO - 2016070553   A1   5 /2016
  WO       WO - 2016026104 Al     2 / 2016             WO     WO -2016071027 Al      5 / 2016
  WO       WO - 2016026105 Al     2 / 2016             WO     WO - 2016071705 Al     5 /2016
  wo       WO - 2016026156 Al     2 / 2016             WO     WO -2016071706 A1      5 /2016
  WO       WO - 2016026811 A1     2 /2016              WO     WO -2016074228 AL      5 /2016
  WO       WO - 2016028544 Al     2 /2016              WO     WO - 2016074229 Al     5 /2016
  WO       WO2016 /030661 A1      3 / 2016             WO     WO -2016074230 A1      5 /2016
  WO       WO2016 /040575 Al      3 / 2016             WO     WO - 2016074234 A1     5 /2016
  WO       WO2016 /041114 A1      3 / 2016             WO     WO - 2016074237 Al     5 /2016
  WO       WO2016 /041140    A1   3 /2016              WO     WO -2016076178 Al      5 /2016
  WO       WO - 2016029344   A1   3 / 2016             WO     WO - 2016079001 Al     5 /2016
  WO       WO - 2016029382   A1   3 / 2016             WO     WO - 2016079151 Al     5 /2016
  WO       WO - 2016029386   A1   3 /2016               wo    WO -2016079152 Al      5 /2016
  WO       WO - 2016029389 A1     3 / 2016             WO     WO -2016079155 Al      5 /2016
  WO       WO - 2016029429 A1     3 / 2016             WO     WO - 2016079468 A1     5 /2016
  WO       WO - 2016029464 A1     3 /2016               WO    WO -2016079533 Al      5 / 2016
  WO       WO - 2016029468 A1     3 /2016               WO    WO - 2016079729 Al     5 / 2016
  WO       WO - 2016029470 A1     3 /2016              WO     WO2016 /082183 A1      6 / 2016
  WO       WO - 2016029473 A1     3 /2016              WO     WO2016 /084018 Al      6 /2016
  WO       WO - 2016029567 A1     3 /2016              WO     WO - 2016058992 A3     6 / 2016
  WO       WO - 2016030661 Al     3 /2016              WO     WO - 2016059003   A3   6 /2016
  WO       WO - 2016033721 A1     3 / 2016             WO     WO - 2016082074   Al   6 /2016
  WO       WO - 2016033734 Al     3 /2016              WO     WO - 2016082103   A1   6 / 2016
  WO       WO - 2016033783 A1     3 /2016              WO     WO - 2016082116   A1   6 /2016
  WO       WO - 2016033817 A1     3 /2016              WO     WO - 2016082136 A1     6 / 2016
  WO       WO - 2016034100 A1     3 /2016              WO     WO - 2016082158 Al     6 / 2016
  WO       WO - 2016038029 Al     3 /2016              WO     WO - 2016082179 Al     6 /2016
  WO       WO - 2016040575 Al     3 / 2016             WO     WO - 2016082180 A1     6 / 2016
  WO       WO -2016041114 Al      3 / 2016             WO     WO - 2016082183 A1     6 / 2016
  WO       WO - 2016041140 A1     3 / 2016             WO     WO - 2016082217 A1     6 /2016
  WO       WO - 2016041141 A1     3 /2016              WO     WO - 2016082232 Al     6 /2016
  WO       WO - 2016041207 A1     3 / 2016             WO     WO - 2016082479 A1     6 /2016
  WO       WO - 2016041209 Al     3 / 2016             wo     WO - 2016086382 A1     6 /2016
  WO       WO -2016045058 A1      3 /2016              WO     WO - 2016090426 Al     6 /2016
  WO       WO - 2016046116 Al     3 / 2016             wo     WO -2016090531 A1      6 / 2016
  WO       WO2016 /050247 A1      4 / 2016             WO     WO -2016090533 A1      6 /2016
  WO       WO2016 /054580 A1      4 /2016              WO     WO -2016090593 A1      6 / 2016
  WO       WO2016 /058189    A1   4 / 2016             Wo     WO - 2016090601 A1     6 / 2016
  WO       WO2016 /062777    A1   4 / 2016             WO     WO -2016090602 Al      6 /2016
  WO       WO2016 /063775    Al   4 /2016              WO     WO - 2016090962 Al     6 / 2016
  WO       WO - 2015192834   A3   4 / 2016             wo     WO -2016092259 Al      6 / 2016
  WO       WO -2016049822    Al   4 /2016              WO     WO - 2016095101 A1     6 /2016
  WO       WO -2016049823    Al   4 /2016              WO     WO - 2016095206 A1     6 / 2016
  WO       WO - 2016049855   Al   4 /2016              WO     WO - 2016095220 A1     6 /2016
  WO       WO - 2016049863   A1   4 / 2016             WO     WO - 2016095234 Al     6 /2016
  WO       WO - 2016050246   Al   4 /2016              WO     WO - 2016095297 A1     6 /2016
  WO       WO - 2016050247   Al   4 /2016              WO     WO - 2016096337 Al     6 /2016
  WO       WO - 2016054793 Al     4 /2016               WO    WO -2016096482 A1      6 /2016
  WO       WO - 2016055653 A1     4 / 2016             WO     WO -2016096497 A1      6 / 2016
  WO       WO - 2016058139 A1     4 /2016              WO     WO - 2016096733 A1     6 / 2016
  WO       WO - 2016058187 A1     4 /2016              WO     WO - 2016096762 A1     6 /2016
  WO       WO -2016058189 A1      4 / 2016             WO     WO - 2016099045 Al     6 /2016
  WO       WO2016059000 A1        4 /2016              WO     WO -2016099276 Al      6 /2016
  WO       WO - 2016059000 A1     4 /2016              WO     WO - 2016101141   Al   6 /2016
  WO       WO - 2016060576 A1     4 / 2016             WO     WO - 2016101142   A1   6 /2016
  WO       WO - 2016061729 Al     4 / 2016             wo     WO - 2016101143   A1   6 / 2016
  WO       WO - 2016061730 A1     4 /2016               WO    WO - 2016101144   A1   6 / 2016
  WO       WO - 2016061822 A1     4 /2016               WO    WO - 2016101150 Al     6 /2016
  WO       WO - 2016061859 Al     4 /2016              WO     WO - 2016101183 Al     6 / 2016
  WO       WO -2016062168    A1   4 /2016              WO     WO - 2016101200 Al     6 / 2016
  WO       WO - 2016062777   Al   4 /2016              WO     WO -2016101202 A1      6 /2016
  WO       WO -2016063775    Al   4 /2016               WO    WO -2016101203 A1      6 / 2016
  WO       WO2016 /065606    Al   5 / 2016             WO     WO - 2016101248 A1     6 / 2016
  WO       WO2016 /071705 A1      5 / 2016             WO     WO -2016103202 Al      6 /2016
  WO       WO2016 /071706 A1      5 / 2016             WO     WO -2016105191 A       6 / 2016
  WO       WO2016 /074230 A1      5 /2016              WO     WO - 2016036236 A3     7 /2016
  WO       WO2016 /076178 A1      5 /2016              WO     WO - 2016106476 A1     7 /2016
  WO       WO2016 /079152 A1      5 /2016              WO     WO -2016106483 A1      7 /2016
  WO       WO2016 /079155 Al      5 / 2016             WO     WO - 2016106493 A1     7 / 2016
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 24 of 83 PageID: 158


                                             US 10 Page
                                                   ,076 23,139 B2
  ( 56 )            References Cited                    WO     WO - 2016138608 AL      9 / 2016
                                                        WO     WO - 2016138665 A1      9 / 2016
              FOREIGN PATENT DOCUMENTS                  WO     WO -2016138689 Al       9 /2016
                                                        wo     WO -2016141508 A1       9 / 2016
  WO       WO - 2016106495 A17 /2016                    WO     WO - 2016141555 Al      9 /2016
  WO       WO - 2016106499 Al     7 / 2016              WO     WO -2016141556 A1       9 /2016
  WO       WO - 2016106500 A1     7 /2016               Wo     WO - 2016141581 Al      9 / 2016
  WO       WO - 2016106512 A1     7 / 2016              wo     WO -2016141592 Al       9 /2016
  WO       WO - 2016108693 A1     7 / 2016              wo     WO - 2016141593 A1      9 /2016
  WO       WO - 2016108694 AL     7 / 2016              WO     WO - 2016145611 Al      9 /2016
  WO       WO - 2016109929 Al     7 / 2016              WO     WO - 2016145612 A1      9 /2016
  WO       WO - 2016109930 A1     7 /2016               WO     WO -2016145613 A        9 /2016
  WO       WO - 2016109931 A1     7 /2016               WO     WO - 2016145634 AL      9 / 2016
  WO       WO - 2016109932 A1     7 / 2016              WO     WO - 2016145656 Al      9 /2016
                                                        WO     WO -2016145663 Al       9 /2016




                                                       3
  WO       WO - 2016109933 Al     7 /2016
  WO       WO - 2016109942 Al     7 /2016               WO     WO - 2016149896 Al      9 /2016
  WO       WO - 2016109964 A1     7 / 2016              WO     WO -2016149932 Al       9 /2016
  WO       WO - 2016109965 A1     7 / 2016              WO     WO - 2016149942 Al      9 / 2016
  WO       WO - 2016110522 A1     7 /2016               WO     WO - 2016150019 Al      9 / 2016
  WO       WO - 2016112491 Al     7 /2016               WO     WO - 2016150979 AL      9 /2016
  WO       WO - 2016112493 A1     7 /2016               WO     WO2016 / 156103 A1     10 / 2016
  WO       WO - 2016112533 A1     7 / 2016              WO     WO2016 / 165125   A1   10 /2016
  WO       WO - 2016112534 A1     7 /2016               wo     WO -2016154792    Al   10 /2016
  WO       WO - 2016112541 A1     7 / 2016              WO     WO -2016154797    A1   10 /2016
  WO       WO - 2016112542 A1     7 / 2016              WO     WO - 2016154798   A1   10 /2016
  WO       WO - 2016112561   A1   7 /2016               WO     WO -2016154815 A       10 /2016
  WO       WO - 2016112579   Al   7 /2016               WO     WO - 2016154895 AL     10 /2016
  WO       WO - 2016115689   Al   7 / 2016              WO     WO - 2016154896 Al     10 / 2016
  WO       WO - 2016115691   Al   7 / 2016              WO     WO - 2016154897 A      10 /2016
  WO       WO - 2016115701   A1   7 /2016               WO     WO - 2016154900 A1     10 /2016
  WO       WO - 2016115715   Al   7 / 2016              WO     WO -2016154994 Al      10 /2016
  WO       WO - 2016116754   A1   7 / 2016              WO     WO - 2016155003 A1     10 /2016
  WO       WO - 2016116755   Al   7 /2016               WO     WO - 2016155103 A1     10 / 2016
  WO       WO - 2016118005   Al   7 /2016               WO     WO - 2016155104 Al     10 /2016
  WO       WO2016 /127396 Al      8 /2016               WO     WO - 2016155105 Al     10 / 2016
  WO       WO - 2016119098 Al     8 /2016               WO     WO - 2016155316 A1     10 / 2016
  WO       WO - 2016119099 Al     8 /2016               WO     WO -2016156103 A1      10 /2016
  WO       WO - 2016119101 A1     8 / 2016              WO     WO - 2016156217 A1     10 / 2016
  WO       WO -2016119119 Al      8 /2016               WO     WO - 2016156413 Al     10 / 2016
  WO       WO - 2016119121 A1     8 / 2016              WO     WO - 2016161554 AL     10 / 2016
  WO       WO - 2016119144 A1     8 /2016               WO     WO - 2016161673 AL     10 /2016
  WO       WO - 2016119145 Al     8 / 2016              WO     WO -2016162446 Al      10 /2016
  WO       WO - 2016119163 Al     8 /2016               wo     WO - 2016162492 A      10 /2016
  WO       WO - 2016119167 A1     8 / 2016              WO     WO - 2016165055   Al   10 / 2016
  WO       WO - 2016119170 A1     8 /2016               wo     WO - 2016165057   Al   10 / 2016
  WO       WO - 2016119225 A1     8 / 2016              WO     WO - 2016165063   Al   10 / 2016
  WO       WO - 2016119248 A1     8 /2016               WO     WO - 2016165125   Al   10 / 2016
  WO       WO - 2016119273 Al     8 /2016               Wo     WO -2016166049 A1      10 /2016
  WO       WO -2016119496 A1      8 / 2016              WO     WO -2016166456 AL      10 /2016
  WO       WO - 2016122417 A1     8 /2016               WO     WO - 2016166661 Al     10 /2016
  WO       WO - 2016123763 A1     8 / 2016              wo     WO -2016166670 A1      10 /2016
  WO       WO - 2016123764 A1     8 /2016               WO     WO -2016168986 A1      10 /2016
  WO       WO -2016123770 Al      8 /2016               WO     WO -2016169019 A1      10 /2016
  WO       WO - 2016123779 A1     8 / 2016              WO     WO - 2016169052 A      10 / 2016
  WO       WO - 2016123780 Al     8 / 2016              WO     WO - 2016169063 A      10 /2016
  WO       WO - 2016123781 A1     8 / 2016              WO     WO -2016169669 Al      10 /2016
  WO       WO - 2016124017 Al     8 /2016               WO     WO - 2016169796 A      10 /2016
  WO       WO - 2016124019 AL     8 / 2016              WO     WO -2016169797 A1      10 /2016
  WO       WO - 2016124695 Al     8 / 2016              WO     WO - 2016172802 Al     11 / 2016
  WO       WO - 2016124740 A1     8 /2016               WO     WO - 2016172821 A1     11/2016
  WO       WO - 2016124741 A1     8 /2016               WO     WO - 2016172843   AL   11/2016
  WO       WO - 2016127287 A1     8 / 2016              WO     WO -2016172847    AL   11 /2016
  WO       WO - 2016127293 Al     8 /2016               WO     WO -2016172867    AL   11/2016
  WO       WO - 2016127327 A1     8 /2016               WO     WO - 2016172898   AL   11/2016
  WO       WO - 2016127360   A1   8 /2016               WO     WO - 2016172907 A111/ 2016
  WO       WO - 2016127361   A1   8 / 2016              wo     WO - 2016172908 AL 11 / 2016
  WO       WO - 2016127389   Al   8 /2016               WO     WO - 2016172909 AL 11 / 2016
  WO       WO - 2016127390   A1   8 /2016               WO     WO - 2016172954 AL     11/2016
  WO       WO - 2016127396   A1   8 / 2016              WO     WO -2016174179 AL      11 / 2016
  WO       WO - 2016127397 Al     8 / 2016              WO     WO - 2016176800 AL     11/2016
  WO       WO - 2016127401 Al     8 /2016               WO     WO - 2016177604   A1 11/2016
  WO       WO - 2016127406 Al     8 /2016               Wo     WO - 2016179356   A111/ 2016
  WO       WO - 2016127468   A1   8 / 2016              WO     WO - 2016179664   A1 11/ 2016
  WO       WO -2016127839    A1   8 / 2016              WO     WO - 2016179776   AL 11/ 2016
  WO       WO - 2016128562   A1   8 / 2016              WO     WO -2016179828    A1 11 / 2016
  WO       WO - 2016131755   A1   8 / 2016              WO     WO - 2016183724   AL 11 /2016
  WO       WO - 2016132026 A1     8 /2016               WO     WO -2016184247 A1 11/ 2016
  WO       WO - 2016134544 A1     9 / 2016              WO     WO -2016184824 AL  11/2016
  WO       WO - 2016135503 A19 /2016                    WO     WO - 2016171997 A3 12 /2016
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 25 of 83 PageID: 159


                                              US 10Page
                                                   ,076 24,139 B2
  ( 56 )              References Cited                   WO    WO - 2017021536 A3     3 / 2017
                                                         WO    WO - 2017031662 A1     3 / 2017
              FOREIGN PATENT DOCUMENTS                   WO    WO - 2017031678 A1     3 /2017
                                                         wo    WO -2017031681 A1      3 /2017
  WO       WO - 2016187803 A112/ 2016                    WO    WO - 2017033007 A1     3 / 2017
  WO       WO - 2016187943 AL     12/2016                WO    WO - 2017033021   A1   3 / 2017
  WO       WO - 2016188140 A1     12/2016                Wo    WO -2017033132    A1   3 /2017
  WO       WO - 2016188141   A112 / 2016                 wo    WO - 2017035720   Al   3 / 2017
  WO       WO - 2016188142   AL 12 / 2016                wo    WO - 2017036818   A1   3 /2017
  WO       WO - 2016188967   Al 12/ 2016                 WO    WO -2017036819 Al      3 /2017
  WO       WO - 2016189086   AL 12 / 2016                WO    WO - 2017036828 A1     3 /2017
  WO       WO - 2016191946   A1 12 /2016                 WO    WO -2017036829 Al      3 /2017
  WO       WO - 2016193336 AL     12 /2016               WO    WO - 2017036865 Al     3 /2017
  wo       WO - 2016193365 Al     12 /2016               WO    WO -2017036879 Al      3 /2017
  WO       WO - 2016193743 Al     12 /2016               WO    WO - 2017041251 Al     3 /2017
  WO       WO - 2016197485 Al     12 /2016               WO    WO - 2017042081 Al     3 /2017
  WO       WO - 2016197658 Al     12 / 2016              WO    WO -2017045132    A1   3 / 2017
  WO       WO - 2016198417 Al     12 / 2016              WO    WO - 2017045897   A1   3 /2017
  WO       WO - 2016198459 Al     12/2016                WO    WO - 2017045898   Al   3 /2017
  WO       WO - 2016198879 A      12 / 2016              WO    WO -2017045899    Al   3 /2017
  WO       WO - 2016199062 AL     12 / 2016              WO    WO -2017046247    A1   3 / 2017
  WO       WO - 2016199065   A112 / 2016                 WO    WO -2017046334    Al   3 / 2017
  WO       WO - 2016199066   Al 12 /2016                 wo    WO -2017046363    A1   3 /2017
  WO       WO - 2016200252   A1 12 / 2016                WO    WO -2017046566    Al   3 /2017
  WO       WO - 2016200253   A112 / 2016                 WO    WO - 2017049653 A1     3 /2017
  WO       WO - 2016200255   Al 12 / 2016                WO    WO - 2017049654 Al     3 /2017
  WO       WO - 2016200259 A      12 /2016               WO    WO -2017051150 A       3 /2017
  WO       WO - 2016200382 A1     12 /2016               WO    WO - 2017051174 A1     3 / 2017
  WO       WO - 2016201602 Al     12 /2016               WO    WO - 2017051348 A      3 /2017
  WO       WO - 2016201606 Al     12 /2016               WO    WO - 2017051349 Al     3 /2017
  WO       WO - 2016201911 A1 12 / 2016                  WO    WO - 2017046593 A3     4 /2017
  WO       WO - 2016202028 A1 12 / 2016                  WO    WO - 2017054424 Al     4 / 2017
  WO       WO - 2016202033 Al 12 / 2016                  WO    WO - 2017054627 Al     4 /2017




                                                        e
  WO       WO - 2016202301 A1     12 / 2016              WO    WO - 2017054634   A1   4 /2017
  WO       WO - 2016202302 Al     12/2016                WO    WO - 2017055564   Al   4 / 2017
  WO       WO - 2016202303 Al     12 /2016               WO    WO - 2017055584   Al   4 /2017
  WO       WO - 2016202304 Al     12 / 2016             WO     WO - 2017055793   Al   4 /2017
  WO       WO - 2016207357 Al     12 /2016               WO    WO - 2017055795   A1   4 / 2017
  WO       WO -2016208757 AL      12 /2016               WO    WO - 2017055799   Al   4 /2017
  WO       WO - 2016208760 AL     12 / 2016              WO    WO -2017055801 Al      4 /2017
  WO       WO - 2016193705 A3      1 / 2017              WO    WO - 2017055802 Al     4 /2017
  WO       WO - 2017000239 A1      1 / 2017              WO    WO - 2017055803 Al     4 /2017
  WO       WO - 2017001270 A1      1 / 2017              wo    WO - 2017055866 A1     4 /2017
  WO       WO - 2017001817 A1      1 / 2017              WO    WO - 2017056103 A1     4 /2017
  WO       WO - 2017001818 A1      1 / 2017              wo    WO - 2017057286 A1     4 / 2017
  WO       WO - 2017001819 Al      1 / 2017              WO    WO -2017059571 A1      4 /2017
  WO       WO - 2017001820 A1      1 /2017               WO    WO -2017060279 A1      4 /2017
  WO       WO - 2017005835 Al      1 / 2017              Wo    WO - 2017063256 A1     4 /2017
  WO       WO -2017007252 A1       1/2017                WO    WO -2017063535 Al      4 /2017
  WO       WO - 2017008616 Al      1 / 2017              WO    WO - 2017064051 A1     4 /2017
  WO       WO - 2017009002 A1      1 / 2017              wo    WO - 2017064322 A1     4 /2017
  WO       WO - 2017011419 Al      1 / 2017              WO    WO - 2017064323 A1     4 / 2017
  WO       WO -2017012099 Al       1 /2017               WO    WO - 2017064324 A1     4 /2017
  WO       WO - 2017012105   Al    1 / 2017              WO    WO - 2017064487 Al     4 /2017
  WO       WO - 2017012257   A1    1 / 2017              WO    WO - 2017066938 A1     4 / 2017
  WO       WO - 2017012335   Al    1 / 2017              WO    WO -2017066955 Al      4 / 2017
  WO       WO - 2016172921   A8    2 /2017               WO    WO - 2017067066 A1     4 /2017
  WO       WO - 2016178098   A3    2 /2017               WO    WO - 2017067326 A1     4 /2017
  WO       WO - 2017015791   A1    2 / 2017              WO    WO -2017068098 A1      4 / 2017
  WO       WO - 2017015794 A1      2 /2017               WO    WO -2017068099 A1      4 /2017
  WO       WO - 2017015832 A1      2 /2017               WO    WO - 2017068100   A1   4 /2017
  WO       WO - 2017015859 Al      2 /2017               WO    WO -2016096745 A9      5 / 2017
  WO       WO - 2017016323   Al    2 / 2017              WO    WO - 2016173568   A3   5 /2017
  WO       WO - 2017017970   A1    2 /2017               WO    WO - 2016198026   A3   5 /2017
  WO       WO - 2017020220   A1    2 / 2017              WO    WO -2017051350    A3   5 /2017
  WO       WO - 2017020221   Al    2 / 2017              wo    WO -2017070871    A1   5 / 2017
  WO       WO - 2017020275   Al    2 /2017               WO    WO - 2017071297   Al   5 /2017
  WO       WO - 2017020290 A1      2 /2017               WO    WO - 2017071298 A1     5 /2017
  WO       WO - 2017023589 Al      2 /2017               WO    WO -2017072239 Al      5 /2017
  WO       WO - 2017024477 Al      2 / 2017              WO    WO - 2017072277   A1   5 / 2017
  WO       WO -2017024478 A1       2 /2017               WO    WO - 2017072284   Al   5 / 2017
  WO       WO - 2017024799 A1      2 / 2017              Wo    WO - 2017075753   Al   5 / 2017
  WO       WO - 2017024926 A1      2 /2017               WO    WO -2017075759    Al   5 /2017
  WO       WO - 2017025383 A1      2 / 2017              WO    WO - 2017075827   Al   5 /2017
  WO       WO - 2017028167 A1      2 / 2017              WO    WO - 2017075883   A1   5 /2017
  WO       WO - 2017028295 A12 / 2017                    WO    WO - 2017075975   Al   5 /2017
  WO       WO - 2017029268 A1      2 / 2017              WO    WO - 2017076247   A1   5 /2017
  WO       WO - 2017029269 A1      2 / 2017              WO    WO - 2017076590   A1   5 /2017
  WO       WO - 2017029270 A1      2 / 2017              WO    WO -2017081480    AL   5 /2017
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 26 of 83 PageID: 160


                                              US 10,Page
                                                     076 25,139 B2
  ( 56 )              References Cited                   WO         WO - 2017156694 AL           9 / 2017
                                                         WO         WO -2017156695 AL            9 / 2017
              FOREIGN PATENT DOCUMENTS                   WO         WO -2017156696 A1            9 /2017
                                                         wo         WO - 2017156733 A1           9 / 2017
  WO       WO - 2017082728 A      5 / 2017               WO        WO - 2017156743 A1             9 /2017
  WO       WO - 2017084107 Al     5 /2017                WO        WO -2017161715 Al              9 /2017
  WO       WO -2017084488 Al      5 /2017                Wo         WO - 2017161725 Al            9 /2017
  WO       WO - 2017084489   Al   5 /2017                wo         WO - 2017163044 Al            9 / 2017
  WO       WO - 2017084818   A1   5 /2017                wo        WO - 2017163045 A1             9 / 2017
  WO       WO - 2017084848   A1   5 / 2017               WO        WO - 2017163046 Al             9 /2017
  WO       WO - 2017084849   A1   5 / 2017               WO        WO - 2017163047 A1             9 / 2017
  WO       WO - 2017084920   A2   5 / 2017               WO         WO -2017163050 A             9 /2017
  WO       WO - 2017085240 A1     5 / 2017               WO         WO - 2017163051 AL           9 /2017
  WO       WO -2017085242 A1      5 /2017                WO         WO -2017163052 A1             9 / 2017
  WO       WO -2017081176 A3      6 / 2017               WO         WO - 2017164474 A1            9 / 2017
  WO       WO - 2017088660 A1     6 / 2017               WO         WO -2017166263 AL           10 /2017
  WO       WO - 2017089931   A1   6 /2017                WO         WO -2017166334 Al           10 /2017
  WO       WO - 2017091926   A1   6 / 2017               WO         WO - 2017167169      AL     10 /2017
  WO       WO - 2017092144   A1   6 / 2017               WO         WO - 2017167513      A      10 /2017
  WO       WO - 2017093452   A1   6 /2017                WO         WO - 2017173669      A      10 /2017
  WO       WO -2017093535    A1   6 /2017                WO         WO - 2017173947      A      10 /2017
  WO       WO - 2017096512   A1   6 / 2017               WO         WO -2017173951 A1            10 /2017
  WO       WO - 2017096971   A1   6 /2017                WO         WO - 2017174754 A            10 / 2017
  WO       WO - 2017096988   A1   6 / 2017               WO         WO -2017175166 A1           10 /2017
  WO       WO - 2017097172   A1   6 /2017                WO         WO - 2017176111 Al           10 / 2017
  WO       WO - 2017097173   A1   6 /2017                WO         WO -2017176113 A            10 /2017
  WO       WO - 2017097821 A1     6 / 2017               WO         WO -2017177897 Al 10 /2017
  WO       WO - 2017101030 Al     6 /2017
  WO       WO - 2017101058 A1     6 /2017                                     OTHER PUBLICATIONS
  WO       WO - 2017101705   Al   6 /2017
  WO       WO - 2017102633   A1   6 / 2017
  WO       WO - 2017102686   A1   6 / 2017               Baker et al.; The pyrolysis of tobacco ingredients; J. Anal .Appl.
  WO       WO - 2017102969   Al   6 / 2017               Pyrolysis; 71( 1 ); pp . 223 - 311; Mar. 2004 .
  WO       WO - 2017107546   A1   6 /2017                Bombick et al.; Chemical and biological studies of a new cigarette
  WO       WO - 2017108268   A1   6 /2017                that primarily heats tobacco ; Part 3 : In vitro toxicity of whole
  WO       WO -2017108392    A1   6 / 2017               smoke ; Food and Chemical Toxicology ; 36 ( 3 ); pp . 191- 197 ; Mar.
  WO       WO - 2017108394   Al   6 /2017                1998 .
  WO       WO - 2017108429   Al   6 / 2017
  WO       WO -2017109448 A2      6 /2017                Bombick et al., Chemical and biological studies of a new cigarette
  WO       WO - 2017109868 A1     6 / 2017               that primarily heats tobacco ; Part 2 : In vitro toxicology of main
  WO       WO - 2017110713 A1     6 / 2017               stream smoke condesnsate; Food and Chemical Toxicology ; 36 (3 );
  WO       WO - 2017036426 A3      7 / 2017              pp. 183- 190 ; Mar. 1998.
  WO       WO - 2017113106 Al     7 / 2017               Borgerding et al.; Chemcal and biological studies of a new cigarette
  WO       WO - 2017113513 Al     7 / 2017               that primarily heats tobacco ; Part 1 : Chemical composition of
  WO       WO - 2017113845 A1     7 /2017
                                                         mainstream smoke ; Food and Chemical Toxicology ; 36 (3 ); pp .
  WO       WO - 2017114389 Al     7 /2017
                                                          169 - 182 : Mar. 1998 .
  WO       WO - 2017117725 Al     7 / 2017
                                                         Bradley et al., Electronic cigarette aerosol particle size distribution
  WO       WO -2017117742 A1      7 / 2017
  WO       WO -2017118135 A1      7 /2017                measurements ; Inhal. Toxicol.; 24 ( 14 ); pp . 976 - 984 ; Dec . 2012 .
  WO       WO - 2017118138 Al     7 /2017                ECF ; Any interest in determining nicotine by DVAP ; (https ://
  WO       WO - 2017118347 A1     7 / 2017               www .e -cigarette -forum .com /forum /threads/any - interest-in -determining
  WO       WO - 2017121156 A1     7 /2017                nicotine-by-dvap. 35922 /); blog posts dated : 2009; 8 pgs.; print/
  WO       WO - 2017121253 Al     7 /2017                retrieval date : Jul. 31 , 2014 .
  WO       WO - 2017121296 A1     7 /2017                 E -Cigarette Forum ; pg - vg-peg ( discussion / posting); retrieved from
  WO       WO - 2017121546 A1     7 / 2017               the internet: https:// e-cigarette -forum .com /forum / threads/pg-vg -peg .
  WO       WO - 2017121979 Al     7 / 2017               177551; 7 pgs .; Apr. 8 , 2011.
  WO       WO - 2017122196 Al     7 / 2017
  WO       WO - 2017124419   Al   7 / 2017                Flouris et al.; Acute impact of active and passive electronic cigarette
  WO       WO - 2017124662   A1   7 / 2017               smoking on serum cotinine and lung function ; Inhal. Toxicol.;
  WO       WO - 2017124957   A1   7 / 2017               25 ( 2 ); pp. 91- 101; Feb . 2013 .
  WO       WO - 2017128038   A1   8 /2017                Food & Drug Administration ; Warning letter to the Compounding
  WO       WO - 2017133056   A1   8 /2017                Pharmacy ; retrieved Oct. 10 , 2014 from http ://www .fda .gov /ICECI/
  WO       WO - 2017137138 A1     8 /2017                EnfocementActions /WarningLetters/ 2002/ucm144843 .htm ; 3 pgs.;
  WO       WO - 2017137554   Al   8 /2017                Apr. 9 , 2002.
  WO       WO - 2017139963   A1   8 /2017                Goniewicz et al., Nicotine levels in electronic cigarettes ; Nicotine
  WO       WO - 2017141017   A1   8 / 2017               Tobacco Research ; 15 ( 1 ); pp . 158 - 166 ; Jan . 2013 .
  WO       WO - 2017141018   A1   8 /2017                Harvest Vapor; American Blend Tobacco (product info .); retrieved
  WO       WO - 2017141358 A1     8 /2017                from the internet (http ://harvestvapor.com /) ; 2 pgs.; print/retrieval
  WO       WO - 2017143494 Al     8 / 2017
                                                         date: Oct . 10 , 2014 .
  WO       WO -2017143495 Al      8 /2017
                                                         INCHEM ; Benzoic Acid ; JECFA Evaluation Summary ; retrieved
  WO       WO - 2017143515 Al     8 /2017
  WO       WO - 2017143865 Al     8 / 2017               Oct. 10 , 2014 from http ://www . inchem .org /documents/jecfa/ feceval/
  WO       WO - 2017143953 A1     8 / 2017               jec _ 184 . htm ; 2 pgs..; May 28 , 2005 .
  WO       WO - 2017144400 A1     8 / 2017                INCHEM ; Levulinic Acid ; JECFA Evaluation Summary ; retrieved
  WO       WO - 2017144861 AL     8 / 2017               Oct. 10 , 2014 from http ://www . inchem . org /documents/jecfa/ feceval/
  WO       WO - 2017149288 AL     9 / 2017               jec _ 1266 .htm ; 1 pg.; Mar. 10 , 2003 .
  WO       WO - 2017152481 A1     9 / 2017               INCHEM ; Pyruvic Acid ; JECFA Evaluation Summary ; retrieved
  WO       WO - 2017153051 A1     9 / 2017               Oct. 10 , 2014 from http ://www . inchem .org /documents/jecfa/feceval/
  WO       WO - 2017153270 A1     9 /2017                jec _ 2072 .htm ; 1 pg., Jan . 29 , 2003.
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 27 of 83 PageID: 161


                                                                US 10Page
                                                                     ,076 26,139 B2
  ( 56 )                 References Cited                                       internet (http ://www .escardio .org / The -ESC / Press -Office /Press
                                                                                releases/ Electronic -cigarettes - do -not- damage -the-heart ); Aug . 25, 2012
                      OTHER PUBLICATIONS                                        Hurt et al.; Treating tobacco dependence in a medical setting ; CA :
                                                                                 A Cancer Journal for Clinicians ; 59 ( 5 ) ; pp . 314 - 326 ; Sep . 2009.
   INCHEM ; Sorbic Acid ; JECFA Evaluation Summary ; retrieved Oct.             Perfetti, Structural study of nicotine salts; Beitrage zur Tabakforschung
   10 , 2014 from http ://www .inchem .org /documents /jecfa / feceval /jec _   International; Contributions to Tobacco Research ; 12 (2 ); pp . 43-54;
  2181.htm ; 1 pg .; May 29 , 2005 .                                            Jun . 1983.
  Ingebrethsen et al., Electronic cigarette aerosol particle size distri        Vansickel et al., Electronic cigarettes: effective nicotine delivery
  bution measurements; Inhalation Toxicology ; 24 ( 14 ); pp. 976 -984 ;        after acute administration ; Nicotine & Tobacco Research ; 15 ( 1 ) ; pp .
  Dec . 2012.                                                                   267 - 270 ; Jan . 2013 .
  Kuo et al.; Appendix D : Particle size — U .S . sieve size and tyler          Electronic Vaporization Device /Gizmodo Pax 2 Vaporizer/Gizmodo;
  screen mesh equivalents; Applications of Turbulent and Multiphase             retrieved from http :// gizmodo .com / pax - 2 - vaporizer- reviews-its -like
  Combustion ; John Wiley & Sons, Inc., pp. 541 -543; May 1, 2012 .             smoking -in - the - future - 1718310779 ; posted Jul. 23 , 2015 , retrieved
  McCann et al.; Detection of carcinogensasmutagens in the Salmonella           Oct. 17 , 2016 .
  microsome test: Assay of 300 chemicals: Discussion; Proc . Nat.               PAX Labs, Inc .; JUUL product information © 2016 ; retrieved from
  Acad . Sci., 73 ( 3 ); pp . 950 -954 ; Mar. 1976 .                            https://www .juulvapor.com /shop -juul/; 6 pgs., retrieved Mar. 9 ,
  Mirriam -Webster Online Dictionary ; Lighter; retrieved Jan . 4 , 2013        2016 .
  from the internet: (http ://www .merriam -webster.com /dictionary /           VapWorld ; Original PAX Vaporizers for Portable and Home Use ;
  lighter ?show = 0 & t= 1357320593 ); 2 pgs.; print date: Jan . 4 , 2013 .     retrieved from : https ://www .vapeworld .com /pax - vaporizer-by -ploom ?
  Nicoli et al.; Mammalian tumor xenografts induce neovasculariza               gclid = CPCiPKojskCFU06gQodPr; 9 pgs.; retrieved Nov . 13 , 2015 .
  tion in Zebrafish embryos ; Cancer Research ; 67 (7 ); pp . 2927 - 2931 ;     INCHEM ; Benzoic Acid ; JECFA Evaluation Summary ; retrieved
  Apr. 1, 2007 .                                                                Oct. 10 , 2014 from http ://www .inchem . org /documents /jecfa /feceval/
  Seeman et al., The form of nicotine in tobacco . Thermal transfer of          jec _ 184 .htm , 2 pages. May 28 , 2005 .
  nicotine and nicotine acid salts to nicotine in the gas phase; J Aric         INCHEM ; Levulinic Acid ; JECFA Evaluation Summary ; retrieved
  Food Chem .; 47( 12 ); pp . 5133 -5145 ; Dec . 1999.                          Oct. 10 , 2014 from http ://www . inchem .org /documents/jecfa/ feceval/
  Torikai et al., Effects of temperature , atmosphere and pH on the             jec _ 1266 .htm , 2 pages. Mar. 10 , 2003.
  generation of smoke compounds duriung tobacco pyrolysis ; Food                INCHEM ; Pyruvic Acid ; JECFA Evaluation Summary ; retrieved
  and Chemical Toxicology; 42 (9 ); pp . 1409 - 1417 ; Sep . 2004 .             Oct. 10 , 2014 from http ://www. inchem .org /documents/jecfa/feceval/
  Vansickel et al., A clinical laboratory model for evaluating the acute        jec _ 2072 .htm , 2 pages. Jan . 29 , 2003 .
  effects of electronic cigarettes: Nicotine delivery profile and car           INCHEM ; Sorbic Acid ; JECFA Evaluation Summary ; retrieved Oct.
  diovascular and subjective effects ; Cancer Epidemiology Biomark              10 , 2014 from http ://www .inchem .org/documents/ jecfa /feceval/jec _
  ers Prevention ; 19 ( 8 ); pp . 1945 - 1953 ; ( online ) Jul. 20 , 2010 .     2181.htm , 2 pages. May 29 , 2005 .
  Ward ; Green leaf threshing and redrying tobacco ; Section 10B ; in           Kuo et al. Applications of Turbulent and Multiphase Combustion ,
  Tobacco Production , Chemistry and Technology ; Davis and Nielsen             Appendix D : Particle Size — U .S . Sieve Size and Tyler Screen Mesh
  ( Eds.); Blackwell Science Ltd .; pp. 330 -333 ; Jul. 15 , 1999.              Equivalents, 2012 , p . 541-543 .
  Wells ; Glycerin as a constituent of cosmetics and toilet preparations ;      YouTube; Firefly Vaporizor Review w / Usage Tips by the Vape
  Journal of the Society of Cosmetic Chemists ; 9 ( 1 ) ; pp . 19 -25 ; Jan .   Critic ; retrieved from the internet (http ://www .youtube.com /watch ?
  1958 .                                                                        v = 1J38NOAV7wl); published Dec . 10 , 2013 ; download /print date :
  YouTube ; Firefly Vaporizor Review w / Usage Tips by the Vape                 Feb . 18 , 2015 .
  Critic ; retrieved from the internet (http ://www .youtube. com /watch ?      Grotenhermen et al., Developing science -based per se limits for
  v = 1J38NOAV7wl); 1 pg ., published Dec . 10 , 2013 , download /print         driving under the Influence of cannabis (DUIC ): findings and
  date : Feb . 18 , 2015 .                                                      recommendations by an expert panel; retrieved Feb . 9 , 2017 from
  Zhang et al., In vitro particle size distributions in electronic and          ( http ://www .canorml.org/healthfacts/DUICreport.2005.pdf); 49 pages ;
  conventional cigarette aerosols suggest comparable deposition pat             Sep . 2005.
  terns; Nicotine Tobacco Research ; 15 ( 2 ); pp . 501-508; Feb . 2013 .       Monsees et al., U .S . Appl. No. 15 / 368, 539 entitled “ Low tempera
  Monsees , J.; U . S . Appl. No. 12 / 115,400 entitled “Method and             ture electronic vaporization device and methods,” filed Dec . 2 ,
  System for Vaporization of a Substance” , filed May 5 , 2008.                 2016 .
  Monsees et al., U . S . Appl. No. 15 / 165 ,954 entitled “ Devices for        Bowen et al., U .S . Appl. No. 15 / 309 ,554 entitled “ Systems and
  vaporization of a substance,” filed May 26 , 2016 .                           methods for aerosolizing a smokeable material,” filed Nov . 8 , 2016 .
  Monsees et al.; U . S . Appl. No. 15 / 165 , 972 entitled “ Portable          Monsees et al., U . S . Appl. No. 15 /379 ,898 entitled “ Vaporization
  devices for generating an inhalable vapor," filed May 26 , 2016 .             device systems and methods,” filed Dec . 15 , 2016 .
  Bowen et at.; U . S . Appl. No. 15 / 101,303 entitled “ Nicotine liquid       Hatton et al.; U . S . Appl. No . 15 / 396 ,584 entitled “ Leak -resistant
  formulations for aerosol devices and methods thereof,” filed Jun . 2 ,        vaporizer cartridges for use with cannabinoids,” filed Dec . 31, 2016 .
  2016 .                                                                        Engadget. Juul is the e - cig that will finally stop me from smoking ( I
  Monsees et al.; U .S . Appl. No. 15 / 257 ,748 entitled “ Cartridge for       hope ). [online ], published on Jun . 3, 2015 . Available at: https ://
  use with a vaporizer device ," filed Sep . 6 , 2016 .                         www .engadget.com /2015 /06 /03/pax -labs-juul- ecigarette /# / .
  Monsees et at.; U .S . Appl. No. 15 / 257 ,768 entitled “ Vaporizer           Pierce, D . This Might Just Be the First Great E -Cig . ( online } Wired ,
  apparatus," filed Sep . 6 , 2016 .                                            Published on Apr. 21 , 2015 . Available at: https://www .wired . com /
  Bullen et al., Effect of an electronic nicotine delivery device ( e           2015 /04 / pax -juul- ecig / ?mbid = social _ twitter.
  cigarette ) on desire to smoke and withdrawal, user preferences and           The Verge . Startup behind the Lambo of vaporizers just launched an
  nicotine delivery : randomised cross- over trial; Tobacco Control;             intelligent e -cigarette. [online ], published on Apr. 21, 2015 . Avail
  19 ( 2 ); pp. 98 -103; Apr. 2010 .                                            able at : https://www .theverge .com / 2015 /4 /21/8458629/pax - labs -e
  Burch et al., Effect of pH on nicotine absorption and side effects            cigarette-juul.
  produced by aerosolized nicotine; Journal of Aerosol Medicine :               “ Commission Regulation ( EC ) No. 1275 / 2008 ,” Official Journal of
  Deposition , Clearance , and Effects in the Lung ; 6 ( 1 ); pp . 45 - 52 ;    the European Union , Dec . 17 , 2008 .
  1993.                                                                         “ Guideline Accompanying Commission Regulation (EC ) No. 1275/
  Capponnetto et al., Successful smoking cessation with cigarettes in           2008 ,” Official Journal of the European Union , Oct. 2009.
  smokers with a documented history of recurring relapses: a case               AMB. Manual: TranX160/Rev. 10 -06 . published 2004 - 2006 .
  series, Journal ofMedical Case Reports; 5 (1 ); 6 pages; (year of pub.        Mylaps, “ Rechargeable Transponder Battery Status and Charging
  sufficiently earlier than effective US filing date and any foreign             Instructions," Sep . 9 , 2010 .
  priority date ); 2011.                                                        “ Lighter.” Merriam -Webster Online Dictionary . 2009 . Merriam
  Farsalinos et al., Electronic cigarettes do not damage the heart;             Webster Online . Jun . 8 , 2009 [http ://www .merriam -webster.com /
  European Society of Cardiology ; 4 pages; retrieved from the                  dictionary/ lighter ]. cited byapplicant.
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 28 of 83 PageID: 162


                                                                US 10 ,076 ,139 B2
                                                                          Page 27

  ( 56 )                    References Cited                                    Goniewicz , et al., “ Nicotine levels in electronic cigarettes,” Nico
                                                                                tine Tobacco Research , 15 ( 1 ), pp . 158 - 166 , Jan . 2013.
                        OTHER PUBLICATIONS                                      Gregory, Andrew , “ E - cigarettes to go on prescription under move to
                                                                                class them as medicines,” Mirror, Jun . 12 , 2013 . http ://www .mirror.
  Baker et al., “ The pyrolysis of tobacco ingredients,” J. Anal. Appl.         co.uk/news/uk- news/ e -cigarettes - go - prescription - under -move
  Pyrolysis , vol. 71, pp . 223 -311 (2004 ).                                    1949018 .
  Bombick , et al. Chemical and biological studies of a new cigarette           Grotenhermen , et al., Developing science-based per se limits for
  that primarily heats tobacco . Part 2 . In vitro toxicology of main           driving under the influence of cannabis (DUIC ): findings and
  stream smoke condensate . Food and Chemical Toxicology . 1997 ;               recommendations by an expert panel; retreived Feb . 9, 2017 from
  36 : 183- 190 .                                                               (http ://www .canorml.org /healthfacts/DUICreport.2005 .pdf); Sep . 2005.
  Bombick , et al. Chemical and biological studies of a new cigarette           Harvest Vapor, American Blend Tobacco (product info ), retrieved
  that primarily heats tobacco . Part 3 . In vitro toxicity of whole            from the internet ( http ://harvestvapor.com ), 2 pages. Oct. 10 , 2014 .
  smoke . Food and Chemical Toxicology . 1998 ; 36 : 191- 197 .                 Hurt, et al., “ Treating tobacco dependence in a medical setting,"
  Borgerding, et al. Chemical and biological studies of a new cigarette
  that primarily heats tobacco . Part 1. Chemical composition of                CA : A Cancer Journal for Clinicians , 59( 5 ), pp . 314 - 326 . Sep . 2009 .
  mainstream smoke . Food and Chemical Toxicology . 1997 ; 36 : 169             Inchem ; Benzoic Acid , JECFA Evaluation Summary ; retrieved Oct.
  182 .                                                                         10 , 2014 from http ://www .inchem .org /documents/jecfa/ feceval/jec _
  Breland , Alison , et al. “ Electronic cigarettes : what are they and what    184 .htm , 2 pages . May 28 , 2005.
  do they do ?." Annals of the New York Academy of Sciences 1394 . 1            Inchem ; Levulinic Acid ; JECFA Evaluation Summary ; retrieved
  ( 2017 ) : 5 - 30 .                                                           Oct. 10 , 2014 from http ://www .inchem .org/documents/jecfa /feceval/
  Brown, Christopher J., and James M . Cheng. “ Electronic cigarettes:          jec _ 1266 .htm , 2 pages. Mar. 10 , 2003.
  product characterisation and design considerations." Tobacco con              Inchem ; Pyruvic Acid ; JECFA Evaluation Summary ; retrieved Oct.
  trol 23 .suppl 2 ( 2014 ): ii4 - ii10 .                                        10 , 2014 from http ://www . inchem .org /documents/jecfa/feceval/jec _
  Bullen , et al., “ Effect of an electronic nicotine delivery device (e        2072 .htm , 2 pages. Jan . 29 , 2003 .
  cigarette ) on desire to smoke and withdrawal, user preferences and           Inchem ; Sorbic Acid ; JECFA Evaluation Summary ; retrieved Oct.
  nicotine delivery : randomized cross -over trial,” Tobacco Control,           10 , 2014 from http ://www .inchem .org /documents/ jecfa/ feceval/jec _
   19 (2 ), pp . 98- 103. Apr. 2010 .                                           2181.htm , 2 pages. May 29 , 2005 .
  Burch , et al., “ Effect of pH on nicotine absorption and side effects        Ingebrethsen et al., “ Electronic Cigarette aerosol particle size dis
  produced by areosolized nicotine,” Journal of Aerosol Medicine:               tribution measurements” , Inhalation Toxicology , 2012 ; 24 (14 ):
  Deposition , Clearance , and Effects in the Lung, 6 ( 1 ), pp . 45 -52 .      976 -984 .
  1993 .                                                                        Kuo et al. Applications of Turbulent and Multiphase Combustion ,
  Capponnetto , et al., " Successful smoking cessation with cigarettes          Appendix D : Particle Size - U . S . Sieve Size and Tyler Screen Mesh
  in smokers with a documented history of recurring relapses : a case           Equivalents, 2012 , p . 541- 543 .
  series,” Journal of Medical Case Reports ; 5 ( 1 ), 6 pages . 2011.           McCann et al., “ Detection of carcinogens as mutagens in the
  Davis & Nielsen , “ Marketing, Processing and Storage: Green Leaf             Salmonella /microsome test: Assay of 300 chemicals: discussion ."
   Threshing and Redrying Tobacco ," Tobacco Production , Chemistry              Proct. Nat. Acad . Sci, USA , Mar. 1976 , vol. 73 ( 3 ), 950 - 954 .
  and Technology, ( 1999) Section 10B , pp . 330 - 333, Bill Ward ,             Nicoli et al., Mammalian tumor xenografts induce neovasculariza
  Expert Leaf Tobacco Company , Wilson , North Carolina , USA .                 tion in Zebrafish embryos. Cancer Research , 67: 2927 -2931 ( 2007).
  E -Cigarette Forum ; pg - gv - peg ( discussion / posting); retrieved from    Pax Labs , Inc.; JUUL product information ©2016 ; retrieved from
  the Internet: https://e -cigarette-forum .com /forum /threads/pg- vg -peg .   https://www .juulvapor.com /shop - juul/; 6 pgs., retrieved Mar. 9 ,
  177551; 7 pgs.; Apr. 8 , 2011.                                                2016 .
  ECF ; Any interest in determining nicotine — by DVAP ; ( https: //            Perfetti, “ Structural study of nicotine salts,” Beitrage Zur Tabakforschung
  www .e - cigarette - forum . com / forum /threads /any - interest -in         International, Contributions to Tobacco Research , 12 ( 2 ), pp . 43 -54 .
  determin - ing -nicotine -by-dvap . 35922/); blog posts dated : 2009; 8       Jun. 1983 .
  pgs., print/ retrieval date : Jul. 31 , 2014 .                                Poynton , Simon , et al. “ A novel hybrid tobacco product that delivers
  Electronic Vaporization Device with Cartridge | JUUL Pod | JUUL               a tobacco flavour note with vapour aerosol (part 1 ): Product
   Vapor, Posted Jun . 3, 2015 , © 2015 , Juulvapor.com , retrieved Nov .       operation and preliminary aerosol chemistry assessment.” Food and
  24 , 2014 , https ://www .juulvapor.com /shopjuul/.                           Chemical Toxicology (2017 ).
  Electronic Vaporization Device with Cartridge | JUUL Pod | JUUL               Seeman , et al., “ The form of nicotine in tobacco . Thermal transfer
   Vapor, Posted Jun . 3, 2015 , © 2015 , Juulvapor.com , retrieved Nov .       of nicotine and nicotine acid salts to nicotine in the gas phase," J
  24 , 2015 , https://www .juulvapor.com /shopjuul/.                            Aric Food Chem , 47 ( 12 ), pp . 5133 -5145 . Dec . 1999 .
  Electronic Vaporization Device /Gizmodo Pax 2 Vaporizer/                      SRNT Subcommittee on Biochemical Verification , “ Biochemical
  Gizmodo ; retrieved from http :// gizmodo . com /pax - 2 - vaporizer          verification of tobacco use and cessation ,” Nicotine & Tobacco
  reviews-its -like -smoking- in -the- future - 1718310779 ; posted Jul. 23 ,   Research 4 , pp . 149 - 159, 2002.
  2015 , retrieved Oct. 17 , 2016 .                                             Torikai et al., “ Effects of temperature, atmosphere and pH on the
  Farsalinos, et al., “ Electronic cigarettes do not damage the heart,"         generation of smoke compounds during tobacco pyrolysis," Food
  European Society of Cardiology , 4 pages, (http ://www .escardio .org         and Chemical Toxicology 42 ( 2004 ) 1409 - 1417 .
   The - ESC /Press -Office /Press-releases/Electronic - cigarettes- do -not    Vansickel, et al. “ A clinical laboratory model for evaluating the
  damage -the -heart). Aug. 25 , 2012 .                                         acute effects of electronic cigarettes : Nicotine delivery profile and
  Farsalinos, Konstantinos E ., et al. “ Protocol proposal for, and             cardiovascular and subjective effects,” Cancer Epidemiology Biomark
  evaluation of, consistency in nicotine delivery from the liquid to the        ers Prevention , 19 ( 9 ), pp . 1945 - 1953. Jul. 20 , 2010 .
  aerosol of electronic cigarettes atomizers: regulatory implications."         Vansickel, et al., “ Electronic cigarettes: effective nicotine delivery
  Addiction 111 .6 (2016 ): 1069- 1076 .                                        after acute administration ," Nicotine & Tobacco Research , 15 ( 1 ),
  FC Vaporizer Review Forum ; Pax Vaporizer by Ploom ; retrieved                pp. 267- 270 . Jan . 2013 .
  from : http ://fuckcombustion .com /threads/pax- vaporizer-by-ploom .         VapeWorld ; Original PAX Vaporizers for Portable and HomeUse ;
  6223 /; pp. 2 & 11 (2 pgs.); retrieval date: Nov. 16 , 2015 .                 retrieved from : https ://www .vapeworld .com /pax -vaporizer-by-ploom ?
  Flouris , et al., “ Acute impact of active and passive electronic             gclid = CPC11PKojskCFU06gQodPr; 9 pgs.; retrieved Nov. 13 , 2015 .
  cigarette smoking on serum cotinine and lung function ," Inhal.               Wells . “ Glycerin as a Constituent of Cosmetics and Toilet Prepa
   Toxicol., 25 (2 ), pp . 91- 101. Feb . 2013 .                                rations.” Journal of the Society of Cosmetic Chemists, 1958 ; 9 ( 1 ):
  Food & Drug Administration ; Warning letter to the Compounding                19 - 25 .
  Pharmacy, retrieved Oct. 10 , 2014 from http ://www .fda. gov /ICECI/         Williams,Monique , and Prue Talbot. “ Variability among electronic
  EnforcementActions /WarningLetters/2002 /ucm144843 .htm , 3 pages.            cigarettes in the pressure drop , airflow rate, and aerosol production ."
  Apr. 9 , 2002 .                                                               Nicotine & Tobacco Research 13 . 12 (2011).
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 29 of 83 PageID: 163


                                                               US 10 ,076 ,139 B2
                                                                         Page 28

  ( 56 )                   References Cited
                      OTHER PUBLICATIONS
  YouTube ; Firefly Vaporizor Review w /Usage Tips by the Vape
  Critic ; retrieved from the internet (http ://www .youtube. com /watch ?
  v = 1J38NOAV7wl); published Dec . 10 , 2013 , download / print date :
  Feb . 18 , 2015 .
  Youtube; Pax by Ploom Vaporizer Review ; posted Aug. 14 , 2013 ,
  retrieved Sep . 8 , 2016 , https://www .youtube .com /watch ? v = Jm06zW3
  cxQ .
  Zhang, et al., “ In vitro partical size distributions in electronic and
  conventional cigarette aerosols suggest comparable deposition pat
  terns,” Nicotine Tobacci Research , 15 (2 ), pp . 501-508 . Feb . 2013 .
   Tarantola , Andrew . " The Pax 2 vaporizermakes its predecessor look
  half -Baked .” Engadget, Jul. 14 , 2016 , www .engadget.com / 2015 / 04 /
  20 /pax - 2 -vaporizer-review /. Accessed Sep . 5, 2017 .
   Youtube, “ Pax 2 Unboxing ,” retreived from www .youtube .com /
  watch ?v = Vjccs & co3YY , posted Apr. 20 , 2015 .
  * cited by examiner
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 30 of 83 PageID: 164


  U . S . Patent             Sep . 18, 2018                  Sheet 1 of 24                    US 10 ,076 , 139 B2




                      121                                                      7221 AIRINLET
                            AIR   INLET

                   inporno                                    200
                                                              -




                                 D
                                 2 R I T 0 8L6Z E K
    100
    -              105
                   -
                                                 104
                                                                                                    +

                                    .

                                                                                                    +




               106           +




                             +
                                    .
                                                                                                    +




                                                                                                    +




                                    .




                             +                                                                      +

                                    .

                                                                                                    +

                                    .



                                    .                                                        .
                                                                                             .
                                                                                             .
                                                                                             .      +




                                                                             214
                                                                             207
                                                                             210
                                                                             7206
                                                                              205
                                                                                                    +



                                                                                                    +

                                    .




                         LITZG ?
                                    z
                107                                                                                       212
                                                                                                          211
                                                                                                          /1213
                                                                                                           (
                                                                                                           204




                                                                       59
                                                                                         209
                                                       1
                                                       .
                                                       FIG                          bequeldecsede                   2
                                                                                                                    .
                                                                                                                    FIG




                                                                                                    BAZ
                101
                -                               103
                                                                             201
                                                                             -




                      LARIZPaZmJoypa102ne
                            I
                            _
                            122
                                          102                                                           202
                                                                                                              203

                                                                                           ~
                                                                                           222
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 31 of 83 PageID: 165


   U . S . Patent         Se[0. 18, 2018     Sheet 2 of 24       _ Us 10, 076,139 B2




                                                       . 322




                      323
                          321 ??
                                                    y? ? ? ? ?   &

                                                                 é
                                                                 _


                    304


                                                                 $
                                                                 _
                    306


                                                                  301


                                                                        - 300
                                                                          300




                                           FIG, 3
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 32 of 83 PageID: 166


  U . S . Patent        Sep . 18, 2018            Sheet 3 of 24                US 10 , 076 , 139 B2


                     422
                     Outlet                                          Outlet
                                                               422
             423                         407                                         407
                                       Aeration                                     Aeration
                                         Vent                                         Vent
                                                          423            -




       400
                    LH404
                                                                         -




                                                                                         - 400
                                                                         -




                                 - 404                                   -




                     Oven                                                -




                                                                         -




                                                                                       Oven
           401                                             Lid -                       404
                                                          430

                                                                                         401

                         | 421                                         | 421
                     Air Inlet                                     Air Inlet
                   FIG . 4A                                    FIG . 4B
                                                                     400


                                404                                           430
                        421
                      Air Inlet Oven



                                                                                     423
                        401
                                           407                                  422
                                         Aeration                             Outlet
                                           Vent

                                         FIG . 4C
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 33 of 83 PageID: 167


  U . S . Patent          Sep . 18, 2018   Sheet 4 of 24        US 10 , 076 , 139 B2




         30a




                                           FIG . 5
                                              2002
                                                 FIG . 6A
                   2222            24 27 24                23
           FIG . 6C                              FIG . 6B
        B + 22 FIG . 6D
           14
           het     21 24 23
         La        Dots
        .
        0
        B 27            Section B - B
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 34 of 83 PageID: 168


          atent       Sep. 18, 2018         Sheet 5 of 24                         US 10 ,076 ,139 B2




                                                                72




                                       FIG . ZA

                                                            internehund
                                                                    men
                           ANT        38
                                            338 35
                                            .
                                                       4.




         46                                     1717
                                                                          *****



              32 45
                          53 338
                                       34

                                      FIG . 7B
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 35 of 83 PageID: 169


  U . S . Patent       Sep . 18, 2018         Sheet 6 of 24            US 10 , 076 , 139 B2

                                        33a




                                   FIG . 70
                                                                  44

                                                         * ** *




                          B                              0
                                  FIG . 8A
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 36 of 83 PageID: 170


          atent               Sep. 18, 2018   Sheet 7 of 24                US 10 ,076 ,139 B2




                                                 33a


                 5 3 to the




                    Ê
                                                              S        6        37



                                                              sa o S
                                    +




                     Ê


                                                              SSS
               46




                                          FIG . 8B
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 37 of 83 PageID: 171


  U . S . Patent        Sep . 18, 2018     Sheet 8 of 24    US 10 ,076 , 139 B2



                                     33a

                                                                    45
                329                                                  86€
               * 32
                                                  34 35

                   B             obcatport                          of
                36 (362, 360, 360)                Y

                                                  >




                45a                                        46a




                                                                 entf xou




                                     30 FIGS. 9A - 9L
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 38 of 83 PageID: 172


  U . S . Patent          Sep . 18, 2018       Sheet 9 of 24              US 10 ,076 , 139 B2



                                                                *




                                                                    -50
                                   52, 47 57
                                                   51           *




                                                                *




      FIG . 10A     QMW                                     .
                                                                *


                                                                X




                                                                +
                                                                7




                                               ??



                                                        -54
                                                         5 4

                                               0
                                  33 ,407           WANI -33
                                           L             -54
                                                          54
                FIG . 10B                           DE 44

                          4954891 sa  A 45




                                                        WillM



                     44 65 45 44 45a 57 468 46 '
                                      FIG . 10C
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 39 of 83 PageID: 173


  U . S . Patent                      Sep . 18, 2018                      Sheet 10 of 24                          US 10 ,076 , 139 B2




                     26                                                                                          43


                                                           20 y
             20
                           FIG . 11                                                FIG . 12
                      16

                                                                              2007                               **
                                                                                                                      *
                                                                                                                          **
                                                                                                                               ** ***** *
                                                                                                                                            *****




                                                                                                          ****
                                                                                                      *
                                                                                                 **
                                                                                             *
                                                                                        **
                                                                                  ***
                                                                           1 11
                                                               5+1   11
                                                           .
                                                       4




                *
                    bb51bb15b
                      *
                           ********



                                                                                    FIG . 13
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 40 of 83 PageID: 174


   n ' S ' 1u2q8d              doS 8I 8I07               1054S II Jo tz            S0 6CI9200L 78




       iiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiii




                                                                                       ?? ???




                                              2 *                    2

                                               ????             ??
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 41 of 83 PageID: 175


  U . S . Patent           Sep . 18, 2018       Sheet 12 of 24                 US 10, 076 ,139 B2




                                                                 :
                                                                 .




                       60 62 61

                                                            03
                                                                     65
             FIG . 16A                     FIG . 16B                 FIG . 16C
             open every preventeder power and promene
         Søt Point
         Temperature         FOR                  CEWE                         {?W????



                                                                                00
                                           FIG . 17A                      **
                                                                                     .




                                                       m

                                     mit
                       winninn
                                           om




          FIG . 17B
                            DAYT

                                                VAS
                                                       ew
                                                             COOL
                           wwwwwww                      www.mely ( s ]
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 42 of 83 PageID: 176


  U . S . Patent        Sep . 18 , 2018                              Sheet 13 of 24    US 10 ,076 , 139 B2




                 1800                                                                 1802
                                                 1801
                                                                                       W




                                                              FIG . 18
                         1901 milion doll
                          1902
                         1902

                        1903 sonorogo
                          1904




                                    : :: : : :   : : : : : : : : : :: ::




                                        FIG . 19
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 43 of 83 PageID: 177


   U . S . Patent     Sep .18,2018      Sheet 14 of 24            US 10 ,076 .139 B2




                                                           2002
                    2001
                                     FIG . 20

                             2101                2101             2103     2104




                                                         2102
                                     FIG .21
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 44 of 83 PageID: 178


   U . S . Patent      Sep. 18 , 2018         Sheet 15 of 24                  US 10 ,076 , 139 B2




                                                                                2302
                                 FIG. 22                      230m


                                 eee eeeeeeeeeeeeeeeeeeeeeeeeeeeeeee




                      ?

                        FIG. 23
                                        AOA
                                               H?         .




                                                               TAIN
                                                                       ????
                                                                       ??
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 45 of 83 PageID: 179


  U . S . Patent            Sep . 18, 2018                  Sheet 16 of 24      US 10 ,076 , 139 B2


                                                             2401
                                                                             2000


                                                                                      2494
       2485 --mannM
       2485


                                        %



                                        "
                                            ping
                                        +




              2404                      W




                                        Y




                                        M




                                        W




                      2490 2407                g



                                                   ang




                                        2492
                                                                               [       2409
                                                                                       2409
                                                                               2495

                                                         FIG . 24A

                                       2481
                              2418



        2476
         2475
                       2421
                            DK
                                                                        ww            2431
       2422                       ,
                                  '
                                  '
                                  11

                        =
                        =
                        =


                                                                 2471
          2411
                                 2485
                                                         FIG . 24B
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 46 of 83 PageID: 180


  U . S . Patent            Sep . 18, 2018          Sheet 17 of 24               US 10 ,076 , 139 B2




                                             1 2431
                                               2431 2431
                                                    2431 , 1
                                                                                           from 2509

        2505                                                           * ? ? ? ? ? =   ?




          2421                                               2421

                                                                       -




                                                                       -




                                                                       -




        2404                                 2404

                      FIG . 25A                                      FIG . 25B


                                                                     26A +




        14 . 70                                                      3
       1.L579
       [.579 ]         XX
                            XXIIX
                                               0 . 33
                                               1.013]

      The    3 .34
            [. 131]
                             13. 80
                             [.543 ]
                                                                     26AA


                      FIG . 26A                                      FIG . 26B
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 47 of 83 PageID: 181


  U . S . Patent         Sep . 18, 2018        Sheet 18 of 24               US 10 ,076 , 139 B2




                                                                   2722
               27B                                                    2724       2704
        2706                              13 .55
                                          [.533 ]
                                                    11 .70
                                                    [. 461]   14                    0 . 25
                                                                                    [.010 ]

                                                                                      1 .65


                     -
                                                    2706             10 0 82706
                                                                          -
                                                                          89
                                                                          .
                                                                                     [.065 ]

                     -




                                                              SX
                     -




                                                               AL NTZ
                     -




                     -



                     -




                     -



                     -




                     -




                     -




                     -




                     -




                     -




                     -




               27B4

                FIG . 27A                                      FIG . 27B
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 48 of 83 PageID: 182


  U . S . Patent          Sep . 18, 2018      Sheet 19 of 24                                        US 10 ,076 , 139 B2



                                           2815

                                                                                2803


                   Wenn


                              2801
                              2801    FIG .. 28A
                                             28A
           280




                             2706


                               2817


                                                                   WEST
                                                               AKA
                                                               . . ... .
                                                                           11
                                                                                . . . . ....... .




            28C
              FIG . 28B                                    FIG . 28C
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 49 of 83 PageID: 183


  U . S . Patent          Sep . 18, 2018   Sheet 20 of 24      US 10 ,076 , 139 B2



                              2855                          2801
                       2851
                                                               2844


               2706                                                   2805

               2736
                2803




                                       FIG . 28D




          ww

        FIG . 29A FIG . 29B FIG . 29C FIG . 29D
                                                  |
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 50 of 83 PageID: 184


   U . S . Patent        ?
                         Sep. 18, 2018             Sheet 21 of 24            US 10, 076 ,139 B2




                                         "




                                         "



                                         "




                                         "




                                         "




                                         "




                                         "




          FIG. 29E                FIG. 29F           FIG. 29G FIG. 29H


                                                                             3017

                                                                    3019

                                                  3009

                                 3002                                      3011

        3015
        3015                                 ::          3005
                     44484
                             ,                    3007

                                        3001



                                             FIG. 30
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 51 of 83 PageID: 185


   U . S . Patent                           Sep 18, 2018                                Sheet 22 of 24                         US 10,076,139 B2



      31052
       3111 ,
      3109 --TH                                 .
                                                                       .

                                                …




      3103
      3107 -                                    .


                                                .
                                                            “ ?              1




                   *
                          t= "= =-    =
                                                    ?
                                                        -                                         *
                                                                                                                -- -
                                                                                                                        ,   iM M M M
                                                                                                                                         ”
                                                                                                                                        ? “ ?
                                                                                                                                               ?
                                ==




               FIG . 31AFIG . 31B FIG . 31C FIG . 31D


                                            |                                       0                     -




                                                                                                          -




                          ??? ??? ??? ???                         f"        " -                                                        -- - -
                  ??                                                                                                           ? ?       ? ?
                  :: ::




               FIG . 31EFIG . 31FFIG. 31G FIG . 31H




                                                                                              t




                                                                                              "


                                                                                              ??



                              - - - -                             +           " ?             |                     ?                  - - - -
                   + + + + + +                      E                 - -     + ?                 ? » +       - - M -
                                                    RHM




               FIG . 31I FIG . 31J _ FIG . 31KFIG. 31L
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 52 of 83 PageID: 186


  U .S . Patent                       Sep. 18 , 2018                          Sheet 23 of 24                    US 10,076,139 B2



                                              3205                                                          -




           3203
                                                .
                                                        www womana
                                       -
                              -
                                  -
                                      www11
                                         .
                                                                              FIG . 32

                                                                                             -


                                                    w                                        PAR
                                                                                             0
                                                                                                    1

                                                                                                        w
                                                    w                     -




                                                                          -
                                                                                             ??
                                                                                             …
                                                                                             ???
                                                                          -




                                                                          -




                                                                                             ??
                                                                          -



                                                                          -



                                                                          -




                                                                                                                        ww w
        " O ,                                                                            w
                                                                          -




                          -
                                                                          -


                                                                          -




                                                                                                                        w
                  - - -
            - -      -




        FIG . 33A
                                                                                         w MARI                         w
        "0000
        FIG . 33B
                                                                                         w PAR
                                                                     AR                  w   O




                                                                                             -




                                                                                             AN E

                                               FIG . 33C                            FIG . 33D FIG . 33E
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 53 of 83 PageID: 187


  U . S . Patent                            Sep . 18, 2018                                     Sheet 24 of 24                                                                                  US 10 ,076 , 139 B2

                                                                                                       www      .    w      wwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwww




                                                                                                                                                                                                 L

                       . ..       W                                                     .       ..           . .. ..... . ..                 . . ... .. wwwwwwwwwwwwwwwwwwwwwwww   w   wwwww



                                                                                                                                                                                                 K




                       D0 B
                                                                             -- -                    rammer varamannavanemanomenarametara menanaman

                                                                                                                                                                                                 J


                                                                                        www .          www               w wwwww ..



                                                                                                                                                                                                 I


                                                                                                                                . www .www


                                                                                                                                                                                                 H
                                                       - -       -




                                                                                                                                                                                                 G
                   -          -       - -              - -       -       -                                                                                                                                 L
                                                                                                                                                                                                           -
                                                                                                                                                                                                           34A
                                                                                                                                                                                                           .
                                                                                                                                                                                                           FIG
                                                                                                                                                                                                 F
                                                   -         -   —   -          —   -




                                                                                                                                                                                                 E



                                                                                                                                                                                                 D




                       001                                                                  wwwwwwwwwwwww                   Tarawan
                                                                                                                                                                                                 C



                                                                                                                                                                                                 B
                                                       - -




                                                                                                                                                                                                 A
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 54 of 83 PageID: 188


                                                          US 10 ,076 , 139 B2
                   VAPORIZER APPARATUS                                       smoking, but without tobacco . Instead of cigarette smoke ,
                                                                             the user inhales an aerosol, commonly called vapor, typi
             CROSS REFERENCE TO RELATED                                     cally released by a heating element that atomizes a liquid
                          APPLICATIONS                                      solution (vaporizable material or solution ). Typically , the
                                                                            user activates the e - cigarette by taking a puff or pressing a
     This patent application claims priority as a continuation              button . Some vaporizers look like traditional cigarettes , but
  in - part of U . S . patent application Ser. No. 14 /581,666 , filed      they come in many variations. Although mimicking the
  Dec . 23 , 2014 , and titled “ VAPORIZATION DEVICE SYS                    cylindrical look of traditional cigarettes may have marketing
  TEMS AND METHODS ” , which claimed priority to U . S .                    advantages because of a preexisting familiarity with this
  Provisional Patent Application No. 61/ 920 , 225 , filed Dec . shape and potentially feel of the product, the cylindrical
  23 , 2013 , and titled “ ELECTRONIC VAPORIZATION 10 shape           may not be optimal. Other shapes, including rectan
  DEVICE WITH RAPID COOLING AERATION ” , U .S .
  Provisional Patent Application No . 61/936 .593 . filed Feb . 6 .          gular shapes , may offer advantages including a greater
  2014 , and titled “ ELECTRONIC CIGARETTE JUICE                             volume for holding the battery and vaporizable material, as
  DEVICE .” U . S . Provisional Patent Application No . 61/ 937 ,           well ease in handling and manufacture.
  755, filed Feb . 10 , 2014 , and titled “ ELECTRONIC CIGA - 15 Many ofthe battery -powered vaporizers described to date
  RETTE JUICE DEVICE ” . Each of these patent applications      include a reusable batter -containing device portion that
  is herein incorporated by reference in its entirety .         connects to one or more cartridges containing the consum
     This patent application also claims priority to U .S . Pro   able vaporizable material. As the cartridges are used up , they
  visional Patent Application No. 62 /294 ,285 , filed Feb . 11 , are removed and replaced with fresh ones. It may be
  2016 , and titled “ FILLABLE ELECTRONIC CIGARETTE 20 particularly useful to have cartridges and apparatuses that
  CARTRIDGE AND METHOD OF FILLING ” and U . S .                             have a non -circular cross - section to prevent rolling of the
  Provisional Patent Application No. 62 /294 , 281, filed Feb .             device when placed on a table or other surface . However, a
  11 , 2016 , and titled “ SECURELY ATTACHING CAR                           number of surprising disadvantages may result in this con
   TRIDGES FOR VAPORIZER DEVICES ” . Each of these                   figuration . For example the use of a cartridge at the proximal
  patent applications is herein incorporated by reference in its 75 eend of the device , which is also held by the users mouth , has
  entirety .
     This patent application also claims priority as a continu been found to cause instability in the electrical contacts ,
  ation - in -part of Design application No . 35 /001, 169 , filing particularly  with cartridges of greater than 1 cm length .
  date Jul. 28 , 2016 , and titled “ VAPORIZER WITH WIN Further             , there may be difficulties in determining the amount
                                                                    of vaporizable material within the cartridge , sufficiently
  DOWED CARTRIDGE” , which is a continuation of Interir 30 cooling            or otherwise processing the vapor generated by a
  national Design Application No. 966973301 , filing date Mar . heater located        in the cartridge , and easily and quickly
   11, 2016 , International Registration Number DM /092570 , securing the cartridge         into the vaporizer when force may be
  International Registration Publication Date Feb . 3 , 2017 .
   This patent application also claims priority as a continua       applied by a user 's mouth at the proximal mouthpiece when
  tion -in -part of Design application No. 35 /001, 170 , filing a user holds the device either just by the mouth or using the
  date Jul. 28 , 2016 , and titled “ WINDOWED VAPORIZER 35 mouth at the proximal end and a hand on the more distal
  CARTRIDGE” which is a continuation of International body of the vaporizer.
  Design Application No. 966973401, filed Mar. 11 , 2016 ,           Described herein are apparatuses and methods that may
  International Registration Number DM /092571, Interna -          address the issues discussed above .
  tional Registration Publication Date Feb . 3 , 2017 . Each of
  these patent applications is herein incorporated by reference 40           SUMMARY OF THE DISCLOSURE
  in its entirety .
                                                                      The present invention relates generally to apparatuses ,
              INCORPORATION BY REFERENCE                           including systems and devices , for vaporizing material to
                                                                             form an inhalable aerosol. Specifically, these apparatuses
     All publications and patent applicationsmentioned in this 45 may include vaporizers, cartridge for use with a vaporizer
  specification are herein incorporated by reference in their device , and vaporizers with cartridges.
  entirety to the same extent as if each individual publication       In particular, described herein are cartridges that are
  or patent application was specifically and individually indi- configured for use with a vaporizer having a rechargeable
  cated to be incorporated by reference.                           power supply that includes a proximal cartridge -receiving
                                                                50 opening. These cartridges are specifically adapted to be
                             FIELD                                 releasably but securely held within the cartridge -receiving
                                                                   opening (also referred to as a cartridge receptacle ) of the
    Described herein are vaporizer apparatuses including car- vaporizer and may be configured to resist disruption of the
  tridges and vaporizers (e . g ., electronic inhalable aerosol electrical contact with the controller and power supply in the
  devices or electronic vaping devices ). In particular, 55 vaporizer even when held by the user 's mouth .
  described herein are compact cartridges that can be quickly        Generally, the cartridges (which may also referred to as
  and releasably secured into a vaporizer ( also referred to       cartomizers ) described herein may have a mouthpiece , a
  herein as an electronic aerosol device ), while containing a              heater/ vaporizer (e .g ., heating element, wick ), and a tank
  substantial amount of vaporizable material, allow sufficient               (fluid reservoir ) to hold the vaporizable material (typically a
  cooling of the vapor and easily permit a user to accurately 60 nicotine solution ), in which the cartridge is flattened and has
  visually confirm the amount of vaporizable material within a window into the tank through the mouthpiece so that the
  the cartridge .                                                liquid level is visible; the window can be an opening through
                                                                             the mouthpiece or it can be a notch up into the mouthpiece .
                         BACKGROUND                                         A cannula ( e . g ., tube ) may run through the tank , and connect
                                                                         65 the heater / vaporizer to an opening in the mouthpiece.
    Electronic cigarettes are typically battery -powered vapor -               As will be illustrated and described below , the cannula
  izers that may be use , e. g., to simulate the feeling of                  forms a passage for the vapor from the heater to the
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 55 of 83 PageID: 189


                                                         US 10 ,076 , 139 B2
  mouthpiece, and typically passes through the tank so that it             end and the proximal end ; an opaque mouthpiece that is
  is surrounded by vaporizable fluid in the tank ; this may help           secured over the proximal end of the storage compartment,
  to regulate the temperature of the vapor within the cannula ,            the opaque mouthpiece having a front side adjacent to the
  providing a substantially improved vaping experience . The               first side of the storage compartment, wherein a distal end of
  cannula may be visible through the window /notch . Although 5 the opaque mouthpiece terminates in a distal edge that
  having the cannula visible in the window may obscure the                 extends only partially between the distal end and the proxi
  view into the tank , it also helps provide a visual reference for        mal end of the storage compartment; an opening through the
  the liquid level that makes it much easier for a user to get a           opaque mouthpiece at a proximal end of the opaque mouth
  quick and accurate understanding of the actual level of                  piece ; a notch in the front side of the mouthpiece extending
  vaporizable material within the tank .                                10 from the distal edge of the opaque mouthpiece toward the
     In general, the mouthpiece may be opaque and may fit                  proximal end of the mouthpiece , wherein the notch exposes
  over the top / end of the transparent tank (storage compart -            a region of the storage compartment beneath the mouth
  ment) and may be secured over the end of the storage                     piece ; a heater at the distal end of the storage compartment,
  compartment. This may allow the mouthpiece to form a lip                 wherein the heater comprises a heating chamber, a wick
  or rim formed by the distal edge of the mouthpiece over the 15 within the heating chamber , and a resistive heating element
  storage compartment that helps guide and helps secure the                in thermal contact with the wick ; and a cannula within the
  cartridge in the cartridge receptacle of the vaporizer.                  storage compartment extending through the liquid vaporiz
     As mentioned , the (typically opaque ) mouthpiece may                 able material from the heater to the proximal end of the
  also or alternatively have a cut-out region on the distal edge           storage compartment so that the liquid vaporizable material
  that is cut into a shape thatmay form a window into the tank 20 surrounds the cannula when the storage compartment is
  to show the cartridge and fluid ; the cut-out region may be     filled with liquid vaporizable material , wherein the cannula
  any appropriate shape (e . g ., square , rectangular, oval, semi         is visible through the notch , further wherein the cannula
  circular, or combinations thereof), and may match with                   forms a fluid connection between the heating chamber and
  another cut-out region on the upper edge (proximal edge ) of             the opening through the opaque mouthpiece from which
  the cartridge receptacle of the vaporizer.                            25 vaporized liquid vaporizable material may be inhaled .
     Any of these cartridges may also include a gap on the side               Also described herein are cartridges for use with a vapor
  of the cartridge to mate with a detent on the vaporizer. The            i zer device , the cartridge comprising: an elongate and flat
  gap (also referred to herein as a locking gap ) may be a                 tened storage compartment configured to hold a liquid
  channel, pit , hole , divot, etc . in the sides of the elongate and      vaporizable material, wherein the liquid vaporizable mate
  flattened storage compartment. These gaps may act as a 30 rial is visible through the storage compartment, further
  mechanical lock to secure the cartridge in the vaporizer, and wherein the storage compartment comprises a distal end and
  may also provide tactile and / or audible feedback ( producing           a proximal end , and a first side extending between the distal
  a click or snap ) when the cartridge is properly seated in the           end and the proximal end ; an opaque mouthpiece that is
  cartridge receptacle so that there is a robust mechanical and            secured over the proximal end of the storage compartment,
  electrical connection between the cartridge and the vapor- 35 the opaque mouthpiece having a front side adjacent to the
  izer.                                                                    first side of the storage compartment, wherein a distal end of
     In general , the apparatuses described herein also include            the opaque mouthpiece terminates in a distal edge that
  vaporizers and cartridges in which the cartridge is inserted             extends only partially between the distal end and the proxi
  into a cartridge receptacle at the proximal end of the                   mal end of the storage compartment; an opening through the
  vaporizer so that the mouthpiece projects out of the proximal 40 opaque mouthpiece at a proximal end of the opaque mouth
  end . Overall , the combined cartridge and vaporizer may piece ; a window in the front side of themouthpiece , wherein
  have an elongate, flattened shape that prevents rolling when     the window exposes a region of the storage compartment
  the apparatus is placed on a table or other flat surface so that beneath the mouthpiece ; a heater at the distal end of the
  is is lying flat on the surface . Asmentioned , the body of the          storage compartment, wherein the heater comprises a heat
  vaporizer , and particularly the proximal edge of the cartridge 45 ing chamber, a wick within the heating chamber, and a
  receptacle ,may include a notch or cut- out portion that forms           resistive heating element in thermal contact with the wick ;
  a window into the (transparent) cartridge when the cartridge             and a cannula within the storage compartment extending
  is held within the cartridge receptacle. Similarly, the car-             through the liquid vaporizable material from the heater to
  tridge receptacle portion of the vaporizer may include a                 the proximal end of the storage compartment so that the
  coupling to secure the cartridge within the cartridge recep - 50 liquid vaporizable material surrounds the cannula when the
  tacle even when it projects out of the end of the vaporizer ,            storage compartment is filled with liquid vaporizable mate
  and even when the entire apparatus is held within a user 's              rial, wherein the cannula is visible through the window ,
  mouth only at the mouthpiece of the cartridge . Although the             further wherein the cannula forms a fluid connection
  majority of the weight of the apparatus is in the vaporizers             between the heating chamber and the opening through the
  (near the distal end of the apparatus ), the coupling, which 55 opaque mouthpiece from which vaporized liquid vaporiz
  may be two or more detents on the side of the cartridge         able material may be inhaled .
  receptacle and /or a magnetic coupling , may hold the car -                   cartridge for use with a vaporizer device may also
  tridge secured in position even where the electrical coupling            include : an elongate and flattened storage compartment
  is a biased connection (such as a pogo pin ) that would tend             holding a liquid vaporizable material, wherein the liquid
  to push the cartridge out of the cartridge receptacle .               60 vaporizable material is visible through the storage compart
     For example , described herein are cartridges for use with            ment , further wherein the storage compartment comprises a
  a vaporizer device , the cartridge comprising : an elongate and          distal end and a proximal end , and a first side extending
  flattened storage compartment configured to hold a liquid                between the distal end and the proximal end ; an opaque
  vaporizable material, wherein the liquid vaporizable mate - mouthpiece that is snap - fit over the proximal end of the
  rial is visible through the storage compartment , further 65 storage compartment, the opaque mouthpiece having a front
  wherein the storage compartment comprises a distal end and   side adjacent to the first side of the storage compartment,
  a proximal end , and a first side extending between the distal           wherein a distal end of the opaque mouthpiece terminates in
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 56 of 83 PageID: 190


                                                      US 10 ,076 , 139 B2
  a distal edge that extendsmidway between the distal end and          the storage compartment, wherein the heater comprises a
  the proximal end of the storage compartment; an opening              heating chamber, a wick within the heating chamber, and a
  through the opaque mouthpiece at a proximal end of the               resistive heating element in thermal contact with the wick ;
  opaque mouthpiece ; a notch in the front side of the mouth   and an elongate body configured to removably attach to the
  piece extending from the distal edge of the opaque mouth - 5 cartridge , the elongate body comprising a power source
  piece toward the proximal end of the mouthpiece , wherein    configured to provide power to the heater; wherein an air
  the notch exposes a region of the storage compartment inlet is formed between the cartridge and the elongate body
  beneath the mouthpiece; a heater at the distal end of the
  storage compartment, wherein the heater comprises a heat when       the cartridge is attached to the elongate body such that
  ing chamber, a wick within the heating chamber , and a 10 out thepath
                                                               an air       is formed from the air inlet, over the wick , and
                                                                        mouthpiece .
  resistive heating element in thermal contact with the wick ;    For example , a cartridge for use with a vaporizer device
  a cannula or channel within the storage compartment                  may include: a storage compartment holding a liquid vapor
  extending from the heater to the proximal end of the storage
  compartment, wherein the liquid vaporizable material is              izable material; a mouthpiece overlapping a proximal end of
                                                    annularor 15
  visible through the notch , further wherein the cannula     15 the storage compartment; a notch in a front side of the
  channel forms a fluid connection between the heating cham mouthpiece extending from a distal end of the mouthpiece
  ber and the opening through the opaque mouthpiece from          toward a proximal end of the mouthpiece ; and a heater at a
  which vaporized liquid vaporizable materialmay be inhaled ;          proximal end of the storage compartment, wherein the heater
  and a pair of locking gaps on lateral sides of the cartridge comprises a heating chamber, a wick within the heating
  that are configured to engage with a pair of locking detents 20 chamber, and a resistive heating element in thermal contact
  on the vaporizer device to secure the cartridge in the               with the wick , wherein the notch is configured to form an air
  vaporizer device.                                                    inlet between the cartridge and the vaporizer device when
     In any of the cartridge described herein , the opaque             the cartridge is attached to the vaporizer device such that an
  mouthpiece may be secured over the proximal end of the               air path is formed from the air inlet, over the wick , and out
  storage compartment by a snap - fit .                             25 the mouthpiece .
     In general, the storage compartmentmay be filled with the           Also described herein are apparatuses including vaporizer
  liquid vaporizable material. Any liquid vaporizable material         apparatuses that include both the cartridge and the vaporizer
  may be used , including nicotine solutions, cannaboid solu - into which the cartridge may be inserted , e. g., into a car
  tions, solutions without any active ingredient, or other tridge receptacle that holds the cartridge so that it extends
  vaporizable solutions .                                           30 from one end of the vaporizer.
     In general,as will be described in greater detail herein , the       For example a vaporizer apparatus may include: a car
  cartridges may include a pair of electrical contacts at a distal tridge having: an elongate and flattened storage compart
  end of the cartridge . In some variations, the electrical           m ent configured to hold a liquid vaporizable material,
  contacts are configured to mate with connectors (e .g ., pogo wherein the liquid vaporizablematerial is visible through the
  pin connectors ) within the cartridge receptacle of the vapor- 35 storage compartment and wherein the storage compartment
  izer.                                                             comprises a distal end and a proximal end ; a mouthpiece at
     The window ( e . g ., notch ) in the cartridge through the        the proximal end of the storage compartment; an opening
  mouthpiece may be a rectangular, triangular, semi- circular ,    through the mouthpiece at a proximal end of the mouth
  or oval cutout region , or some combination of these. In         piece ; a heater at the distal end of the storage compartment,
   general, the fluid within the elongate and flattened storage 40 wherein the heater comprises a heating chamber, a wick
  compartment may be visible ; for example , the elongate fluid        within the heating chamber, and a resistive heating element
  storage compartment may be transparent or translucent.               in thermal contact with the wick ; and a vaporizer, the
     In any of the cartridges described herein , the cartridge         vaporizer having: an elongate , flattened and opaque body
  ( e. g., the elongate fluid storage compartment ) may include a      having a distal end and a proximal end and a front side , a
  pair of locking gaps on lateral sides of the cartridge that are 45 back side and a pair of lateral sides extending between the
  configured to engage with a pair of locking detents on the           distal and proximal ends , wherein the elongate , flattened and
  vaporizer device to secure the cartridge in the vaporizer            opaque body is prevented from rolling when placed on a flat
  device .                                                       surface because the diameter of the front and back sides are
     A vaporizer device may include : a cartridge , comprising : larger than the diameter of the pair of lateral sides ; a
  a non -opaque storage compartment holding a liquid vapor - 50 cartridge receptacle formed at the proximal end of the
  izable material; a mouthpiece overlapping a proximal end of elongate , flattened and opaque body , wherein the cartridge
  the non - opaque storage compartment ; and a heater at a distal      receptacle has a proximal- facing opening into the proximal
  end of the non - opaque storage compartment, wherein the             end of the elongate, flattened and opaque body , further
  heater comprises a heating chamber, a wick within the wherein the cartridge receptacle comprises a proximal edge
  heating chamber, and a resistive heating element in thermal 55 around the distal- facing opening ; wherein the proximal edge
  contact with the wick ; and an elongate body configured to of the cartridge receptacle forms a notch in the front side of
  removably attach to the cartridge, the elongate body com       the elongate , flattened and opaque body extending towards
  prising a power source configured to provide power to the the distal end of the elongate , flattened and opaque body so
  heater; and a notch in a proximal end of the elongate body that a portion of the storage compartment is visible through
  or a distal end of the mouthpiece , the notch configured such 60 the notch when the cartridge is housed within the cartridge
  that the non - opaque storage compartment of the cartridge is        receptacle ; a pair of electrical contacts in a distal surface
  exposed therethrough when the cartridge is attached to the           within the cartridge receptacle configured to connect to
  elongate body .                                               electrical contacts on the cartridge when the cartridge is
     For example , a vaporizer device may include: a cartridge ,       housed within the cartridge receptacle ; and a detent on each
  comprising : a storage compartment holding a liquid vapor- 65 of the pair of lateral sides, wherein the detents project into
  izable material; a mouthpiece overlapping a proximal end of the cartridge receptacle and each engage a mating region on
  the storage compartment; and a heater at a proximal end of the storage compartment of the cartridge to hold the car
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 57 of 83 PageID: 191


                                                     US 10 ,076 , 139 B2
  tridge within the cartridge receptacle with the mouthpiece              the proximal end of the mouthpiece, wherein the cartridge
  outside of the cartridge receptacle .                                  notch exposes a region of the storage compartment beneath
     A vaporizer apparatusmay include: a cartridge having: an            the mouthpiece ; an opening through the mouthpiece at a
  elongate and flattened storage compartment configured to                distal end of the mouthpiece ; a heater at the distal end of the
  hold a liquid vaporizable material, wherein the liquid vapor- 5 storage compartment, wherein the heater comprises a heat
  izable material is visible through the storage compartment              ing chamber, a wick within the heating chamber, and a
  and wherein the storage compartment comprises a distal end              resistive heating element in thermal contact with the wick ;
  and a proximal end ; a mouthpiece at the proximal end of the            a cannula within the storage compartment extending through
  storage compartment; an opening through the mouthpiece at               the liquid vaporizable material from the heater to the proxi
  a proximal end of the mouthpiece; a heater at the distal end 10 mal end of the storage compartment so that the liquid
  of the storage compartment, wherein the heater comprises a              vaporizable material surrounds the cannula , further wherein
  heating chamber, a wick within the heating chamber, and a               the cannula forms a fluid connection between the heating
  resistive heating element in thermal contact with the wick ;            chamber and the opening through the mouthpiece from
  a cannula within the storage compartment extending through             which vaporized liquid vaporizable materialmay be inhaled ,
  the liquid vaporizable material from the heater to the proxi- 15 wherein the cannula is visible through the cartridge notch ;
  mal end of the storage compartment so that the liquid                   and a vaporizer, the vaporizer having: an elongate , flattened
  vaporizable material surrounds the cannula when the storage             and opaque body having a distal end and a proximal end and
  compartment is filled with liquid vaporizable material, fur- a front side, a back side and opposite lateral sides extending
  ther wherein the cannula forms a fluid connection between    between the distal and proximal ends, wherein the elongate ,
  the heating chamber and the opening through the mouth - 20 flattened and opaque body is prevented from rolling when
  piece from which vaporized liquid vaporizable material may             placed on a flat surface because the diameter of the front and
  be inhaled ; and a vaporizer, the vaporizer having: an elon -          back sides are larger than the diameter of the opposite lateral
  gate , flattened and opaque body having a distal end and a              sides ; a cartridge receptacle formed at the proximal end of
  proximal end and a front side, a back side and opposite                 the elongate, flattened and opaque body, wherein the car
  lateral sides extending between the distal and proximal ends, 25 tridge receptacle has a proximal- facing opening into the
  wherein the elongate , flattened and opaque body is pre -              proximal end of the elongate , flattened and opaque body,
  vented from rolling when placed on a flat surface because               further wherein the cartridge receptacle comprises a proxi
  the diameter of the front and back sides are larger than the           mal edge around the distal- facing opening; wherein the
  diameter of the opposite lateral sides; a cartridge receptacle          proximal edge of the cartridge receptacle forms a notch in
  formed at the proximal end of the elongate , flattened and 30 the front side of the elongate , flattened and opaque body
  opaque body , wherein the cartridge receptacle has a proxi-   extending towards the distal end of the elongate , flattened
  mal- facing opening into the proximal end of the elongate,              and opaque body so that a portion of the storage compart
  flattened and opaque body, further wherein the cartridge               m ent and the cannula are visible through the notch when the
  receptacle comprises a proximal edge around the proximal                cartridge is housed within the cartridge receptacle; a pair of
  facing opening; wherein the proximal edge of the cartridge 35 electrical contacts in a distal surface within the cartridge
  receptacle forms a notch in the front side of the elongate ,           receptacle configured to connect to electrical contacts on the
  flattened and opaque body extending towards the distal end              cartridge when the cartridge is housed within the cartridge
  of the elongate , flattened and opaque body so that a portion          receptacle ; and a detent on each of the opposite lateral sides,
  of the storage compartment and the cannula within the                   wherein the detents project into the cartridge receptacle and
  storage compartment are visible through the notch when the 40 each engage a mating region on the storage compartment of
  cartridge is housed within the cartridge receptacle ; a pair of         the cartridge to hold the cartridge within the cartridge
  electrical contacts in a distal surface within the cartridge            receptacle with the mouthpiece outside of the cartridge
  receptacle configured to connect to electrical contacts on the          receptacle , wherein the cartridge notch aligns with the notch
  cartridge when the cartridge is housed within the cartridge             formed in the proximal edge of the cartridge receptacle
  receptacle ; and a detent on each of the opposite lateral sides , 45 when the cartridge is housed within the cartridge receptacle .
  wherein the detents project into the cartridge receptacle and             As mentioned above , in any of the cartridges described
  each engage a mating region on the storage compartment of               herein , the cannula may be visible within the storage com
  the cartridge to hold the cartridge within the cartridge               partment is visible through the notch when the cartridge is
  receptacle with the mouthpiece outside of the cartridge                housed within the cartridge receptacle .
  receptacle .                                                      50       In any of the cartridges described herein , the elongate ,
     For example , a vaporizer apparatus may include a car-               flattened and opaque body may have a cross-section such
  tridge having: an elongate and flattened storage compart-              that the apparatus ( including the cartridge) lies flat and does
  ment holding a liquid vaporizable material that is visible             not roll, when placed on a table . For example , the cartridge
  through the storage compartment, wherein the storage com               may have a rectangular cross -section ( e.g ., through the long
  partment comprises a distal end and a proximal end , and a 55 axis , distal -to -proximal, of the cartridge ); in some variations
  first side extending between the distal end and the proximal            the cross -section is oval, square, etc .
  end ; a mouthpiece at the proximal end of the storage                      In any of the devices described here , the cartridge may
  compartment, wherein themouthpiece comprises an opaque                  couple with the vaporizer using a connector that is snap fit,
  cover that is secured over the proximal end of the storage              or other mechanical fit that is not a threaded connection .
  compartment, the opaque mouthpiece having a front side 60 Alternatively or additional, the connector may be magnetic .
  adjacent to the first side of the storage compartment, wherein             In any of these apparatuses, the pair of electrical contacts
  a distal end of the opaque cover terminates in a distal edge            in a proximal surface within the cartridge receptacle may
  that extends around a perimeter of the storage compartment              comprise pogo pins or other connectors that are biased
  from a position only partially between the distal end and the           against the contact on the cartridge when the two are
  proximal end of the storage compartment of the opaque 65 connected .
  cover ; a cartridge notch in the front side of the mouthpiece             The mouthpiece may generally comprise an opaque cover
  extending from the distal edge of the opaque cover towards              that is secured over the proximal end of the storage com
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 58 of 83 PageID: 192


                                                     US 10 ,076 ,139 B2
                                                                                                   10
  partment, the opaque cover having a front side adjacent to a         and a resistive heating element in thermal contact with the
  first side of the storage compartment extending between the          wick ; and a channel within the elongate and transparent
  proximal and distal ends of the storage compartment,                 storage compartment extending through the liquid vaporiz
  wherein a distal end of the opaque cover terminates ina      a ble material from the heater to the proximal end of the
  distal edge that extends around a perimeter of the storage 5 elongate and transparent storage compartment, wherein the
  compartment from a position only partially between the channel is visible through the elongate and transparent
  distal end and the proximal end of the storage compartment           storage compartment, further wherein the channel forms a
     The cartridge may further comprises a cartridge notch in          fluid connection between the heating chamber and the
  the front side of the mouthpiece extending from the distal           opaque mouthpiece from which vaporized liquid vaporiz
  edge of the opaque cover towards the proximal end of the 10 able material may be inhaled ; and a vaporizer , the vaporizer
  mouthpiece , wherein the cartridge notch exposes a region of         having: an elongate body having a distal end and a proximal
  the storage compartment beneath the mouthpiece , further              end; a cartridge receptacle formed at the proximal end of the
  wherein the cartridge notch aligns with the notch formed in          elongate body, wherein the cartridge receptacle has a proxi
  the proximal edge of the cartridge receptacle when the               mal- facing opening into the distal end of the elongate body,
  cartridge is housed within the cartridge receptacle .           15   further wherein the cartridge receptacle comprises a proxi
     Also described herein in particular are apparatuses (e .g .,      mal edge around the distal-facing opening; an window
  vaporizer apparatuses ) in which the cartridge ( including any       though a side of the cartridge receptacle into the cartridge
  of the cartridges described herein ) are magnetically coupled        receptacle so that at least a portion of the elongate and
  to with a cartridge receptacle at a proximal end of the              transparent storage compartment and the channel is visible
  vaporizer body so that the proximal end (e.g ., mouthpiece ) 20      through the window when the cartridge is held within the
  of the cartridge extends proximally from out of the vaporizer        cartridge receptacle ; a pair of electrical contacts in a distal
  body . For example , a vaporizer apparatus may include : a           surface within the cartridge receptacle configured to connect
  cartridge having: an elongate and transparent storage com -          to the pair of electrical contacts at the distal end of the
  partment holding a liquid vaporizable material, wherein the          cartridge when the cartridge is held within the cartridge
  elongate and transparent storage compartment comprises a 25 receptacle ; and a first magnetic coupling configured to
  distal end and a proximal end; an opaque mouthpiece at the           magnetically secure the cartridge in the cartridge receptacle ;
  proximal end of the elongate and transparent storage com -           and a second magnetic coupling at a distal end of the
  partment; a pair of electrical contacts at a distal end of the       vaporizer configured to magnetically couple the vaporizer to
  cartridge ; a heater at the distal end of the elongate and           a charger.
  transparent storage compartment, wherein the heater com - 30            In general the notch ( e. g ., cut -out region ) on the window
  prises a heating chamber, a wick within the heating chamber ,        in the side of the elongate and opaque body may be any
  and a resistive heating element in thermal contact with the          appropriate shape, including a rectangular, triangular, semi
  wick ; and a channel within the elongate and transparent             circular, or oval ( or any combination of these ) cutout region ,
  storage compartment extending from the heater to the proxi-          and the two may match or be different.
  mal end of the elongate and transparent storage compart- 35             The channel within the elongate and transparent storage
  ment, wherein the channel is visible through the elongate            compartment may be visible through the window when the
  and transparent storage compartment, further wherein the             cartridge is housed within the cartridge receptacle .
  channel forms a fluid connection between the heating cham -             Also described herein are cartridges in which the arrange
  ber and the opaque mouthpiece from which vaporized liquid            ment of contacts (e.g ., between the cartridge and the vapor
  vaporizable material may be inhaled ; and a vaporizer , the 40 izer, are configured within a particular spacing regime to
  vaporizer having: an elongate body having a distal end and           optimize the electrical and mechanical connection between
  a proximal end ; a cartridge receptacle formed at the proxi-         the two, even when the cartridge is held within the user' s
  mal end of the elongate body , wherein the cartridge recep - mouth , and not supported (e. g., by a hand ) at the more distal
  tacle has a proximal- facing opening into the proximal end of end region.
  the elongate body , further wherein the cartridge receptacle 45 For example , described herein are cartridge devices hold
  comprises a proximal edge around the distal- facing opening ; ing a vaporizable material for securely coupling with an
  an window though a side of the cartridge receptacle so that    electronic inhalable aerosol device . A device may include: a
  at least a portion of the elongate and transparent storage mouthpiece ; a fluid storage compartment holding a vapor
  compartment is visible through the window when the car - izable material; a base configured to fit into a rectangular
  tridge is held within the cartridge receptacle ; a pair of 50 opening that is between 13 - 14 mm deep , 4 .5 - 5 . 5 mm wide ,
  electrical contacts in a distal surface within the cartridge  and 13 - 14 mm long, the base having a bottom surface
  receptacle configured to connect to the pair of electrical    comprising a first electrical contact and a second electrical
  contacts at the distal end of the cartridge when the cartridge contact, a first locking gap on a first lateral surface of the
   is held within the cartridge receptacle ; and a first magnetic base , and a second locking gap on a second lateral surface
   coupling configured to magnetically secure the cartridge in 55 of the base that is opposite first lateral surface.
   the cartridge receptacle; and a second magnetic coupling          A cartridge device holding a vaporizable material for
  configured to magnetically couple the vaporizer to a charger. securely coupling with an electronic inhalable aerosol
      For example , a vaporizer apparatus may include : a car -   device may include: a mouthpiece ; a fluid storage compart
  tridge having: an elongate and transparent storage compart- ment holding a vaporizable material; a base configured to fit
  ment holding a liquid vaporizable material, wherein the 60 into a rectangular opening that is between 13 - 14 mm deep ,
  elongate and transparent storage compartment comprises a 4.5 -5 .5 mm wide , and 13 - 14 mm long , the base having a
  distal end and a proximal end; an opaque mouthpiece at the           length of at least 10 mm , and a bottom surface comprising
  proximal end of the elongate and transparent storage com             a first electrical contact and a second electrical contact, a
  partment; a pair of electrical contacts at a distal end of the       first locking gap on a first lateral surface of the base
  cartridge ; a heater at the distal end of the elongate and 65 positioned between 3 - 4 mm above the bottom surface, and
  transparent storage compartment, wherein the heater com              a second locking gap on a second lateral surface of the base
  prises a heating chamber, a wick within the heating chamber,         that is opposite first lateral surface .
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 59 of 83 PageID: 193


                                                      US 10 ,076 , 139 B2
                                11                                                                12
     In some variations , the device may further comprise a          from the aeration vent to join the first airflow path prior to
  body that comprises at least one of: a power source , a printed    or within the condensation chamber and downstream from
  circuit board , a switch , and a temperature regulator . The       the oven chamber thereby forming a joined path , wherein the
  device may further comprise a temperature regulator in             joined path is configured to deliver the inhalable aerosol
  communication with a temperature sensor. The temperature 5 formed in the condensation chamber to a user.
  sensor may be the heater. The power source may be                    The oven may be within a body of the device . The device
  rechargeable . The power source may be removable . The            may further comprise a mouthpiece , wherein themouthpiece
  oven may further comprise an access lid . The vapor forming       comprises at least one of the air inlet , the aeration vent, and
  medium may comprise tobacco . The vapor forming medium             the condenser. The mouthpiece may be separable from the
  may comprise a botanical . The vapor forming medium may 10 oven . The mouthpiece may be integral to a body of the
  be heated in the oven chamber wherein the vapor forming            device , wherein the body comprises the oven . The method
  medium may comprise a humectant to produce the vapor,             may further comprise a body that comprises the oven , the
  wherein the vapor comprises a gas phase humectant. The             condenser, the air inlet, and the aeration vent. The mouth
  vapor may be mixed in the condensation chamber with air           piece may be separable from the body .
  from the aeration vent to produce the inhalable aerosol 15 The oven chamber may comprise an oven chamber inlet
  comprising particle diameters of average size of about 1  and an oven chamber outlet, and the oven further comprises
  micron . The vapor forming medium may be heated in the    a first valve at the oven chamber inlet, and a second valve
  oven chamber , wherein the vapor is mixed in the conden -          at the oven chamber outlet.
  sation chamber with air from the aeration vent to produce the         The vapor forming medium may comprise tobacco . The
  inhalable aerosol comprising particle diameters of average 20 vapor forming medium may comprise a botanical. The vapor
  size of less than or equal to 0 . 9 micron . The vapor forming     forming medium may be heated in the oven chamber
  medium may be heated in the oven chamber , wherein the            wherein the vapor forming medium may comprise a humec
  vapor is mixed in the condensation chamber with air from           tant to produce the vapor , wherein the vapor comprises a gas
  the aeration vent to produce the inhalable aerosol compris - phase humectant. The vapor may comprise particle diam
  ing particle diameters of average size of less than or equal 25 eters of average mass of about 1 micron . The vapor may
  to 0 .8 micron . The vapor forming medium may be heated in      comprise particle diameters of average mass of about 0 .9
  the oven chamber, wherein the vapor is mixed in the               micron . The vapor may comprise particle diameters of
  condensation chamber with air from the aeration vent to           average mass of about 0 . 8 micron . The vapor may comprise
  produce the inhalable aerosol comprising particle diameters       particle diameters of average mass of about 0 . 7 micron . The
  of average size of less than or equal to 0 . 7 micron . The vapor 30 vapor may comprise particle diameters of average mass of
  forming medium may be heated in the oven chamber,                  about 0 .6 micron . The vapor may comprise particle diam
  wherein the vapor is mixed in the condensation chamber             eters of average mass of about 0 .5 micron .
  with air from the aeration vent to produce the inhalable             In some variations, the humectant may comprise glycerol
  aerosol comprising particle diameters of average size of less      as a vapor- forming medium . The humectant may comprise
  than or equal to 0 .6 micron . The vapor formingmedium may 35 vegetable glycerol. The humectant may comprise propylene
  be heated in the oven chamber , wherein the vapor is mixed         glycol. The humectant may comprise a ratio of vegetable
  in the condensation chamber with air from the aeration vent        glycerol to propylene glycol. The ratio may be about 100 :0
  to produce the inhalable aerosol comprising particle diam -        vegetable glycerol to propylene glycol. The ratio may be
  eters of average size of less than or equal to 0 .5 micron . about 90 : 10 vegetable glycerol to propylene glycol. The
     In some variations, the humectantmay comprise glycerol 40 ratio may be about 80 : 20 vegetable glycerol to propylene
  as a vapor- forming medium . The humectant may comprise      glycol. The ratio may be about 70 : 30 vegetable glycerol to
  vegetable glycerol. The humectantmay comprise propylene propylene glycol. The ratio may be about 60 :40 vegetable
  glycol. The humectant may comprise a ratio of vegetable glycerol to propylene glycol. The ratio may be about 50 :50
  glycerol to propylene glycol. The ratio may be about 100:0   vegetable glycerol to propylene glycol. The humectantmay
  vegetable glycerol to propylene glycol . The ratio may be 45 comprise a flavorant. The vapor forming medium may be
  about 90 : 10 vegetable glycerol to propylene glycol. The         heated to its pyrolytic temperature . The vapor forming
  ratio may be about 80 : 20 vegetable glycerol to propylene        medium may heated to 200° C . at most. The vapor forming
  glycol. The ratio may be about 70: 30 vegetable glycerol to       medium may be heated to 160° C . at most. The inhalable
  propylene glycol. The ratio may be about 60 : 40 vegetable         aerosol may be cooled to a temperature of about 50° -70° C .
  glycerol to propylene glycol. The ratio may be about 50 : 50 50 at most, before exiting the aerosol outlet of the mouthpiece .
  vegetable glycerol to propylene glycol. The humectant may             The device may be user serviceable. The device may not
  comprise a flavorant. The vapor forming medium may be             be user serviceable .
  heated to its pyrolytic temperature . The vapor forming               A method for generating an inhalable aerosol may
  medium may heated to 200° C . at most. The vapor forming           include : providing a vaporization device, wherein said
  medium may be heated to 160° C . at most. The inhalable 55 device produces a vapor comprising particle diameters of
  aerosol may be cooled to a temperature of about 500- 70° C . average mass of about 1 micron or less, wherein said vapor
  at most, before exiting the aerosol outlet of the mouthpiece .     is formed by heating a vapor forming medium in an oven
     Also described herein are methods for generating an             chamber to a first temperature below the pyrolytic tempera
  inhalable aerosol. Such a method may comprise : providing          ture of said vapor formingmedium , and cooling said vapor
   an inhalable aerosol generating device wherein the device 60 in a condensation chamber to a second temperature below
   comprises : an oven comprising an oven chamber and a         the first temperature , before exiting an aerosol outlet of said
  heater for heating a vapor forming medium in the oven         device .
  chamber and for forming a vapor therein ; a condenser            A method of manufacturing a device for generating an
  comprising a condensation chamber in which the vapor               inhalable aerosol may include: providing said device com
  forms the inhalable aerosol; an air inlet that originates a first 65 prising a mouthpiece comprising an aerosol outlet at a first
  airflow path that includes the oven chamber , and an aeration        end of the device ; an oven comprising an oven chamber and
  vent that originates a second airflow path that allows air         a heater for heating a vapor forming medium in the oven
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 60 of 83 PageID: 194


                                                       US 10 ,076 , 139 B2
                                13                                                                    14
  chamber and for forming a vapor therein , a condenser                 a gutter. The integral channel may comprise walls that are
  comprising a condensation chamber in which the vapor                  either recessed into the surface or protrude from the surface
  formsthe inhalable aerosol, an air inlet that originates a first      where it is formed . The internal side walls of the channel
  airflow path that includes the oven chamber and then the              may form additional sides of the air inlet passage . The
  condensation chamber, an aeration vent that originates a 5 cartridge may further comprise a second air passage in fluid
  second airflow path that joins the first airflow path prior to        communication with the air inlet passage to the fluid storage
  or within the condensation chamber after the vapor is                 compartment, wherein the second air passage is formed
  formed in the oven chamber , wherein the joined first airflow         through the material of the cartridge . The cartridge may
  path and second airflow path are configured to deliver the            further comprise a heater. The heater may be attached to a
  inhalable aerosol formed in the condensation chamber 10 first end of the cartridge .
  through the aerosol outlet of the mouthpiece to a user.                  The heater may comprise a heater chamber, a first pair of
     The method may further comprise providing the device               heater contacts, a fluid wick , and a resistive heating element
  comprising a power source or battery , a printed circuit board ,      in contact with the wick , wherein the first pair of heater
  a temperature regulator or operational switches.                      contacts comprise thin plates affixed about the sides of the
     A device for generating an inhalable aerosol may com - 15 heater chamber , and wherein the fluid wick and resistive
  prise a mouthpiece comprising an aerosol outlet at a first end        heating element are suspended there between . The first pair
  of the device and an air inlet that originates a first airflow        ofheater contacts may further comprise a formed shape that
  path ; an oven comprising an oven chamber that is in the first        comprises a tab having a flexible spring value that extends
  airflow path and includes the oven chamber and a heater for           out of the heater to couple to complete a circuit with the
  heating a vapor forming medium in the oven chamber and 20 device body . The first pair of heater contacts may be a heat
  for forming a vapor therein ; a condenser comprising a               sink that absorbs and dissipates excessive heat produced by
  condensation chamber in which the vapor forms the inhal              the resistive heating element. The first pair ofheater contacts
  able aerosol; and an aeration vent that originates a second          may contact a heat shield that protects the heater chamber
  airflow path that allows air from the aeration vent to join the       from excessive heat produced by the resistive heating ele
  first airflow path prior to or within the condensation chamber 25 ment . The first pair of heater contacts may be press - fit to an
  and downstream from the oven chamber thereby forming a            attachment feature on the exterior wall of the first end of the
  joined path , wherein the joined path is configured to deliver        cartridge . The heater may enclose a first end of the cartridge
  the inhalable aerosol formed in the condensation chamber              and a first end of the fluid storage compartment. The heater
  through the aerosol outlet of the mouthpiece to a user.              may comprise a first condensation chamber. The heater may
     A device for generating an inhalable aerosol may com - 30 comprise more than one first condensation chamber. The
  prise : a mouthpiece comprising an aerosol outlet at a first         first condensation chamber may be formed along an exterior
  end of the device , an air inlet that originates a first airflow      wall of the cartridge . The cartridge may further comprise a
  path , and an aeration vent that originates a second airflow         mouthpiece. The mouthpiece may be attached to a second
  path that allows air from the aeration vent to join the first   end of the cartridge. The mouthpiece may comprise a second
  airflow path ; an oven comprising an oven chamber that is in 35 condensation chamber . Themouthpiece may comprise more
  the first airflow path and includes the oven chamber and a            than one second condensation chamber. The second con
  heater for heating a vapor forming medium in the oven                 densation chamber may be formed along an exterior wall of
  chamber and for forming a vapor therein ; and a condenser             the cartridge .
  comprising a condensation chamber in which the vapor                   T he cartridge may comprise a first condensation chamber
  forms the inhalable aerosol and wherein air from the aera - 40 and a second condensation chamber . The first condensation
  tion vent joins the first airflow path prior to or within the         chamber and the second condensation chamber may be in
  condensation chamber and downstream from the oven                     fluid communication . The mouthpiece may comprise an
  chamber thereby forming a joined path , wherein the joined            aerosol outlet in fluid communication with the second con
  path is configured to deliver the inhalable aerosol through           densation chamber. The mouthpiece may comprise more
  the aerosol outlet of the mouthpiece to a user .                   45 than one aerosol outlet in fluid communication with more
     A device for generating an inhalable aerosol may com -            than one the second condensation chamber. The mouthpiece
  prise : a device body comprising a cartridge receptacle ; a          may enclose a second end of the cartridge and a second end
  cartridge comprising : a fluid storage compartment, and a             of the fluid storage compartment .
  channel integral to an exterior surface of the cartridge , and           The device may comprise an airflow path comprising an
  an air inlet passage formed by the channel and an internal 50 air inlet passage, a second air passage, a heater chamber, a
  surface of the cartridge receptacle when the cartridge is             first condensation chamber, a second condensation chamber,
  inserted into the cartridge receptacle ; wherein the channel          and an aerosol outlet. The airflow path may comprise more
  forms a first side of the air inlet passage, and an internal          than one air inlet passage , a heater chamber,more than one
  surface of the cartridge receptacle forms a second side of the     first condensation chamber, more than one second conden
  air inlet passage.                                             55 sation chamber, more than one second condensation cham
     A device for generating an inhalable aerosol may com -            ber, and more than one aerosol outlet . The heater may be in
  prise : a device body comprising a cartridge receptacle ; a           fluid communication with the fluid storage compartment.
  cartridge comprising : a fluid storage compartment, and a             The fluid storage compartment may be capable of retaining
  channel integral to an exterior surface of the cartridge , and        condensed aerosol fluid . The condensed aerosol fluid may
  an air inlet passage formed by the channel and an internal 60 comprise a nicotine formulation . The condensed aerosol
  surface of the cartridge receptacle when the cartridge is              fluid may comprise a humectant. The humectant may com
  inserted into the cartridge receptacle ; wherein the channel          prise propylene glycol. The humectant may comprise veg
  forms a first side of the air inlet passage, and an internal           etable glycerin .
  surface of the cartridge receptacle forms a second side of the            The cartridge may be detachable. The cartridge may be
  air inlet passage .                                                 65 receptacle and the detachable cartridge forms a separable
     The channel may comprise at least one of a groove , a               coupling. The separable coupling may comprise a friction
  trough , a depression , a dent, a furrow , a trench , a crease , and assembly, a snap - fit assembly or a magnetic assembly . The
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 61 of 83 PageID: 195


                                                          US 10 ,076 ,139 B2
                                  15                                                                       16
  cartridge may comprise a fluid storage compartment, a                        A cartridge for a device for generating an inhalable
  heater affixed to a first end with a snap - fit coupling, and a           aerosol may comprise : a fluid storage compartment; a heater
  mouthpiece affixed to a second end with a snap -fit coupling.             affixed to a first end comprising: a heater chamber, a first pair
     A device for generating an inhalable aerosol may com -                 of heater contacts, a fluid wick , and a resistive heating
  prise : a device body comprising a cartridge receptacle for 5 element in contact with the wick ; wherein the first pair of
  receiving a cartridge; wherein an interior surface of the                heater contacts comprise thin plates affixed about the sides
  cartridge receptacle forms a first side of an air inlet passage           of the heater chamber, and wherein the fluid wick and
  when a cartridge comprising a channel integral to an exterior             resistive heating element are suspended there between .
  surface is inserted into the cartridge receptacle , and wherein              The first pair of heater contacts may further comprise : a
  the channel forms a second side of the air inlet passage .             10 formed shape that comprises a tab having a flexible spring
     A device for generating an inhalable aerosol may com -                 value that extends out of the heater to complete a circuit with
  prise : a device body comprising a cartridge receptacle for               the device body . The heater contacts may be configured to
  receiving a cartridge ; wherein the cartridge receptacle com -           mate with a second pair of heater contacts in a cartridge
  prises a channel integral to an interior surface and forms a       receptacle of the device body to complete a circuit. The first
  first side of an air inlet passage when a cartridge is inserted 15 pair of heater contacts may also be a heat sink that absorbs
  into the cartridge receptacle , and wherein an exterior surface           and dissipates excessive heat produced by the resistive
  of the cartridge forms a second side of the air inlet passage .          heating element. The first pair of heater contacts may be a
     A cartridge for a device for generating an inhalable heat shield that protect the heater chamber from excessive
  aerosolmay include : a fluid storage compartment; a channel      heat produced by the resistive heating element.
  integral to an exterior surface , wherein the channel forms a 20       cartridge for a device for generating an inhalable
  first side of an air inlet passage ; and wherein an internal             aerosol may comprise : a heater comprising; a heater cham
  surface of a cartridge receptacle in the device forms a second           ber, a pair of thin plate heater contacts therein , a fluid wick
  side of the air inlet passage when the cartridge is inserted             positioned between the heater contacts , and a resistive
  into the cartridge receptacle .                                          heating element in contact with the wick ; wherein the heater
     A cartridge for a device for generating an inhalable 25 contacts each comprise a fixation site wherein the resistive
  aerosolmay comprise : a fluid storage compartment, wherein heating element is tensioned therebetween .
  an exterior surface of the cartridge forms a first side of an air               cartridge for a device for generating an inhalable
  inlet channel when inserted into a device body comprising a               aerosol may comprise a heater , wherein the heater is
  cartridge receptacle , and wherein the cartridge receptacle               attached to a first end of the cartridge .
  further comprises a channel integral to an interior surface , 30             The heater may enclose a first end of the cartridge and a
  and wherein the channel forms a second side of the air inlet              first end of the fluid storage compartment. The heater may
  passage .                                                                como
                                                                           comprise more than one first condensation chamber . The
     The cartridge may further comprise a second air passage               heater may comprise a first condensation chamber. The
  in fluid communication with the channel , wherein the sec                condensation chamber may be formed along an exterior wall
  ond air passage is formed through the material of the 35 of the cartridge .
  cartridge from an exterior surface of the cartridge to the fluid              cartridge for a device for generating an inhalable
  storage compartment.                                                     aerosol may comprise a fluid storage compartment; and a
     The cartridge may comprise at least one of: a groove , a              mouthpiece , wherein the mouthpiece is attached to a second
  trough , a depression , a dent, a furrow , a trench , a crease , and     end of the cartridge .
  a gutter. The integral channel may comprise walls that are 40                The mouthpiece may enclose a second end of the car
  either recessed into the surface or protrude from the surface            tridge and a second end of the fluid storage compartment.
  where it is formed . The internal side walls of the channel               Themouthpiece may comprise a second condensation cham
  may form additional sides of the air inlet passage .                     ber . The mouthpiece may comprise more than one second
     A device for generating an inhalable aerosol may com                  condensation chamber. The second condensation chamber
  prise : a cartridge comprising ; a fluid storage compartment ; 45 may be formed along an exterior wall of the cartridge .
  a heater affixed to a first end comprising ; a first heater                 A cartridge for a device for generating an inhalable
  contact, a resistive heating element affixed to the first heater         aerosol may comprise : a fluid storage compartment; a heater
  contact ; a device body comprising ; a cartridge receptacle for           affixed to a first end ; and a mouthpiece affixed to a second
  receiving the cartridge ; a second heater contact adapted to              end ; wherein the heater comprises a first condensation
  receive the first heater contact and to complete a circuit ; a 50 chamber and the mouthpiece comprises a second conden
  power source connected to thee second heater contact; a                   sation chamber.
  printed circuit board (PCB ) connected to the power source                   The heater may comprise more than one first condensa
  and the second heater contact; wherein the PCB is config -                tion chamber and the mouthpiece comprises more than one
  ured to detect the absence of fluid based on the measured                 second condensation chamber. The first condensation cham
  resistance of the resistive heating element, and turn off the 55 ber and the second condensation chamber may be in fluid
  device .                                                         communication . The mouthpiece may comprise an aerosol
     The printed circuit board (PCB ) may comprise a micro         outlet in fluid communication with the second condensation
  controller ; switches; circuitry comprising a reference                   chamber . The mouthpiece may comprise two to more aero
  resister; and an algorithm comprising logic for control                   sol outlets . The cartridge may meet ISO recycling standards .
  parameters ; wherein the microcontroller cycles the switches 60 The cartridge may meet ISO recycling standards for plastic
  at fixed intervals to measure the resistance of the resistive   waste .
  heating element relative to the reference resistor, and applies              A device for generating an inhalable aerosol may com
  the algorithm control parameters to control the temperature              prise : a device body comprising a cartridge receptacle ; and
  of the resistive heating element.                                        a detachable cartridge ; wherein the cartridge receptacle and
     The micro -controller may instruct the device to turn itself 65 the detachable cartridge form a separable coupling, wherein
  off when the resistance exceeds the control parameter              the separable coupling comprises a friction assembly , a
  threshold indicating that the resistive heating element is dry . snap - fit assembly or a magnetic assembly.
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 62 of 83 PageID: 196


                                                      US 10 ,076 , 139 B2
                                 17                                                                18
     A method of fabricating a device for generating an                  FIG . 2 is an illustrative cross-sectional view of an exem
  inhalable aerosol may comprise : providing a device body           p lary vaporization device with various electronic features
  comprising a cartridge receptacle; and providing a detach -        and valves .
  able cartridge ; wherein the cartridge receptacle and the             FIG . 3 is an illustrative sectional view of another exem
  detachable cartridge form a separable coupling comprising a 5 plary vaporization device comprising a condensation cham
  friction assembly , a snap - fit assembly or a magnetic assem - ber, air inlet and aeration vent in the mouthpiece.
  bly .                                                              FIGS. 4A -4C is an illustrative example of an oven section
     A method of fabricating a cartridge for a device for of      an
                                                                     another exemplary vaporization device configuration with
                                                                      access lid , comprising an oven having an air inlet, air
  generating an inhalable aerosolmay comprise : providing ai 10 outlet   , and an additional aeration vent in the airflow path
  fluid storage compartment; affixing a heater to a first end way, after       the oven .
  with a snap -fit coupling ; and affixing a mouthpiece to a         FIG  . 5 is an illustrative isometric view of an assembled
  second end with a snap -fit coupling .                          inhalable aerosol device .
     A cartridge for a device for generating an inhalable               FIGS. 6A -6D are illustrative arrangements and section
  aerosol with an airflow path may include: a channel com - 15 views of the device body and sub -component
  prising a portion of an air inlet passage ; a second air passage      FIG . 7A is an illustrative isometric view of an assembled
  in fluid communication with the channel; a heater chamber           cartridge .
  in fluid communication with the second air passage ; a first           FIG . 7B is an illustrative exploded isometric view of a
  condensation chamber in fluid communication with the                cartridge assembly
  heater chamber ; a second condensation chamber in fluid 20            FIG . 7C is a side section view of FIG . 3 illustrating the
  communication with the first condensation chamber, and an           inlet channel, inlet hole and relative placement of the wick ,
  aerosol outlet in fluid communication with second conden -         resistive heating element, and heater contacts, and the heater
  sation chamber.                                                    chamber inside of the heater.
     A cartridge for a device for generating an inhalable               FIG . 8A is an illustrative end section view of an exem
  aerosolmay comprise : a fluid storage compartment ; a heater 25 plary cartridge inside the heater.
  affixed to a first end ; and a mouthpiece affixed to a second      FIG . 8B is an illustrative side view of the cartridge with
  end; wherein said mouthpiece comprises two or more aero the cap removed and heater shown in shadow / outline .
  sol outlets .                                                      FIGS. 9A - 9L are illustrative sequence of the assembly
     A system for providing power to an electronic device for method for the cartridge.
  generating an inhalable vapor may comprise; a rechargeables30 airflow
                                                                   FIGS. 10A - 10C are illustrative sequences showing the
                                                                        /vapor path for the cartridge .
  power storage device housed within the electronic device for     FIGS. 11 , 12 , and 13 represent an illustrative assembly
  generating an inhalable vapor; two or more pins that are sequence for assembling themain components of the device .
  accessible from an exterior surface of the electronic device        FIG . 14 illustrates front, side and section views of the
  for generating an inhalable vapor, whereinThe
                                             the charging pins 3535 assembled
                                                 changing pris                 inhalable aerosol device .
  are in electrical communication with the rechargeable power         FIG . 15 is an illustrative view of an activated , assembled
  storage device ; a charging cradle comprising two or more           inhalable aerosol device .
  charging contacts configured to provided power to the                 FIGS. 16A - 16C are representative illustrations of a charg
  rechargeable storage device , wherein the device charging ing device for the aerosol device and the application of the
  pins are reversible such that the device is charged in the 40 charger with the device .
  charging cradle for charging with a first charging pin on the   FIGS. 17A and 17B are representative illustrations of a
  device in contact a first charging contact on the charging         proportional-integral- derivative controller (PID ) block dia
  cradle and a second charging pin on the device in contact           gram and circuit diagram representing the essential compo
  with second charging contact on the charging cradle and nents in a device to control coil temperature .
  with the first charging pin on the device in contact with 45 FIG . 18 is a device with charging contacts visible from an
  second charging contact on the charging cradle and the
  second charging pin on the device in contact with the first           FIG . 19 is an exploded view of a charging assembly of a
  charging contact on the charging cradle .                           device .
     The charging pins may be visible on an exterior housing            FIG . 20 is a detailed view of a charging assembly of a
  of the device . The user may permanently disable the device 50 device .
  by opening the housing. The user may permanently destroy         FIG . 21 is a detailed view of charging pins in a charging
  the device by opening the housing.                             assembly of a device .
    Additional aspects and advantages of the present disclo -           FIG . 22 is a device in a charging cradle .
  sure will becomereadily apparent to those skilled in this art         FIG . 23 is a circuit provided on a PCB configured to
  from the following detailed description, wherein only illus - 55 permit a device to comprise reversible charging contacts.
  trative embodiments of the present disclosure are shown and           FIGS. 24A and 24B show top and bottom perspective
  described. As will be realized , the present disclosure is          views, respectively of a cartridge device holding a vaporiz
  capable of other and different embodiments , and its several able material for securely coupling with an electronic inhal
  details are capable of modifications in various obvious          able aerosol device as described herein .
  respects, all without departing from the disclosure . Accord - 60 FIGS. 25A and 25B show front a side views, respectively,
  ingly , the drawings and description are to be regarded as          of the cartridge of FIGS. 24A - 24B .
  illustrative in nature , and not as restrictive .                     FIG . 26A shows a section through a cartridge device
                                                                     holding a vaporizable material for securely coupling with an
        BRIEF DESCRIPTION OF THE DRAWINGS                             electronic inhalable aerosol device and indicates exemplary
                                                                   65 dimensions ( in mm ).
     FIG . 1 is an illustrative cross -sectional view of an exem -       FIG . 26B shows a side view of the cartridge of FIG . 26A ,
  plary vaporization device .                                         indicating where the sectional view of FIG . 26A was taken .
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 63 of 83 PageID: 197


                                                       US 10 , 076 , 139 B2
                                                                                                  20
     FIGS. 27A and 27B show an exemplary vaporizer device                One or more aspects of the vaporization device may be
  without a cartridge attached . FIG . 27A is a side view and         designed and/or controlled in order to deliver a vapor with
  FIG . 27B shows a sectional view with exemplary dimen               one or more specified properties to the user . For example ,
  sions of the rectangular opening for holding and making             aspects of the vaporization device that may be designed
  electrical contact with a cartridge.                           5 and/or controlled to deliver the vapor with specified prop
     FIG . 28A shows a perspective view of a vaporizer coupled erties may comprise the heating temperature , heating
  to a cartridge as described herein .                             mechanism , device air inlets, internal volume of the device ,
     FIG . 28B shows a side view of the vaporizer of FIG . 28A . and /or composition of the material .
     FIG . 28C shows a sectional view through the vaporizer of         In some cases, a vaporization device may have an “ atom
  FIG . 28B taken through the dashed line .                         izer” or “ cartomizer ” configured to heat an aerosol forming
     FIG . 28D is an enlarged view of the region showing the solution (e .g., vaporizable material). The aerosol forming
  electrical and mechanical connection between the cartridge solution may comprise glycerin and /or propylene glycol.
  and the vaporizer indicted by the circular region D .             The vaporizable material may be heated to a sufficient
     FIGS . 29A - 29H illustrate side profiles of alternative 15 temperature such that it may vaporize .
  variations of cartridges as described herein .                       An atomizer may be a device or system configured to
     FIG . 30 is an exploded view of one example of a generate an aerosol. The atomizer may comprise a small
  cartridge , including a reservoir, for an electronic cigarette. heating element configured to heat and /or vaporize at least
     FIGS . 31A - 31L show cartridges for use with a vaporizer a portion of the vaporizable material and a wicking material
  device that each include an opaque mouthpiece that is 20 that may draw a liquid vaporizable material in to the
  secured over the proximal end of the transparent storage atomizer. The wicking material may comprise silica fibers ,
  compartment , and one or more notches in the front side of cotton , ceramic , hemp, stainless steel mesh , and/ or rope
  the mouthpiece that exposes a region of the storage com - cables. The wicking materialmay be configured to draw the
  partment beneath the mouthpiece . In FIGS . 32A - 32L the liquid vaporizable material in to the atomizer without a
  central cannula passing through the storage compartment is 25 pump or other mechanical moving part. A resistance wire
  visible through the notch and the region below the opaque may be wrapped around the wicking material and then
  mouthpiece.                                                         connected to a positive and negative pole of a current source
     FIG . 32 and FIGS. 33A - 33E illustrate exemplary vapor-     (e . g ., energy source ). The resistance wire may be a coil.
  izer apparatuses including a cartridge and a vaporizer ; the When the resistance wire is activated the resistance wire (or
  cartridge is mated in a cartridge receptacle at the proximal 30 coil) may have a temperature increase as a result of the
  end of a vaporizer. The cartridge has an opaque mouthpiece      current flowing through the resistive wire to generate heat.
  over a storage compartment holding a vaporizable material;           The heat may be transferred to at least a portion of the
  the inside of the storage compartment is visible through the        vaporizable material through conductive , convective , and /or
  storage compartment and a notch in the mouthpiece that              radiative heat transfer such that at least a portion of the
  mates with a notch through the cartridge receptacle at the 35 vaporizable material vaporizes.
  proximal end of the vaporizer. FIG . 32 is a perspective front  Alternatively or in addition to the atomizer, the vaporiza
  view of the apparatus. FIG . 33A is a top view of the proximal      tion device may comprise a “ cartomizer ” to generate an
  end , showing the mouthpiece . FIG . 33B is a bottom view of        aerosol from the vaporizable material for inhalation by the
  the distal end . FIGS. 33C -33E are front, side and back            user. The cartomizer may comprise a cartridge and an
  views, respectively , of the apparatus .                       40 atomizer. The cartomizer may comprise a heating element
     FIGS. 34A - 34L illustrate examples of vaporizer devices surrounded by a liquid -soaked poly - foam that acts as holder
  similar to that shown in FIG . 33A - 33F, in which the notched    for the vaporiable material ( e .g ., the liquid ). The cartomizer
  regions of the cartridge and the vaporizer are different, but may be reusable , rebuildable , refillable , and /or disposable .
  provide a window into the inside of the storage compart -            The cartomizer may be used with a tank for extra storage of
  ment, showing the central cannula and the level of any fluid 45 a vaporizable material.
  vaporizable material therein .                                         Air may be drawn into the vaporization device to carry the
                                                                      vaporized aerosol away from the heating element , where it
                  DETAILED DESCRIPTION                                then cools and condenses to form liquid particles suspended
                                                                      in air , which may then be drawn out of the mouthpiece by
     Provided herein are systems and methods for generating 50 the user.
  a vapor from a material. The vapor may be delivered for                The vaporization of at least a portion of the vaporizable
  inhalation by a user. The material may be a solid , liquid ,        material may occur at lower temperatures in the vaporization
  powder , solution , paste , gel, or any a material with any other   device compared to temperatures required to generate an
  physical consistency. The vapor may be delivered to the user inhalable vapor in a cigarette. A cigarette may be a device in
  for inhalation by a vaporization device . The vaporization 55 which a smokable material is burned to generate an inhal
  device may be a handheld vaporization device . The vapor      able vapor. The lower temperature of the vaporization device
  ization device may be held in one hand by the user .                may result in less decomposition and /or reaction of the
     The vaporization device may comprise one or more                 vaporized material, and therefore produce an aerosol with
  heating elements the heating element may be a resistive             many fewer chemical components compared to a cigarette .
  heating element. The heating element may heat the material 60 In some cases, the vaporization device may generate an
  such that the temperature of the material increases. Vapor    aerosol with fewer chemical components that may be harm
  may be generated as a result of heating the material. Energy        ful to human health compared to a cigarette . Additionally ,
  may be required to operate the heating element, the energy          the vaporization device aerosol particles may undergo nearly
  may be derived from a battery in electrical communication      complete evaporation in the heating process , the nearly
  with the heating element. Alternatively a chemical reaction 65 complete evaporation may yield an average particle size
  ( e .g ., combustion or other exothermic reaction )may provide (e . g ., diameter ) value that may be smaller than the average
  energy to the heating element.                                      particle size in tobacco or botanical based effluent.
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 64 of 83 PageID: 198


                                                       US 10 ,076 , 139 B2
                                                                                                22
     A vaporization device may be a device configured to             droplets relative to the volume of air (or other dry gas )
  extract for inhalation one or more active ingredients of plant     between the aerosol droplets . A dense aerosol may easily be
  material, tobacco , and/ or a botanical, or other herbs or         visible to a user. In some cases the user may inhale the
  blends. A vaporization device may be used with pure chemi          aerosol and at least a fraction of the aerosol particles may
  cals and /or humectants that may or may not be mixed with 5 impinge on the lungs and / or mouth of the user. The user may
  plant material. Vaporization may be alternative to burning         exhale residual aerosol after inhaling the aerosol. When the
  (smoking) that may avoid the inhalation of many irritating         aerosol is dense the residual aerosol may have sufficient
  and/ or toxic carcinogenic by - products which may result          particle density such that the exhaled aerosol is visible to the
  from the pyrolytic process of burning tobacco or botanical         user. In some cases , a user may prefer the visual effect and /or
  products above 300° C . The vaporization device may oper - 10 mouth feel of a dense aerosol.
  ate at a temperature at or below 300° C .                             A vaporization device may comprise a vaporizable mate
     A vaporizer (e.g ., vaporization device ) may not have an       rial. The vaporizable material may be contained in a car
  atomizer or cartomizer. Instead the device may comprise an         tridge or the vaporizable material may be loosely placed in
  oven . The oven may be at least partially closed . The oven        one or more cavities the vaporization device. A heating
  may have a closable opening . The oven may be wrapped 15 element may be provided in the device to elevate the
  with a heating element, alternatively the heating element temperature of the vaporizable material such that at least a
  may be in thermal communication with the oven through           portion of the vaporizable material forms a vapor. The
  another mechanism . A vaporizable material may be placed        heating element may heat the vaporizable material by con
  directly in the oven or in a cartridge fitted in the oven . The vective heat transfer, conductive heat transfer , and /or radia
  heating element in thermal communication with the oven 20 tive heat transfer. The heating element may heat the car
  may heat a vaporizable material mass in order to create a gas      tridge and/ or the cavity in which the vaporizable material is
  phase vapor. The heating element may heat the vaporizable          stored .
  material through conductive , convective , and /or radiative          Vapor formed upon heating the vaporizable material may
  heat transfer. The vapor may be released to a vaporization         be delivered to the user. The vapor may be transported
  chamber where the gas phase vapor may condense, forming 25 through the device from a first position in the device to a
  an aerosol cloud having typical liquid vapor particles with        second position in the device . In some cases, the first
  particles having a diameter of average mass of approxi-            position may be a location where at least a portion of the
  mately 1 micron or greater. In some cases the diameter of          vapor was generated , for example , the cartridge or cavity or
  average mass may be approximately 0 .1 - 1 micron .                an area adjacent to the cartridge or cavity . The second
       used herein , the term " vapor ” may generally refer to a 30 position may be a mouthpiece . The user may suck on the
  substance in the gas phase at a temperature lower than its         mouthpiece to inhale the vapor .
  critical point. The vapor may be condensed to a liquid or to         At least a fraction of the vapor may condense after the
  a solid by increasing its pressure without reducing the           vapor is generated and before the vapor is inhaled by the
  temperature .                                                     user. The vapor may condense in a condensation chamber.
     As used herein , the term “ aerosol” may generally refer to 35 The condensation chamber may be a portion of the device
  a colloid of fine solid particles or liquid droplets in air or that the vapor passes through before delivery to the user. In
  another gas. Examples of aerosols may include clouds, haze ,       some cases , the device may include at least one aeration
  and smoke , including the smoke from tobacco or botanical          vent, placed in the condensation chamber of the vaporization
  products . The liquid or solid particles in an aerosol may have    device . The aeration vent may be configured to introduce
  varying diameters of average mass that may range from 40 ambient air (or other gas ) into the vaporization chamber. The
  monodisperse aerosols, producible in the laboratory, and       air introduced into the vaporization chamber may have a
  containing particles of uniform size ; to polydisperse colloi- temperature lower than the temperature of a gas and/ or
  dal systems, exhibiting a range of particle sizes . As the sizes   gas/ vapor mixture in the condensation chamber . Introduc
  of these particles become larger, they have a greater settling     tion of the relatively lower temperature gas into the vapor
  speed which causes them to settle out of the aerosol faster, 45 ization chambermay provide rapid cooling of the heated gas
  making the appearance of the aerosol less dense and to             vapormixture that was generated by heating the vaporizable
  shorten the time in which the aerosol will linger in air.          material . Rapid cooling of the gas vapor mixture may
  Interestingly, an aerosol with smaller particles will appear       generate a dense aerosol comprising a high concentration of
  thicker or denser because it has more particles. Particle   liquid droplets having a smaller diameter and / or smaller
  number has a much bigger impact on light scattering than 50 average mass compared to an aerosol that is not rapidly
  particle size (at least for the considered ranges of particle      cooled prior to inhalation by the user.
  size ), thus allowing for a vapor cloud with many more                An aerosol with a high concentration of liquid droplets
  smaller particles to appear denser than a cloud having fewer,      having a smaller diameter and/ or smaller average mass
  but larger particle sizes.                                         compared to an aerosol that is not rapidly cooled prior to
    As used herein the term " humectant” may generally refer 55 inhalation by the user may be formed in a two -step process .
  to as a substance that is used to keep things moist. A             The first step may occur in the oven chamber where the
  humectant may attract and retain moisture in the air by            vaporizable material ( e . g ., tobacco and/ or botanical and
  absorption , allowing the water to be used by other sub -          humectant blend ) may be heated to an elevated temperature .
  stances. Humectants are also commonly used in many                 At the elevated temperature , evaporation may happen faster
  tobaccos or botanicals and electronic vaporization products 60 than at room temperature and the oven chamber may fill with
  to keep products moist and as vapor-forming medium . the vapor phase of the humectants. The humectant may
  Examples include propylene glycol, sugar polyols such as continue to evaporate until the partial pressure of the humec
  glycerol, glycerin , and honey .                                   tant is equal to the saturation pressure. At this point, the gas
    Rapid Aeration                                                   is said to have a saturation ratio of 1 ( S = Ppartial/ Psat).
     In some cases , the vaporization device may be configured 65       In the second step , the gas (e.g ., vapor and air) may exit
  to deliver an aerosolwith a high particle density. The particle     the oven and enter a condenser or condensation chamber and
  density of the aerosolmay refer to the number of the aerosol       begin to cool. As the gas phase vapor cools, the saturation
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 65 of 83 PageID: 199


                                                      US 10 ,076 , 139 B2
                                23                                                                  24
  pressure may decrease . As the saturation pressure decreases,        with an oven chamber, a primary airflow inlet, and at least
  the saturation ratio may increase and the vapor may begin to         one aeration vent provided in the body, downstream of the
  condense , forming droplets . In some devices , with the             oven , and upstream of the mouthpiece .
  absence of added cooling aeration , the cooling may be                 FIG . 1 shows an example of a vaporization device con
  relatively slower such that high saturation pressures may not 5 figured to rapidly cool a vapor. The device 100 , may
  be reached , and the droplets that form in the devices without       comprise a body 101 . The body may house and/ or integrate
  added cooling aeration may be relatively larger and fewer in         with one or more components of the device. The body may
  numbers . When cooler air is introduced , a temperature              house and / or integrate with a mouthpiece 102 . The mouth
  gradient may be formed between the cooler air and the                piece 102 may have an aerosol outlet 122 . A user may inhale
  relatively warmer gas in the device . Mixing between the 10          the generated aerosol through the aerosol outlet 122 on the
  cooler air and the relatively warmer gas in a confined space        mouthpiece 102 . The body may house and/ or integrate with
  inside of the vaporization device may lead to rapid cooling .        an oven region 104 . The oven region 104 may comprise an
  The rapid cooling may generate high saturation ratios , small        oven chamber where vapor forming medium 106 may be
  particles, and high concentrations of smaller particles, form      placed . The vapor forming medium may include tobacco
  ing a thicker, denser vapor cloud compared to particles 15 and / or botanicals , with or without a secondary humectant . In
  generated in a device without the aeration vents .                 some cases the vapor forming medium may be contained in
     For the purpose of this disclosure , when referring to ratios a removable and/ or refillable cartridge .
  of humectants such as vegetable glycerol or propylene                 Air may be drawn into the device through a primary air
  glycol, “ about” means a variation of 5 % , 10 % , 20 % or 25 %    inlet 121 . The primary air inlet 121 may be on an end of the
  depending on the embodiment.                                    20 device 100 opposite the mouthpiece 102. Alternatively, the
     For the purpose of this disclosure , when referring to a primary air inlet 121 may be adjacent to the mouthpiece 102 .
  diameter of average mass in particle sizes, " about” means a       In some cases, a pressure drop sufficient to pull air into the
  variation of 5 % , 10 % , 20 % or 25 % depending on the device through the primary air inlet 121may be due to a user
  embodiment.                                                        puffing on the mouthpiece 102 .
     A vaporization device configured to rapidly cool a vapor 25 The vapor forming medium ( e. g., vaporizable material)
  may comprise : a mouthpiece comprising an aerosol outlet at may be heated in the oven chamber by a heater 105 , to
  a first end of the device ; an oven comprising an oven               generate elevated temperature gas phases (vapor ) of the
  chamber and a heater for heating a vapor forming medium              tobacco or botanical and humectant/ vapor forming compo
  in the oven chamber and for forming a vapor therein ; a              nents . The heater 105 may transfer heat to the vapor forming
  condenser comprising a condensation chamber in which the 30 medium through conductive, convective , and /or radiative
  vapor forms the inhalable aerosol; an air inlet that originates      heat transfer. The generated vapor may be drawn out of the
  a first airflow path that includes the oven chamber and then         oven region and into the condensation chamber 103a , of the
  the condensation chamber, an aeration vent that originates a         condenser 103 where the vapors may begin to cool and
  second airflow path that joins the first airflow path prior to       condense into micro -particles or droplets suspended in air,
  or within the condensation chamber after the vapor is 35 thus creating the initial formation of an aerosol, before being
  formed in the oven chamber, wherein the joined first airflow         drawn out of the mouthpiece through the aerosol outlet 122 .
  path and second airflow path are configured to deliver the             In somecases , relatively cooler air may be introduced into
  inhalable aerosol formed in the condensation chamber                 the condensation chamber 103a , through an aeration vent
  through the aerosol outlet of the mouthpiece to a user.              107 such that the vapor condensesmore rapidly compared to
     In some embodiments , the oven is within a body of the 40 a vapor in a device without the aeration vent 107 . Rapidly
  device . The oven chamber may comprise an oven chamber               cooling the vapor may create a denser aerosol cloud having
  inlet and an oven chamber outlet. The oven may further        particles with a diameter of average mass of less than or
  comprise a first valve at the oven chamber inlet, and a       equal to about 1 micron , and depending on the mixture ratio
  second valve at the oven chamber outlet.                      of the vapor- forming humectant, particles with a diameter of
     The oven may be contained within a device housing . In 45 average mass of less than or equal to about 0 .5 micron
  some cases the body of the device may comprise the aeration      Also described herein are devices for generating an inhal
  vent and /or the condenser. The body of the device may       a ble aerosol said device comprising a body with a mouth
  comprise one or more air inlets . The body of the device may  piece at one end , an attached body at the other end com
  comprise a housing that holds and/ or at least partially             prising a condensation chamber, a heater , an oven , wherein
  contains one or more elements of the device .                     50 the oven comprises a first valve in the airflow path at the
     The mouthpiece may be connected to the body. The                  primary airflow inlet of the oven chamber, and a second
  mouthpiece may be connected to the oven . The mouthpiece             valve at the outlet end of the oven chamber , and at least one
  may be connected to a housing that at least partially encloses       aeration vent provided in the body, downstream of the oven ,
  the oven . In some cases, the mouthpiece may be separable     and upstream of the mouthpiece .
  from the oven , the body, and /or the housing that at least 55 FIG . 2 shows a diagram of an alternative embodiment of
  partially encloses the oven . The mouthpiece may comprise     the vaporization device 200 . The vaporization device may
  at least one of the air inlet, the aeration vent, and the have a body 201. The body 201 may integrate with and/ or
  condenser . The mouthpiece may be integral to the body of            contain one or more components of the device . The body
  the device . The body of the device may comprise the oven . may integrate with or be connected to a mouthpiece 202
    In some cases, the one or more aeration vents may 60         The body may comprise an oven region 204 , with an oven
  comprise a valve . The valve may regulate a flow rate of air chamber 204a having a first constricting valve 208 in the
  entering the device through the aeration vent. The valve may primary air inlet of the oven chamber and a second con
  be controlled through a mechanical and /or electrical control stricting valve 209 at the oven chamber outlet. The oven
  system .                                                       chamber 204a may be sealed with a tobacco or botanical
     A vaporization device configured to rapidly cool a vapor 65 and /or humectant/ vapor forming medium 206 therein . The
  may comprise : a body, a mouthpiece, an aerosol outlet, a      seal may be an air tight and/ or liquid tight seal. The heater
  condenser with a condensation chamber, a heater, an oven            may be provided to the oven chamber with a heater 205. The
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 66 of 83 PageID: 200


                                                     US 10 ,076 , 139 B2
                               25                                                                    26
  heater 205 may be in thermal communication with the oven , piece . Once in the condensation chamber where the gas
  for example the heatermay be surrounding the oven cham - phase humectant vapors begin to cool and condense into
  ber during the vaporization process. Heater may contact the droplets suspended in air , additional air is allowed to enter
  oven . The heater may be wrapped around the oven . Before through aeration vent 307, thus, once again creating a denser
  inhalation and before air is drawn in through a primary air 5 aerosol cloud having particles with a diameter of average
  inlet 221, pressure may build in the sealed oven chamber as mass of less than a typical vaporization device without an
  heat is continually added . The pressure may build due to a   added aeration vent, before being drawn out of the mouth
  phase change of the vaporizable material. Elevated tempera    piece through the aerosol outlet 322 .
  ture gas phases ( vapor ) of the tobacco or botanical and        The device may comprises a mouthpiece comprising an
  humectant/vapor forming components may be achieved by 10 ,aerosol     outlet at a first end of the device and an air inlet that
  continually adding heat to the oven . This heated pressuriza  originates a first airflow path ; an oven comprising an oven
  tion process may generate even higher saturation ratios chamber that
  when the valves 208 , 209 are opened during inhalation . The chamber and isa heater
                                                                                 in the first airflow path and includes the oven
                                                                                          for heating a vapor forming medium
  higher saturation ratios may cause relatively higher particle
  concentrations of gas phase humectant in the resultant 15 in the oven chamber and for forming a vapor therein , a
  aerosol. When the vapor is drawn out ofthe oven region and         condenser comprising a condensation chamber in which the
  into the condensation chamber 203a of the condenser 203.          vapor forms the inhalable aerosol, an aeration vent that    tha
  for example by inhalation by the user, the gas phase humec        originates a second airflow path that allows air from the
  tant vapors may be exposed to additional air through an           aeration vent to join the first airflow path prior to or within
  aeration vent 207 , and the vapors may begin to cool and 20 the condensation chamber and downstream from the oven
  condense into droplets suspended in air. As described pre - chamber thereby forming a joined path , wherein the joined
  viously the aerosol may be drawn through the mouthpiece path is configured to deliver the inhalable aerosol formed in
  222 by the user. This condensation process may be further the condensation chamber through the aerosol outlet of the
  refined by adding an additional valve 210, to the aeration mouthpiece to a user .
  vent 207 to further control the air -vapor mixture process. 25 The device may comprise a mouthpiece comprising an
     FIG . 2 also illustrates an exemplary embodiment of the        aerosol outlet at a first end of the device , an air inlet that
  additional components which would be found in a vaporiz -          originates a first airflow path , and an aeration vent that
  ing device , including a power source or battery 211 , a           originates a second airflow path that allows air from the
  printed circuit board 212, a temperature regulator 213, and        aeration vent to join the first airflow path ; an oven compris
  operational switches (not shown ), housed within an internal 30 ing an oven chamber that is in the first airflow path and
  electronics housing 214 , to isolate them from the damaging        includes the oven chamber and a heater for heating a vapor
  effects of the moisture in the vapor and /or aerosol. The          forming medium in the oven chamber and for forming a
  additional components may be found in a vaporizing device          vapor therein , a condenser comprising a condensation cham
  that may or may not comprise an aeration vent as described         ber in which the vapor forms the inhalable aerosol and
  above .                                                        35 wherein air from the aeration vent joins the first airflow path
     In some embodiments of the vaporization device , com -         prior to or within the condensation chamber and downstream
  ponents of the device are user serviceable , such as the power    from the oven chamber thereby forming a joined path ,
  source or battery. These components may be replaceable or         wherein the joined path is configured to deliver the inhalable
  rechargeable .                                                    aerosol through the aerosol outlet of the mouthpiece to a
     Also described herein are devices for generating an inhal - 40 user, as illustrated in exemplary FIG . 3 .
  able aerosol said device comprising a first body, a mouth -          The device may comprise a body with one or more
  piece having an aerosol outlet, a condensation chamber             separable components . For example , themouthpiece may be
  within a condenser and an airflow inlet and channel, an            separably attached to the body comprising the condensation
  attached second body, comprising a heater and oven with an         chamber, a heater, and an oven , as illustrated in exemplary
  oven chamber, wherein said airflow channel is upstream of 45 FIG . 1 or 2 .
  the oven and the mouthpiece outlet to provide airflow                 The device may comprise a body with one or more
  through the device , across the oven , and into the condensa-      separable components . For example, the mouthpiece may be
  tion chamber where an auxiliary aeration vent is provided          separably attached to the body. The mouthpiece may com
    FIG . 3 shows a section view of a vaporization device 300 . prise the condensation chamber, and may be attached to or
  The device 300 may comprise a body 301 . The body may be 50 immediately adjacent to the oven and which is separable
  connected to or integral with a mouthpiece 302 at one end.    from the body comprising a heater, and the oven , as illus
  The mouthpiece may comprise a condensation chamber                 trated in exemplary FIG . 3 .
  303a within a condenser section 303 and an airflow inlet 321          The at least one aeration vent may be located in the
  and air channel 323 . The device body may comprise a      condensation chamber of the condenser, as illustrated in
  proximally located oven 304 comprising an oven chamber 55 exemplary FIG . 1 , 2 , or 3 . The at least one aeration vent may
  304a . The oven chamber may be in the body of the device .         comprise a third valve in the airflow path of the at least one
  A vapor forming medium 306 (e .g ., vaporizable material)          aeration vent, as illustrated in exemplary FIG . 2 . The first,
  comprising tobacco or botanical and humectant vapor form -         second and third valve is a check valve , a clack valve , a
  ing medium may be placed in the oven . The vapor forming           non -return valve , or a one -way valve . In any of the preced
  medium may be in direct contact with an air channel 323 60 ing variations, the first, second or third valve may be
   from the mouthpiece . The tobacco or botanical may be            mechanically actuated , electronically actuated or manually
  heated by heater 305 surrounding the oven chamber, to              actuated . One skilled in the art will recognize after reading
  generate elevated temperature gas phases (vapor) of the            this disclosure that this device may be modified in a way
  tobacco or botanical and humectant/vapor forming compo -           such that any one, or each of these openings or vents could
  nents and air drawn in through a primary air inlet 321 , across 65 be configured to have a different combination or variation of
  the oven , and into the condensation chamber 303a of the mechanisms as described to control airflow , pressure and
  condenser region 303 due to a user puffing on the mouth            temperature of the vapor created and aerosol being gener
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 67 of 83 PageID: 201


                                                        US 10 ,076 , 139 B2
                                 27                                                                  28
   ated by these device configurations, including a manually to propylene glycol; or about 85 : 15 vegetable glycerol to
  operated opening or vent with or without a valve .                propylene glycol; or about 55 : 45 vegetable glycerol to
      The devicemay further comprise at least one of: a power propylene glycol.
  source, a printed circuit board , a switch , and a temperature       In a preferred embodiment the ratio for the vapor forming
  regulator. Alternately , one skilled in the art would recognize 5 medium will be between the ratios of about 80 :20 vegetable
  that each configuration previously described will also glycerol to propylene glycol , and about 60 :40 vegetable
  accommodate said power source (battery ), switch , printed glycerol to propylene glycol.
   circuit board , or temperature regulator as appropriate , in the   In a most preferred embodiment, the ratio for the vapor
  body.                                                             forming medium will be about 70 :30 vegetable glycerol to
       The device may be disposable when the supply of pre- 10 propylene glycol.
  packaged aerosol- forming media is exhausted . Alternatively,        In any of the preferred embodiments , the humectant may
  the device may be rechargeable such that the battery may be further comprise flavoring products. These flavorings may
  rechargeable or replaceable , and / or the aerosol- forming       include enhancers comprising cocoa solids, licorice , tobacco
  media may be refilled , by the user/operator of the device . or botanical extracts , and various sugars, to name but a few .
  Still further, the device may be rechargeable such that the 15     The tobacco or botanical may be heated in the oven up to
  battery may be rechargeable or replaceable , and/ or the       its pyrolytic temperature , which as noted previously is most
  operator may also add or refill a tobacco or botanical               commonly measured in the range of 300 - 1000° C .
  component, in addition to a refillable or replaceable aerosol-          In preferred embodiments, the tobacco or botanical is
  forming media to the device .                                      heated to about 300° C . at most. In other preferred embodi
     As illustrated in FIG . 1 , 2 or 3 , the vaporization device 20 ments, the tobacco or botanical is heated to about 200° C . at
  may comprise tobacco or a botanical heated in said oven            most. In still other preferred embodiments , the tobacco or
  chamber, wherein said tobacco or botanical further com             botanical is heated to about 160° C . at most. It should be
  prises humectants to produce an aerosol comprising gas noted that in these lower temperature ranges ( < 300° C .),
  phase components of the humectant and tobacco or botani- pyrolysis of tobacco or botanical does not typically occur,
  cal. The gas phase humectant and tobacco or botanical vapor 25 yet vapor formation of the tobacco or botanical components
  produced by said heated aerosol forming media 106 , 206 ,           and flavoring products does occur. In addition , vapor for
  306 may further be mixed with air from a special aeration mation of the components of the humectant, mixed at
  vent 107, 207, 307 after exiting the oven area 104 , 204 , 304       various ratios will also occur, resulting in nearly complete
  and entering a condensation chamber 103a , 203a , 303a to   vaporization , depending on the temperature , since propylene
  cool and condense said gas phase vapors to produce a far 30 glycol has a boiling point of about 180° - 190° C . and
  denser, thicker aerosol comprising more particles than      vegetable glycerin will boil at approximately 280° - 290° C .
  would have otherwise been produced without the extra           In still other preferred embodiments , the aerosol produced
  cooling air , with a diameter of average mass of less than or        by said heated tobacco or botanical and humectant is mixed
  equal to about 1 micron .                                            with air provided through an aeration vent.
     Each aerosol configuration produced by mixing the gas 35             In still other preferred embodiments , the aerosol produced
  phase vapors with the cool air may comprise a different              by said heated tobacco or botanical and humectant mixed
  range of particles, for example ; with a diameter of average         with air , is cooled to a temperature of about 500 -70° C . at
  mass of less than or equal to about 0 . 9 micron ; less than or      most, and even as low as 35º C . before exiting the mouth
  equal to about 0 .8 micron; less than or equal to about 0 . 7        piece , depending on the air temperature being mixed into the
  micron ; less than or equal to about 0 .6 micron ; and even an 40 condensation chamber. In some embodiments , the tempera
  aerosol comprising particle diameters of average mass of             ture is cooled to about 350 - 55° C . at most, and may have a
  less than or equal to about 0 . 5 micron .                           fluctuating range of about 10° C . or more within the overall
     The possible variations and ranges of aerosol density are         range of about 350 -70° C .
  great in that the possible number of combinations of tem -              Also described herein are vaporization devices for gen
  perature , pressure , tobacco or botanical choices and humec - 45 erating an inhalable aerosol comprising a unique oven
  tant selections are numerous . However, by excluding the             configuration , wherein said oven comprises an access lid
  tobacco or botanical choices and limiting the temperatures           and an auxiliary aeration vent located within the airflow
  ranges and the humectant ratios to those described herein ,          channel immediately downstream of the oven and before the
  the inventor has demonstrated that this device will produce          aeration chamber. In this configuration , the user may directly
  a far denser, thicker aerosol comprising more particles than 50      access the oven by removing the access lid , providing the
  would have otherwise been produced without the extra                 user with the ability to recharge the device with vaporization
  cooling air, with a diameter of average mass of less than or         material.
  equal to about 1 micron .                                               In addition , having the added aeration vent in the airflow
     The humectantmay comprise glycerol or vegetable glyc - channel immediately after the oven and ahead of the vapor
  erol as a vapor - forming medium .                       55 ization chamber provides the user with added control over
     The humectant may comprise propylene glycol as a the amount of air entering the aeration chamber downstream
  vapor- forming medium .                                              and the cooling rate of the aerosol before it enters the
     In preferred embodiments, the humectant may comprise a            aeration chamber.
  ratio of vegetable glycerol to propylene glycol as a vapor -            As noted in FIGS. 4A - 4C , the device 400 may comprise
  forming medium . The ranges of said ratio may vary between 60 a body 401, having an air inlet 421 allowing initial air for the
  a ratio of about 100 :0 vegetable glycerol to propylene glycol       heating process into the oven region 404 . After heating the
  and a ratio of about 50 : 50 vegetable glycerol to propylene         tobacco or botanical, and humectant (heater not shown ), the
  glycol. The difference in preferred ratios within the above          gas phase humectant vapor generated may travel down the
  stated range may vary by as little as 1 , for example , said ratio   airflow channel 423 , passing the added aeration vent 407
  may be about 99 :1 vegetable glycerol to propylene glycol. 65 wherein the user may selectively increase airflow into the
  However, more commonly said ratios would vary in incre - heated vapor. The user may selectively increase and /or
  ments of about 5 , for example , about 95 : 5 vegetable glycerol decrease the airflow to the heated vapor by controlling a
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 68 of 83 PageID: 202


                                                      US 10 ,076 , 139 B2
                                29                                                                   30
  valve in communication with the aeration vent 407. In some           provide a method for generating a far denser, thicker aerosol
  cases , the device may not have an aeration vent. Airflow into       comprising more particles than would have otherwise been
  the heated vapor through the aeration ventmay decrease the           produced without the extra cooling air, with a diameter of
  vapor temperature before exiting the airflow channel at the          average mass of less than or equal to about 1 micron .
  outlet 422 , and increase the condensation rate and vapor 5             In another aspect , provided herein is a method for gen
  density by decreasing the diameter of the vapor particles            erating an inhalable aerosol comprising: a vaporization
  within the aeration chamber (not shown ), thus producing a           device , having a body with a mouthpiece at one end , and an
  thicker, denser vapor compared to the vapor generated by a           attached body at the other end comprising : a condenser with
  device without the aeration vent. The user may also access           a condensation chamber, a heater, an oven with an oven
  the oven chamber 404a to recharge or reload the device 400 , 10 chamber , wherein said oven chamber further comprises a
  through an access lid 430 provided therein , making the              first valve in the airflow path at the inlet end of the oven
  device user serviceable . The access lid may be provided on          chamber , and a second valve at the outlet end of the oven
  a device with or without an aeration vent .                          chamber ; and at least one aeration vent provided in said
     Provided herein is a method for generating an inhalable           body, downstream of the oven , and upstream of the mouth
  aerosol, the method comprising : providing an vaporization 15 piece wherein tobacco or botanical comprising a humectant
  device , wherein said device produces a vapor comprising             is heated in said oven chamber to produce a vapor compris
  particle diameters of average mass of about 1 micron or less,        ing gas phase humectants .
  wherein the vapor is formed by heating a vapor forming            As illustrated in exemplary FIG . 2 , by sealing the oven
  medium in an oven chamber of the device to a first tem -        chamber 204a with a tobacco or botanical and humectant
  perature below the pyrolytic temperature of the vapor form - 20 vapor forming medium 206 therein , and applying heat with
  ing medium , and cooling the vapor in a condensation                 the heater 205 during the vaporization process, before inha
  chamber to a temperature below the first temperature, before         lation and air is drawn in through a primary air inlet 221, the
  exiting an aerosol outlet of said device.                            pressure will build in the oven chamber as heat is continually
     In some embodiments the vapor may be cooled by mixing             added with an electronic heating circuit generated through
  relatively cooler air with the vapor in the condensation 25          the combination of the battery 211 , printed circuit board 212 ,
  chamber during the condensation phase , after leaving the            temperature regulator 213, and operator controlled switches
  oven , where condensation of the gas phase humectants                (not shown ), to generate even greater elevated temperature
  occurs more rapidly due to high saturation ratios being              gas phase humectants ( vapor ) of the tobacco or botanical
  achieved at the moment of aeration , producing a higher              and humectant vapor forming components. This heated
  concentration of smaller particles , with fewer by -products , 30 pressurization process generates even higher saturation
  in a denser aerosol, than would normally occur in a standard      ratios when the valves 208 , 209 are opened during inhala
  vaporization or aerosol generating device .                          tion , which cause higher particle concentrations in the
     In some embodiments , formation of an inhalable aerosol           resultant aerosol, when the vapor is drawn out of the oven
  is a two -step process. The first step occurs in the oven where      region and into the condensation chamber 203a, where they
  the tobacco or botanical and humectant blend is heated to an 35 are again exposed to additional air through an aeration vent
  elevated temperature . At the elevated temperature , evapora -       207 , and the vapors begin to cool and condense into droplets
  tion happens faster than at room temperature and the oven            suspended in air , as described previously before the aerosol
  chamber fills with the vapor phase of the humectants . The           is withdrawn through the mouthpiece 222 . The inventor also
  humectant will continue to evaporate until the partial pres - notes that this condensation process may be further refined
  sure of the humectant is equal to the saturation pressure . At 40 by adding an additional valve 210 , to the aeration vent 207
  this point, the gas is said to have a saturation ratio of 1       to further control the air - vapor mixture process .
  ( S = Ppartial/Psat) .                                               In some embodiments of any one of the inventive meth
       In the second step , the gas leaves the oven chamber ,       ods , the first , second and/ or third valve is a one -way valve,
  passes to a condensation chamber in a condenser and begins        a check valve, a clack valve , or a non - return valve . The first,
  to cool. As the gas phase vapor cools, the saturation pressure 45 second and / or third valve may be mechanically actuated .
  also goes down, causing the saturation ratio to rise , and the       The first second and/ or third valve may be electronically
  vapor to condensate , forming droplets. When cooling air is          actuated . The first, second and /or third valve may be auto
  introduced , the large temperature gradient between the two          matically actuated . The first , second and /or third valve may
  fluids mixing in a confined space leads to very rapid cooling,       be manually actuated either directly by a user or indirectly
  causing high saturation ratios, small particles , and higher 50 in response to an input command from a user to a control
  concentrations of smaller particles , forming a thicker, denser      system that actuates the first, second and/ or third valve .
  vapor cloud .                                                          In other aspects of the inventive methods, said device
    Provided herein is a method for generating an inhalable            further comprises at least one of: a power source, a printed
  aerosol comprising : a vaporization device having a body             circuit board , or a temperature regulator.
  with a mouthpiece at one end , and an attached body at the 55 In any of the preceding aspects of the inventive method ,
  other end comprising; a condenser with a condensation        one skilled in the art will recognize after reading this
  chamber, a heater, an oven with an oven chamber, and at disclosure that this method may be modified in a way such
  least one aeration vent provided in the body , downstream of         that any one , or each of these openings or vents could be
  the oven , and upstream of the mouthpiece , wherein tobacco          configured to have a different combination or variation of
  or botanical comprising a humectant is heated in said oven 60 mechanisms or electronics as described to control airflow ,
  chamber to produce a vapor comprising gas phase humec                pressure and temperature of the vapor created and aerosol
  tants .                                                              being generated by these device configurations, including a
     As previously described , a vaporization device having an        manually operated opening or vent with or without a valve .
  auxiliary aeration vent located in the condensation chamber            The possible variations and ranges of aerosol density are
  capable of supplying cool air ( relative to the heated gas 65 great in that the possible number of temperature, pressure ,
  components ) to the gas phase vapors and tobacco or botani-          tobacco or botanical choices and humectant selections and
  cal components exiting the oven region , may be utilized to          combinations are numerous. However , by excluding the
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 69 of 83 PageID: 203


                                                    US 10 ,076 , 139 B2
                                31                                                                 32
  tobacco or botanical choices and limiting the temperatures to      glycol has a boiling point of about 180° - 190° C . and
  within the ranges and the humectant ratios described herein ,      vegetable glycerin will boil at approximately 280° - 290° C .
  the inventor has demonstrated a method for generating a far         I n any one of the preceding methods, said inhalable
  denser, thicker aerosol comprising more particles than             aerosol produced by tobacco or a botanical comprising a
  would have otherwise been produced without the extra 5 humectant and heated in said oven produces an aerosol
  cooling air , with a diameter of average mass of less than or comprising gas phase humectants is further mixed with air
  equal to 1 micron .                                             provided through an aeration vent.
     In some embodiments of the inventive methods, the               In any one of the preceding methods, said aerosol pro
  humectant comprises a ratio of vegetable glycerol to pro
  pylene glycol as a vapor- forming medium . The ranges of 10 mixed by
                                                                  duced      said heated tobacco or botanical and humectant
                                                                         with air, is cooled to a temperature of about 50° -70°
  said ratio will vary between a ratio of about 100 :0 vegetable
  glycerol to propylene glycol and a ratio of about 50 :50 InC ., someand even as low as 35º C .,before exiting themouthpiece .
                                                                            embodiments, the temperature is cooled to about
  vegetable glycerol to propylene glycol. The difference in
  preferred ratios within the above stated range may vary by 15 about 10°. atC .most
                                                                  350 -55° C
                                                                                   or
                                                                                       , and may have a fluctuating range of
                                                                                      more  within the overall range of about
  as little as 1 , for example , said ratio may be about 99: 1 15 30 350 -70° C .
  vegetable glycerol to propylene glycol. However, more
  commonly said ratios would vary in increments of 5 , for              In some embodiments of the method, the vapor compris
  example , about 95 :5 vegetable glycerol to propylene glycol;      ing gas phase humectant may be mixed with air to produce
  or about 85 : 15 vegetable glycerol to propylene glycol; or        an aerosol comprising particle diameters of average mass of
  about 55 :45 vegetable glycerol to propylene glycol.            20 less than or equal to about 1 micron .
     Because vegetable glycerol is less volatile than propylene         In other embodiments of the method, each aerosol con
  glycol, it will recondense in greater proportions. A humec         figuration produced by mixing the gas phase vapors with the
  tant with higher concentrations of glycerol will generate a        cool air may comprise a different range of particles, for
  thicker aerosol. The addition of propylene glycol will lead to   example ; with a diameter of average mass of less than or
  an aerosol with a reduced concentration of condensed phase 25 equal to about 0 . 9 micron ; less than or equal to about 0 .8
  particles and an increased concentration of vapor phase micron ; less than or equal to about 0 .7 micron ; less than or
  effluent. This vapor phase effluent is often perceived as a     equal to about 0 .6 micron ; and even an aerosol comprising
  tickle or harshness in the throat when the aerosol is inhaled . particle diameters of average mass of less than or equal to
   To some consumers, varying degrees of this sensation may about 0 .5 micron .
  be desirable . The ratio of vegetable glycerol to propylene 30 Cartridge Design and Vapor Generation from Material in
  glycolmay be manipulated to balance aerosol thickness with         Cartridge
  the right amount of " throat tickle ."                            In some cases, a vaporization device may be configured to
      In a preferred embodiment of themethod , the ratio for the generate an inhalable aerosol. A device may be a self
  vapor forming medium will be between the ratios of about contained vaporization device. The device may comprise an
  80 : 20 vegetable glycerol to propylene glycol, and about 35 elongated body which functions to complement aspects of a
  60: 40 vegetable glycerol to propylene glycol.                 separable and recyclable cartridge with air inlet channels , air
     In a most preferred embodiment of the method , the ratio passages, multiple condensation chambers, flexible heater
  for the vapor forming medium will be about 70 :30 vegetable    contacts , and multiple aerosol outlets . Additionally , the
  glycerol to propylene glycol. On will envision that there will cartridge may be configured for ease of manufacture and
  be blends with varying ratios for consumers with varying 40 assembly .
  preferences .                                                 Provided herein is a vaporization device for generating an
     In any of the preferred embodiments of the method , the         inhalable aerosol. The device may comprise a device body,
  humectant further comprises flavoring products . These fla -       a separable cartridge assembly further comprising a heater ,
  vorings include enhancers such as cocoa solids, licorice ,         at least one condensation chamber, and a mouthpiece. The
  tobacco or botanical extracts , and various sugars , to name a 45 device provides for compact assembly and disassembly of
  few .                                                              components with detachable couplings ; overheat shut-off
     In some embodiments of the method, the tobacco or               protection for the resistive heating element; an air inlet
  botanical is heated to its pyrolytic temperature .                 passage (an enclosed channel) formed by the assembly of
     In preferred embodiments of the method , the tobacco or         the device body and a separable cartridge ; at least one
  botanical is heated to about 300° C . at most.                  50 condensation chamber within the separable cartridge assem
      In other preferred embodiments of the method , the             bly ; heater contacts , and one or more refillable , reusable ,
  tobacco or botanical is heated to about 200° C . at most. In       and /or recyclable components .
  still other embodiments of the method , the tobacco or             Provided herein is a device for generating an inhalable
  botanical is heated to about 160° C . at most.                     aerosol comprising: a device body comprising a cartridge
    As noted previously , at these lower temperatures , ( 300° 55 receptacle ; a cartridge comprising : a storage compartment,
  C .), pyrolysis of tobacco or botanical does not typically         and a channel integral to an exterior surface of the cartridge ,
  occur, yet vapor formation of the tobacco or botanical             and an air inlet passage formed by the channel and an
  components and flavoring products does occur. As may be            internal surface of the cartridge receptacle when the car
  inferred from the data supplied by Baker et al., an aerosol        tridge is inserted into the cartridge receptacle . The cartridge
  produced at these temperatures is also substantially free 60 may be formed from a metal, plastic , ceramic , and / or
  from Hoffman analytes or at least 70 % less Hoffman ana -    composite material. The storage compartment may hold a
  lytes than a common tobacco or botanical cigarette and             vaporizable material. FIG . 7A shows an example of a
  scores significantly better on the Ames test than a substance      cartridge 30 for use in the device . The vaporizable material
  generated by burning a common cigarette . In addition , vapor may be a liquid at or near room temperature . In some cases
  formation of the components of the humectant, mixed at 65 the vaporizable material may be a liquid below room tem
  various ratios will also occur , resulting in nearly complete perature . The channel may form a first side of the air inlet
  vaporization , depending on the temperature , since propylene      passage , and an internal surface of the cartridge receptacle
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 70 of 83 PageID: 204


                                                          US 10 ,076 , 139 B2
                                  33                                                                    34
  may form a second side of the air inlet passage , as illustrated         In some embodiments , the heater may comprise a heater
  in various non - limiting aspects of FIGS. 5 -6D , 7C , 8A , 8B ,      chamber 37 , a first pair of heater contacts 33 , 33 ', a fluid
  and 10A                                                                wick 34 , and a resistive heating element 35 in contact with
     Provided herein is a device for generating an inhalable             the wick . The first pair of heater contacts may comprise thin
  aerosol. The device may comprise a body that houses, 5 plates affixed about the sides of the heater chamber. The fluid
  contains , and or integrates with one ormore components of wick and resistive heating element may be suspended
  the device . The device body may comprise a cartridge between the heater contacts .
  receptacle . The cartridge receptacle may comprise a channel             In some embodiments , there may be two or more resistive
  integral to an interior surface of the cartridge receptacle ; and      heating elements 35 , 35 ' and two or more wicks 34 , 34 '. In
  an air inlet passage formed by the channel and an external 10 some of the embodiments , the heater contact 33 may com
  surface of the cartridge when the cartridge is inserted into           prise : a flat plate ; a male contact; a female receptacle , or
  the cartridge receptacle . A cartridge may be fitted and /or           both ; a flexible contact and / or copper alloy or another
  inserted into the cartridge receptacle . The cartridge may             electrically conductive material. The first pair of heater
  have a fluid storage compartment. The channel may form a               contacts may further comprise a formed shape that may
  first side of the air inlet passage, and an external surface of 15 comprise a tab ( e . g ., flange) having a flexible spring value
  the cartridge forms a second side of the air inlet passage . The       that extends out of the heater to complete a circuit with the
  channel may comprise at least one of: a groove ; a trough ; a          device body. The first pair of heater contact may be a heat
  track ; a depression ; a dent ; a furrow ; a trench ; a crease ; and   sink that absorb and dissipate excessive heat produced by
  a gutter. The integral channel may comprise walls that are             the resistive heating element. Alternatively , the first pair of
  either recessed into the surface or protrude from the surface 20 heater contacts may be a heat shield that protects the heater
  where it is formed . The internal side walls of the channel      chamber from excessive heat produced by the resistive
  may form additional sides of the air inlet passage . The heating element. The first pair of heater contacts may be
  channelmay have a round , oval, square , rectangular, or other press -fit to an attachment feature on the exterior wall of the
  shaped cross section . The channel may have a closed cross        first end of the cartridge . The heater may enclose a first end
  section . The channel may be about 0 . 1 cm , 0 . 5 cm , 1 cm , 2 25 of the cartridge and a first end of the fluid storage compart
  cm , or 5 cm wide. The channel may be about 0 . 1 mm , 0 . 5           ment .
  mm , 1 mm , 2 mm , or 5 mm deep . The channelmay be about                As illustrated in the exploded assembly of FIG . 7B , a
  0 . 1 cm , 0 .5 cm , 1 cm , 2 cm , or 5 cm long. There may be at heater enclosure may comprises two ormore heater contacts
  least 1 channel.                                                 33 , each comprising a flat plate which may be machined or
       In some embodiments , the cartridgemay further comprise 30 stamped from a copper alloy or similar electrically conduc
  a second air passage in fluid communication with the air tive material. The flexibility of the tip is provided by the
  inlet passage to the fluid storage compartment, wherein the            cut-away clearance feature 33b created below the male
  second air passage is formed through the material of the               contact point tip 33a which capitalizes on the inherent spring
  cartridge.                                                        capacity of the metal sheet or plate material. Another advan
     FIGS . 5 -7C show various views of a compact electronic 35 tage and improvement of this type of contact is the reduced
  device assembly 10 for generating an inhalable aerosol. The space requirement, simplified construction of a spring con
  compact electronic device 10 may comprise a device body           tact point (versus a pogo pin ) and the easy of assembly . The
  20 with a cartridge receptacle 21 for receiving a cartridge 30 . heater may comprise a first condensation chamber. The
  The device body may have a square or rectangular cross heater may comprise more one or more additional conden
  section . Alternatively , the cross section of the body may be 40 sation chambers in addition to the first condensation cham
  any other regular or irregular shape . The cartridge receptacle ber. The first condensation chamber may be formed along an
  may be shaped to receive an opened cartridge 30a or “ pod ” .          exterior wall of the cartridge .
  The cartridge may be opened when a protective cap is                     In some cases, the cartridge ( e . g ., pod ) is configured for
  removed from a surface of the cartridge. In some cases, the            ease of manufacturing and assembly . The cartridge may
  cartridge may be opened when a hole or opening is formed 45 comprise an enclosure . The enclosure may be a tank . The
  on a surface of the cartridge . The pod 30a may be inserted     tank may comprise an interior fluid storage compartment 32 .
  into an open end of the cartridge receptacle 21 so that an       The interior fluid storage compartment 32 which is open at
  exposed first heater contact tips 33a on the heater contacts     one or both ends and comprises raised rails on the side edges
  33 of the pod make contact with the second heater contacts       45 and 46b . The cartridge may be formed from plastic ,
  22 of the device body, thus forming the device assembly 10 . 50 metal, composite , and/ or a ceramic material. The cartridge
     Referring to FIG . 14 , it is apparent in the plan view that may be rigid or flexible .
  when the pod 30a is inserted into the notched body of the          The tank may further comprise a set of first heater contact
  cartridge receptacle 21, the channel air inlet 50 is left plates 33 formed from copper alloy or another electrically
  exposed. The size of the channel air inlet 50 may be varied conductive material, having a thin cut-out 33b below the
  by altering the configuration of the notch in the cartridge 55 contact tips 33a ( to create a flexible tab ) which are affixed
  receptacle 21 .                                                to the sides of the first end of the tank and straddle the
     The device body may further comprise a rechargeable                 open -sided end 53 of the tank . The plates may affix to pins ,
  battery, a printed circuit board (PCB ) 24 containing a                or posts as shown in FIG . 7B or 5 , or may be attached by
  microcontroller with the operating logic and software                  other common means such as compression beneath the
  instructions for the device , a pressure switch 27 for sensing 60 enclosure 36 . A fluid wick 34 having a resistive heating
  the user ' s puffing action to activate the heater circuit , an   element 35 wrapped around it , is placed between the first
  indicator light 26 , charging contacts (not shown ), and an            heater contact plates 33 , and attached thereto . A heater 36 ,
  optional charging magnet or magnetic contact (not shown ).             comprising raised internal edges on the internal end (not
  The cartridge may further comprise a heater 36 . The heater             shown ), a thin mixing zone (not shown ), and primary
  may be powered by the rechargeable battery . The tempera - 65          condensation channel covers 45a that slide over the rails 45b
  ture of the heater may be controlled by the microcontroller.           on the sides of the tank on the first half of the tank , creating
  The heater may be attached to a first end of the cartridge .           a primary condensation channel/ chamber 45 . In addition , a
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 71 of 83 PageID: 205


                                                        US 10 ,076 , 139 B2
                                 35                                                                      36
  smallmale snap feature 39b located at the end of the channel additional condensation chamber 45 , 45 ', 45 " , etc. The first
  cover is configured fall into a female snap feature 39a , condensation chamber may be formed along an exterior wall
  located mid -body on the side of the tank , creating a snap - fit of the cartridge .
  assembly .                                                           In still other embodiments of the device, the cartridgemay
     As will be further clarified below , the combination of the 5 further comprise a mouthpiece 31 , wherein the mouthpiece
  open -sided end 53 , the protruding tips 33a of the contact comprises at least one aerosol outlet channel/ secondary
  plates 33 , the fluid wick 34 having a resistive heating condensation chamber 46 ; and at least one aerosol outlet 47 .
  element 35 , enclosed in the open end of the fluid storage The mouthpiece may be attached to a second end of the
  tank , under the heater 36 , with a thin mixing zone therein ,         cartridge . The second end of the cartridge with the mouth
  creates an efficient heater system . In addition , the primary " piece may be exposed when the cartridge is inserted in the
  condensation channel covers 45a which slide over the rails        device . The mouthpiece may comprise more than one sec
  45b on the sides of the tank create an integrated , easily       o nd condensation chamber 46 , 46 ', 46 " , etc . The second
  assembled , primary condensation chamber 45 , all within the      condensation chamber is formed along an exterior wall of
  heater at the first end of the cartridge 30 or pod 30a .           1o the cartridge .
     In some embodiments of the device , as illustrated in                   The mouthpiece 31 may enclose the second end of the
  FIGS. 9A -9L , the heatermay encloses at least a first end of          cartridge and interior fluid storage compartment. The par
  the cartridge . The enclosed first end of the cartridge may            tially assembled (e. g., mouthpiece removed ) unit may be
  include the heater and the interior fluid storage compart-             inverted and filled with a vaporizable fluid through the
  ment. In some embodiments , the heater further comprises at 20 opposite, remaining (second ) open end . Once filled , a snap
  least one first condensation chamber 45 .                      on mouthpiece 31 that also closes and seals the second end
     FIGS. 9A - 9L show diagramed steps that mat be per - of the tank is inserted over the end. It also comprises raised
  formed to assemble a cartomizer and/ or mouthpiece . In A - B    internal edges (not shown ), and aerosol outlet channel
  the fluid storage compartment 32a may be oriented such that covers 46a that may slide over the rails 46b located on the
  the heater inlet 53 faces upward . The heater contacts 33 may 25 sides of the second half of the tank , creating aerosol outlet
  be inserted into the fluid storage compartment . Flexible tabs   channels / secondary condensation chambers 46 . The aerosol
  33a may be inserted into the heater contacts 33 . In a step D    outlet channels/ secondary condensation chambers 46 slide
  the resistive heating element 35 may be wound on to the over the end of primary condensation chamber 45 , at a
  wick 34 . In step E the wick 34 and heater 35 may be placed          transition area 57, to create a junction for the vapor leaving
                                                                 of 30
  on the fluid storage compartment. One or more free ends of 30 outletsthe primary chamber and proceed out through the aerosol
  the heater may sit outside the heater contacts . The one or user- end47of, atthethemouthpiece
                                                                                          end of the aerosol outlet channels 46 and
                                                                                                     31.
  more free ends may be soldered in place, rested in a groove ,           The  cartridge may  comprise   a first condensation chamber
  or snapped into a fitted location . Atleast a fraction of the one    and  a second   condensation   chamber     45 , 46. The cartridge
  ormore free endsmay be in communication with the heater 35 may comprise more than one first condensation
  contacts 33 . In a step F the heater enclosure 36 may be more than one second condensation chamber 45 chamber             , 46 , 45 ,
                                                                                                                                        and
                                                                                                                                        46',
  snapped in place. The heater enclosure 36 may be fitted on             etc .
  the fluid storage compartment. Step G shows the heater             In some embodiments of the device , a first condensation
  enclosure 36 is in place on the fluid storage compartment. In   chamber 45 may be formed along the outside of the cartridge
  step H the fluid storage compartment can be flipped over. In 40 fluid storage compartment 31 . In some embodiments of the
  step I the mouthpiece 31 can be fitted on the fluid storage     device an aerosol outlet 47 exists at the end of aerosol outlet
  compartment. Step J shows the mouthpiece 31 in place on                chamber 46 . In some embodiments of the device , a first and
  the fluid storage compartment. In step K an end 49 can be              second condensation chamber 45 , 46 may be formed along
  fitted on the fluid storage compartment opposite the mouth - the outside of one side of the cartridge fluid storage com
  piece . Step L shows a fully assembled cartridge 30 . FIG . 7B 45 partment 31. In some embodiments the second condensation
  shows an exploded view of the assembled cartridge 30 .            chamber may be an aerosol outlet chamber. In some embodi
     Depending on the size of the heater and/ or heater cham             ments another pair of first and /or second condensation
  ber, the heater may have more than one wick 34 and resistive           chambers 45 ', 46 ' is formed along the outside of the cartridge
  heating element 35 .                                             fluid storage compartment 31 on another side of the device .
     In some embodiments , the first pair of heater contacts 33 50 In some embodiments another aerosol outlet 47 ' will also
  further comprises a formed shape that comprises a tab 33a        exist at the end of the second pair of condensation chambers
  having a flexible spring value that extends out of the heater . 45', 46 '.
  In some embodiments, the cartridge 30 comprises heater                   I n any one of the embodiments , the first condensation
  contacts 33 which are inserted into the cartridge receptacle       chamber and the second condensation chamber may be in
  21 of the device body 20 wherein , the flexible tabs 33a insert 55 fluid communication as illustrated in FIG . 10C .
  into a second pair of heater contacts 22 to complete a circuit            In some embodiments , the mouthpiece may comprise an
  with the device body . The first pair ofheater contacts 33 may         aerosol outlet 47 in fluid communication with the second
  be a heat sink that absorbs and dissipates excessive heat              condensation chamber 46 . The mouthpiece may comprise
  produced by the resistive heating element 35 . The first pair          more than one aerosol outlet 47 , 47' in fluid communication
  of heater contacts 33 may be a heat shield that protects the 60 with more than one the second condensation chamber 46 ,
  heater chamber from excessive heat produced by the resis -             46 '. The mouthpiece may enclose a second end of the
  tive heating element 35 . The firstpair of heater contacts may         cartridge and a second end of the fluid storage compartment.
  be press - fit to an attachment feature on the exterior wall of           In each of the embodiments described herein , the car
  the first end of the cartridge . The heater 36 may enclose a       tridge may comprise an airflow path comprising : an air inlet
  first end of the cartridge and a first end of the fluid storage 65 passage ; a heater; at least a first condensation chamber ; an
  compartment 32a . The heater may comprise a first conden -         aerosol outlet chamber, and an outlet port. In some of the
  sation chamber 45 . The heater may comprise at least one           embodiments described herein , the cartridge comprises an
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 72 of 83 PageID: 206


                                                          US 10 ,076 , 139 B2
                                  37                                                                     38
  airflow path comprising: an air inlet passage; a heater; a first          may have a press-fit ( friction ) assembly between the car
  condensation chamber; a secondary condensation chamber;                   tridge pod 30a and the device receptacle . Additionally , a
  and an outlet port.                                                       dent/ friction capture such as 43 (e.g., a detent) may be
    In still other embodiments described herein the cartridge utilized to capture the pod 30a to the device receptacle or to
  may comprise an airflow path comprising at least one air 5 hold a protective cap 38 on the pod , as further illustrated in
  inlet passage ; a heater, at least one first condensation cham              FIG . 8B . Alternatively or additionally the vaporizer may
  ber ; at least one secondary condensation chamber ; and at                 include a magnetic coupling 87 (e. g., within the cartridge
  least one outlet port.                                                     receptacle at the proximal end of the device ) to secure the
     As illustrated in FIGS. 10A - 10C , an airflow path is
  created when the user draws on the mouthpiece 31 to create              10 cartridge  by a magnetic- or magnetic assisted capture.
                                                                                 In other embodiments , the separable coupling may com
  a suction (e . g ., a puff ), which essentially pulls air through the       prise a snap -fit or snap -lock assembly . In still other embodi
  channel air inlet opening 50 , through the air inlet passage 51,           ments the separable coupling may comprise a magnetic
  and into the heater chamber 37 through the second air                       assembly (e. g ., a magnetic coupling ). Asmentioned above ,
  passage (tank air inlet hole ) 41 at the tank air inlet 52, then
  into the heater inlet 53. At this point, the pressure sensor has        15 the magnetic coupling may secure the cartridge in the
  sensed the user 's puff, and activated the circuit to the                   cartridge receptacle .
  resistive heating element 35 , which in turn , begins to gen                  In any one of the embodiments described herein , the
  erate vapor from the vapor fluid ( e -juice ). As air enters the           cartridge components may comprise a snap - fit or snap - lock
  heater inlet 53 , it begins to mix and circulate in a narrow               assembly, as illustrated in FIG . 5 . In any one of the embodi
  chamber above and around the wick 34 and between the 20 ments , the cartridge components may be reusable , refillable ,
  heater contacts 33 , generating heat, and dense , concentrated             and /or recyclable. The design of these cartridge components
  vapor as it mixes in the flow path 54 created by the sealing               lend themselves to the use of such recyclable plastic mate
  structure obstacles 44 . FIG . 8A shows a detailed view of the             rials as polypropylene , for the majority of components.
  sealing structure obstacles 44 . Ultimately the vapor may be                  In some embodiments of the device 10 , the cartridge 30
  drawn , out of the heater along an air path 55 near the 25 may comprise : a fluid storage compartment 32; a heater 36
  shoulder of the heater and into the primary condensation   affixed to a first end with a snap - fit coupling 39a , 39b ; and
  chamber 45 where the vapor expands and begins to cool. As                  a mouthpiece 31 affixed to a second end with a snap - fit
  the expanding vapor moves along the airflow path , it makes                coupling 39c , 39d ( not shown — but similar to 39a and 39b ).
  a transition from the primary condensation chamber 45                       The heater 36 may be in fluid communication with the fluid
  through a transition area 57, creating a junction for the vapor 30 storage compartment 32 . The fluid storage compartment
  leaving the primary chamber, and entering the second vapor                may be capable of retaining condensed aerosol fluid . The
  chamber 46 , and proceeds out through the aerosol outlets 47 ,             condensed aerosol fluid may comprise a nicotine formula
  at the end of the mouthpiece 31 to the user.                               tion . The condensed aerosol fluid may comprise a humec
     As illustrated in FIGS . 10A - 10C , the device may have a              tant. The humectant may comprise propylene glycol and/or
  dual set of air inlet passages 50 -53 , dual first condensation 35 vegetable glycerin .
  chambers 55 / 45 , dual second condensation chambers and             Provided herein is a device for generating an inhalable
  aeration channels 57/46 , and /or dual aerosol outlet vents 47.            aerosol comprising: a device body 20 comprising a cartridge
    Alternatively , the device may have an airflow path com -                receptacle 21 for receiving a cartridge 30 ; wherein an
  prising: an air inlet passage 50 , 51; a second air passage 41 ;
                                                               interior surface of the cartridge receptacle forms a first side
  a heater chamber 37 ; a first condensation chamber 45 ; a 40 of an air inlet passage 51 when a cartridge comprising a
  second condensation chamber 46 ; and / or an aerosol outlet  channel integral 40 to an exterior surface is inserted into the
  47 .                                                         cartridge receptacle 21, and wherein the channel forms a
     In some cases, the devise may have an airflow path        second side of the air inlet passage 51 .
  comprising: more than one air inlet passage ;more than one      Provided herein is a device for generating an inhalable
  second air passage; a heater chamber; more than one first 45 aerosol comprising: a device body 20 comprising a cartridge
  condensation chamber; more than one second condensation                    receptacle 21 for receiving a cartridge 30 ; wherein the
  chamber, and more than one aerosol outlet as clearly illus -               cartridge receptacle comprises a channel integral to an
  trated in FIGS. 10A - 10C .                                                interior surface and forms a first side of an air inlet passage
     In any one of the embodiments described herein , the                    when a cartridge is inserted into the cartridge receptacle , and
  heater 36 may be in fluid communication with the internal 50 wherein an exterior surface of the cartridge forms a second
  fluid storage compartment 32a .                                            side of the air inlet passage 51.
    In each of the embodiments described herein , the fluid                     Provided herein is a cartridge 30 for a device for gener
  storage compartment 32 is in fluid communication with the                  ating an inhalable aerosol 10 comprising: a fluid storage
  heater chamber 37 , wherein the fluid storage compartment is               compartment 32 ; a channel integral 40 to an exterior surface ,
  capable of retaining condensed aerosol fluid , as illustrated in 55 wherein the channel forms a first side of an air inlet passage
  FIGS. 10A , 10C and 14 .                                                   51; and wherein an internal surface of a cartridge receptacle
     In some embodiments of the device, the condensed aero -                 21 in the device forms a second side of the air inlet passage
  sol fluid may comprise a nicotine formulation . In some 51 when the cartridge is inserted into the cartridge recep
  embodiments , the condensed aerosol fluid may comprise a  tacle .
  humectant. In some embodiments, the humectant may com - 60 Provided herein is a cartridge 30 for a device for gener
  prise propylene glycol. In some embodiments , the humec -                  ating an inhalable aerosol 10 comprising a fluid storage
  tant may comprise vegetable glycerin .                                     compartment 32 ,wherein an exterior surface of the cartridge
     In some cases , the cartridge may be detachable from the                forms a first side ofan air inlet channel51 when inserted into
  device body. In some embodiments , the cartridge receptacle     a device body 10 comprising a cartridge receptacle 21, and
  and the detachable cartridge may form a separable coupling . 65 wherein the cartridge receptacle further comprises a channel
  In some embodiments the separable coupling may comprise                    integral to an interior surface , and wherein the channel forms
  a friction assembly . As illustrated in FIGS . 11 - 14 , the device        a second side of the air inlet passage 51 .
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 73 of 83 PageID: 207


                                                      US 10 ,076 , 139 B2
                                39                                                                    40
     In some embodiments, the cartridge further comprises a             microcontroller is running the PID temperature control
  second air passage 41 in fluid communication with the                 algorithm 70 , the difference between a set point and the coil
  channel 40, wherein the second air passage 41 is formed               temperature (error) is used to control power to the coil so
  through the material of the cartridge 32 from an exterior             that the coil quickly reaches the set point temperature ,
  surface of the cartridge to the internal fluid storage com - 5 [between 200° C . and 400° C . ). When the over -temperature
  partment 32a .                                                 algorithm is used , power is constant until the coil reaches an
    In some embodiments of the device body cartridge recep - over-temperature threshold , [between 200° C . and 400° C . ];
  tacle 21 or the cartridge 30 , the integral channel 40 com            (FIG . 17A applies: set point temperature is over- temperature
  prises at least one of: a groove ; a trough ; a depression ; a        threshold ; constant power until error reaches 0 ).
  dent ; a furrow ; a trench ; a crease ; and a gutter.       10 The essential components of the device used to control the
     In some embodiments of the device body cartridge recep - resistive heating element coil temperature are further illus
  tacle 21 or the cartridge 30 , the integral channel 40 com - trated in the circuit diagram of FIG . 17B . Wherein , BATT 23
  prises walls that are either recessed into the surface or     is the battery ; MCU 72 is the microcontroller ; Q1 ( 76 ) and
  protrude from the surface where it is formed .                 Q2 (77 ) are P - channel MOSFETs ( switches ); R COIL 74 is
     In some embodiments of the device body cartridge recep - 15 the resistance of the coil . R _ REF 75 is a fixed reference
  tacle 21 or the cartridge 30 , the internal side walls of the resistor used to measure R _ COIL 74 through a voltage
  channel 40 form additional sides of the air inlet passage 51.         divider 73 .
    Provided herein is a device for generating an inhalable                The battery powers the microcontroller. The microcon
  aerosol comprising: a cartridge comprising; a fluid storage           troller turns on Q2 for 1 ms every 100 ms so that the voltage
  compartment; a heater affixed to a first end comprising ; a 20 between R _ REF and R _ COIL (a voltage divider ) may be
  first heater contact, a resistive heating element affixed to the measured by the MCU at V _MEAS . When Q2 is off , the
  first heater contact; a device body comprising ; a cartridge      control law controls Q1 with PWM ( pulse width modula
  receptacle for receiving the cartridge; a second heater con -         tion ) to power the coil (battery discharges through Q1 and
  tact adapted to receive the first heater contact and to com -         R _ COIL when Q1 is on ).
  plete a circuit ; a power source connected to the second 25              In some embodiments of the device , the device body
  heater contact; a printed circuit board (PCB ) connected to           further comprises at least one : second heater contact; a
  the power source and the second heater contact; wherein the           power switch ; a pressure sensor ; and an indicator light.
  PCB is configured to detect the absence of fluid based on the            In some embodiments of the device body, the second
  measured resistance of the resistive heating element, and             heater contact 22 may comprise : a female receptacle ; or a
  turn off the device .                                              30 male contact, or both , a flexible contact ; or copper alloy or
    Referring now to FIGS. 13 , 14 , and 15 , in some embodi-           another electrically conductive material.
  ments, the device body further comprises at least one :                  In some embodiments of the device body , the battery
  second heater contact 22 (best shown in FIG . 6C detail ); a          supplies power to the second heater contact, pressure sensor,
  battery 23 ; a printed circuit board 24 ; a pressure sensor 27 ;      indicator light and the printed circuit board . In some
  and an indicator light 26 .                              35 embodiments , the battery is rechargeable . In some embodi
    In some embodiments , the printed circuit board (PCB )    ments , the indicator light 26 indicates the status of the device
  further comprises: a microcontroller ; switches ; circuitry           and /or the battery or both .
  comprising a reference resister , and an algorithm comprising            In some embodiments of the device , the first heater
  logic for control parameters ; wherein the microcontroller            contact and the second heater contact complete a circuit that
  cycles the switches at fixed intervals to measure the resis - 40 allows current to flow through the heating contacts when the
  tance of the resistive heating element relative to the refer-         device body and detachable cartridge are assembled , which
  ence resistor , and applies the algorithm control parameters to       may be controlled by an on /off switch . Alternatively , the
  control the temperature of the resistive heating element .            device can be turned on an off by a puff sensor. The puff
     As illustrated in the basic block diagram of FIG . 17A , the       sensormay comprise a capacitive membrane. The capacitive
  device utilizes a proportional- integral -derivative controller 45 membrane may be similar to a capacitive membrane used in
  or PID control law . A PID controller calculates an “ error”          a microphone.
  value as the difference between a measured process variable              In some embodiments of the device , there is also an
  and a desired SetPoint. When PID control is enabled , power auxiliary charging unit for recharging the battery 23 in the
  to the coil is monitored to determine whether or not accept- device body . As illustrated in FIGS . 16A - 16C , the charging
  able vaporization is occurring. With a given airflow over the 50 unit 60 , may comprise a USB device with a plug for a power
  coil, more power will be required to hold the coil at a given    source 63 and protective cap 64, with a cradle 61 for
  temperature if the device is producing vapor (heat is capturing the device body 20 (with or without the cartridge
  removed from the coil to form vapor ). If power required to           installed ). The cradle may further comprise either a magnet
  keep the coil at the set temperature drops below a threshold ,        or a magnetic contact 62 (magnetic coupling ) to securely
  the device indicates that it cannot currently produce vapor. 55 hold the device body in place during charging . As illustrated
  Under normal operating conditions , this indicates that there          in FIG . 6B , the device body further comprises a mating
  is not enough liquid in the wick for normal vaporization to           charging contact 28 and a magnet or magnetic contact 29 for
  occur.                                                                the auxiliary charging unit . FIG . 16C is an illustrative
     In some embodiments, the micro - controller instructs the          example of the device 20 being charged in a power source
  device to turn itself off when the resistance exceeds the 60 65 (laptop computer or tablet ).
  control parameter threshold indicating that the resistive                In some cases the microcontroller on the PCB may be
  heating element is dry .                                              configured to monitor the temperature of the heater such that
     In still other embodiments, the printed circuit board              the vaporizable material is heated to a prescribed tempera
  further comprises logic capable of detecting the presence of ture . The prescribed temperature may be an input provided
  condensed aerosol fluid in the fluid storage compartment and 65 by the user. A temperature sensormay be in communication
  is capable of turning off power to the heating contact( s ) with the microcontroller to provide an input temperature to
  when the condensed aerosol fluid is not detected . When the the microcontroller for temperature regulation . A tempera
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 74 of 83 PageID: 208


                                                    US 10 ,076 , 139 B2
                               41                                                                   42
  ture sensormay be a thermistor, thermocouple , thermometer ,         having a flexible spring value that extends out of the heater
  or any other temperature sensors . In some cases, the heating        36 to complete a circuit with the device body 20 .
  elementmay simultaneously perform as both a heater and a                In some embodiments , the heater contacts 33 are config
  temperature sensor. The heating element may differ from a ured to mate with a second pair of heater contacts 22 in a
  thermistor by having a resistance with a relatively lower 5 cartridge receptacle 21 of the device body 20 to complete a
  dependence on temperature . The heating element may com -            circuit .
  prise a resistance temperature detector .                               In some embodiments , the first pair of heater contacts is
     The resistance of the heating element may be an input to          also a heat sink that absorbs and dissipates excessive heat
  the microcontroller. In some cases , the resistance may be           produced by the resistive heating element.
  determined by the microcontroller based on a measurement                In some embodiments, the first pair of heater contacts is
  from a circuit with a resistor with at least one known               a heat shield that protects the heater chamber from excessive
  resistance , for example , a Wheatstone bridge. Alternatively , heat produced by the resistive heating element.
  the resistance of the heating element may be measured with        Provided herein is a cartridge 30 for a device for gener
  a resistive voltage divider in contact with the heating ele - 1 ating an inhalable aerosol 10 comprising : a heater 36 com
  ment and a resistor with a known and substantially constant     prising ; a heater chamber 37 , a pair of thin plate heater
  resistance . The measurement of the resistance of the heating       contacts 33 therein , a fluid wick 34 positioned between the
  element may be amplified by an amplifier. The amplifier             heater contacts 33 , and a resistive heating element 35 in
  may be a standard op amp or instrumentation amplifier. The           contact with the wick ; wherein the heater contacts 33 each
  amplified signal may be substantially free of noise. In some 20 comprise a fixation site 33c wherein the resistive heating
  cases, a charge time for a voltage divider between the               element 35 is tensioned there between .
  heating element and a capacitor may be determined to                    As willbe obvious to one skilled in the art after reviewing
  calculate the resistance of the heating element. In some             the assembly method illustrated in FIGS. 9A - 9L , the heater
  cases , the microcontroller must deactivate the heating ele -        contacts 33 simply snap or rest on locator pins on either side
  ment during resistance measurements. The resistance of the 25 of the air inlet 53 on the first end of the cartridge interior
  heating element may be directly proportional to the tem -            fluid storage compartment, creating a spacious vaporization
  perature of the heating element such that the temperature            chamber containing the at least one wick 34 and at least one
  may be directly determine from the resistance measurement.          heating element 35 .
  Determining the temperature directly from the heating ele -      Provided herein is a cartridge 30 for a device for gener
  ment resistance measurement rather than from an additional 30 ating an inhalable aerosol 10 comprising a heater 36
  temperature sensor may generate a more accurate measure             attached to a first end of the cartridge.
  ment because unknown contact thermal resistance between                In some embodiments , the heater encloses a first end of
  the temperature sensor and the heating element is elimi-      the cartridge and a first end of the fluid storage compartment
  nated . Additionally , the temperature measurement may be      32 , 32a .
  determined directly and therefore faster and without a time 35 In some embodiments , the heater comprises a first con
  lag associated with attaining equilibrium between the heat -        densation chamber 45 .
  ing element and a temperature sensor in contact with the                In some embodiments , the heater comprises more than
  heating element.                                                     one first condensation chamber 45 , 45 '.
     Provided herein is a device for generating an inhalable             In some embodiments , the condensation chamber is
  aerosol comprising : a cartridge comprising a first heater 40 formed along an exterior wall of the cartridge 45b .
  contact; a device body comprising ; a cartridge receptacle for          As noted previously , and described in FIGS. 10A , 10B
  receiving the cartridge ; a second heater contact adapted to         and 10C , the airflow path through the heater and heater
  receive the first heater contact and to complete a circuit; a        chamber generates vapor within the heater circulating air
  power source connected to the second heater contact; a              path 54 , which then exits through the heater exits 55 into a
  printed circuit board (PCB ) connected to the power source 45 first (primary ) condensation chamber 45 , which is formed by
  and the second heater contact; and a single button interface ;       components of the tank body comprising the primary con
  wherein the PCB is configured with circuitry and an algo -           densation channel/ chamber rails 45b , the primary conden
  rithm comprising logic for a child safety feature.             sation channel cover 45a , (the outer side wall of the heater
     In some embodiments , the algorithm requires a code         enclosure ).
  provided by the user to activate the device. In some embodi- 50 Provided herein is a cartridge 30 for a device for gener
  ments; the code is entered by the user with the single button   ating an inhalable aerosol 10 comprising a fluid storage
  interface . In still further embodiments the single button      compartment 32 and a mouthpiece 31 , wherein the mouth
  interface is the also the power switch .                        piece is attached to a second end of the cartridge and further
     Provided herein is a cartridge 30 for a device 10 for comprises at least one aerosol outlet 47 .
   generating an inhalable aerosol comprising: a fluid storage 55 In some embodiments , the mouthpiece 31 encloses a
  compartment 32 ; a heater 36 affixed to a first end compris - second end of the cartridge 30 and a second end of the fluid
  ing: a heater chamber 37 , a first pair of heater contacts 33 , storage compartment 32 , 32a .
  a fluid wick 34 , and a resistive heating element 35 in contact   Additionally , as clearly illustrated in FIG . 10C in some
  with the wick ; wherein the first pair of heater contacts 33    embodiments the mouthpiece also contains a second con
  comprise thin plates affixed about the sides of the heater 60 densation chamber 46 prior to the aerosol outlet 47 , which
  chamber 37 , and wherein the fluid wick 34 and resistive is formed by components of the tank body 32 comprising the
  heating element 35 are suspended there between .                secondary condensation channel/ chamber rails 46b, the sec
    Depending on the size of the heater or heater chamber, the        ond condensation channel cover 46a, (the outer side wall of
  heater may have more than one wick 34 , 34 ' and resistive          the mouthpiece ). Still further, the mouthpiece may contain
  heating element 35 , 35 '.                                       65 yet another aerosol outlet 47 ' and another (second ) conden
     In some embodiments , the first pair of heater contacts          sation chamber 46 ' prior to the aerosol outlet, on another side
  further comprise a formed shape that comprises a tab 33a            of the cartridge .
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 75 of 83 PageID: 209


                                                      US 10 ,076 , 139 B2
                                43                                                                44
     In other embodiments , the mouthpiece comprises more             form a separable coupling , and wherein the separable cou
  than one second condensation chamber 46 , 46 '.                     pling comprises a friction assembly , a snap - fit assembly or
     In somepreferred embodiments, the second condensation            a magnetic assembly.
  chamber is formed along an exterior wall of the cartridge              In other embodiments of the device, the cartridge is a
  46b .                                                            5 detachable assembly . In any one of the embodiments
     In each of the embodiments described herein , the car           described herein , the cartridge components may comprise a
  tridge 30 comprises an airflow path comprising : an air inlet snap and
                                                                           -lock assembly such as illustrated by snap features 39a
                                                                            39b . In any one of the embodiments , the cartridge
  channel and passage 40 , 41, 42 ; a heater chamber 37 ; at least components       are recyclable .
  a first condensation chamber 45 ; and an outlet port 47 . In 10 Provided herein          is a method of fabricating a device for
  some of the embodiments described herein , the cartridge 30 generating an inhalable
  comprises an airflow path comprising : an air inlet channel device body comprising aaerosol              comprising: providing a
                                                                                                   cartridge receptacle ; and provid
  and passage 40, 41 , 42 ; a heater chamber 37 ; a first con         ing a detachable cartridge ; wherein the cartridge receptacle
  densation chamber 45 ; a second condensation chamber 46 ; and the detachable cartridge form a separable coupling
  and an outlet port 47 .                                         15 comprising a friction assembly , a snap - fit assembly or a
     In still other embodiments described herein the cartridge magnetic
                                                                     mas         assembly when the cartridge is inserted into the
  30 may comprise an airflow path comprising at least one air          cartridge receptacle .
  inlet channel and passage 40 , 41, 42; a heater chamber 37;       Provided herein is a method of making a device 10 for
  at least one first condensation chamber 45 ; at least one generating an inhalable aerosol comprising : providing a
  second condensation chamber 46 ; and at leastone outlet port 20 device body 20 with a cartridge receptacle 21 comprising
  47 .                                                                one or more interior coupling surfaces 21a , 216 , 210 . . . ;
     In each of the embodiments described herein , the fluid          and further providing a cartridge 30 comprising : one or more
  storage compartment 32 is in fluid communication with the           exterior coupling surfaces 36a , 365, 36c, . . . , a second end
  heater 36 , wherein the fluid storage compartment is capable        and a first end; a tank 32 comprising an interior fluid storage
  of retaining condensed aerosol fluid .                           25 compartment 32a ; at least one channel 40 on at least one
     In some embodiments of the device , the condensed aero -         exterior coupling surface , wherein the at least one channel
  sol fluid comprises a nicotine formulation . In some embodi forms one side of at least one air inlet passage 51, and
  ments, the condensed aerosol fluid comprises a humectant. wherein             at least one interior wall of the cartridge receptacle
  In some embodiments , the humectant comprises propylene forms at least one side one side of at least one air inlet
  glycol. In some embodiments, the humectant comprises       ises 3030 pas
                                                                       passage 51 when the detachable cartridge is inserted into the
  vegetable glycerin .                                                 cartridge receptacle .
     Provided herein is a cartridge 30 for a device for gener ofFIGS           . 9A -9L provide an illustrative example of a method
                                                                          assembling   such a device.
  ating an inhalable aerosol 10 comprising : a fluid storage              In some  embodiments    of the method, the cartridge 30 is
  compartment 32 ; a heater 36 affixed to a first endnd ;; and
                                                           and aa z35 assembled with a [protective      ] removable end cap 38 to
  mouthpiece
  m             31 affixed to a second end ; wherein the heater protect the exposed heater contact          tabs 33a protruding from
  comprises a first condensation chamber 45 and the mouth - the heater 36
  piece comprises a second condensation chamber 46 .                     Provided herein is a method of fabricating a cartridge for
     In some embodiments, the heater comprises more than a device for generating an inhalable aerosol comprising:
  one first condensation chamber 45 , 45 ' and the mouthpiece 40 providing a fluid storage compartment; affixing a heater to a
  comprises more than one second condensation chamber 46 ,       first end with a snap -fit coupling; and affixing a mouthpiece
  46 .                                                                to a second end with a snap - fit coupling .
     In some embodiments , the first condensation chamber and          Provided herein is a cartridge 30 for a device for gener
  the second condensation chamber are in fluid communica -           ating an inhalable aerosol 10 with an airflow path compris
  tion . As illustrated in FIG . 10C , the first and second con - 45 ing: a channel 50 comprising a portion of an air inlet passage
  densation chambers have a common transition area 57, 57 ,          51 ; a second air passage 41 in fluid communication with the
  for fluid communication .                                          channel; a heater chamber 37 in fluid communication with
     In some embodiments , the mouthpiece comprises an                the second air passage ; a first condensation chamber 45 in
  aerosol outlet 47 in fluid communication with the second             fluid communication with the heater chamber ; a second
  condensation chamber 46 .                                        50 condensation chamber 46 in fluid communication with the
     In some embodiments , the mouthpiece comprises two or             first condensation chamber, and an aerosol outlet 47 in fluid
  more aerosol outlets 47 , 47'.                                      communication with second condensation chamber.
    In some embodiments , the mouthpiece comprises two or           Provided herein is a device 10 for generating an inhalable
  more aerosol outlets 47, 47 ' in fluid communication with the aerosol adapted to receive a removable cartridge 30 , wherein
  two or more second condensation chambers 46 , 46 .           55 the cartridge comprises a fluid storage compartment for
     In any one of the embodiments , the cartridge meets ISO          tank ] 32 ; an air inlet 41 ; a heater 36 , a [protective ) remov
  recycling standards.                                                able end cap 38 , and a mouthpiece 31.
     In any one of the embodiments, the cartridge meets ISO              Charging
  recycling standards for plastic waste .                                In some cases, the vaporization device may comprise a
     And in still other embodiments, the plastic components of 60     power source . The power source may be configured to
  the cartridge are composed of polylactic acid (PLA ),               provide power to a control system , one or more heating
  wherein the PLA components are compostable and or                   elements , one or more sensors , one or more lights , one or
  degradable .                                                        more indicators, and /or any other system on the electronic
     Provided herein is a device for generating an inhalable          cigarette that requires a power source . The power source
  aerosol 10 comprising a device body 20 comprising a 65              may be an energy storage device . The power source may be
  cartridge receptacle 21 ; and a detachable cartridge 30 ;           a battery or a capacitor. In somecases, the power source may
  wherein the cartridge receptacle and the detachable cartridge       be a rechargeable battery .
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 76 of 83 PageID: 210


                                                      US 10 ,076 ,139 B2
                               45                                                                 46
     The battery may be contained within a housing of the           may be connected to a wall outlet, USB , or any other power
  device . In some cases the battery may be removed from the        source . The charging pins (not shown ) on the device 2302
  housing for charging . Alternatively , the battery may remain     may be connected to charging contacts (not shown ) on the
  in the housing while the battery is being charged . Two or        charging cradle 2301. The device may be configured such
  more charge contact may be provided on an exterior surface 5 that when the device is placed in the cradle for charging a
  of the device housing. The two or more charge contacts may         first charging pin on the device may contact a first charging
  be in electrical communication with the battery such that the     contact on the charging cradle and a second charging pin on
  battery may be charged by applying a charging source to the  the device may contact a second charging contact on the
  two or more charge contacts without removing the battery     charging cradle or the first charging pin on the device may
  from the housing .                                        10 contact a second charging contact on the charging cradle and
     FIG . 18 shows a device 1800 with charge contacts 1801. the second charging pin on the device may contact the first
  The charge contacts 1801 may be accessible from an exterior       charging contact on the charging cradle . The charging pins
  surface of a device housing 1802 . The charge contacts 1801       on the device and the charging contacts on the cradle may be
  may be in electrical communication with an energy storage         in contact in any orientation . The charging pins on the device
  device ( e . g ., battery ) inside of the device housing 1802 . In 15 and the charging contacts on the cradle may be agnostic as
  some cases, the device housing may not comprise an open - to whether they are current inlets or outlets. Each of the
  ing through which the user may access components in the       charging pins on the device and the charging contacts on the
  device housing . The user may not be able to remove the       cradle may be negative or positive . The charging pins on the
  battery and /or other energy storage device from the housing device may be reversible .
  In order to open the device housing a user must destroy or 20 FIG . 23 shows a circuit 2400 thatmay permit the charging
  permanently disengage the charge contacts . In some cases, pins on the device to be reversible . The circuit 2400 may be
  the device may fail to function after a user breaks open the provided on a PCB in electrical communication with the
  housing                                                           charging pins. The circuit 2400 may comprise a metal
    FIG . 19 shows an exploded view of a charging assembly        oxide - semiconductor field - effect transistor (MOSFET ) H
  1900 in an electronic vaporization device . The housing (not 25 bridge . The MOSFET H bridge may rectify a change in
  shown) has been removed from the exploded view in FIG .           voltage across the charging pins when the charging pins are
  19 . The charge contact pins 1901 may be visible on the           reversed from a first configuration where in a first configu
  exterior of the housing. The charge contact pins 1901 may         ration the device is placed in the cradle for charging with the
  be in electrical communication with a power storage device   first charging pin on the device in contact with the first
  of the electronic vaporization device. When the device is 30 charging contact on the charging cradle to a second charging
  connected to a power source (e . g ., during charging of the      pin on the device in contact with the second charging contact
  device ) the charging pins may facilitate electrical commu-       on the charging cradle to a second configuration where the
  nication between the power storage device inside of the           first charging pin on the device is in contact with the second
  electronic vaporization device and the power source outside charging contact on the charging cradle and the second
  of the housing of the vaporization device . The charge contact 35 charging pin on the device is in contact with the first
  pins 1901 may be held in place by a retaining bezel 1902 . charging contact on the charging cradle . The MOSFET H .
  The charge contact pins 1901 may be in electrical commu - bridge may rectify the change in voltage with an efficient
  nication with a charger flex 1903 . The charging pins may         current path .
  contact the charger flex such that a need for soldering of the       As shown in FIG . 23 the MOSFET H bridge may com
  charger pins to an electrical connection to be in electrical 40 prise two or more n - channel MOSFETs and two or more
  communication with the power source may be eliminated . p -channel MOSFETs. The n - channel and p - channel MOS
  The charger flex may be soldered to a printed circuit board     FETs may be arranged in an H bridge . Sources of p - channels
  ( PCB ). The charger flex may be in electrical communication      MOSFETs (Q1 and Q3 )may be in electrical communication .
  with the power storage device through the PCB . The charger       Similarly , sources of n - channel FETS ( Q2 and Q4) may be in
  flex may be held in place by a bent spring retainer 1904 . 45     electrical communication . Drains of pairs of n and p MOS
     FIG . 20 shows the bent spring retainer in an initial          FETs (Q1 with Q2 and Q3 with Q4 ) may be in electrical
  position 2001 and a deflected position 2002 . The bent spring     communication . TA common drain from one n and p pair
  retainer may hold the retaining bezel in a fixed location . The   may be in electrical communication with one or more gates
  bent spring retainer may deflect only in one direction when       of the other n and p pair and/ or vice versa . Charge contacts
  the charging assembly is enclosed in the housing of the 50 (CH1 and CH2) may be in electrical communication to
  electronic vaporization device .                                  common drains separately . A common source of the n
     FIG . 21 shows a location of the charger pins 2101 when        MOSFETs may be in electrical communication to PCB
  the electronic vaporization device is fully assembled with ground (GND ). The common source of the p MOSFETs may
  the charging pins 2101 contact the charging flex 2102 . When be in electrical communication with the PCB 's charge
  the device is fully assembled at least a portion of the 55 controller input voltage (CH + ). When CH1 voltage is greater
  retaining bezel may be fitted in an indentation 2103 on the than CH2 voltage by the MOSFET gate threshold voltages ,
  inside of the housing 2104 . In some cases , disassembling the Q1 and Q4 may be “ on ,” connecting CH1 to CH + and CH2
  electronic vaporization device may destroy the bezel such         to GND . When CH2 voltage is greater than CH1 voltage by
  that the device cannot be reassembled after disassembly .         the FET gate threshold voltages, Q2 and Q3 may be “ on ,"
    A user may place the electronic smoking device in a 60 connecting CH1 to GND and CH2 to CH + . For example ,
  charging cradle . The charging cradle may be a holder with whether there is 9V or - 9V across CH1 to CH2, CH + will
  charging contact configured to mate or couple with the            be 9V above GND . Alternatively, a diode bridge could be
  charging pins on the electronic smoking device to provide used , however the MOSFET bridge may be more efficient
  charge to the energy storage device in the electronic vapor      compared to the diode bridge .
  ization device from a power source ( e.g ., wall outlet, gen - 65 In some cases the charging cradle may be configured to be
  erator, and / or external power storage device ). FIG . 22 shows a smart charger. The smart charger may put thebattery of the
  a device 2302 in a charging cradle 2301. The charging cable device in series with a USB input to charge the device at a
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 77 of 83 PageID: 211


                                                        US 10 ,076 , 139 B2
                                 47                                                                  48
  higher current compared to a typical charging current. In            hold the cartridge base in the vaporizer, and may cooperate
  some cases , the device may charge at a rate up to about 2           with the locking gap , but is optional ( and shown in dashed
  amps ( A ), 4 A , 5 A , 6 A , 7 A , 10 A , or 15A . In some cases,   lines in FIGS . 2A - 25B .
  the smart charger may comprise a battery, power from the         In FIGS. 24A - 25B the cartridge base is also transparent,
  battery may be used to charge the device battery. When the 5 and shows an internal air channel (cannula 2505 ).
  battery in the smart charger has a charge below a predeter -     FIGS. 27A -27B show another example of a vaporizer
  mined threshold charge , the smart charger may simultane - including a battery and control circuitry . FIGS. 27A and 27B
  ously charge the battery in the smart charger and the battery also illustrate themating region 2704 (cartridge receptacle ).
  in the device .                                               In this example, the mating region includes two detents 2706
     Cartridge /Vaporizer Attachment                            that may mate with the locking gaps on the cartridge when
     Any of the cartridges described herein may be adapted for it is inserted into the vaporizer. Exemplary dimensions for
  securely coupling with an electronic inhalable aerosol the mating region are shown. In this example the locking
  device (" vaporizer ” ) as discussed above . In particular           detents (which complement the locking gaps on the car
   described herein are cartridge designs that address the 15 tridge) are indentations that project into the mating region .
   unrecognized problem of maintaining adequate electrical          These locking determent may be a ridge , pin , or other
   contact between a mouthpiece - containing cartridge and a projection ( including spring -loaded members).
   rectangular vaporizer coupling region , particularly when the       FIGS. 28A -28D show an example of a vaporizer 2803
  mouthpiece is held in a user' s mouth .                           into which a cartridge 2801 has been securely loaded . In
      Any of the cartridges described herein may be particularly 20 FIG . 28A the cartridge has been snapped into position so that
  well adapted for securing to a vaporizer by including a base the locking gaps of the cartridge engage with the locking
  region thatmates with the rectangular coupling region of the         detents in the vaporizer. FIG . 28B is side view and FIG . 28C
  vaporizer, where the base unit fits into a rectangular opening       show a sectional view ; an enlarged portion of the sectional
  that is between 13 - 14 mm deep , 4 .5 -5 .5 mm wide , and 13 - 14   view is shown in FIG . 28D , showing the base of the
  mm long . The base having generally includes a bottom 25 cartridge seated in the mating region of the vaporizer. With
  surface having a first electrical contact and a second elec -        the cartridge secured as shown , good electrical contact 2805
  trical contact . In particular, any of the cartridges described      may be maintained . As seen in FIG . 28A ( and as was
  herein may include a first locking gap on a first lateral            previously seen in FIGS. 5 -6D and 11 - 15 ) the vaporizer
  surface of the base, and a second locking gap on a second            2803 includes an elongate , flattened and opaque body hav
  lateral surface of thebase that is opposite first lateral surface . 30 ing a distal end and a proximal end and a front side 2815 , a
     For example FIGS . 24A and 24B illustrate another varia             back side and opposite lateral sides 2817 extending between
  tion of a cartridge having a base region 2401 with at least          the distal and proximal ends . This shape may prevent the
  one locking gap 2404 on the first minor lateral wall 2407 . A        elongate , flattened and opaque body is prevented from
  second locking gap (not shown ) may be present on the                rolling when placed on a flat surface because the diameter of
  opposite minor lateral wall . One or both major lateral walls 35 the front and back sides are larger than the diameter of the
  2418 may include a detent 2421. Any of these cartridges              opposite lateral sides. The vaporizer also includes a cartridge
  may also include a mouthpiece 2409 , which may be at an              receptacle 2704 ( clearly visible in the cross -section of FIG .
  end that is opposite of the bottom 2422 , on which a pair of         27B ) formed at the proximal end of the elongate, flattened
  electrodes 2411 are positioned . FIGS . 25A and 25B show             and opaque body, wherein the cartridge receptacle has a
  front and side views, respectively, of this example . The 40 proximal- facing opening into the proximal end of the elon
  mouthpiece 2431 may have a distal edge 2471 that fits over           gate , flattened and opaque body . The cartridge receptacle
  the (transparent or translucent) elongate body (the elongate         includes a proximal edge 2722 around the proximal- facing
  and flattened storage compartment configured to hold a               opening , and a notch 2724 or cut-out region in the proximal
  liquid vaporizable material) of the cartridge and overhands          edge of the cartridge receptacle . The notch may be in the
  it slightly , forming a lip or distal edge 2471 that extends only 45 front and / or back side of the elongate , flattened and opaque
  partially between the distal end and the proximal end of the         body extending towards the distal end of the elongate ,
  storage compartment . A cannula 2475 is visible in the figure .       flattened and opaque body so that a portion of the storage
     In FIGS. 24A - 25B the locking gaps 2404 , 2404 ' on either        compartment and the cannula within the storage compart
  side are shown as channels in the side (lateral) walls . They        ment are visible through the notch when the cartridge is
  may extend across the entire side wall , parallel to the bottom 50 housed within the cartridge receptacle , as shown in FIG .
  as shown, or they may extend only partially through and              28A .
  may preferably be centered relative to the width of the wall.           In the sectional view of FIG . 28D , the cartridge is held
  In other variations the locking gap may be a divot, pit,             securely within the cartridge receptacle by a pair of detents
  opening, or hole (though not into the internal volume                2706 on either side (in this case , on two of the lateral sides )
  holding the vaporizable material). In general, the inventors 55 of the cartridge receptacle that mate with and engage a
  have found that the vertical position of the locking gap may         mating region (locking gaps 2736 ) on opposite sides of the
  be important in maintaining the stability of the cartridge in        cartridge . The detents project into the cartridge receptacle
  the vaporizer, particularly in cartridges having a rectangular       and each engage a mating region (locking gap ) on or in the
  base region that is longer than 10 mm . Optimally, the               lateral sides of the storage compartment of the cartridge to
  locking gap may be between about 1 and 5 mm from the 60 hold the cartridge within the cartridge receptacle with the
  bottom of the base region , and more specifically , between          mouthpiece outside of the cartridge receptacle .
  about 3 and 4 mm ( e. g ., approximately 3 . 3 mm ), as shown          When secured by this friction coupling as shown , the
  in FIG . 26A which indicates exemplary dimensions for the electrical contacts 2844 in or on the distal surface within the
  section through FIG . 26B .                                 cartridge receptacle connect to electrical contacts 2411
     The cartridges shown in FIGS. 24A -24B also include a 65 (electrodes) on the cartridge. As mentioned above , the
  detent 2421 that is positioned between about 7 and 11 mm    electrical contacts 2844 (see , e . g ., FIG . 24B and for the
  up from the bottom of the cartridge . The detent may help vaporizer in the cartridge receptacle may be pogo pins.
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 78 of 83 PageID: 212


                                                     US 10 ,076 , 139 B2
                               49                                                                 50
     A mechanical coupling or connection between the car            ferred from the tank by capillary action (wicking ) during use
  tridge 2801 and the vaporizer 2803 is visible in the enlarged     of the electronic cigarette , but may be small enough to
  view of FIG . 28D . In this example, the outer surface of the     prevent leakage of the vaporizable fluid material out of the
  elongate and flattened storage compartment 2855 (which is         cartridge during normal operation , including when applying
  not covered at the distal end by the mouthpiece ) engages 5 pressure (e . g ., squeezing ) the cartridge . The external portion
  snugly within the walls of the cartridge receptacle 2851. The of the wick may include a wick housing 3005 . The wick
     Although the cartridges shown in FIGS. 24A -28D are            housing and /or wick may be treated to prevent leakage . For
  similar, and include a proximal mouthpiece and distal base        example , the wick and/ or wick housing may be coated after
  that are nearly equivalent in size, with the reservoir for the    filling to prevent leakage and / or evaporation through the
  vaporizable material between them and the wick , resistive 10 wick until activated by connecting to an electronic cigarette
  heater, heating chamber and electrodes at the distalmost end      and / or applying current through the electrical contacts 3007
  (near the bottom of the base ), many other cartridge configu- (e. g.,operation in an electronic cigarette ), or otherwise using
  rations are possible while still securely seating into a vapor - the cartridge . Any appropriate coating may be used , includ
  izer having the same vaporizer mating region shown in ing a heat-vaporizable coating ( e.g ., a wax or other mate
  FIGS. 28A - 28B . For example , FIGS. 29A - 29D illustrate 15 rial), a frangible material, or the like .
  alternative variations of cartridges having similar electrode .     The cartridge may also include an air path through the
  In FIG . 29A the base region includes two projecting feet that tank (shown as a cannula 3009 in FIG . 30 ), which may at
  include locking gaps (mating regions on the storage com          least partially partition the volume of the tank . The tank may
  partment of the cartridge to hold the cartridge within the include an elastomeric portion , such as all or a portion of the
  cartridge receptacle with the mouthpiece outside of the 20 side, bottom , top , etc . In FIG . 30 , the tank is covered by an
  cartridge receptacle ), and the electrodes on the base (not elastomeric cap 3011 (elastomeric tank cap ). The elasto
  shown ) connect via electrical traces (e.g . wires, etc .) to a meric portion ( e.g ., cap ) may , in some variations , be on an
  heating element, wick and the reservoir nearer to the distal      opposite side from the wick .
  end (not visible ).                                                  In the variation shown in FIG . 30 , the cartridge including
    In FIG . 29B the base extends further than 11 mm (e. g., 25 the tank also include a cover (cap 3015 ) and is configured to
  20 - 30 mm ) and may house the reservoir ( fluid storage be used as a mouthpiece , so includes a mouthpiece portion
  compartment). Similarly in FIG . 29C the base region is the    3017 that is separated from the tank 3001 by one or more
  same as in FIG . 29B , but the more proximal portion is        absorbent pads 3019 .
  enlarged . In FIG . 29D the fluid non -base portion of the        In general, the methods described herein may include
  cartridge (more proximal than the base region ) may have a 30 filling the tank (e . g . of a cartridge ) that includes a wick at
  different dimension . All of the variations shown in FIGS. one end . The method may generally include positioning the
  29A - 29D , as in the variations shown in FIG . 24A - 25B ,may empty and fully assembled tank (e . g . cartridge ) so that it
  mate with the same vaporizer, and because of the dimensions       may be filled by a single needle that is inserted from the
  of the base region , may be securely held and maintain bottom or side (but not the top of the empty tank . For
  electrical contact, even when a user is holding the device in 35 example , the tank may be held on its side or upside down .
  their mouth .
     Similarly, FIGS. 29E -29H illustrate variations of car                                  EXAMPLES
  tridges that may house the fluid storage compartment. Each
  of FIGS. 29E - 29H , as in FIGS . 29A - 29D , show an elongate     Any of the cartridges described in the figures and descrip
  and flattened storage compartment and an opaque mouth - 40 tion above may include an elongate and flattened storage
  piece at the proximal end of the storage compartment. In         compartment for holding a vaporizable material and a
  FIGS . 29F and 29G , the mouthpiece includes a cut-out notch mouthpiece at the proximal end of cartridge. In particular,
  as illustrated and described above for FIGS . 5 , 7 , 9 , 24A    FIGS . 5 -7B , 8B , 9 , 11 - 15 , and 16C show examples of a
  24B , and 28A . Any of the examples shown in FIGS. cartridge for use with a vaporizer device that includes an
  29 A -29H may include a mating region on the storage 45 elongate and flattened storage compartment ( see, element 32
  compartment of the cartridge to hold the cartridge within the     in FIG . 7B and element 32a in FIGS . 9A - 9L ) configured to
  cartridge receptacle with the mouthpiece outside of the           hold a liquid vaporizablematerial, wherein the liquid vapor
  cartridge receptacle .                                            izable material is visible through the storage compartment ,
     For example , FIG . 30 shows one example of a cartridge        further wherein the storage compartment comprises a distal
  including a reservoir that may be filled as described herein . 50 end and a proximal end, and a first side extending between
  FIGS. 1A - 1G show a schematic illustration of another            the distal end and the proximal end . In each of these
  example of cartridge . In general a cartridge may include a       examples the cartridge also includes an opaque mouthpiece
  reservoir into which fluid may be filled , a tank 3001 (hous -    ( e . g ., 31 in FIGS. 7B and 8B ) that is secured over the
  ing the reservoir ), an elastomeric cap , and a porous wick at    proximal end of the storage compartment, the opaque
  one end of the tank , which passes from within the tank to an 55 mouthpiece having a front side adjacent to the first side of
  external surface . The porous wick may be any appropriate         the storage compartment, wherein a distal end of the opaque
  material, including woven , braided , fibrous , and knitted mouthpiece terminates in a distal edge that extends only
  materials. The wick may be coupled with or integral with a        partially between the distal end and the proximal end of the
  heating element. For example , a wire for resistive heating       storage compartment. The mouthpiece includes an opening
  may be wrapped around an external portion of the wick , 60 72 , 72 ' through the opaque mouthpiece at a proximal end of
  forming a wick /coil assembly 3005 as shown in FIG . 30 . The  the opaque mouthpiece. The mouthpiece also includes a
  wick may be any appropriate material, including metals ,       notch (in FIGS. 5 , 7A , 7B , 8 , 9 and 11- 13 , the notch is a
  polymers, natural fibers, synthetic fibers, or combinations of triangular -shaped cut- out region 88 in the front side of the
  these . The wick is porous and provides a capillary pathway mouthpiece extending from the distal edge of the opaque
  for fluid within the tank through and into the wick ; the 65 mouthpiece toward the proximal end of the mouthpiece ,
  capillary pathway is generally large enough to permit wick -      wherein the notch exposes a region of the storage compart
  ing of sufficient material to replace vaporized liquid trans      ment beneath the mouthpiece. The notch (cut-out region ) in
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 79 of 83 PageID: 213


                                                      US 10 ,076 , 139 B2
                               51                                                                   52
  either the mouthpiece or he vaporizer body may be any through the notch 2481 (e .g., when the cartridge is inserted
  appropriate shape , including rectangular, hexagonal, oval, into the vaporizer fully , as shown in FIG . 33A ), further
  semi-circular, pentagonal, etc . ( or any combination of wherein the cannula forms a fluid connection between the
  these ). Any of the cartridges described herein may also heating chamber and the opening through the opaque mouth
  include a heater at the distal end of the storage compartment, 5 piece from which vaporized liquid vaporizable material may
  wherein the heater comprises a heating chamber, a wick 34 be inhaled .
  within the heating chamber, and a resistive heating element        As mentioned above, the opaque mouthpiece may be
  35 in thermal contact with the wick . Any of these cartridges attached       over the proximal end of the elongate storage
  may also include a channel 46 or cannula within the storage compartment           in any appropriate manner, including an adhe
  compartment extending from the heater to the proximal end 10
  of the storage compartment, wherein the liquid vaporizable       sive  and / or a  snap - fit over the proximal end of the storage
                                                                   compartment.
  material is visible through the notch , further wherein the         FIGS . 31A - 31L show alternative examples the mouth
  cannula or channel forms a fluid connection between the
  heating chamber and the opening through the opaque mouth         piece  cut-out regions (notches ) that may be used . In all of
  piece from which vaporized liquid vaporizable material may 15 these examples , the opaque mouthpiece is fixed ( e .g ., by
  be inhaled , as shown in FIGS . 7CB and 8B . In some elongate    adhesive , snap - fit , etc .) over the transparent or translucent
  variations , the channel may extend through the liquid vapor                and flattened storage compartment 3103 , similar to
  izable material from the heater to the proximal end of the          the examples described above ( e . g ., in FIGS. 9A - 9L ). The
  storage compartment so that the liquid vaporizable material         heater region 3107 at the distal end includes a wick and coil
  surrounds the cannula when the storage compartment is 20 (as shown in FIGS. 8D and 30 ), and a cannula 3109 is visible
  filled with liquid vaporizable material. The cannula may be through the storage compartment and connects the heater
  visible through the notch . The cannula may form a fluid            forming the vapor to one or more openings on the mouth
  connection between the heating chamber and the opening piece . Each of the variations shown in FIGS. 31A - 31L has
  through the opaquemouthpiece from which vaporized liquid      a different notch or cut -out region 3111 . The notch extends
  vaporizable material may be inhaled .                      25 from the distal edge of the mouthpiece up towards the
     The cartridges shown in FIGS. 7A - 9 may also include a    proximal end of the mouthpiece and exposes a window
  friction coupling between the cartridge and the vaporizer.          through the transparent/ translucent storage compartment
  For example , the cartridge may include a pair of locking           even when the cartridge is inserted into a vaporizer up to the
  gaps on lateral sides of the cartridge that are configured to       distal edge formed by the mouthpiece. Thus, in general, this
  engage with a pair of locking detents on the vaporizer device 30 notch , cut -out or window extends up into the lateral side of
  to secure the cartridge in the vaporizer device .                   the mouthpiece, e. g ., on the front and/ or back sides of the
    As discussed above , these features are also apparent in          opaque mouthpiece between the distal and proximal ends of
  FIGS. 24A - 26B , although the notch 2481 in this example           the cartridge . For example , the notch cuts up into the opaque
  may be shaped differently ( e.g ., shown as half of a flattened     mouthpiece from the lateral edges of the mouthpiece that
  hexagon , compared to the half- diamond shape of FIGS. 8B 35 extend along the minor sides ( e . g ., see the side 2509 of the
  and 9 . For example , in FIGS. 24A - 24B and 30 , the cartridge     mouthpiece 2431 in FIG . 25B , and it 's opposite side, not
  2000 for use with a vaporizer device includes the elongate          visible in FIG . 25B ), and at the lateral sides of the front and
  and flattened storage compartment 2490 configured to hold           back distal edge that are at the same height as the distal edge
  a liquid vaporizable material, wherein the liquid vaporizable       of the mouthpiece on the minor sides of the mouthpiece . The
  material is visible through the storage compartment. The 40 minor sides are also referred to as the lateral sides . Note that
  storage compartment includes a distal end and a proximal            the lateral sides are shown as having a diameter that is less
  end , and a first side 2492 extending between the distal end        than the diameter of the major (front, back ) sides of the
  and the proximal end . The cartridge also includes an opaque        cartridge in many of these examples, which are primarily
  mouthpiece 2409 that is secured over the proximal end of the        rectangular or approximately rectangular. As mentioned
  storage compartment, the opaque mouthpiece having a front 45 above, other non -rectangular, but still flattened and elongate
  side 2494 adjacent to the first side of the storage compart-        cartridge profiles ( e .g ., storage compartment profiles) may
  ment, wherein a distal end of the opaque mouthpiece ter -           be used , including hexagonal ( e. g ., having two pairs of
  minates in a distal edge 2471 that extends only partially           minor sides with diameters that are slightly less than or equal
  between the distal end and the proximal end of the storage          to the major sides ), oval (where the minor sides are rounded ,
  compartment. The mouthpiece also includes an opening 50 rather than flat, etc .
   2495 through the opaque mouthpiece at a proximal end of               The notch ( cut- out region ) forming the window in the
  the opaque mouthpiece, and a notch 2481 in the front side           cartridge may mate with complementary notch on the vapor
  of the mouthpiece extending from the distal edge of the             izer, as shown in FIGS. 32 - 34L , below . In this case , the
  opaque mouthpiece toward the proximal end of the mouth -            cartridge notch forms half the window , while the vaporizer
  piece , wherein the notch exposes a region of the storage 55        notch (through the cartridge receptacle ) forms the other half
  compartment beneath the mouthpiece . The cartridge also             of the notch . The distal-most edge of themouthpiece around
  includes a heater 2485 at the distal end of the storage             the storage compartment sits flush against the vaporizer
  compartment, wherein the heater comprises a heating cham -          ( e . g ., against the upper proximal rim of the cartridge recep
  ber 2486 , a wick (not visible in FIG . 24A - 24B ) within the      tacle ).
  heating chamber, and a resistive heating element ( not visible 60      For example , FIG . 31A shows a notch 3111 that is a
  in FIG . 24A -24B ) in thermal contact with the wick . The          semicircle or semi-oval shape . FIG . 31B is a semi-octagonal
  cartridge also includes a cannula 2475 , 3009 within the            shape; FIG . 31C shows two triangular (or semi- diamond )
  storage compartment extending through the liquid vaporiz            adjacent notches. FIG . 31D shows a semi-crescent notch .
  able material from the heater to the proximal end of the            FIG . 31E shows a semi- star notch ; FIG . 31F shows a
  storage compartment so that the liquid vaporizable material 65 semi-lip notch ; FIG . 31G shows a semi-clover notch . FIG .
  surrounds the cannula when the storage compartment is 31H shows a Gaussian notch . FIG . 311 shows a semi- square
  filled with liquid vaporizablematerial. The cannula is visible (or rectangular) notch . FIG . 31J is a pair of adjacent semi
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 80 of 83 PageID: 214


                                                         US 10 ,076 , 139 B2
                                 53                                                                      54
  circular or semi- oval notches . FIG . 31K shows a semi-plus             under. The device may be otherwise oriented (rotated 90
  shaped notch . FIG . 31L is an alternative semi- star -shaped            degrees or at other orientations ) and the spatially relative
  notch .                                                                  descriptors used herein interpreted accordingly . Similarly,
    FIG . 32 shows a cartridge 3203 such as the one shown in               the terms “ upwardly ” , “ downwardly ” , “ vertical” , “ horizon
  FIGS. 24A - 25B coupled in the cartridge receptacle at the 5 tal” and the like are used herein for the purpose of expla
  proximal end of an elongate flattened body 3205 of a         nation only unless specifically indicated otherwise .
  vaporizer. In this example , the hemi-hexagonal notch in the               Although the terms " first” and “ second” may be used
  front (and back ) of the mouthpiece of the cartridge forms a             herein to describe various features /elements ( including
  hexagonal window with the complementary notch in the                     steps ), these features / elements should not be limited by
  cartridge receptacle . The cannula is visible within the stor- 10 these terms, unless the context indicates otherwise . These
  age compartment and may provide a convenience reference ,                termsmay be used to distinguish one feature / element from
  contrast, and scale for any vaporizing fluid within the                  another feature/ element. Thus, a first feature /element dis
  storage compartment. The internal cannula may also provide               cussed below could be termed a second feature/ element, and
  a baffle to prevent or reduce bubbles forming within the             similarly , a second feature / element discussed below could
  vaporizable material.                                             15 be termed a first feature / element without departing from the
     Although the examples shown in FIGS. 32 -34L all show             teachings of the present invention .
  a notch cut in the distal edge of the cartridge receptacle , this       Throughout this specification and the claims which fol
  second notch may be optional. Also , although the notches low , unless the context requires otherwise, the word " com
  are shown to be mirrors of each other, the first notch ( in the prise ” , and variations such as comprises” and “ comprising”
  cartridge ) may be different from the second notch .                  20 means various components can be co jointly employed in the
     When a feature or element is herein referred to as being             methods and articles ( e . g ., compositions and apparatuses
  “ on ” another feature or element, it can be directly on the             including device and methods). For example , the term
  other feature or element or intervening features and /or                 " comprising ” will be understood to imply the inclusion of
  elements may also be present. In contrast, when a feature or             any stated elements or steps but not the exclusion of any
  element is referred to as being " directly on ” another feature 25 other elements or steps .
  or element, there are no intervening features or elements                   As used herein in the specification and claims, including
  present. It will also be understood that, when a feature or              as used in the examples and unless otherwise expressly
  element is referred to as being " connected " , " attached ” or          specified , all numbersmay be read as if prefaced by the word
  " coupled ” to another feature or element, it can be directly            " about" or " approximately, " even if the term does not
  connected , attached or coupled to the other feature or 30 expressly appear. The phrase " about” or “ approximately ”
  element or intervening features or elements may be present. may be used when describing magnitude and/ or position to
  In contrast, when a feature or element is referred to as being indicate that the value and /or position described is within a
  " directly connected " , " directly attached ” or “ directly reasonable expected range of values and/ or positions. For
  coupled ” to another feature or element, there are no inter-             example , a numeric value may have a value that is +/ - 0 . 1 %
  vening features or elements present . Although described or 35 of the stated value ( or range of values ), + / - 1 % of the stated
  shown with respect to one embodiment, the features and                   value ( or range of values ), + / - 2 % of the stated value (or
  elements so described or shown can apply to other embodi-                range of values ), + / - 5 % of the stated value (or range of
  ments. It will also be appreciated by those of skill in the art          values ), + / - 10 % of the stated value (or range of values ), etc .
  that references to a structure or feature that is disposed       Any numerical values given herein should also be under
  " adjacent" another feature may have portions that overlap or 40 stood to include about or approximately that value , unless
  underlie the adjacent feature .                                  the context indicates otherwise . For example , if the value
      Terminology used herein is for the purpose of describing “ 10 ” is disclosed , then " about 10 ” is also disclosed . Any
  particular embodiments only and is not intended to be numerical range recited herein is intended to include all
  limiting of the invention . For example , as used herein , the      sub - ranges subsumed therein . It is also understood that when
  singular forms " a " , " an " and " the" are intended to include 45 a value is disclosed that “ less than or equal to " the value ,
  the plural formsas well , unless the context clearly indicates           " greater than or equal to the value ” and possible ranges
  otherwise. It will be further understood that the terms                 between values are also disclosed , as appropriately under
  “ comprises” and /or " comprising," when used in this speci              stood by the skilled artisan . For example, if the value “ X ” is
                                                                          sto
  fication, specify the presence of stated features , steps, opera -       disclosed the “ less than or equal to X ” as well as “ greater
  tions, elements , and /or components , but do not preclude the 50 than or equal to X ” ( e . g ., where X is a numerical value ) is
  presence or addition of one or more other features, steps,               also disclosed . It is also understood that the throughout the
  operations, elements, components, and/or groups thereof. As              application , data is provided in a number of different for
  used herein , the term “ and / or ” includes any and all combi-          mats , and that this data , represents endpoints and starting
  nations ofone or more of the associated listed items and may points, and ranges for any combination of the data points .
  be abbreviated as “ /” .                                    55 For example , if a particular data point “ 10 ” and a particular
     Spatially relative terms, such as " under ” , “below ” ,              data point “ 15 ” are disclosed , it is understood that greater
  “ lower " , " over " , " upper ” and the like , may be used herein       than , greater than or equal to , less than , less than or equal to ,
  for ease of description to describe one element or feature ' s           and equal to 10 and 15 are considered disclosed as well as
  relationship to another element( s ) or feature (s ) as illustrated      between 10 and 15 . It is also understood that each unit
  in the figures. It will be understood that the spatially relative 60 between two particular units are also disclosed . For
  terms are intended to encompass different orientations of the            example , if 10 and 15 are disclosed , then 11 , 12, 13 , and 14
  device in use or operation in addition to the orientation                are also disclosed .
  depicted in the figures . For example , if a device in the figures          Although various illustrative embodiments are described
  is inverted , elements described as " under” or “ beneath ”              above, any of a number of changes may be made to various
  other elements or features would then be oriented “ over” the 65 embodiments without departing from the scope of the inven
  other elements or features . Thus, the exemplary term            tion as described by the claims. For example , the order in
  " under ” can encompass both an orientation of over and                  which various described method steps are performed may
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 81 of 83 PageID: 215


                                                      US 10 , 076 , 139 B2
                               55                                                                    56
  often be changed in alternative embodiments , and in other                 a pair of electrical contacts in a distal surface within the
  alternative embodiments one or more method steps may be                       cartridge receptacle, the pair of electrical contacts
  skipped altogether. Optional features of various device and                   configured to connect to electrical contacts on the
  system embodiments may be included in some embodiments                        cartridge when the cartridge is housed within the
  and not in others . Therefore , the foregoing description is 5                cartridge receptacle ; and
  provided primarily for exemplary purposes and should not                   a detent on each of the pair of lateral sides, wherein the
  be interpreted to limit the scope of the invention as it is set              detents project into the cartridge receptacle and
  forth in the claims.                                                          engage a mating region on the storage compartment
     The examples and illustrations included herein show , by                  to hold the cartridge within the cartridge receptacle
  way of illustration and not of limitation , specific embodi- 10              and with the mouthpiece outside of the cartridge
  ments in which the subject matter may be practiced . As                      receptacle .
  mentioned , other embodiments may be utilized and derived               2 . The apparatus of claim 1 , wherein the mouthpiece
  there from , such that structural and logical substitutions and       comprises an opaque mouthpiece .
  changes may be made without departing from the scope of                 3 . The apparatus of claim 1 , wherein the storage com
  this disclosure . Such embodiments of the inventive subject 15 partment comprises the liquid vaporizable material .
  matter may be referred to herein individually or collectively           4 . The apparatus of claim 1, wherein the storage com
  by the term “ invention " merely for convenience and without partment comprises the liquid vaporizable material, and
  intending to voluntarily limit the scope of this application to  wherein the liquid vaporizable material comprises a nicotine
  any single invention or inventive concept, if more than one solution .
  is , in fact, disclosed . Thus , although specific embodiments 20 5 . The apparatus of claim 1 , wherein the notch comprises
  have been illustrated and described herein , any arrangement     a rectangular, triangular or oval cutout region .
  calculated to achieve the same purpose may be substituted          6 . The apparatus of claim 1 , wherein a cannula within the
  for the specific embodiments shown. This disclosure is                storage compartment is visible through the notch when the
  intended to cover any and all adaptations or variations of            cartridge is housed within the cartridge receptacle .
  various embodiments . Combinations of the above embodi- 25               7. The apparatus of claim 1 , wherein the body comprises
  ments , and other embodiments not specifically described              a rectangular cross -section .
  herein , will be apparent to those of skill in the art upon              8 . The apparatus of claim 1, wherein the pair of electrical
  reviewing the above description .                                     contacts comprises pogo pins.
    What is claimed is:                                                   9 . The apparatus of claim 1 , wherein the mouthpiece
    1 . A vaporizer apparatus , the apparatus comprising :    30 comprises an opaque cover that is secured over the proximal
     a cartridge having:                                         end of the storage compartment , the opaque cover having a
       a storage compartment configured to hold a liquid         front side adjacent to a first side of the storage compartment
          vaporizable material, the storage compartment com -    extending between the proximal and distal ends of the
          prising an elongate storage compartment , wherein      storage compartment, wherein a distal end of the opaque
          the liquid vaporizable material is visible through the 35 cover terminates in a distal edge that extends around a
          storage compartment, and wherein the storage com -            perimeter of the storage compartment from a position
          partment comprises a distal end and a proximal end ;          between the distal end and the proximal end of the storage
       a mouthpiece at the proximal end of the storage com              compartment.
          partment;                                              10 . The apparatus of claim 9 , wherein the cartridge further
       an opening through the mouthpiece and at a proximal 40 comprises a cartridge notch in the front side of the mouth
          end of the mouthpiece; and                          piece and extending from the distal edge of the opaque cover
       a heater at the distal end of the storage compartment, towards the proximal end of the mouthpiece, wherein the
          wherein the heater comprises a heating chamber, a   cartridge notch exposes a region of the storage compartment
         wick within the heating chamber, and a resistive     beneath the mouthpiece , and wherein the cartridge notch
         heating element in thermal contact with the wick ; 45 aligns with the notch in the front side of the body when the
          and                                                           cartridge is housed within the cartridge receptacle .
     a vaporizer, the vaporizer having :                                   11 . A vaporizer apparatus , the apparatus comprising:
       a body having a distal end , a proximal end, a front side,         a cartridge having :
          a back side , and a pair of lateral sides extending                a storage compartment configured to hold a liquid
         between the distal and proximal ends of the body, 50                  vaporizable material, the storage compartment com
         wherein the body comprises an elongate and opaque                     prising an elongate storage compartment, wherein
         body, wherein the body is resistive to rolling when                    the liquid vaporizable material is visible through the
         placed on a flat surface because a diameter between                    storage compartment and wherein the storage com
         the front and back sides is smaller than a diameter                    partment comprises a distal end and a proximal end ;
          between the pair of lateral sides, yielding a relatively 55        a mouthpiece at the proximal end of the storage com
          flattened body ;                                                      partment;
       a cartridge receptacle formed at the proximal end of the              an opening through the mouthpiece and at a proximal
          body , wherein the cartridge receptacle has a proxi                   end of the mouthpiece ; and
         mal- facing opening into the proximal end of the                    a heater at the distal end of the storage compartment,
         body, and wherein the cartridge receptacle comprises 60                wherein the heater comprises a heating chamber, a
         a proximal edge around the proximal- facing open                      wick within the heating chamber, and a resistive
         ing , and wherein the proximal edge of the cartridge                  heating element in thermal contact with the wick ;
         receptacle forms a notch in the front side of the body,             a cannula within the storage compartment and extend
         the notch extending towards the distal end of the                     ing through the liquid vaporizable material from the
         body so that a portion of the storage compartment is 65               heater to the proximal end of the storage compart
         visible through the notch when the cartridge is                       ment so that the liquid vaporizable material at least
          housed within the cartridge receptacle;                              partially surrounds the cannula when the storage
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 82 of 83 PageID: 216


                                                       US 10 ,076 , 139 B2
                                57                                                                    58
         compartment is filled with the liquid vaporizable                 19 . A vaporizer apparatus, the apparatus comprising:
         material, wherein the cannula forms a fluid connec                a cartridge having:
         tion between the heating chamber and the opening                     a storage compartment holding a liquid vaporizable
         through the mouthpiece from which vaporized liquid                    material that is visible through the storage compart
         vaporizable material may be inhaled ; and                             ment, the storage compartment comprising an elon
    a vaporizer, the vaporizer having :                                         gate storage compartment, wherein the storage com
       a body having a distal end , a proximal end , a front side ,             partment comprises a distal end and a proximal end ,
          a back side , and opposite lateral sides extending                    wherein the storage compartment further comprises
         between the distal and proximal ends of the body,                      a first side extending between the distal end of the
         wherein the body comprises an elongate and opaque 10                   storage compartment and the proximal end of the
         body, wherein the body is resistive to rolling when                    storage compartment;
         placed on a flat surface because a diameter between                 a mouthpiece at the proximal end of the storage com
         the front and back sides is smaller than a diameter                    partment, wherein the mouthpiece comprises an
         between the opposite lateral sides, yielding a rela                    opaque cover that is secured over the proximal end
         tively flattened body ;                                 15             of the storage compartment, the opaque mouthpiece
       a cartridge receptacle formed at the proximal end of the                having a front side adjacent to the first side of the
         body , wherein the cartridge receptacle has a proxi                    storage compartment, wherein a distal end of the
         mal-facing opening into the proximal end of the                        opaque cover terminates in a distal edge that extends
         body , and wherein the cartridge receptacle comprises                  around a perimeter of the storage compartment from
          a proximal edge around the proximal-facing open - 20                  a position between the distal end and the proximal
          ing , and wherein the proximal edge of the cartridge                  end of the storage compartment of the opaque cover ;
         receptacle formsa notch in the front side of the body ,             a cartridge notch in the front side of themouthpiece and
         the notch extending towards the distal end of the                      extending from the distal edge of the opaque cover
         body so that a portion of the storage compartment                      towards a proximal end of the mouthpiece , wherein
         and the cannula are visible through the notch when 25                  the cartridge notch exposes a region of the storage
          the cartridge is housed within the cartridge recep                    compartment beneath the mouthpiece ;
          tacle ;                                                            an opening through the mouthpiece and at the proximal
       a pair of electrical contacts in a distal surface within the             end of the mouthpiece ;
          cartridge receptacle , the pair of electrical contacts             a heater at the distal end of the storage compartment,
         configured to connect to electrical contacts on the 30                wherein the heater comprises a heating chamber, a
          cartridge when the cartridge is housed within the                    wick within the heating chamber, and a resistive
         cartridge receptacle ; and                                            heating element in thermal contact with the wick ;
       a detent on each of the opposite lateral sides, wherein                  and
         the detents project into the cartridge receptacle and               a cannula within the storage compartment and extend
          engage a mating region on the storage compartment 35                   ing through the liquid vaporizable material from the
         to hold the cartridge within the cartridge receptacle                   heater to the proximal end of the storage compart
         and with the mouthpiece outside of the cartridge                       ment so that the liquid vaporizable material at least
          receptacle .                                                           partially surrounds the cannula , wherein the cannula
     12 . The apparatus of claim 11 , wherein the mouthpiece                     forms a fluid connection between the heating cham
  comprises an opaque mouthpiece.                                     40         ber and the opening through the mouthpiece from
     13 . The apparatus of claim 11 , wherein the storage com                    which vaporized liquid vaporizable material may be
  partment comprises the liquid vaporizable material .                           inhaled , and wherein the cannula is visible through
     14 . The apparatus of claim 11 , wherein the notch com                      the cartridge notch ; and
  prises a rectangular , triangular or oval cutout region .                a vaporizer, the vaporizer having:
     15 . The apparatus of claim 11 , wherein the body com - 45               a body having a distal end, a proximal end , a front side ,
  prises a rectangular cross -section .                                         a back side, and opposite lateral sides extending
     16 . The apparatus of claim 11 , wherein the pair of                      between the distal and proximal ends of the body,
  electrical contacts comprises pogo pins .                                     wherein the body comprises an elongate and opaque
     17 . The apparatus of claim 11 , wherein the mouthpiece                    body , wherein the body is resistive to rolling when
  comprises an opaque cover that is secured over the distal end 50              placed on a flat surface because a diameter between
  of the storage compartment, the opaque cover having a front                   the front and back sides is smaller than a diameter
  side adjacent to a first side of the storage compartment                      between the opposite lateral sides , yielding a rela
  extending between the proximal and distal ends of the                         tively flattened body;
  storage compartment, wherein a distal end of the opaque                    a cartridge receptacle formed at the proximal end ofthe
  cover terminates in a distal edge that extends around a 55                    body, wherein the cartridge receptacle has a proxi
  perimeter of the storage compartment from a position                         mal-facing opening into the proximal end of the
  between the distal end and the proximal end of the storage                    body, and wherein the cartridge receptacle comprises
  compartment .                                                                 a proximal edge around the proximal- facing open
    18 . The apparatus of claim 17, wherein the cartridge                       ing, and wherein the proximal edge of the cartridge
  further comprises a cartridge notch in the front side of the 60               receptacle forms a receptacle notch in the front side
  mouthpiece and extending from the distal edge of the                          of the body, the receptacle notch extending towards
  opaque cover towards the proximal end of the mouthpiece ,                     the distal end of the body so that a portion of the
  wherein the cartridge notch exposes a region of the storage                   storage compartment and the cannula are visible
  compartment beneath the mouthpiece , and wherein the car                      through the receptacle notch when the cartridge is
  tridge notch aligns with the notch in the front side of the 65                housed within the cartridge receptacle ;
  body when the cartridge is housed within the cartridge                     a pair of electrical contacts in a distal surface within the
  receptacle .                                                                  cartridge receptacle, the pair of electrical contacts
Case 2:18-cv-14605-JLL-SCM Document 1-7 Filed 10/03/18 Page 83 of 83 PageID: 217


                                                       US 10 ,076 ,139 B2
                                59                                                                     60
          configured to connect to electrical contacts on the                a cannula within the storage compartment, wherein the
          cartridge when the cartridge is housed within the                     cannula extends from the heater towards the mouth
         cartridge receptacle ; and                                             piece , wherein the cannula forms a connection between
       a friction capture between the cartridge receptacle and                  the heater and the opening of the mouthpiece .
         the storage compartment to hold the cartridge within 5    26 . The apparatus of claim 25 , wherein the cannula is
        the cartridge receptacle and with the mouthpiece        visible through a mouthpiece notch in the mouthpiece.
        outside of the cartridge receptacle ,                      27 . The apparatus of claim 20 , wherein the cartridge
      wherein the cartridge notch aligns with the receptacle    receptacle forms an opening into the proximal end .
          notch when the cartridge is housed within the car                   28 . The apparatus of claim 20 , wherein the vaporizable
          tridge receptacle .                                         10   material is visible through the portion of the storage com
    20 . An apparatus comprising:                                          partment.
    a cartridge comprising :                                                  29 . The apparatus of claim 20 , wherein the cartridge and
        a storage compartmentconfigured to hold a vaporizable the vaporizer body, when the cartridge is inserted into the
           material, wherein the vaporizable material is visible vaporizer body, form a longitudinal axis from the distal end
           through at least one side of the storage compartment; 15 of the vaporizer body to a proximal end of the cartridge, and
        a heater comprising a resistive heating element for wherein              each of the cartridge and the vaporizer body have a
           generating an aerosol for inhalation , the aerosol first transverse           axis perpendicular to the longitudinal axis
           comprising the vaporizable material; and
        a mouthpiece comprising an opening for passage of the which            is longer than a second transverse axis, the second
           aerosol; and                                            20 transverse axis perpendicular to both the longitudinal axis
     a vaporizer body comprising :                                    and the first transverse axis .
        a proximal end ;                                                 30 . The apparatus of claim 29 , wherein a difference in
        a distal end opposite the proximal end ; and                  length between the first transverse axis and the second
        a cartridge receptacle at the proximal end , the cartridge 25 transverse    axis results, at least in part, in the coupled
           receptacle configured to house the cartridge , wherein 25 cartridge    and vaporizer body being generally resistive to
           the cartridge receptacle comprises a notch extending rolling  31 .
                                                                               when placed on a flat surface .
                                                                                The apparatus of claim 29 , wherein the storage
            from the proximal end towards the distal end , and compartment
           wherein a portion of the storage compartment is section that is and              the vaporizer body each have a cross
                                                                                        generally rectangular.
            visible through the notch when the cartridge is
           housed in the cartridge receptacle .                    30 32. The apparatus of claim 20 , further comprising:
     21 . The apparatus of claim 20 , wherein the storage                the vaporizable material, wherein the vaporizable material
  compartment and the vaporizer body are non - cylindrical.                  comprises one or more glycols.
     22 . The apparatus of claim 20 , wherein the mouthpiece comprises   33 . The apparatus of claim 20 , wherein the cartridge
  comprises a mouthpiece notch extending from a first end of 35 electrically one         or more electrical contacts configured to
                                                                                    couple with one or more electrical contacts in the
  the cartridge towards a second end of the cartridge opposite 35 elescartridge receptacle .
  the first end, wherein the opening is at the second end ,                   34 . The apparatus of claim 20 , wherein the cartridge
  wherein the mouthpiece comprises an opaque mouthpiece                    comprises a plurality of electrical contacts configured to
  covering a second portion of the storage compartment, and
                                                              electrically couple with a plurality of electrical contacts in
  wherein a third portion of the storage compartment is visible
  through the mouthpiece notch when the cartridge is housed 40 35cartridge
                                                              the           receptacle.
                                                                   . The apparatus of claim 20, wherein the cartridge
  in the cartridge receptacle.                                             comprises a friction capture between the cartridge receptacle
     23 . The apparatus of claim 20 , wherein the mouthpiece is
                                                                           and the storage compartment, and wherein the friction
  attached to a first end of the cartridge , and wherein the heater
  is positioned near a second end of the cartridge opposite the capture is configured to couple with the cartridge receptacle .
  first end of the cartridge .                                   45 lies36outside
                                                                           . The apparatus of claim 20 , wherein the mouthpiece
                                                                                  of the cartridge receptacle when the cartridge is
      24 . The apparatus of claim 20, wherein the heater further
  comprises a heating chamber and a wick within the heating housed in the cartridge receptacle.
  chamber, and wherein the resistive heating element is in              37. The apparatus of claim 20 , wherein the notch aligns,
  thermal contact with the wick .                              when the cartridge is housed in the cartridge receptacle, with
                                                            50 a mouthpiece notch in the mouthpiece .
     25 . The apparatus of claim 20 , wherein the cartridge 50 am
  further comprises:                                                                  *  *   *       *
